Exhibit 10.1

Execution Version

PURCHASE AGREEMENT

between

AFS SENSUB CORP.

Purchaser

and

AMERICREDIT FINANCIAL SERVICES, INC.

Seller

Dated as of October 4, 2016



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I. DEFINITIONS      1   

SECTION 1.1

  General      1   

SECTION 1.2

  Specific Terms      1   

SECTION 1.3

  Usage of Terms      2   

SECTION 1.4

  [Reserved]      2   

SECTION 1.5

  No Recourse      3   

SECTION 1.6

  Action by or Consent of Noteholders and Certificateholder      3    ARTICLE
II. CONVEYANCE OF THE RECEIVABLES AND THE OTHER CONVEYED PROPERTY      3   

SECTION 2.1

  Conveyance of the Receivables and the Other Conveyed Property      3   
ARTICLE III. REPRESENTATIONS AND WARRANTIES      4   

SECTION 3.1

  Representations and Warranties of Seller      4   

SECTION 3.2

  Representations and Warranties of Purchaser      7    ARTICLE IV. COVENANTS OF
SELLER      8   

SECTION 4.1

  Protection of Title of Purchaser      8   

SECTION 4.2

  Other Liens or Interests      10   

SECTION 4.3

  Costs and Expenses      10   

SECTION 4.4

  Indemnification      10    ARTICLE V. REPURCHASES      12   

SECTION 5.1

  Repurchase of Receivables upon Breach of Warranty      12   

SECTION 5.2

  Reassignment of Purchased Receivables      13   

SECTION 5.3

  Waivers      13    ARTICLE VI. MISCELLANEOUS      13   

SECTION 6.1

  Liability of Seller      13   

SECTION 6.2

  Merger or Consolidation of Seller or Purchaser      13   

SECTION 6.3

  Limitation on Liability of Seller and Others      14   

SECTION 6.4

  Seller May Own Notes or the Certificate      14   

SECTION 6.5

  Amendment      14   

SECTION 6.6

  Notices      15   

SECTION 6.7

  Merger and Integration      15   

SECTION 6.8

  Severability of Provisions      16   

SECTION 6.9

  Intention of the Parties      16   

SECTION 6.10

  Governing Law      17   

SECTION 6.11

  Counterparts      17   

SECTION 6.12

  Conveyance of the Receivables and the Other Conveyed Property to the Issuer   
  17   

SECTION 6.13

  Nonpetition Covenant      17   

 

i



--------------------------------------------------------------------------------

  SCHEDULES      Schedule A — Schedule of Receivables      Schedule B-1 —
Representations and Warranties of the Seller Regarding the Receivables     
Schedule B-2 — Representations and Warranties of the Seller Regarding the Pool
of Receivables   

 

ii



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT, dated as of October 4, 2016, executed between AFS
SenSub Corp., a Nevada corporation, as purchaser (“Purchaser”) and AmeriCredit
Financial Services, Inc., a Delaware corporation, as Seller (“Seller”).

W I T N E S S E T H :

WHEREAS, Purchaser has agreed to purchase from the Seller, and the Seller,
pursuant to this Agreement, is transferring to Purchaser the Receivables and
Other Conveyed Property.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, and for other good and valuable consideration, the
receipt of which is acknowledged, Purchaser and the Seller, intending to be
legally bound, hereby agree as follows:

ARTICLE I.

DEFINITIONS

SECTION 1.1 General. The specific terms defined in this Article include the
plural as well as the singular. The words “herein,” “hereof” and “hereunder” and
other words of similar import refer to this Agreement as a whole and not to any
particular Article, Section or other subdivision, and Article, Section, Schedule
and Exhibit references, unless otherwise specified, refer to Articles and
Sections of and Schedules and Exhibits to this Agreement. Capitalized terms used
herein without definition shall have the respective meanings assigned to such
terms in the Sale and Servicing Agreement dated as of October 4, 2016, by and
among AFS SenSub Corp., as Seller, AmeriCredit Financial Services, Inc., in its
individual capacity and as Servicer, AmeriCredit Automobile Receivables Trust
2016-4, as Issuer, and The Bank of New York Mellon, as Trust Collateral Agent.

SECTION 1.2 Specific Terms. Whenever used in this Agreement, the following words
and phrases, unless the context otherwise requires, shall have the following
meanings:

“Agreement” shall mean this Purchase Agreement and all amendments hereof and
supplements hereto.

“Closing Date” means October 13, 2016.

“Issuer” means AmeriCredit Automobile Receivables Trust 2016-4.

“Other Conveyed Property” means all property conveyed by the Seller to the
Purchaser pursuant to Section 2.1(a)(ii) through (viii) of this Agreement.

“Owner Trustee” means Wilmington Trust Company, as Owner Trustee appointed and
acting pursuant to the Trust Agreement.



--------------------------------------------------------------------------------

“Purchase Agreement Collateral” has the meaning specified in Section 6.9 of this
Agreement.

“Receivables” has the meaning assigned in the Sale and Servicing Agreement.

“Related Documents” means the Notes, the Certificate, the Sale and Servicing
Agreement, the Indenture, the Trust Agreement, the Asset Representations
Reviewer Agreement and the Underwriting Agreement. The Related Documents to be
executed by any party are referred to herein as “such party’s Related
Documents,” “its Related Documents” or by a similar expression.

“Repurchase Event” means the occurrence of a breach of any of the Seller’s
representations and warranties in Section 3.1(a) or any other event which
requires the repurchase of a Receivable by the Seller, under the Sale and
Servicing Agreement.

“Sale and Servicing Agreement” means the Sale and Servicing Agreement referred
to in Section 1.1.

“Schedule of Receivables” means the Schedule of Receivables sold and transferred
pursuant to this Agreement which is attached hereto as Schedule A.

“Trust” means the Issuer.

“Trust Collateral Agent” means The Bank of New York Mellon, as trust collateral
agent and any successor trust collateral agent appointed and acting pursuant to
the Sale and Servicing Agreement.

“Trustee” means The Bank of New York Mellon, as trustee and any successor
trustee appointed and acting pursuant to the Indenture.

SECTION 1.3 Usage of Terms. With respect to all terms used in this Agreement,
the singular includes the plural and the plural the singular; words importing
any gender include the other gender; references to “writing” include printing,
typing, lithography, and other means of reproducing words in a visible form;
references to agreements and other contractual instruments include all
subsequent amendments thereto or changes therein entered into in accordance with
their respective terms and not prohibited by this Agreement or the Sale and
Servicing Agreement; references to Persons include their permitted successors
and assigns; and the terms “include” or “including” mean “include without
limitation” or “including without limitation.”

SECTION 1.4 [Reserved].

 

2



--------------------------------------------------------------------------------

SECTION 1.5 No Recourse. Without limiting the obligations of Seller hereunder,
no recourse may be taken, directly or indirectly, under this Agreement or any
certificate or other writing delivered in connection herewith or therewith,
against any stockholder, officer or director, as such, of Seller, or of any
predecessor or successor of Seller.

SECTION 1.6 Action by or Consent of Noteholders and Certificateholder. Whenever
any provision of this Agreement refers to action to be taken, or consented to,
by the Noteholders or the Certificateholder, such provision shall be deemed to
refer to the Noteholders or the Certificateholder, as the case may be, of record
as of the Record Date immediately preceding the date on which such action is to
be taken, or consent given, by Noteholders or the Certificateholder. Solely for
the purposes of any action to be taken, or consented to, by Noteholders or the
Certificateholder, any Note or the Certificate registered in the name of the
Seller or any Affiliate thereof shall be deemed not to be outstanding; provided,
however, that, solely for the purpose of determining whether the Trustee or the
Trust Collateral Agent is entitled to rely upon any such action or consent, only
Notes or the Certificate which the Owner Trustee or a Responsible Officer of the
Trustee or the Trust Collateral Agent, respectively, has actual knowledge is so
owned shall be so disregarded.

ARTICLE II.

CONVEYANCE OF THE RECEIVABLES

AND THE OTHER CONVEYED PROPERTY

SECTION 2.1 Conveyance of the Receivables and the Other Conveyed Property.

(a) Subject to the terms and conditions of this Agreement, Seller hereby sells,
transfers, assigns, and otherwise conveys to Purchaser without recourse (but
without limitation of its obligations in this Agreement), and Purchaser hereby
purchases, all right, title and interest of Seller in and to the following
described property (collectively, the “Receivables and the Other Conveyed
Property”):

(i) the Receivables and all moneys received thereon after the Cutoff Date;

(ii) the security interests in the Financed Vehicles granted by Obligors
pursuant to the Receivables and any other interest of the Seller in such
Financed Vehicles;

(iii) any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(iv) any proceeds received from a Dealer pursuant to a Dealer Agreement as a
result of a breach of representation or warranty in the related Dealer
Agreement;

(v) all rights under any Service Contracts on the related Financed Vehicles;

 

3



--------------------------------------------------------------------------------

(vi) the related Receivable Files;

(vii) all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents,
(iv) Instruments and (v) General Intangibles (as such terms are defined in the
UCC) relating to the property described in (i) through (vi); and

(viii) all proceeds and investments with respect to items (i) through (vii).

It is the intention of Seller and Purchaser that the transfer and assignment
contemplated by this Agreement shall constitute a sale of the Receivables and
the Other Conveyed Property from Seller to Purchaser, conveying good title
thereto free and clear of any Liens, and the beneficial interest in and title to
the Receivables and the Other Conveyed Property shall not be part of Seller’s
estate in the event of the filing of a bankruptcy petition by or against Seller
under any bankruptcy or similar law.

(b) Simultaneously with the conveyance of the Receivables and the Other Conveyed
Property to Purchaser, Purchaser has paid or caused to be paid to or upon the
order of Seller an amount equal to the book value of the Receivables sold by
Seller, as set forth on the books and records of Seller, by wire transfer of
immediately available funds and the remainder as a contribution to the capital
of the Purchaser (a wholly-owned subsidiary of Seller).

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

SECTION 3.1 Representations and Warranties of Seller. Seller makes the following
representations and warranties as of the date hereof and as of the Closing Date
on which Purchaser relies in purchasing the Receivables and the Other Conveyed
Property and in transferring the Receivables and the Other Conveyed Property to
the Issuer under the Sale and Servicing Agreement. Such representations are made
as of the execution and delivery of this Agreement, but shall survive the sale,
transfer and assignment of the Receivables and the Other Conveyed Property
hereunder, and the sale, transfer and assignment thereof by Purchaser to the
Issuer under the Sale and Servicing Agreement. Seller and Purchaser agree that
Purchaser will assign to Issuer all Purchaser’s rights under this Agreement and
that the Trustee will thereafter be entitled to enforce this Agreement against
Seller in the Trustee’s own name on behalf of the Noteholders.

(a) Representations regarding the Receivables. The representations and
warranties set forth on Schedule of B-1 with respect to the Receivables as of
the date hereof, and as of the Closing Date, are true and correct.

(b) Representations regarding the Pool of Receivables. The representations and
warranties set forth on Schedule B-2 with respect to the pool of Receivables as
of the date hereof, and as of the Closing Date, are true and correct.

(c) No Fraud or Misrepresentation. To the best of the Seller’s knowledge, each
Receivable that was originated by a Dealer was sold by the Dealer to the Seller
and by the Seller to the Purchaser without any fraud or misrepresentation on the
part of such Dealer or the Seller, respectively.

 

4



--------------------------------------------------------------------------------

(d) Lawful Assignment. No Receivable was originated in, or is subject to the
laws of, any jurisdiction the laws of which would make unlawful, void or
voidable the sale, transfer and assignment of such Receivable under this
Agreement or pursuant to transfers of the Notes.

(e) No Impairment. The Seller has not done anything to convey any right to any
Person that would result in such Person having a right to payments due under the
Receivables or otherwise to impair the rights of the Purchaser, the Trust, the
Trustee, the Trust Collateral Agent and the Noteholders in any Receivable or the
proceeds thereof. Other than the security interest granted to the Purchaser
pursuant to this Agreement and except any other security interests that have
been fully released and discharged as of the Closing Date, the Seller has not
pledged, assigned, sold, granted a security interest in, or otherwise conveyed
any of the Receivables. The Seller has not authorized the filing of and is not
aware of any financing statements against the Seller that include a description
of collateral covering the Receivables other than any financing statement
relating to the security interest granted to the Purchaser hereunder or that has
been terminated. The Seller is not aware of any judgment, ERISA or tax lien
filings against it.

(f) No Funds Advanced. No funds had been advanced by the Seller or anyone acting
on behalf of the Seller in order to cause any Receivable to qualify under the
representation and warranty set forth as clause 19(E) of Schedule B-1.

(g) Organization and Good Standing. Seller has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Delaware, with power and authority to own its properties and to conduct its
business as such properties are currently owned and such business is currently
conducted, and had at all relevant times, and now has, power, authority and
legal right to acquire, own and sell the Receivables and the Other Conveyed
Property to be transferred to Purchaser.

(h) Due Qualification. Seller is duly qualified to do business as a foreign
corporation, is in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions in which the ownership or lease of its property
or the conduct of its business requires such qualification.

(i) Power and Authority. Seller has the power and authority to execute and
deliver this Agreement and its Related Documents and to carry out its terms and
their terms, respectively; Seller has full power and authority to sell and
assign the Receivables and the Other Conveyed Property to be sold and assigned
to and deposited with Purchaser hereunder and has duly authorized such sale and
assignment to Purchaser by all necessary corporate action; and the execution,
delivery and performance of this Agreement and Seller’s Related Documents have
been duly authorized by Seller by all necessary corporate action.

(j) No Consent Required. Seller is not required to obtain the consent of any
other Person, or any consent, license, approval or authorization or registration
or declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery or performance of this Agreement and the Related
Documents, except for such as have been obtained, effected or made.

 

5



--------------------------------------------------------------------------------

(k) Valid Sale; Binding Obligations. This Agreement and Seller’s Related
Documents have been duly executed and delivered, shall effect a valid sale,
transfer and assignment of the Receivables and the Other Conveyed Property to
the Purchaser, enforceable against Seller and creditors of and purchasers from
Seller; and this Agreement and Seller’s Related Documents constitute legal,
valid and binding obligations of Seller enforceable in accordance with their
respective terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by equitable limitations on the availability of
specific remedies, regardless of whether such enforceability is considered in a
proceeding in equity or at law.

(l) No Violation. The consummation of the transactions contemplated by this
Agreement and the Related Documents, and the fulfillment of the terms of this
Agreement and the Related Documents, shall not conflict with, result in any
breach of any of the terms and provisions of, or constitute (with or without
notice, lapse of time or both) a default under, the articles of incorporation or
bylaws of Seller, or any indenture, agreement, mortgage, deed of trust or other
instrument to which Seller is a party or by which it is bound, or result in the
creation or imposition of any Lien upon any of its properties pursuant to the
terms of any such indenture, agreement, mortgage, deed of trust or other
instrument, other than this Agreement, the Sale and Servicing Agreement and the
Indenture, or violate any law, order, rule or regulation applicable to Seller of
any court or of any federal or state regulatory body, administrative agency or
other governmental instrumentality having jurisdiction over Seller or any of its
properties.

(m) No Proceedings. There are no proceedings or investigations pending or, to
Seller’s knowledge, threatened against Seller, before any court, regulatory
body, administrative agency or other tribunal or governmental instrumentality
having jurisdiction over Seller or its properties (i) asserting the invalidity
of this Agreement or any of the Related Documents, (ii) seeking to prevent the
issuance of the Notes or the consummation of any of the transactions
contemplated by this Agreement or any of the Related Documents, (iii) seeking
any determination or ruling that might materially and adversely affect the
performance by Seller of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or (iv)
seeking to affect adversely the federal income tax or other federal, state or
local tax attributes of, or seeking to impose any excise, franchise, transfer or
similar tax upon, the transfer and acquisition of the Receivables and the Other
Conveyed Property hereunder or under the Sale and Servicing Agreement.

(n) Solvency. The Seller is not insolvent, nor will the Seller be made insolvent
by the transfer of the Receivables, nor does the Seller anticipate any pending
insolvency.

(o) True Sale. The Receivables are being transferred with the intention of
removing them from Seller’s estate pursuant to Section 541 of the Bankruptcy
Code, as the same may be amended from time to time.

 

6



--------------------------------------------------------------------------------

(p) Chief Executive Office and Principal Place of Business. The chief executive
office and principal place of business of Seller is located at 801 Cherry
Street, Suite 3500, Fort Worth, Texas 76102.

SECTION 3.2 Representations and Warranties of Purchaser. Purchaser makes the
following representations and warranties, on which Seller relies in selling,
assigning, transferring and conveying the Receivables and the Other Conveyed
Property to Purchaser hereunder. Such representations are made as of the
execution and delivery of this Agreement, but shall survive the sale, transfer
and assignment of the Receivables and the Other Conveyed Property hereunder and
the sale, transfer and assignment thereof by Purchaser to the Issuer under the
Sale and Servicing Agreement.

(a) Organization and Good Standing. Purchaser has been duly organized and is
validly existing and in good standing as a corporation under the laws of the
State of Nevada, with the power and authority to own its properties and to
conduct its business as such properties are currently owned and such business is
currently conducted, and had at all relevant times, and has, full power,
authority and legal right to acquire and own the Receivables and the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement.

(b) Due Qualification. Purchaser is duly qualified to do business as a foreign
corporation, is in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions where the failure to do so would materially and
adversely affect Purchaser’s ability to acquire the Receivables or the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement, or the
validity or enforceability of the Receivables and the Other Conveyed Property or
to perform Purchaser’s obligations hereunder and under the Purchaser’s Related
Documents.

(c) Power and Authority. Purchaser has the power, authority and legal right to
execute and deliver this Agreement and to carry out the terms hereof and to
acquire the Receivables and the Other Conveyed Property hereunder; and the
execution, delivery and performance of this Agreement and all of the documents
required pursuant hereto have been duly authorized by Purchaser by all necessary
corporate action.

(d) No Consent Required. Purchaser is not required to obtain the consent of any
other Person, or any consent, license, approval or authorization or registration
or declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery or performance of this Agreement and the Related
Documents, except for such as have been obtained, effected or made.

(e) Binding Obligation. This Agreement constitutes a legal, valid and binding
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms, subject, as to enforceability, to applicable bankruptcy, insolvency,
reorganization, conservatorship, receivership, liquidation and other similar
laws and to general equitable principles.

(f) No Violation. The execution, delivery and performance by Purchaser of this
Agreement, the consummation of the transactions contemplated by this Agreement
and the

 

7



--------------------------------------------------------------------------------

Related Documents and the fulfillment of the terms of this Agreement and the
Related Documents do not and will not conflict with, result in any breach of any
of the terms and provisions of, or constitute (with or without notice or lapse
of time) a default under, the certificate of incorporation or bylaws of
Purchaser, or conflict with or breach any of the terms or provisions of, or
constitute (with or without notice or lapse of time) a default under, any
indenture, agreement, mortgage, deed of trust or other instrument to which
Purchaser is a party or by which Purchaser is bound or to which any of its
properties are subject, or result in the creation or imposition of any Lien upon
any of its properties pursuant to the terms of any such indenture, agreement,
mortgage, deed of trust or other instrument (other than the Sale and Servicing
Agreement), or violate any law, order, rule or regulation, applicable to
Purchaser or its properties, of any federal or state regulatory body, any court,
administrative agency, or other governmental instrumentality having jurisdiction
over Purchaser or any of its properties.

(g) No Proceedings. There are no proceedings or investigations pending, or, to
the knowledge of Purchaser, threatened against Purchaser, before any court,
regulatory body, administrative agency, or other tribunal or governmental
instrumentality having jurisdiction over Purchaser or its properties: (i)
asserting the invalidity of this Agreement or any of the Related Documents,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by this Agreement or any of the Related Documents, (iii) seeking any
determination or ruling that might materially and adversely affect the
performance by Purchaser of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or (iv) that
may adversely affect the federal or state income tax attributes of, or seeking
to impose any excise, franchise, transfer or similar tax upon, the transfer and
acquisition of the Receivables and the Other Conveyed Property hereunder or the
transfer of the Receivables and the Other Conveyed Property to the Issuer
pursuant to the Sale and Servicing Agreement.

In the event of any breach of a representation and warranty made by Purchaser
hereunder, Seller covenants and agrees that it will not take any action to
pursue any remedy that it may have hereunder, in law, in equity or otherwise,
until a year and a day have passed since the date on which all Notes, the
Certificate, pass-through certificates or other similar securities issued by
Purchaser, or a trust or similar vehicle formed by Purchaser, have been paid in
full. Seller and Purchaser agree that damages will not be an adequate remedy for
such breach and that this covenant may be specifically enforced by Purchaser,
Issuer or by the Trustee on behalf of the Noteholders and Owner Trustee on
behalf of the Certificateholder.

ARTICLE IV.

COVENANTS OF SELLER

SECTION 4.1 Protection of Title of Purchaser.

(a) At or prior to the Closing Date, Seller shall have filed or caused to be
filed a UCC-1 financing statement, naming Seller as seller or debtor, naming
Purchaser as purchaser or secured party and describing the Receivables and the
Other Conveyed Property being sold by it to Purchaser as collateral, with the
office of the Secretary of State of the State of Delaware and in such other
locations as Purchaser shall have required. From time to time thereafter, Seller
shall execute and file such financing statements and cause to be executed and
filed such continuation

 

8



--------------------------------------------------------------------------------

statements, all in such manner and in such places as may be required by law
fully to preserve, maintain and protect the interest of Purchaser under this
Agreement, of the Issuer under the Sale and Servicing Agreement and of the Trust
Collateral Agent under the Indenture in the Receivables and the Other Conveyed
Property and in the proceeds thereof. Seller shall deliver (or cause to be
delivered) to Purchaser and the Trust Collateral Agent file-stamped copies of,
or filing receipts for, any document filed as provided above, as soon as
available following such filing. In the event that Seller fails to perform its
obligations under this subsection, Purchaser, Issuer or the Trust Collateral
Agent may do so, at the expense of the Seller. In furtherance of the foregoing,
the Seller hereby authorizes the Purchaser, the Issuer or the Trust Collateral
Agent to file a record or records (as defined in the applicable UCC), including,
without limitation, financing statements, in all jurisdictions and with all
filing offices as each may determine, in its sole discretion, are necessary or
advisable to perfect the security interest granted to the Purchaser pursuant to
Section 6.9 of this Agreement. Such financing statements may describe the
collateral in the same manner as described herein or may contain an indication
or description of collateral that describes such property in any other manner as
such party may determine, in its sole discretion, is necessary, advisable or
prudent to ensure the perfection of the security interest in the collateral
granted to the Purchaser herein.

(b) Seller shall not change its name, identity, state of incorporation or
corporate structure in any manner that would, could or might make any financing
statement or continuation statement filed by Seller (or by Purchaser, Issuer or
the Trust Collateral Agent on behalf of Seller) in accordance with paragraph (a)
above seriously misleading within the meaning of §9-506 of the applicable UCC,
unless they shall have given Purchaser, Issuer and the Trust Collateral Agent at
least 60 days’ prior written notice thereof, and shall promptly file appropriate
amendments to all previously filed financing statements and continuation
statements.

(c) Seller shall give Purchaser, the Issuer and the Trust Collateral Agent at
least 60 days prior written notice of any relocation that would result in a
change of the location of the debtor within the meaning of Section 9-307 of the
applicable UCC. Seller shall at all times maintain (i) each office from which it
services Receivables within the United States of America or Canada and (ii) its
principal executive office within the United States of America.

(d) Prior to the Closing Date, Seller has maintained accounts and records as to
each Receivable accurately and in sufficient detail to permit (i) the reader
thereof to know at any time as of or prior to the Closing Date, the status of
such Receivable, including payments and recoveries made and payments owing (and
the nature of each) and (ii) reconciliation between payments or recoveries on
(or with respect to) each Receivable and the Principal Balance as of the Cutoff
Date. Seller shall maintain its computer systems so that, from and after the
time of sale under this Agreement of the Receivables to Purchaser, and the
conveyance of the Receivables by Purchaser to the Issuer, Seller’s master
computer records (including archives) that shall refer to a Receivable indicate
clearly that such Receivable has been sold to Purchaser and has been conveyed by
Purchaser to the Issuer. Indication of the Issuer’s ownership of a Receivable
shall be deleted from or modified on Seller’s computer systems when, and only
when, the Receivable shall become a Purchased Receivable or a Sold Receivable or
shall have been paid in full or sold pursuant to the terms of the Sale and
Servicing Agreement.

 

9



--------------------------------------------------------------------------------

(e) If at any time Seller shall propose to sell, grant a security interest in,
or otherwise transfer any interest in any motor vehicle receivables to any
prospective purchaser, lender or other transferee, Seller shall give to such
prospective purchaser, lender, or other transferee computer tapes, records, or
print-outs (including any restored from archives) that, if they shall refer in
any manner whatsoever to any Receivable (other than a Purchased Receivable or a
Sold Receivable), shall indicate clearly that such Receivable has been sold to
Purchaser, sold by Purchaser to Issuer, and is owned by the Issuer.

SECTION 4.2 Other Liens or Interests. Except for the conveyances hereunder,
Seller will not sell, pledge, assign or transfer to any other Person, or grant,
create, incur, assume or suffer to exist any Lien on the Receivables or the
Other Conveyed Property or any interest therein, and Seller shall defend the
right, title, and interest of Purchaser and the Issuer in and to the Receivables
and the Other Conveyed Property against all claims of third parties claiming
through or under Seller.

SECTION 4.3 Costs and Expenses. Seller shall pay all reasonable costs and
disbursements in connection with the performance of its obligations hereunder
and under its Related Documents.

SECTION 4.4 Indemnification.

(a) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, damages,
claims, and liabilities, arising out of or resulting from any breach of any of
Seller’s representations and warranties contained herein.

(b) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, damages,
claims, and liabilities, arising out of or resulting from the use, ownership or
operation by Seller or any affiliate thereof of a Financed Vehicle.

(c) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, damages,
claims and liabilities arising out of or resulting from any action taken, or
failed to be taken, by it in respect of any portion of the Receivables other
than in accordance with this Agreement or the Sale and Servicing Agreement.

(d) Seller agrees to pay, and shall defend, indemnify and hold harmless
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Owner
Trustee, the Noteholders and the Certificateholder from and against any taxes
that may at any time be asserted against Purchaser, the Issuer, the Trust
Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder with respect to the transactions contemplated in this
Agreement, including, without limitation, any sales, gross receipts, general
corporation, tangible or intangible personal property, privilege, or license
taxes (but not including any taxes asserted with respect to, and as of the date
of, the sale, transfer and assignment of the Receivables and the Other Conveyed

 

10



--------------------------------------------------------------------------------

Property to Purchaser and by Purchaser to the Issuer or the issuance and
original sale of the Notes or issuance of the Certificate, or asserted with
respect to ownership of the Receivables and Other Conveyed Property which shall
be indemnified by Seller pursuant to clause (e) below, or federal, state or
other income taxes, arising out of distributions on the Notes or the Certificate
or transfer taxes arising in connection with the transfer of the Notes or the
Certificate) and costs and expenses in defending against the same, arising by
reason of the acts to be performed by Seller under this Agreement or imposed
against such Persons.

(e) Seller agrees to pay, and to indemnify, defend and hold harmless Purchaser,
the Issuer, the Trust Collateral Agent, the Trustee, the Owner Trustee, the
Noteholders and the Certificateholder from, any taxes which may at any time be
asserted against such Persons with respect to, and as of the date of, the
conveyance or ownership of the Receivables or the Other Conveyed Property
hereunder and the conveyance or ownership of the Receivables under the Sale and
Servicing Agreement or the issuance and original sale of the Notes or the
issuance of the Certificate, including, without limitation, any sales, gross
receipts, personal property, tangible or intangible personal property, privilege
or license taxes (but not including any federal or other income taxes, including
franchise taxes, arising out of the transactions contemplated hereby or transfer
taxes arising in connection with the transfer of the Notes or the Certificate)
and costs and expenses in defending against the same, arising by reason of the
acts to be performed by Seller under this Agreement or imposed against such
Persons.

(f) Seller shall defend, indemnify, and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, claims,
damages, and liabilities to the extent that such cost, expense, loss, claim,
damage, or liability arose out of, or was imposed upon Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders or
the Certificateholder through the negligence, willful misfeasance, or bad faith
of Seller in the performance of its duties under this Agreement or by reason of
reckless disregard of Seller’s obligations and duties under this Agreement.

(g) Seller shall indemnify, defend and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any loss, liability or expense incurred by
reason of the violation by Seller of federal or state securities laws in
connection with the registration or the sale of the Notes.

(h) Seller shall indemnify, defend and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any loss, liability or expense imposed upon,
or incurred by, Purchaser, the Issuer, the Trust Collateral Agent, the Trustee,
the Owner Trustee, the Noteholders or the Certificateholder as result of the
failure of any Receivable, or the sale of the related Financed Vehicle, to
comply with all requirements of applicable law.

(i) Seller shall defend, indemnify, and hold harmless Purchaser from and against
all costs, expenses, losses, claims, damages, and liabilities arising out of or
incurred in connection with the acceptance or performance of Seller’s trusts and
duties as Servicer under the Sale and Servicing Agreement, except to the extent
that such cost, expense, loss, claim, damage, or liability shall be due to the
willful misfeasance, bad faith, or negligence (except for errors in judgment) of
Purchaser.

 

11



--------------------------------------------------------------------------------

(j) Seller shall indemnify the Owner Trustee and its officers, directors,
successors, assigns, agents and servants jointly and severally with the
Purchaser pursuant to Section 7.2 of the Trust Agreement.

Indemnification under this Section 4.4 shall include reasonable fees and
expenses of counsel and expenses of litigation and shall survive payment of the
Notes and the Certificate. The indemnity obligations hereunder shall be in
addition to any obligation that Seller may otherwise have.

ARTICLE V.

REPURCHASES

SECTION 5.1 Repurchase of Receivables upon Breach. Upon the occurrence of a
Repurchase Event, Seller shall, unless the breach which is the subject of such
Repurchase Event shall have been cured in all material respects, repurchase the
Receivable relating thereto from the Issuer if and only if the interests of the
Noteholders therein are materially and adversely affected by any such breach
and, simultaneously with the repurchase of the Receivable, Seller shall deposit
the Purchase Amount in full, without deduction or offset, to the Collection
Account, pursuant to Section 3.2 of the Sale and Servicing Agreement. It is
understood and agreed that, except as set forth in Section 6.1 hereof, the
obligation of Seller to repurchase any Receivable, as to which a breach occurred
and is continuing, shall, if such obligation is fulfilled, constitute the sole
remedy against Seller for such breach available to Purchaser, the Issuer, the
Noteholders, the Certificateholder, the Trust Collateral Agent on behalf of the
Noteholders or the Owner Trustee on behalf of the Certificateholder. The
provisions of this Section 5.1 are intended to grant the Issuer and the Trust
Collateral Agent a direct right against Seller to demand performance hereunder,
and in connection therewith, Seller waives any requirement of prior demand
against Purchaser with respect to such repurchase obligation. Furthermore, any
Person who may request that any Receivable be repurchased by the Seller or the
Purchaser in accordance with Section 3.2 of the Sale and Servicing Agreement may
request that the Seller repurchase the related Receivable due to the occurrence
of a Repurchase Event, in the same manner that it would request such repurchase
pursuant to Section 3.2 of the Sale and Servicing Agreement. Any repurchase
hereunder shall take place in the manner specified in Section 3.2 of the Sale
and Servicing Agreement. Notwithstanding any other provision of this Agreement
or the Sale and Servicing Agreement to the contrary, the obligation of Seller
under this Section shall not terminate upon a termination of Seller as Servicer
under the Sale and Servicing Agreement and shall be performed in accordance with
the terms hereof notwithstanding the failure of the Servicer or Purchaser to
perform any of their respective obligations with respect to such Receivable
under the Sale and Servicing Agreement.

In addition to the foregoing and notwithstanding whether the related Receivable
shall have been purchased by Seller, Seller shall indemnify the Issuer, the
Trust Collateral Agent, the

 

12



--------------------------------------------------------------------------------

Trustee, the Owner Trustee, the Noteholders and the Certificateholder from and
against all costs, expenses, losses, damages, claims and liabilities, including
reasonable fees and expenses of counsel, which may be asserted against or
incurred by any of them as a result of third party claims arising out of the
events or facts giving rise to such Repurchase Events.

SECTION 5.2 Reassignment of Purchased Receivables. Upon deposit in the
Collection Account of the Purchase Amount of any Receivable repurchased by
Seller under Section 5.1 hereof, Purchaser and the Issuer shall take such steps
as may be reasonably requested by Seller in order to assign to Seller all of
Purchaser’s and the Issuer’s right, title and interest in and to such Receivable
and all security and documents and all Other Conveyed Property conveyed to
Purchaser and the Issuer directly relating thereto, without recourse,
representation or warranty, except as to the absence of Liens created by or
arising as a result of actions of Purchaser or the Issuer. Such assignment shall
be a sale and assignment outright, and not for security. If, following the
reassignment of a Purchased Receivable, in any enforcement suit or legal
proceeding, it is held that Seller may not enforce any such Receivable on the
ground that it shall not be a real party in interest or a holder entitled to
enforce the Receivable, Purchaser and the Issuer shall, at the expense of
Seller, take such steps as Seller deems reasonably necessary to enforce the
Receivable, including bringing suit in Purchaser’s or in the Issuer’s name.

SECTION 5.3 Waivers. No failure or delay on the part of Purchaser (or the Issuer
as assignee of Purchaser, or the Trust Collateral Agent as assignee of the
Issuer) or the Trustee in exercising any power, right or remedy under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or remedy preclude any other or future
exercise thereof or the exercise of any other power, right or remedy.

ARTICLE VI.

MISCELLANEOUS

SECTION 6.1 Liability of Seller. Seller shall be liable in accordance herewith
only to the extent of the obligations in this Agreement specifically undertaken
by Seller and the representations and warranties of Seller.

SECTION 6.2 Merger or Consolidation of Seller or Purchaser. Any corporation or
other entity (a) into which Seller or Purchaser may be merged or consolidated,
(b) resulting from any merger or consolidation to which Seller or Purchaser is a
party or (c) succeeding to the business of Seller or Purchaser, in the case of
Purchaser, which corporation has a certificate of incorporation containing
provisions relating to limitations on business and other matters substantively
identical to those contained in Purchaser’s certificate of incorporation,
provided that in any of the foregoing cases such corporation shall execute an
agreement of assumption to perform every obligation of Seller or Purchaser, as
the case may be, under this Agreement and, whether or not such assumption
agreement is executed, shall be the successor to Seller or Purchaser, as the
case may be, hereunder (without relieving Seller or

 

13



--------------------------------------------------------------------------------

Purchaser of their responsibilities hereunder, if it survives such merger or
consolidation) without the execution or filing of any document or any further
action by any of the parties to this Agreement. Seller or Purchaser shall
promptly inform the other party, the Issuer, the Trust Collateral Agent and the
Owner Trustee and, as a condition to the consummation of the transactions
referred to in clauses (a), (b) and (c) above, (i) immediately after giving
effect to such transaction, no representation or warranty made pursuant to
Sections 3.1 and 3.2 of this Agreement shall have been breached (for purposes
hereof, such representations and warranties shall speak as of the date of the
consummation of such transaction) and be continuing, (ii) Seller or Purchaser,
as applicable, shall have delivered written notice of such consolidation, merger
or purchase and assumption to the Rating Agencies prior to the consummation of
such transaction and shall have delivered to the Issuer and the Trust Collateral
Agent an Officer’s Certificate of the Seller or a certificate signed by or on
behalf of the Purchaser, as applicable, and an Opinion of Counsel each stating
that such consolidation, merger or succession and such agreement of assumption
comply with this Section 6.2 and that all conditions precedent, if any, provided
for in this Agreement relating to such transaction have been complied with, and
(iii) Seller or Purchaser, as applicable, shall have delivered to the Issuer,
and the Trust Collateral Agent an Opinion of Counsel, stating, in the opinion of
such counsel, either (A) all financing statements and continuation statements
and amendments thereto have been executed and filed that are necessary to
preserve and protect the interest of the Issuer and the Trust Collateral Agent
in the Receivables and reciting the details of the filings or (B) no such action
shall be necessary to preserve and protect such interest.

SECTION 6.3 Limitation on Liability of Seller and Others. Seller and any
director, officer, employee or agent thereof may rely in good faith on the
advice of counsel or on any document of any kind prima facie properly executed
and submitted by any Person respecting any matters arising under this
Agreement. Seller shall not be under any obligation to appear in, prosecute or
defend any legal action that is not incidental to its obligations under this
Agreement or its Related Documents and that in its opinion may involve it in any
expense or liability.

SECTION 6.4 Seller May Own Notes or the Certificate. Subject to the provisions
of the Sale and Servicing Agreement, Seller and any Affiliate of Seller may in
their individual or any other capacity become the owner or pledgee of Notes or
the Certificate with the same rights as they would have if they were not Seller
or an Affiliate thereof.

SECTION 6.5 Amendment.

(a) This Agreement may be amended by Seller and Purchaser without the consent of
the Trust Collateral Agent, the Owner Trustee, the Certificateholder or any of
the Noteholders (i) to cure any ambiguity or (ii) to correct any provisions in
this Agreement; provided, however, that such action shall not, as evidenced by
an Opinion of Counsel delivered to the Issuer, the Owner Trustee and the Trust
Collateral Agent, adversely affect in any material respect the interests of any
Certificateholder, Noteholder, the Trustee or the Trust Collateral Agent and
that such amendment is authorized and permitted by this Agreement.

 

14



--------------------------------------------------------------------------------

(b) This Agreement may also be amended from time to time by Seller and
Purchaser, and with the consent of the Trust Collateral Agent and, if required,
the Certificateholder and the Noteholders evidencing not less than a majority of
the outstanding principal amount of the Notes, in accordance with the Sale and
Servicing Agreement, for the purpose of adding any provisions to or changing in
any manner or eliminating any of the provisions of this Agreement, or of
modifying in any manner the rights of the Certificateholder or Noteholders;
provided, however, the Seller provides the Trust Collateral Agent with an
Opinion of Counsel (which may be provided by the Seller’s internal counsel) that
no such amendment shall increase or reduce in any manner the amount of, or
accelerate or delay the timing of, collections of payments on Receivables or
distributions that shall be required to be made on any Note or the Certificate
and that such amendment is authorized and permitted by this Agreement.

(c) Prior to the execution of any such amendment or consent, Seller shall have
furnished written notification of the substance of such amendment or consent to
each Rating Agency.

(d) It shall not be necessary for the consent of Certificateholder or
Noteholders pursuant to this Section to approve the particular form of any
proposed amendment or consent, but it shall be sufficient if such consent shall
approve the substance thereof. The manner of obtaining such consents and of
evidencing the authorization of the execution thereof by Certificateholder or
Noteholders shall be subject to such reasonable requirements as the Trust
Collateral Agent may prescribe, including the establishment of record dates. The
consent of a Holder of the Certificate or a Note given pursuant to this Section
or pursuant to any other provision of this Agreement shall be conclusive and
binding on such Holder and on all future Holders of the Certificate or such Note
and of the Certificate or any Note issued upon the transfer thereof or in
exchange thereof or in lieu thereof whether or not notation of such consent is
made upon the Certificate or Note.

SECTION 6.6 Notices. All demands, notices and communications to Seller or
Purchaser hereunder shall be in writing, personally delivered, or sent by
telecopier (subsequently confirmed in writing), reputable overnight courier or
mailed by certified mail, return receipt requested, and shall be deemed to have
been given upon receipt (a) in the case of Seller, to AmeriCredit Financial
Services, Inc., 801 Cherry Street, Suite 3500, Fort Worth, Texas 76102,
Attention: Chief Financial Officer, or (b) in the case of Purchaser, to AFS
SenSub Corp., 2215-B Renaissance Drive, Suite 10, Las Vegas, Nevada 89119,
Attention: Chief Financial Officer, with a copy to AFS SenSub Corp., c/o
AmeriCredit Financial Services, Inc., 801 Cherry Street, Suite 3500, Fort Worth,
Texas 76102, Attention: Chief Financial Officer, or such other address as shall
be designated by a party in a written notice delivered to the other party or to
the Issuer, Owner Trustee or the Trust Collateral Agent, as applicable.

SECTION 6.7 Merger and Integration. Except as specifically stated otherwise
herein, this Agreement and Related Documents set forth the entire understanding
of the parties relating to the subject matter hereof, and all prior
understandings, written or oral, are superseded by this Agreement and the
Related Documents. This Agreement may not be modified, amended, waived or
supplemented except as provided herein.

 

15



--------------------------------------------------------------------------------

SECTION 6.8 Severability of Provisions. If any one or more of the covenants,
provisions or terms of this Agreement shall be for any reason whatsoever held
invalid, then such covenants, provisions or terms shall be deemed severable from
the remaining covenants, provisions or terms of this Agreement and shall in no
way affect the validity or enforceability of the other provisions of this
Agreement.

SECTION 6.9 Intention of the Parties. The execution and delivery of this
Agreement shall constitute an acknowledgment by Seller and Purchaser that they
intend that the assignment and transfer herein contemplated constitute a sale
and assignment outright, and not for security, of the Receivables and the Other
Conveyed Property, conveying good title thereto free and clear of any Liens,
from Seller to Purchaser, and that the Receivables and the Other Conveyed
Property shall not be a part of Seller’s estate in the event of the bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding, or other
proceeding under any federal or state bankruptcy or similar law, or the
occurrence of another similar event, of, or with respect to Seller. In the event
that such conveyance is determined to be made as security for a loan made by
Purchaser, the Issuer, the Noteholders or the Certificateholder to Seller, the
Seller hereby grants to Purchaser a security interest in all of Seller’s right,
title and interest in and to the following property whether now owned or
existing or hereafter acquired or arising, and this Agreement shall constitute a
security agreement under applicable law (collectively, the “Purchase Agreement
Collateral”)

(a) the Receivables and all moneys received thereon after the Cutoff Date;

(b) the security interests in the Financed Vehicles granted by Obligors pursuant
to the Receivables and any other interest of the Seller in such Financed
Vehicles;

(c) any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(d) any proceeds received from a Dealer pursuant to a Dealer Agreement as a
result of a breach of representation or warranty in the related Dealer
Agreement;

(e) all rights under any Service Contracts on the related Financed Vehicles;

(f) the related Receivable Files;

(g) all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents, (iv)
Instruments and (v) General Intangibles (as such terms are defined in the UCC)
relating to the property described in (a) through (f); and

(h) all proceeds and investments with respect to items (a) through (g).

 

16



--------------------------------------------------------------------------------

SECTION 6.10 Governing Law. This Agreement shall be construed in accordance
with, and this Agreement and all matters arising out of or relating in any way
to this Agreement shall be governed by, the law of the State of New York,
without giving effect to its conflict of law provisions (other than Sections
5-1401 and 5-1402 of the New York General Obligations Law).

SECTION 6.11 Counterparts. For the purpose of facilitating the execution of this
Agreement and for other purposes, this Agreement may be executed simultaneously
in any number of counterparts, each of which counterparts shall be deemed to be
an original, and all of which counterparts shall constitute but one and the same
instrument.

SECTION 6.12 Conveyance of the Receivables and the Other Conveyed Property to
the Issuer. Seller acknowledges that Purchaser intends, pursuant to the Sale and
Servicing Agreement, to convey the Receivables and the Other Conveyed Property,
together with its rights under this Agreement, to the Issuer on the Closing
Date. Seller acknowledges and consents to such conveyance and pledge and waives
any further notice thereof and covenants and agrees that the representations and
warranties of Seller contained in this Agreement and the rights of Purchaser
hereunder are intended to benefit the Issuer, the Owner Trustee, the Trust
Collateral Agent, the Noteholders and the Certificateholder. In furtherance of
the foregoing, Seller covenants and agrees to perform its duties and obligations
hereunder, in accordance with the terms hereof for the benefit of the Issuer,
the Owner Trustee, the Trust Collateral Agent, the Noteholders and the
Certificateholder and that, notwithstanding anything to the contrary in this
Agreement, Seller shall be directly liable to the Issuer, the Owner Trustee, the
Trust Collateral Agent, the Noteholders and the Certificateholder
(notwithstanding any failure by the Servicer or the Purchaser to perform its
respective duties and obligations hereunder or under Related Documents) and that
the Trust Collateral Agent may enforce the duties and obligations of Seller
under this Agreement against Seller for the benefit of the Owner Trustee, the
Trust Collateral Agent, the Noteholders and the Certificateholder.

SECTION 6.13 Nonpetition Covenant. Neither Purchaser nor Seller shall petition
or otherwise invoke the process of any court or government authority for the
purpose of commencing or sustaining a case against the Purchaser or the Issuer
under any federal or state bankruptcy, insolvency or similar law or appointing a
receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of the Purchaser or the Issuer or any substantial part of their
respective property, or ordering the winding up or liquidation of the affairs of
the Purchaser or the Issuer.

[Remainder of Page Intentionally Left Blank]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Purchase Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

AFS SENSUB CORP., as Purchaser By:  

/s/ Robert T. Pigott

Name: Robert T. Pigott III Title:   Vice President, Corporate Treasury

 

AMERICREDIT FINANCIAL SERVICES, INC., as Seller By:  

/s/ Sheli Fitzgerald

Name: Sheli Fitzgerald Title:   Senior Vice President, Corporate Treasury

 

Accepted: THE BANK OF NEW YORK MELLON, not in its individual capacity but solely
as Trustee and Trust Collateral Agent By:  

/s/ Leslie Morales

Name: Leslie Morales Title:   Vice President

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

SCHEDULE OF RECEIVABLES

[See Attached]

 

SCH-A-1



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

443215009

     447049560         447600347         447854621         460406689        
460968423         461034407         461102733         461174260        
461252470         461318750         461385239         461449043        
461512964         461577215         461644270         461705808        
461770638         461837031         461902462   

443217799

     447049883         447600354         447854647         460407679        
460968431         461034431         461102766         461174278        
461252496         461318768         461385254         461449076        
461512980         461577223         461644288         461705816        
461770646         461837056         461902470   

443283296

     447050105         447600628         447854704         460407869        
460968480         461034449         461102790         461174286        
461252504         461318776         461385262         461449084        
461513004         461577231         461644296         461705832        
461770653         461837080         461902488   

443360706

     447050220         447600750         447854852         460408974        
460968498         461034464         461102816         461174302        
461252520         461318818         461385270         461449092        
461513038         461577249         461644320         461705865        
461770661         461837148         461902496   

443373576

     447050535         447600859         447855016         460410053        
460968506         461034472         461102865         461174385        
461252546         461318834         461385296         461449126        
461513046         461577264         461644338         461705873        
461770695         461837155         461902504   

443424528

     447050683         447600925         447855024         460411325        
460968522         461034480         461102907         461174427        
461252553         461318875         461385304         461449134        
461513061         461577272         461644346         461705881        
461770737         461837163         461902546   

443442652

     447050774         447600941         447855032         460411440        
460968530         461034506         461102931         461174435        
461252561         461318883         461385320         461449225        
461513079         461577280         461644353         461705899        
461770745         461837171         461902553   

443464144

     447050840         447601089         447855057         460412497        
460968548         461034522         461102949         461174443        
461252579         461318917         461385338         461449233        
461513087         461577298         461644361         461705907        
461770760         461837189         461902561   

443477567

     447050907         447601287         447855164         460414253        
460968589         461034530         461102956         461174450        
461252587         461318941         461385353         461449282        
461513103         461577314         461644387         461705923        
461770786         461837197         461902579   

443529532

     447050923         447601444         447855172         460416050        
460968597         461034548         461102972         461174492        
461252611         461319006         461385379         461449324        
461513129         461577322         461644411         461705931        
461770802         461837221         461902629   

443559489

     447051012         447601642         447855198         460416357        
460968605         461034555         461102998         461174534        
461252645         461319030         461385387         461449340        
461513137         461577330         461644429         461705956        
461770810         461837247         461902637   

443567250

     447051079         447601816         447855289         460418270        
460968613         461034563         461103004         461174567        
461252652         461319048         461385395         461449407        
461513152         461577348         461644437         461705972        
461770901         461837262         461902645   

443623046

     447051301         447601949         447855560         460418866        
460968639         461034571         461103012         461174575        
461252660         461319055         461385403         461449449        
461513160         461577355         461644445         461705980        
461770927         461837312         461902652   

443643853

     447051509         447602061         447855586         460422199        
460968670         461034589         461103038         461174591        
461252678         461319063         461385411         461449464        
461513194         461577363         461644460         461706004        
461770943         461837361         461902686   

443644026

     447051673         447602137         447855701         460422579        
460968688         461034597         461103046         461174609        
461252686         461319147         461385429         461449498        
461513210         461577405         461644486         461706012        
461770950         461837411         461902702   

443679956

     447051749         447602269         447855735         460422918        
460968704         461034621         461103087         461174625        
461252694         461319162         461385445         461449514        
461513228         461577462         461644494         461706038        
461770968         461837429         461902710   

443710686

     447052416         447602392         447855776         460424443        
460968712         461034639         461103095         461174633        
461252702         461319196         461385452         461449555        
461513236         461577470         461644510         461706046        
461770976         461837478         461902728   

443718770

     447052465         447602566         447855917         460424773        
460968720         461034647         461103137         461174641        
461252710         461319204         461385478         461449563        
461513244         461577488         461644528         461706053        
461770984         461837502         461902736   

443732615

     447053182         447602574         447855974         460425259        
460968738         461034654         461103152         461174666        
461252728         461319212         461385486         461449571        
461513251         461577504         461644536         461706061        
461771008         461837510         461902744   

443738331

     447053430         447602582         447856006         460425390        
460968746         461034670         461103160         461174690        
461252736         461319220         461385502         461449589        
461513269         461577512         461644544         461706079        
461771016         461837528         461902801   

443740881

     447053901         447602590         447856048         460425481        
460968753         461034688         461103202         461174708        
461252744         461319253         461385510         461449605        
461513277         461577546         461644551         461706087        
461771040         461837536         461902843   

443744511

     447054073         447602624         447856063         460427339        
460968761         461034696         461103228         461174724        
461252751         461319261         461385536         461449621        
461513285         461577579         461644569         461706103        
461771073         461837544         461902876   

443770862

     447054107         447602632         447856121         460427396        
460968779         461034712         461103236         461174740        
461252769         461319287         461385544         461449647        
461513293         461577587         461644577         461706111        
461771081         461837569         461902900   

443785464

     447054149         447602731         447856139         460427412        
460968795         461034738         461103269         461174781        
461252777         461319295         461385551         461449654        
461513301         461577611         461644585         461706129        
461771123         461837577         461902934   

443790050

     447054933         447602756         447856204         460428022        
460968803         461034746         461103277         461174799        
461252793         461319311         461385569         461449662        
461513319         461577637         461644601         461706137        
461771156         461837635         461902942   

443821020

     447054941         447603036         447856238         460430325        
460968829         461034753         461103293         461174815        
461252819         461319337         461385577         461449696        
461513327         461577751         461644619         461706152        
461771180         461837643         461902959   

443853239

     447054990         447603309         447856287         460430465        
460968837         461034761         461103319         461174856        
461252827         461319345         461385585         461449712        
461513335         461577793         461644635         461706178        
461771214         461837650         461902983   

443861026

     447055013         447603325         447856311         460433659        
460968845         461034787         461103327         461174880        
461252835         461319378         461385601         461449720        
461513343         461577801         461644643         461706186        
461771222         461837668         461902991   

443861760

     447055237         447603721         447856329         460434392        
460968860         461034803         461103335         461174914        
461252843         461319386         461385619         461449753        
461513350         461577819         461644650         461706202        
461771248         461837676         461903031   

443880570

     447055641         447603747         447856394         460434509        
460968886         461034829         461103343         461174922        
461252850         461319394         461385627         461449761        
461513376         461577827         461644668         461706210        
461771255         461837700         461903049   

443887732

     447056870         447603796         447856477         460434640        
460968894         461034837         461103350         461174930        
461252868         461319402         461385635         461449779        
461513384         461577843         461644676         461706228        
461771271         461837718         461903080   

443901954

     447057001         447603978         447856683         460434673        
460968910         461034845         461103368         461174971        
461252884         461319428         461385643         461449795        
461513392         461577850         461644684         461706236        
461771297         461837726         461903106   

443907951

     447057134         447604042         447856691         460435308        
460968936         461034852         461103376         461174989        
461252900         461319444         461385650         461449803        
461513418         461577868         461644700         461706244        
461771305         461837759         461903114   

443908272

     447057258         447604299         447856717         460436561        
460968951         461034860         461103384         461174997        
461252926         461319451         461385668         461449811        
461513426         461577892         461644718         461706251        
461771354         461837809         461903122   

443919188

     447057308         447604380         447856758         460437916        
460969009         461034878         461103426         461175002        
461252975         461319477         461385684         461449829        
461513442         461577934         461644726         461706269        
461771362         461837825         461903148   

443923230

     447057340         447604539         447856782         460438328        
460969033         461034894         461103434         461175010        
461253023         461319485         461385700         461449845        
461513459         461577942         461644734         461706285        
461771370         461837833         461903171   

443939707

     447057431         447604737         447856790         460438872        
460969041         461034928         461103442         461175036        
461253031         461319493         461385718         461449852        
461513467         461577959         461644742         461706293        
461771388         461837841         461903189   

443956750

     447057506         447604851         447856832         460439102        
460969066         461034936         461103467         461175044        
461253049         461319519         461385726         461449878        
461513475         461577967         461644759         461706301        
461771396         461837890         461903197   

443968839

     447057555         447604919         447856840         460439136        
460969074         461034944         461103517         461175085        
461253064         461319543         461385734         461449886        
461513483         461577975         461644767         461706319        
461771412         461837908         461903205   

443973052

     447057613         447604992         447856881         460439250        
460969082         461034951         461103525         461175101        
461253114         461319568         461385742         461449894        
461513491         461577983         461644775         461706327        
461771438         461837916         461903254   

443982467

     447057829         447605098         447856949         460439375        
460969090         461034969         461103533         461175127        
461253148         461319576         461385783         461449910        
461513509         461578015         461644783         461706350        
461771446         461837940         461903262   

444008635

     447058405         447605148         447856998         460439912        
460969116         461034977         461103558         461175150        
461253155         461319600         461385791         461449936        
461513517         461578049         461644791         461706368        
461771461         461837965         461903346   

444016521

     447058850         447605296         447857103         460440670        
460969140         461034985         461103566         461175176        
461253338         461319618         461385809         461449944        
461513525         461578056         461644809         461706384        
461771487         461837973         461903353   

444043095

     447059254         447605312         447857137         460441033        
460969173         461034993         461103582         461175218        
461253353         461319634         461385817         461449969        
461513533         461578064         461644817         461706400        
461771495         461837999         461903361   

444071583

     447059262         447605361         447857228         460442148        
460969181         461035008         461103608         461175234        
461253387         461319667         461385825         461449977        
461513541         461578072         461644825         461706426        
461771511         461838021         461903387   

444091672

     447059338         447605379         447857319         460446230        
460969199         461035016         461103616         461175267        
461253411         461319675         461385858         461449985        
461513558         461578080         461644833         461706434        
461771537         461838104         461903403   

444092753

     447059403         447605429         447857335         460446362        
460969207         461035024         461103657         461175317        
461253429         461319691         461385866         461450017        
461513566         461578098         461644841         461706442        
461771552         461838112         461903411   

444107973

     447059858         447605643         447857343         460447709        
460969231         461035032         461103681         461175325        
461253445         461319709         461385882         461450033        
461513574         461578114         461644866         461706467        
461771651         461838153         461903437   

444121933

     447059999         447605890         447857541         460448152        
460969249         461035040         461103731         461175358        
461253460         461319741         461385890         461450058        
461513590         461578122         461644874         461706483        
461771669         461838179         461903478   

444125397

     447060146         447606062         447857574         460449606        
460969264         461035057         461103756         461175366        
461253478         461319758         461385908         461450074        
461513608         461578130         461644882         461706491        
461771685         461838211         461903486   

444127203

     447060278         447606112         447857723         460450125        
460969272         461035065         461103772         461175374        
461253494         461319782         461385916         461450082        
461513616         461578148         461644890         461706509        
461771693         461838286         461903494   

444128573

     447060336         447606351         447857822         460450216        
460969298         461035073         461103806         461175408        
461253544         461319790         461385924         461450090        
461513624         461578163         461644908         461706517        
461771727         461838294         461903502   

444153597

     447060781         447606369         447857830         460450596        
460969306         461035099         461103814         461175416        
461253551         461319808         461385932         461450108        
461513632         461578171         461644916         461706525        
461771750         461838310         461903510   

444159313

     447061409         447606435         447857863         460451685        
460969330         461035115         461103855         461175465        
461253619         461319824         461385940         461450116        
461513640         461578221         461644924         461706533        
461771768         461838328         461903536   

444185714

     447061706         447606591         447857962         460452642        
460969348         461035131         461103871         461175473        
461253650         461319840         461385957         461450124        
461513657         461578254         461644932         461706541        
461771776         461838336         461903544   

444194708

     447061904         447606740         447857988         460453434        
460969355         461035149         461103913         461175515        
461253668         461319857         461385965         461450132        
461513665         461578270         461644940         461706558        
461771784         461838344         461903585   

444203004

     447062167         447606807         447857996         460459688        
460969363         461035164         461103954         461175523        
461253718         461319873         461385981         461450140        
461513673         461578288         461644957         461706574        
461771826         461838369         461903593   



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

444215412

     447062670         447606831         447858085         460462203        
460969371         461035180         461103970         461175598        
461253734         461319899         461385999         461450157        
461513681         461578296         461644965         461706590        
461771842         461838377         461903601   

444268502

     447062886         447607037         447858119         460462740        
460969389         461035198         461103996         461175630        
461253742         461319907         461386005         461450165        
461513699         461578304         461644973         461706608        
461771859         461838385         461903619   

444292023

     447063116         447607128         447858127         460462831        
460969397         461035206         461104028         461175655        
461253759         461319972         461386013         461450173        
461513715         461578312         461644981         461706624        
461771891         461838443         461903650   

444295711

     447063306         447607250         447858283         460463698        
460969405         461035214         461104044         461175671        
461253783         461319980         461386021         461450207        
461513749         461578346         461644999         461706640        
461771909         461838468         461903668   

444298756

     447063389         447607359         447858317         460464910        
460969413         461035222         461104051         461175705        
461253809         461319998         461386047         461450231        
461513756         461578379         461645004         461706657        
461771933         461838476         461903692   

444305072

     447063579         447607391         447858408         460466899        
460969421         461035230         461104085         461175721        
461253833         461320004         461386054         461450256        
461513764         461578395         461645012         461706665        
461771966         461838492         461903825   

444306633

     447063827         447607482         447858416         460467103        
460969439         461035255         461104101         461175739        
461253841         461320012         461386062         461450272        
461513772         461578510         461645020         461706673        
461771990         461838500         461903841   

444315766

     447063900         447607698         447858440         460468168        
460969454         461035263         461104127         461175762        
461253866         461320038         461386088         461450306        
461513780         461578528         461645038         461706681        
461772006         461838526         461903866   

444342604

     447063934         447607714         447858465         460470396        
460969462         461035289         461104135         461175788        
461253916         461320046         461386112         461450314        
461513798         461578536         461645046         461706699        
461772022         461838567         461903874   

444357149

     447063959         447607938         447858481         460470651        
460969470         461035305         461104150         461175796        
461253924         461320087         461386120         461450322        
461513806         461578544         461645061         461706715        
461772055         461838591         461903957   

444375950

     447064205         447608027         447858572         460470875        
460969488         461035313         461104168         461175804        
461253957         461320103         461386138         461450355        
461513814         461578577         461645079         461706723        
461772089         461838633         461903965   

444387419

     447064460         447608159         447858648         460471386        
460969496         461035339         461104234         461175887        
461253973         461320111         461386153         461450363        
461513848         461578601         461645087         461706731        
461772097         461838666         461903973   

444402499

     447064510         447608183         447858721         460471659        
460969504         461035347         461104275         461175903        
461253981         461320129         461386195         461450389        
461513855         461578619         461645103         461706749        
461772105         461838690         461903981   

444403257

     447064718         447608217         447858762         460472681        
460969512         461035354         461104291         461175937        
461253999         461320178         461386211         461450397        
461513863         461578676         461645129         461706756        
461772113         461838724         461904013   

444405716

     447064783         447608282         447858796         460473119        
460969520         461035362         461104309         461175960        
461254187         461320186         461386229         461450439        
461513871         461578734         461645145         461706764        
461772121         461838732         461904021   

444413959

     447065038         447608613         447858812         460473549        
460969538         461035370         461104325         461175986        
461254203         461320202         461386237         461450447        
461513889         461578767         461645152         461706772        
461772139         461838765         461904047   

444416317

     447065335         447608647         447858879         460474000        
460969546         461035388         461104333         461175994        
461254229         461320244         461386245         461450504        
461513897         461578791         461645160         461706780        
461772147         461838773         461904070   

444436547

     447065608         447608654         447858911         460474968        
460969553         461035404         461104390         461176000        
461254237         461320269         461386252         461450512        
461513905         461578817         461645178         461706798        
461772162         461838799         461904104   

444451413

     447065665         447608704         447858952         460475205        
460969561         461035412         461104408         461176018        
461254252         461320277         461386260         461450520        
461513988         461578833         461645186         461706806        
461772170         461838831         461904112   

444454045

     447065681         447608969         447858986         460475809        
460969579         461035420         461104432         461176034        
461254260         461320293         461386278         461450538        
461514036         461578841         461645194         461706814        
461772196         461838849         461904120   

444455869

     447065707         447608993         447858994         460476492        
460969587         461035438         461104457         461176042        
461254294         461320335         461386294         461450546        
461514051         461578882         461645210         461706822        
461772238         461838856         461904161   

444469282

     447065905         447609165         447859034         460477334        
460969595         461035446         461104481         461176059        
461254310         461320343         461386310         461450553        
461514093         461578890         461645228         461706830        
461772246         461838872         461904187   

444470603

     447066390         447609223         447859042         460477359        
460969603         461035479         461104523         461176067        
461254419         461320350         461386328         461450587        
461514127         461578924         461645244         461706848        
461772253         461838880         461904252   

444473573

     447066499         447609298         447859109         460477391        
460969611         461035487         461104549         461176109        
461254435         461320368         461386336         461450595        
461514143         461578965         461645269         461706855        
461772279         461838898         461904260   

444474027

     447066663         447609389         447859182         460478324        
460969629         461035495         461104622         461176133        
461254484         461320376         461386344         461450637        
461514150         461579039         461645277         461706863        
461772295         461838914         461904278   

444481162

     447067307         447609488         447859323         460478712        
460969637         461035503         461104655         461176141        
461254526         461320392         461386351         461450652        
461514168         461579054         461645285         461706871        
461772311         461838922         461904286   

444494470

     447067323         447609595         447859372         460479173        
460969645         461035529         461104663         461176158        
461254534         461320418         461386369         461450660        
461514176         461579070         461645301         461706889        
461772345         461838948         461904294   

444500326

     447067554         447609918         447859398         460480031        
460969652         461035537         461104671         461176166        
461254559         461320426         461386377         461450678        
461514200         461579104         461645319         461706897        
461772352         461838963         461904310   

444509681

     447067711         447610148         447859414         460480643        
460969678         461035552         461104689         461176182        
461254583         461320434         461386385         461450694        
461514234         461579120         461645335         461706905        
461772386         461838971         461904393   

444528830

     447067778         447610171         447859455         460481625        
460969694         461035586         461104697         461176208        
461254591         461320442         461386393         461450702        
461514267         461579138         461645343         461706921        
461772436         461838997         461904435   

444547715

     447067786         447610189         447859554         460482474        
460969702         461035594         461104721         461176216        
461254617         461320459         461386419         461450728        
461514283         461579146         461645376         461706939        
461772444         461839003         461904450   

444552228

     447067943         447610288         447859570         460485667        
460969710         461035602         461104762         461176232        
461254625         461320483         461386427         461450736        
461514317         461579153         461645384         461706947        
461772477         461839045         461904484   

444553887

     447068107         447610494         447859588         460487093        
460969736         461035610         461104804         461176257        
461254633         461320566         461386435         461450744        
461514341         461579203         461645392         461706954        
461772493         461839052         461904500   

444557672

     447068149         447610502         447859687         460489396        
460969744         461035628         461104812         461176273        
461254658         461320582         461386443         461450751        
461514374         461579229         461645418         461706962        
461772501         461839094         461904534   

444583231

     447068222         447610650         447859752         460489859        
460969751         461035636         461104820         461176349        
461254724         461320590         461386450         461450769        
461514390         461579278         461645426         461706970        
461772543         461839110         461904542   

444586861

     447068339         447610734         447859992         460491046        
460969769         461035644         461104838         461176364        
461254740         461320616         461386476         461450777        
461514440         461579286         461645442         461706988        
461772576         461839169         461904567   

444592851

     447068461         447610783         447860123         460491301        
460969777         461035651         461104879         461176398        
461254757         461320699         461386484         461450785        
461514465         461579294         461645459         461706996        
461772584         461839193         461904575   

444603534

     447068602         447610841         447860248         460491525        
460969785         461035669         461104895         461176414        
461254773         461320723         461386492         461450793        
461514523         461579310         461645467         461707002        
461772592         461839201         461904591   

444605653

     447068792         447610866         447860255         460491632        
460969801         461035677         461104929         461176422        
461254807         461320731         461386526         461450819        
461514556         461579328         461645475         461707010        
461772600         461839235         461904609   

444618268

     447069170         447610999         447860347         460492705        
460969819         461035685         461104945         461176463        
461254823         461320749         461386583         461450835        
461514580         461579385         461645483         461707028        
461772626         461839268         461904617   

444625842

     447069667         447611062         447860370         460493265        
460969827         461035693         461104952         461176471        
461254831         461320780         461386609         461450843        
461514598         461579443         461645491         461707036        
461772634         461839292         461904666   

444626592

     447069774         447611211         447860396         460494289        
460969835         461035701         461104960         461176539        
461254849         461320798         461386617         461450850        
461514606         461579500         461645509         461707044        
461772642         461839300         461904682   

444633481

     447069840         447611286         447860594         460495419        
460969850         461035719         461104986         461176547        
461254856         461320814         461386641         461450876        
461514622         461579526         461645517         461707085        
461772659         461839326         461904690   

444635510

     447070012         447611336         447860628         460495492        
460969868         461035727         461104994         461176562        
461254864         461320830         461386666         461450892        
461514630         461579534         461645525         461707093        
461772667         461839334         461904708   

444639082

     447070095         447611351         447860644         460496011        
460969876         461035735         461105017         461176596        
461254872         461320855         461386674         461450900        
461514663         461579559         461645533         461707101        
461772675         461839342         461904724   

444640387

     447070475         447611393         447860776         460496235        
460969892         461035743         461105025         461176604        
461254898         461320871         461386682         461450926        
461514689         461579567         461645541         461707119        
461772683         461839367         461904732   

444645717

     447070723         447611526         447860834         460497043        
460969900         461035750         461105041         461176653        
461254906         461320889         461386708         461450934        
461514697         461579617         461645558         461707127        
461772709         461839391         461904757   

444645774

     447071317         447611583         447860859         460497092        
460969918         461035768         461105058         461176661        
461254922         461320905         461386716         461451023        
461514721         461579641         461645566         461707135        
461772741         461839409         461904781   

444648604

     447071622         447611773         447860966         460498983        
460969926         461035784         461105082         461176695        
461254948         461320921         461386732         461451031        
461514739         461579682         461645574         461707150        
461772766         461839433         461904799   

444659379

     447072067         447611815         447860990         460499924        
460969934         461035792         461105090         461176711        
461254955         461320939         461386740         461451049        
461514762         461579716         461645590         461707168        
461772782         461839482         461904807   

444662308

     447073065         447611989         447861030         460500077        
460969942         461035800         461105108         461176729        
461254971         461320954         461386773         461451056        
461514788         461579815         461645608         461707176        
461772790         461839490         461904815   

444662639

     447073404         447612086         447861253         460500226        
460969959         461035818         461105140         461176745        
461255002         461320970         461386815         461451064        
461514812         461579823         461645616         461707184        
461772816         461839524         461904831   

444663025

     447073644         447612128         447861303         460504269        
460969967         461035826         461105157         461176778        
461255036         461321002         461386823         461451072        
461514861         461579849         461645624         461707192        
461772832         461839557         461904849   

444664221

     447073917         447612235         447861311         460504319        
460969983         461035842         461105165         461176794        
461255044         461321044         461386864         461451080        
461514895         461579872         461645632         461707200        
461772857         461839581         461904856   

444665996

     447074048         447612516         447861345         460504723        
460969991         461035859         461105215         461176810        
461255077         461321051         461386906         461451114        
461514911         461579922         461645640         461707218        
461772873         461839607         461904864   

444668560

     447074188         447612581         447861501         460505290        
460970007         461035875         461105223         461176844        
461255119         461321069         461386914         461451122        
461514937         461580011         461645657         461707226        
461772899         461839615         461904872   

444672166

     447074329         447612649         447861527         460506322        
460970023         461035883         461105231         461176877        
461255135         461321077         461386948         461451148        
461514960         461580045         461645665         461707234        
461772923         461839649         461904906   



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

444674154

     447074519         447613035         447861543         460506447        
460970031         461035891         461105249         461176885        
461255168         461321085         461386963         461451163        
461514986         461580086         461645673         461707242        
461772931         461839706         461904914   

444676431

     447074642         447613076         447861667         460507544        
460970049         461035909         461105256         461176893        
461255184         461321093         461387003         461451171        
461515009         461580177         461645681         461707259        
461772949         461839714         461904922   

444677389

     447075235         447613241         447861832         460507940        
460970080         461035917         461105264         461176919        
461255192         461321101         461387011         461451197        
461515033         461580185         461645699         461707267        
461772964         461839722         461904930   

444681373

     447075243         447613282         447861915         460508898        
460970098         461035925         461105280         461176950        
461255226         461321127         461387045         461451205        
461515082         461580193         461645715         461707283        
461772972         461839748         461904948   

444691596

     447075292         447613399         447862038         460509045        
460970106         461035933         461105306         461176968        
461255242         461321200         461387052         461451213        
461515108         461580235         461645723         461707291        
461772980         461839755         461904955   

444698708

     447075573         447613589         447862046         460509664        
460970114         461035982         461105314         461176976        
461255267         461321218         461387060         461451247        
461515165         461580284         461645749         461707309        
461773004         461839789         461904963   

444713846

     447075789         447613597         447862087         460510738        
460970122         461036063         461105322         461176984        
461255291         461321226         461387094         461451262        
461515181         461580292         461645756         461707317        
461773020         461839797         461904971   

444721831

     447075920         447613621         447862244         460510860        
460970148         461036121         461105330         461177040        
461255309         461321259         461387102         461451270        
461515199         461580318         461645764         461707333        
461773087         461839805         461904997   

444724785

     447075979         447613654         447862293         460511272        
460970155         461036139         461105348         461177065        
461255317         461321267         461387136         461451288        
461515223         461580334         461645772         461707341        
461773095         461839813         461905002   

444726095

     447076217         447613670         447862426         460511801        
460970189         461036147         461105355         461177081        
461255341         461321275         461387144         461451304        
461515264         461580409         461645780         461707358        
461773111         461839854         461905010   

444734701

     447076779         447613993         447862442         460512726        
460970213         461036162         461105363         461177099        
461255382         461321283         461387169         461451312        
461515322         461580425         461645798         461707374        
461773137         461839862         461905036   

444736664

     447077330         447614041         447862509         460513534        
460970221         461036170         461105371         461177107        
461255457         461321309         461387193         461451320        
461515371         461580441         461645806         461707382        
461773145         461839904         461905069   

444739874

     447077363         447614223         447862525         460514425        
460970247         461036188         461105389         461177115        
461255507         461321317         461387219         461451338        
461515405         461580466         461645814         461707390        
461773178         461839920         461905077   

444745418

     447077561         447614439         447862707         460515307        
460970270         461036204         461105405         461177123        
461255564         461321333         461387243         461451346        
461515413         461580482         461645822         461707408        
461773194         461839946         461905093   

444749634

     447077777         447614629         447862764         460517196        
460970296         461036220         461105439         461177131        
461255572         461321358         461387276         461451353        
461515421         461580490         461645830         461707416        
461773202         461839961         461905101   

444751713

     447077850         447614652         447862798         460520174        
460970304         461036311         461105454         461177149        
461255580         461321374         461387284         461451379        
461515462         461580540         461645848         461707457        
461773228         461839979         461905127   

444752372

     447077967         447614702         447862848         460520893        
460970338         461036329         461105470         461177156        
461255622         461321382         461387425         461451395        
461515470         461580599         461645855         461707507        
461773269         461839987         461905143   

444755250

     447078080         447614744         447862855         460521685        
460970387         461036337         461105488         461177164        
461255630         461321390         461387458         461451403        
461515488         461580607         461645863         461707515        
461773327         461839995         461905226   

444759500

     447078239         447614751         447862905         460522931        
460970395         461036345         461105512         461177198        
461255648         461321408         461387466         461451411        
461515546         461580615         461645889         461707523        
461773350         461840019         461905234   

444762785

     447078296         447614769         447863036         460523020        
460970445         461036402         461105520         461177206        
461255697         461321416         461387474         461451429        
461515579         461580623         461645897         461707531        
461773368         461840035         461905259   

444767784

     447078320         447614777         447863184         460524168        
460970452         461036410         461105538         461177214        
461255713         461321432         461387482         461451437        
461515595         461580664         461645921         461707580        
461773376         461840043         461905267   

444769889

     447078460         447614843         447863242         460527112        
460970460         461036436         461105553         461177222        
461255721         461321465         461387508         461451452        
461515652         461580680         461645988         461707606        
461773384         461840050         461905283   

444776017

     447078734         447614934         447863275         460527542        
460970478         461036444         461105579         461177230        
461255747         461321473         461387516         461451486        
461515686         461580714         461646010         461707614        
461773392         461840068         461905309   

444784375

     447078767         447615071         447863283         460528433        
460970486         461036469         461105595         461177255        
461255770         461321507         461387532         461451502        
461515728         461580755         461646044         461707622        
461773400         461840076         461905333   

444792782

     447079179         447615089         447863341         460528672        
460970494         461036477         461105629         461177263        
461255804         461321531         461387557         461451510        
461515801         461580763         461646051         461707630        
461773418         461840084         461905341   

444795439

     447079229         447615261         447863366         460528896        
460970510         461036485         461105645         461177271        
461255812         461321549         461387565         461451528        
461515819         461580771         461646069         461707689        
461773434         461840092         461905366   

444802722

     447079252         447615345         447863416         460530298        
460970528         461036519         461105652         461177305        
461255879         461321564         461387573         461451544        
461515843         461580797         461646135         461707697        
461773459         461840118         461905374   

444809735

     447079377         447615378         447863424         460531841        
460970536         461036535         461105678         461177313        
461255895         461321572         461387615         461451577        
461515868         461580813         461646143         461707705        
461773475         461840126         461905382   

444813232

     447079526         447615394         447863564         460533623        
460970544         461036550         461105686         461177347        
461255903         461321580         461387631         461451585        
461515892         461580847         461646176         461707713        
461773509         461840142         461905408   

444816359

     447079633         447615667         447863580         460534241        
460970569         461036568         461105710         461177362        
461255929         461321598         461387664         461451601        
461515918         461580888         461646200         461707721        
461773517         461840159         461905416   

444817449

     447079690         447615865         447863606         460535917        
460970577         461036576         461105728         461177370        
461255960         461321622         461387706         461451619        
461515934         461580912         461646218         461707739        
461773525         461840191         461905424   

444820062

     447080490         447615949         447863630         460537459        
460970585         461036584         461105744         461177388        
461255986         461321630         461387714         461451627        
461515959         461580938         461646226         461707754        
461773533         461840209         461905432   

444825764

     447080581         447616137         447863689         460537756        
460970593         461036618         461105785         461177396        
461255994         461321648         461387805         461451635        
461515975         461580953         461646234         461707770        
461773558         461840241         461905440   

444829055

     447080813         447616509         447863697         460537798        
460970601         461036626         461105801         461177404        
461256000         461321671         461387821         461451643        
461515991         461580961         461646267         461707796        
461773582         461840258         461905457   

444829253

     447080870         447616608         447863754         460538838        
460970619         461036634         461105819         461177412        
461256042         461321721         461387862         461451668        
461516023         461580979         461646283         461707820        
461773616         461840266         461905473   

444832240

     447081084         447616673         447863838         460542590        
460970627         461036642         461105827         461177446        
461256059         461321739         461387870         461451676        
461516049         461581001         461646309         461707838        
461773624         461840274         461905481   

444833594

     447081449         447617044         447863853         460543697        
460970635         461036691         461105843         461177537        
461256067         461321762         461387904         461451684        
461516064         461581019         461646325         461707846        
461773640         461840308         461905499   

444835961

     447081795         447617168         447863994         460544034        
460970643         461036717         461105850         461177545        
461256182         461321770         461387912         461451692        
461516106         461581076         461646382         461707853        
461773657         461840316         461905507   

444841183

     447081845         447617200         447864117         460545072        
460970650         461036733         461105868         461177560        
461256190         461321788         461387946         461451726        
461516130         461581191         461646408         461707861        
461773707         461840365         461905515   

444854061

     447082504         447617242         447864158         460545312        
460970676         461036774         461105876         461177586        
461256273         461321796         461388019         461451742        
461516148         461581217         461646416         461707879        
461773715         461840373         461905523   

444860472

     447082603         447617382         447864232         460546146        
460970684         461036782         461105884         461177594        
461256281         461321812         461388043         461451759        
461516221         461581225         461646481         461707887        
461773723         461840381         461905531   

444860902

     447082751         447617457         447864331         460546682        
460970692         461036808         461105892         461177610        
461256307         461321846         461388050         461451767        
461516239         461581233         461646507         461707929        
461773731         461840399         461905549   

444861843

     447082827         447617549         447864406         460547623        
460970726         461036816         461105900         461177628        
461256315         461321879         461388076         461451775        
461516247         461581241         461646515         461707937        
461773764         461840415         461905556   

444862742

     447083304         447617689         447864570         460547946        
460970734         461036832         461105926         461177636        
461256349         461321887         461388092         461451783        
461516288         461581258         461646556         461707945        
461773780         461840423         461905564   

444864045

     447083320         447618018         447864646         460548027        
460970742         461036840         461105934         461177644        
461256356         461321929         461388142         461451791        
461516296         461581266         461646564         461707994        
461773798         461840431         461905614   

444865604

     447083684         447618034         447864802         460548597        
460970759         461036907         461105959         461177669        
461256364         461321937         461388183         461451817        
461516312         461581282         461646580         461708026        
461773822         461840464         461905671   

444865919

     447084187         447618059         447864877         460548969        
460970833         461036923         461105991         461177677        
461256372         461321945         461388241         461451825        
461516346         461581290         461646598         461708034        
461773830         461840514         461905689   

444877005

     447084450         447618075         447864984         460549033        
460970874         461036949         461106007         461177685        
461256406         461321952         461388324         461451833        
461516353         461581308         461646614         461708059        
461773871         461840530         461905705   

444879118

     447084740         447618299         447865205         460549389        
460970924         461036956         461106015         461177693        
461256430         461322026         461388340         461451841        
461516379         461581324         461646622         461708075        
461773889         461840563         461905713   

444885560

     447085085         447618471         447865312         460549546        
460970940         461036972         461106031         461177701        
461256489         461322034         461388407         461451858        
461516403         461581381         461646663         461708109        
461773913         461840571         461905739   

444886402

     447085416         447618497         447865353         460550932        
460970957         461037020         461106049         461177719        
461256513         461322042         461388456         461451866        
461516411         461581399         461646671         461708174        
461773921         461840597         461905762   

444887046

     447085432         447618505         447865429         460551518        
460970965         461037038         461106056         461177727        
461256539         461322059         461388464         461451874        
461516452         461581431         461646697         461708190        
461773939         461840605         461905770   

444888069

     447085473         447618893         447865569         460552094        
460970973         461037046         461106064         461177750        
461256570         461322067         461388472         461451882        
461516494         461581464         461646713         461708216        
461773954         461840688         461905804   

444890131

     447085531         447618976         447865619         460552847        
460971013         461037061         461106080         461177768        
461256604         461322075         461388498         461451890        
461516502         461581472         461646739         461708224        
461773988         461840696         461905838   

444892749

     447085812         447619024         447865734         460557879        
460971047         461037079         461106098         461177776        
461256646         461322091         461388506         461451908        
461516528         461581498         461646747         461708232        
461774028         461840712         461905846   

444896468

     447086208         447619149         447865783         460558117        
460971062         461037103         461106106         461177784        
461256653         461322133         461388522         461451916        
461516536         461581506         461646762         461708273        
461774036         461840738         461905861   

444896799

     447086232         447619156         447865817         460559545        
460971088         461037111         461106114         461177792        
461256695         461322141         461388571         461451924        
461516577         461581514         461646788         461708281        
461774044         461840779         461905895   



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

444896849

     447086265         447619172         447865932         460560774        
460971120         461037145         461106130         461177800        
461256703         461322158         461388589         461451932        
461516643         461581530         461646812         461708315        
461774069         461840787         461905903   

444904916

     447086430         447619198         447865957         460562259        
460971138         461037160         461106148         461177859        
461256745         461322182         461388597         461451965        
461516676         461581548         461646879         461708331        
461774077         461840795         461905911   

444908776

     447086596         447619297         447865999         460564461        
460971179         461037178         461106155         461177883        
461256760         461322190         461388605         461451973        
461516726         461581589         461646887         461708364        
461774085         461840803         461905937   

444909717

     447086620         447619438         447866096         460567324        
460971211         461037210         461106171         461177909        
461256778         461322208         461388639         461451981        
461516734         461581597         461646895         461708430        
461774093         461840811         461905960   

444912554

     447086802         447619693         447866195         460570047        
460971245         461037228         461106189         461177917        
461256810         461322216         461388647         461451999        
461516767         461581647         461646929         461708455        
461774119         461840829         461906034   

444915169

     447086943         447619875         447866211         460570476        
460971278         461037236         461106197         461177933        
461256828         461322224         461388662         461452005        
461516783         461581688         461646952         461708471        
461774127         461840852         461906042   

444918627

     447087107         447620121         447866302         460574841        
460971302         461037244         461106213         461177966        
461256851         461322232         461388688         461452021        
461516791         461581746         461646960         461708497        
461774135         461840878         461906083   

444919492

     447087412         447620543         447866310         460575731        
460971351         461037293         461106221         461177974        
461256877         461322281         461388696         461452039        
461516858         461581779         461646978         461708521        
461774150         461840894         461906117   

444925333

     447087545         447620766         447866708         460575855        
460971377         461037319         461106247         461177982        
461256893         461322299         461388738         461452054        
461516882         461581787         461646986         461708547        
461774176         461840902         461906208   

444927883

     447087693         447620931         447866716         460576952        
460971401         461037350         461106270         461178006        
461256901         461322315         461388746         461452062        
461516890         461581829         461647000         461708554        
461774192         461840944         461906216   

444927933

     447087701         447621012         447866807         460579675        
460971419         461037368         461106288         461178014        
461256919         461322323         461388753         461452070        
461516908         461581845         461647075         461708562        
461774200         461840969         461906224   

444936603

     447087875         447621236         447867094         460581580        
460971427         461037392         461106304         461178030        
461256935         461322372         461388761         461452088        
461516924         461581852         461647083         461708588        
461774242         461840993         461906232   

444941769

     447087933         447621285         447867144         460582356        
460971450         461037418         461106320         461178048        
461256984         461322406         461388803         461452104        
461516940         461581878         461647109         461708596        
461774259         461841009         461906257   

444949341

     447088782         447621343         447867235         460582604        
460971468         461037434         461106346         461178071        
461256992         461322414         461388837         461452112        
461516965         461581902         461647117         461708612        
461774283         461841041         461906273   

444949366

     447088998         447621392         447867284         460583198        
460971484         461037442         461106395         461178089        
461257040         461322422         461388852         461452120        
461516981         461581936         461647125         461708620        
461774291         461841066         461906281   

444950406

     447089087         447621517         447867367         460583271        
460971500         461037459         461106478         461178097        
461257057         461322448         461388860         461452138        
461517047         461581951         461647141         461708661        
461774325         461841074         461906299   

444952766

     447089574         447621541         447867383         460584733        
460971526         461037467         461106494         461178121        
461257065         461322455         461388878         461452153        
461517062         461582017         461647158         461708679        
461774341         461841082         461906315   

444953129

     447089822         447621616         447867409         460585599        
460971559         461037475         461106502         461178139        
461257073         461322513         461388894         461452161        
461517070         461582025         461647166         461708687        
461774374         461841090         461906323   

444953772

     447089871         447622077         447867458         460588650        
460971575         461037509         461106510         461178162        
461257107         461322521         461388928         461452179        
461517096         461582033         461647182         461708695        
461774390         461841116         461906331   

444954994

     447090069         447622341         447867581         460588916        
460971591         461037558         461106528         461178196        
461257156         461322554         461388936         461452187        
461517112         461582041         461647208         461708703        
461774408         461841124         461906356   

444960421

     447090135         447622366         447867599         460590250        
460971617         461037566         461106544         461178212        
461257172         461322570         461388951         461452203        
461517138         461582058         461647216         461708745        
461774465         461841132         461906364   

444961577

     447090267         447622390         447867649         460590383        
460971641         461037582         461106551         461178220        
461257206         461322612         461388969         461452211        
461517187         461582090         461647224         461708752        
461774473         461841140         461906372   

444961635

     447090291         447622648         447867714         460596265        
460971666         461037657         461106577         461178238        
461257222         461322661         461388993         461452229        
461517211         461582108         461647240         461708778        
461774499         461841173         461906406   

444963995

     447090465         447623224         447867763         460600190        
460971674         461037731         461106585         461178287        
461257230         461322679         461389025         461452237        
461517229         461582116         461647265         461708794        
461774507         461841181         461906414   

444967210

     447091141         447623273         447867821         460601032        
460971732         461037764         461106593         461178345        
461257248         461322687         461389041         461452245        
461517245         461582124         461647273         461708851        
461774515         461841199         461906422   

444969059

     447091638         447623687         447867987         460602055        
460971757         461037772         461106635         461178386        
461257255         461322703         461389066         461452252        
461517252         461582132         461647307         461708935        
461774531         461841207         461906430   

444969851

     447091893         447623794         447868050         460602592        
460971765         461037780         461106643         461178394        
461257263         461322729         461389074         461452328        
461517260         461582157         461647349         461708984        
461774549         461841223         461906448   

444973952

     447092388         447623869         447868167         460602956        
460971799         461037830         461106650         461178410        
461257289         461322745         461389082         461452435        
461517278         461582165         461647356         461708992        
461774564         461841272         461906463   

444974604

     447092677         447624057         447868282         460604366        
460971815         461037855         461106676         461178428        
461257297         461322760         461389090         461452443        
461517294         461582181         461647364         461709032        
461774572         461841280         461906489   

444975544

     447092685         447624081         447868324         460605082        
460971823         461037889         461106684         461178444        
461257305         461322802         461389116         461452450        
461517302         461582199         461647398         461709040        
461774580         461841298         461906497   

444980353

     447092768         447624222         447868373         460605751        
460971856         461037939         461106700         461178469        
461257321         461322836         461389124         461452476        
461517310         461582249         461647414         461709057        
461774598         461841306         461906505   

444984447

     447092842         447624339         447868407         460605769        
460971872         461037947         461106734         461178493        
461257362         461322869         461389132         461452484        
461517328         461582264         461647455         461709065        
461774630         461841330         461906513   

444993448

     447092974         447624370         447868498         460605900        
460971880         461037970         461106742         461178501        
461257370         461322877         461389157         461452526        
461517369         461582272         461647489         461709115        
461774648         461841355         461906547   

444997274

     447093022         447624487         447868506         460606171        
460971898         461038002         461106767         461178543        
461257388         461322885         461389181         461452534        
461517377         461582298         461647497         461709123        
461774655         461841363         461906554   

444999353

     447093246         447624495         447868589         460606379        
460971906         461038028         461106783         461178584        
461257438         461322893         461389207         461452542        
461517393         461582306         461647505         461709149        
461774671         461841371         461906588   

444999759

     447093683         447624552         447868639         460612492        
460971922         461038093         461106809         461178592        
461257461         461322919         461389215         461452583        
461517435         461582330         461647513         461709156        
461774689         461841389         461906596   

445006562

     447093717         447624628         447868662         460613938        
460971948         461038101         461106825         461178626        
461257495         461322935         461389264         461452617        
461517443         461582355         461647521         461709172        
461774697         461841397         461906638   

445008550

     447094152         447624651         447868811         460616972        
460971955         461038143         461106841         461178642        
461257537         461322984         461389272         461452666        
461517450         461582363         461647539         461709206        
461774705         461841405         461906687   

445009145

     447094236         447625195         447868928         460617145        
460971963         461038168         461106866         461178683        
461257552         461323008         461389280         461452682        
461517476         461582439         461647547         461709214        
461774721         461841413         461906711   

445012784

     447094574         447625260         447868969         460617483        
460971989         461038176         461106874         461178691        
461257578         461323016         461389306         461452740        
461517526         461582454         461647562         461709222        
461774739         461841421         461906752   

445022569

     447094772         447625377         447868985         460617947        
460972060         461038192         461106882         461178717        
461257602         461323032         461389363         461452880        
461517534         461582488         461647570         461709289        
461774747         461841447         461906786   

445029457

     447094780         447625484         447869033         460622491        
460972086         461038200         461106890         461178725        
461257610         461323073         461389397         461452898        
461517567         461582561         461647620         461709313        
461774754         461841454         461906869   

445032816

     447094863         447625518         447869066         460624984        
460972094         461038218         461106908         461178733        
461257644         461323107         461389405         461452914        
461517575         461582603         461647638         461709339        
461774770         461841470         461906877   

445036148

     447094954         447625591         447869157         460625452        
460972169         461038275         461106916         461178741        
461257651         461323131         461389421         461452922        
461517609         461582611         461647646         461709354        
461774796         461841496         461906885   

445041668

     447095134         447626151         447869199         460627433        
460972185         461038283         461106940         461178758        
461257669         461323149         461389439         461452930        
461517625         461582637         461647695         461709396        
461774804         461841504         461906919   

445042625

     447095779         447626169         447869223         460627532        
460972227         461038291         461106957         461178766        
461257677         461323172         461389447         461452955        
461517633         461582652         461647729         461709446        
461774812         461841538         461906935   

445043672

     447096157         447626284         447869355         460627631        
460972235         461038309         461106965         461178774        
461257685         461323198         461389496         461452997        
461517658         461582702         461647737         461709461        
461774838         461841553         461906950   

445046386

     447096470         447626664         447869553         460629942        
460972326         461038317         461106999         461178782        
461257701         461323206         461389504         461453003        
461517666         461582769         461647745         461709537        
461774846         461841579         461906992   

445053358

     447096686         447626714         447869645         460630080        
460972367         461038416         461107013         461178790        
461257735         461323214         461389512         461453011        
461517674         461582777         461647786         461709545        
461774853         461841595         461907016   

445057680

     447097601         447626722         447869702         460630114        
460972391         461038432         461107021         461178832        
461257776         461323248         461389520         461453029        
461517682         461582785         461647810         461709586        
461774887         461841611         461907073   

445076755

     447097619         447626912         447869769         460631500        
460972425         461038465         461107039         461178857        
461257792         461323255         461389546         461453045        
461517716         461582801         461647836         461709602        
461774903         461841637         461907081   

445079379

     447097783         447626961         447869801         460631880        
460972433         461038481         461107062         461178873        
461257818         461323271         461389561         461453078        
461517724         461582876         461647844         461709610        
461774911         461841645         461907099   

445086432

     447097874         447627043         447869850         460633886        
460972441         461038499         461107070         461178881        
461257842         461323289         461389587         461453086        
461517732         461582934         461647877         461709628        
461774929         461841652         461907131   

445095441

     447098047         447627233         447869918         460637259        
460972466         461038507         461107088         461178915        
461257859         461323305         461389595         461453110        
461517757         461582959         461647885         461709644        
461774945         461841660         461907149   

445099658

     447098054         447627258         447870007         460637440        
460972532         461038515         461107096         461178923        
461257891         461323339         461389603         461453128        
461517781         461582991         461647893         461709651        
461774952         461841678         461907156   

445101504

     447098393         447627472         447870098         460638976        
460972540         461038556         461107146         461178949        
461257909         461323347         461389611         461453144        
461517807         461583007         461647901         461709669        
461774960         461841686         461907180   

445103476

     447098625         447627829         447870114         460639206        
460972557         461038572         461107161         461178964        
461257917         461323370         461389652         461453169        
461517823         461583031         461647919         461709685        
461774994         461841694         461907198   



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

445105810

     447098963         447628041         447870130         460639321        
460972573         461038598         461107179         461178980        
461257925         461323396         461389660         461453185        
461517831         461583106         461647935         461709693        
461775009         461841702         461907214   

445106081

     447099037         447628140         447870171         460639529        
460972599         461038622         461107211         461179061        
461257933         461323404         461389694         461453227        
461517849         461583114         461647943         461709719        
461775017         461841710         461907222   

445106222

     447099151         447628181         447870254         460641566        
460972672         461038630         461107229         461179095        
461257958         461323412         461389744         461453243        
461517856         461583148         461647950         461709743        
461775025         461841728         461907255   

445111339

     447099185         447628264         447870353         460641939        
460972680         461038663         461107245         461179111        
461257974         461323420         461389751         461453326        
461517864         461583155         461647968         461709750        
461775033         461841736         461907271   

445112824

     447099458         447628579         447870379         460645633        
460972706         461038689         461107260         461179137        
461257982         461323446         461389769         461453334        
461517880         461583163         461647976         461709784        
461775041         461841744         461907289   

445113517

     447099466         447628629         447870411         460646805        
460972763         461038705         461107294         461179145        
461257990         461323453         461389801         461453367        
461517922         461583171         461647984         461709818        
461775058         461841751         461907297   

445117930

     447099565         447628744         447870429         460647878        
460972771         461038739         461107302         461179160        
461258030         461323461         461389819         461453375        
461517955         461583189         461647992         461709826        
461775074         461841769         461907362   

445123177

     447099771         447628785         447870437         460649932        
460972805         461038820         461107310         461179186        
461258048         461323495         461389827         461453383        
461517989         461583270         461648008         461709842        
461775082         461841777         461907370   

445126345

     447099953         447628942         447870452         460651169        
460972839         461038838         461107328         461179202        
461258071         461323503         461389835         461453391        
461517997         461583288         461648032         461709859        
461775090         461841793         461907404   

445130008

     447100017         447628975         447870478         460651672        
460972854         461038853         461107351         461179228        
461258089         461323511         461389843         461453417        
461518003         461583304         461648040         461709867        
461775108         461841819         461907412   

445134133

     447100090         447629098         447870544         460651722        
460972888         461038861         461107419         461179236        
461258113         461323537         461389884         461453433        
461518029         461583346         461648057         461709891        
461775116         461841835         461907487   

445139348

     447100447         447629148         447870551         460652316        
460972920         461038879         461107427         461179251        
461258121         461323545         461389892         461453490        
461518037         461583403         461648081         461709925        
461775140         461841843         461907503   

445139660

     447100595         447629239         447870908         460654114        
460972953         461038887         461107435         461179269        
461258147         461323578         461389900         461453508        
461518052         461583429         461648107         461709958        
461775181         461841850         461907529   

445141880

     447100744         447629296         447870916         460655202        
460972961         461038895         461107450         461179277        
461258154         461323586         461389926         461453540        
461518060         461583445         461648180         461709966        
461775207         461841868         461907545   

445142128

     447100785         447629692         447870924         460657117        
460972987         461038903         461107468         461179285        
461258162         461323594         461389942         461453565        
461518094         461583452         461648198         461710030        
461775215         461841884         461907560   

445142342

     447100793         447629908         447870932         460659709        
460973001         461038929         461107484         461179327        
461258204         461323669         461389967         461453581        
461518102         461583460         461648206         461710048        
461775223         461841900         461907578   

445144793

     447101429         447630138         447871021         460662653        
460973019         461038937         461107500         461179335        
461258238         461323685         461389975         461453615        
461518110         461583486         461648222         461710055        
461775231         461841918         461907602   

445153588

     447101494         447630211         447871062         460664923        
460973043         461038945         461107534         461179368        
461258246         461323701         461390007         461453631        
461518128         461583502         461648289         461710071        
461775264         461841926         461907628   

445154479

     447101569         447630377         447871260         460665417        
460973076         461038986         461107567         461179376        
461258261         461323727         461390023         461453649        
461518136         461583528         461648297         461710089        
461775280         461841934         461907636   

445156003

     447101783         447630393         447871344         460666100        
460973100         461039018         461107633         461179384        
461258279         461323735         461390049         461453680        
461518151         461583536         461648339         461710105        
461775298         461841942         461907644   

445157407

     447101932         447630401         447871435         460666712        
460973134         461039026         461107708         461179400        
461258303         461323743         461390072         461453706        
461518177         461583544         461648370         461710113        
461775306         461841967         461907669   

445157613

     447102088         447630443         447871484         460666787        
460973142         461039034         461107732         461179418        
461258311         461323776         461390080         461453714        
461518193         461583585         461648396         461710139        
461775322         461841975         461907693   

445158595

     447102401         447630906         447871542         460673320        
460973209         461039075         461107740         461179459        
461258329         461323800         461390106         461453722        
461518201         461583593         461648453         461710147        
461775330         461841983         461907701   

445158785

     447102732         447630971         447871567         460674369        
460973225         461039109         461107757         461179491        
461258378         461323818         461390114         461453748        
461518219         461583601         461648479         461710170        
461775355         461842007         461907719   

445160955

     447102740         447631102         447871591         460674898        
460973233         461039141         461107773         461179509        
461258386         461323842         461390189         461453771        
461518227         461583619         461648487         461710204        
461775363         461842023         461907750   

445161045

     447102922         447631136         447871674         460675408        
460973258         461039190         461107781         461179517        
461258402         461323883         461390197         461453813        
461518235         461583627         461648495         461710246        
461775371         461842049         461907784   

445162035

     447103169         447631284         447871740         460677917        
460973290         461039208         461107799         461179525        
461258428         461323891         461390213         461453821        
461518268         461583635         461648511         461710253        
461775389         461842072         461907792   

445168610

     447103623         447631458         447871807         460680630        
460973316         461039240         461107815         461179533        
461258436         461323925         461390239         461453854        
461518276         461583643         461648560         461710261        
461775397         461842080         461907909   

445176977

     447104266         447631540         447871856         460681026        
460973357         461039265         461107823         461179541        
461258444         461323966         461390247         461453862        
461518284         461583684         461648578         461710287        
461775413         461842098         461907958   

445184062

     447104274         447631565         447871922         460681273        
460973399         461039331         461107831         461179558        
461258451         461324022         461390304         461453870        
461518292         461583726         461648719         461710295        
461775447         461842106         461907974   

445188758

     447104654         447631599         447872029         460682909        
460973449         461039364         461107849         461179574        
461258568         461324030         461390353         461453920        
461518300         461583734         461648735         461710303        
461775462         461842114         461907982   

445196421

     447104779         447631631         447872144         460684293        
460973514         461039380         461107856         461179582        
461258576         461324048         461390429         461453961        
461518318         461583742         461648750         461710329        
461775470         461842122         461907990   

445199631

     447104795         447631706         447872250         460687221        
460973563         461039414         461107880         461179616        
461258584         461324071         461390437         461453979        
461518326         461583759         461648768         461710337        
461775504         461842130         461908022   

445200868

     447105289         447631938         447872268         460688088        
460973589         461039422         461107898         461179624        
461258592         461324089         461390502         461454092        
461518334         461583767         461648792         461710345        
461775512         461842155         461908030   

445202963

     447105297         447632092         447872334         460689649        
460973613         461039448         461107906         461179640        
461258600         461324097         461390510         461454100        
461518417         461583809         461648818         461710352        
461775520         461842163         461908048   

445204134

     447105354         447632100         447872425         460689961        
460973621         461039489         461107922         461179657        
461258634         461324139         461390528         461454134        
461518425         461583817         461648826         461710378        
461775538         461842171         461908089   

445211618

     447105404         447632167         447872441         460690175        
460973647         461039539         461107963         461179681        
461258642         461324154         461390551         461454159        
461518441         461583833         461648842         461710394        
461775546         461842197         461908105   

445215098

     447105735         447632217         447872508         460691181        
460973654         461039554         461108003         461179699        
461258659         461324188         461390569         461454167        
461518458         461583866         461648867         461710402        
461775553         461842205         461908139   

445215262

     447105750         447632290         447872532         460691462        
460973670         461039588         461108011         461179707        
461258709         461324196         461390577         461454175        
461518466         461583874         461648917         461710410        
461775579         461842213         461908147   

445216419

     447106337         447632332         447872565         460692304        
460973688         461039620         461108029         461179723        
461258741         461324204         461390585         461454183        
461518490         461583882         461648941         461710444        
461775595         461842247         461908170   

445216732

     447106360         447632365         447872599         460693955        
460973712         461039737         461108045         461179749        
461258790         461324238         461390593         461454191        
461518516         461583908         461648958         461710451        
461775603         461842262         461908188   

445220494

     447106634         447632456         447872730         460694185        
460973746         461039745         461108078         461179764        
461258808         461324246         461390619         461454217        
461518524         461583924         461648974         461710469        
461775611         461842288         461908196   

445222466

     447106782         447632530         447872771         460694367        
460973795         461039786         461108094         461179798        
461258824         461324253         461390635         461454266        
461518540         461583965         461649006         461710477        
461775629         461842296         461908212   

445227093

     447107210         447632621         447872854         460696065        
460973803         461039794         461108110         461179806        
461258840         461324261         461390643         461454282        
461518557         461583981         461649022         461710485        
461775645         461842304         461908220   

445230196

     447107434         447632670         447872888         460696610        
460973829         461039802         461108169         461179814        
461258857         461324279         461390650         461454290        
461518581         461584013         461649030         461710501        
461775652         461842312         461908261   

445233216

     447107491         447632704         447872961         460697048        
460973837         461039828         461108177         461179822        
461258865         461324287         461390692         461454308        
461518607         461584054         461649055         461710519        
461775678         461842320         461908311   

445237068

     447107624         447633249         447873027         460697386        
460973852         461039844         461108201         461179855        
461258881         461324295         461390700         461454365        
461518623         461584062         461649071         461710543        
461775686         461842338         461908337   

445240229

     447108192         447633272         447873050         460698145        
460973860         461039851         461108219         461179863        
461258907         461324303         461390718         461454381        
461518631         461584096         461649105         461710550        
461775694         461842346         461908345   

445243223

     447108267         447633298         447873142         460701733        
460973902         461039885         461108235         461179913        
461258915         461324337         461390734         461454399        
461518664         461584138         461649147         461710576        
461775728         461842353         461908386   

445245889

     447108440         447633306         447873175         460702632        
460973936         461039893         461108243         461179921        
461258923         461324352         461390759         461454407        
461518672         461584146         461649154         461710584        
461775785         461842361         461908444   

445246747

     447108515         447633496         447873316         460704570        
460973944         461039927         461108250         461179939        
461258949         461324360         461390775         461454423        
461518680         461584161         461649162         461710600        
461775801         461842379         461908469   

445247778

     447108549         447633819         447873407         460704596        
460973969         461039935         461108318         461179970        
461258972         461324386         461390809         461454449        
461518698         461584245         461649188         461710618        
461775819         461842387         461908485   

445249485

     447108614         447633967         447873449         460705106        
460973977         461039943         461108342         461180010        
461258998         461324402         461390833         461454472        
461518714         461584278         461649196         461710626        
461775827         461842395         461908501   

445250103

     447109315         447634072         447873506         460705973        
460973993         461039950         461108391         461180036        
461259004         461324428         461390874         461454514        
461518722         461584328         461649204         461710691        
461775843         461842403         461908519   

445251192

     447110065         447634445         447873548         460706625        
460974009         461039976         461108417         461180069        
461259020         461324436         461390882         461454555        
461518748         461584336         461649220         461710725        
461775850         461842411         461908527   

445251283

     447110131         447634536         447873621         460708159        
460974033         461039984         461108425         461180085        
461259079         461324469         461390890         461454589        
461518755         461584344         461649253         461710758        
461775876         461842452         461908543   

445252067

     447110230         447634627         447873696         460710452        
460974041         461040032         461108458         461180101        
461259095         461324485         461390908         461454605        
461518771         461584385         461649261         461710774        
461775918         461842460         461908576   



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

445254303

     447110289         447634684         447873738         460712607        
460974066         461040073         461108474         461180135        
461259103         461324493         461390924         461454639        
461518789         461584401         461649279         461710790        
461775942         461842486         461908600   

445258742

     447110313         447634957         447873779         460714322        
460974074         461040115         461108482         461180143        
461259160         461324519         461390932         461454662        
461518805         461584419         461649287         461710808        
461775975         461842510         461908642   

445263296

     447110404         447635251         447873829         460714520        
460974108         461040123         461108490         461180150        
461259202         461324527         461390973         461454688        
461518862         461584427         461649295         461710840        
461776023         461842528         461908675   

445265739

     447110529         447635541         447874041         460715998        
460974116         461040131         461108540         461180184        
461259228         461324576         461390981         461454696        
461518870         461584443         461649303         461710865        
461776064         461842536         461908683   

445276025

     447110693         447635673         447874116         460718489        
460974140         461040149         461108557         461180192        
461259251         461324584         461391005         461454704        
461518888         461584468         461649337         461710881        
461776106         461842544         461908691   

445293467

     447110735         447635681         447874124         460720196        
460974157         461040198         461108581         461180218        
461259269         461324592         461391062         461454753        
461518896         461584476         461649386         461710899        
461776163         461842551         461908709   

445294275

     447110818         447635889         447874132         460722879        
460974165         461040206         461108607         461180226        
461259293         461324600         461391070         461454761        
461518920         461584484         461649394         461710915        
461776254         461842569         461908725   

445294382

     447110990         447636135         447874157         460724727        
460974173         461040222         461108623         461180234        
461259301         461324659         461391088         461454779        
461518938         461584500         461649402         461710923        
461776312         461842585         461908741   

445296270

     447111212         447636697         447874207         460726086        
460974314         461040255         461108664         461180242        
461259335         461324675         461391104         461454787        
461518953         461584518         461649444         461710956        
461776320         461842593         461908758   

445299852

     447111345         447637216         447874280         460728090        
460974348         461040263         461108672         461180259        
461259343         461324717         461391120         461454795        
461518979         461584534         461649451         461710972        
461776387         461842601         461908766   

445300197

     447111493         447637349         447874298         460729239        
460974371         461040271         461108680         461180275        
461259392         461324725         461391138         461454845        
461518987         461584542         461649469         461710998        
461776403         461842619         461908782   

445302540

     447112145         447637455         447874306         460729825        
460974389         461040297         461108706         461180309        
461259434         461324741         461391146         461454852        
461518995         461584583         461649493         461711038        
461776411         461842627         461908790   

445302557

     447112632         447637547         447874330         460731342        
460974397         461040313         461108755         461180317        
461259459         461324766         461391161         461454860        
461519001         461584617         461649501         461711046        
461776429         461842643         461908808   

445303290

     447112889         447637703         447874363         460732928        
460974454         461040339         461108789         461180341        
461259475         461324816         461391179         461454878        
461519019         461584625         461649568         461711053        
461776452         461842650         461908816   

445304512

     447113010         447638305         447874405         460733934        
460974462         461040347         461108797         461180416        
461259483         461324824         461391195         461454886        
461519027         461584633         461649576         461711061        
461776460         461842684         461908824   

445305949

     447113291         447638552         447874652         460735715        
460974488         461040370         461108805         461180424        
461259509         461324873         461391211         461454902        
461519035         461584641         461649584         461711095        
461776478         461842718         461908832   

445307036

     447113416         447638578         447874710         460736820        
460974496         461040388         461108821         461180432        
461259541         461324899         461391229         461454928        
461519043         461584690         461649600         461711137        
461776486         461842726         461908873   

445307630

     447114703         447638636         447874736         460738040        
460974504         461040404         461108839         461180440        
461259558         461324923         461391237         461454936        
461519050         461584716         461649618         461711160        
461776494         461842734         461908881   

445311798

     447114901         447638644         447874868         460738404        
460974512         461040412         461108847         461180465        
461259566         461324949         461391278         461454951        
461519076         461584724         461649634         461711186        
461776528         461842742         461908931   

445312499

     447115502         447639154         447874884         460741580        
460974538         461040438         461108870         461180481        
461259574         461324956         461391294         461454969        
461519084         461584732         461649642         461711194        
461776544         461842775         461908949   

445315054

     447115734         447639329         447875022         460744642        
460974553         461040503         461108888         461180515        
461259608         461324964         461391302         461454977        
461519100         461584815         461649659         461711236        
461776577         461842791         461908956   

445315674

     447115783         447639493         447875147         460745805        
460974579         461040511         461108896         461180523        
461259665         461325011         461391336         461454993        
461519142         461584823         461649709         461711269        
461776593         461842809         461908972   

445316425

     447116500         447639642         447875204         460751373        
460974637         461040529         461108904         461180531        
461259681         461325086         461391344         461455008        
461519159         461584864         461649717         461711277        
461776627         461842817         461908998   

445317282

     447116682         447640046         447875212         460752579        
460974652         461040560         461108912         461180549        
461259707         461325094         461391351         461455016        
461519183         461584922         461649733         461711285        
461776635         461842825         461909004   

445320716

     447117276         447640111         447875220         460752686        
460974660         461040594         461108920         461180564        
461259715         461325136         461391377         461455040        
461519217         461584948         461649758         461711293        
461776650         461842833         461909038   

445320989

     447117854         447640178         447875295         460754500        
460974686         461040602         461108938         461180572        
461259723         461325144         461391393         461455057        
461519241         461584955         461649790         461711335        
461776692         461842858         461909053   

445323108

     447117896         447640301         447875394         460755010        
460974710         461040628         461108946         461180598        
461259731         461325151         461391443         461455065        
461519258         461584989         461649824         461711343        
461776734         461842866         461909137   

445324213

     447117904         447640319         447875428         460757180        
460974728         461040685         461108953         461180606        
461259780         461325177         461391476         461455099        
461519282         461584997         461649840         461711384        
461776759         461842882         461909202   

445324353

     447118001         447640384         447875543         460757610        
460974736         461040701         461109001         461180614        
461259798         461325219         461391484         461455107        
461519290         461585002         461649857         461711392        
461776767         461842890         461909228   

445325749

     447118175         447640442         447875600         460758493        
460974744         461040719         461109019         461180648        
461259830         461325227         461391500         461455164        
461519324         461585010         461649873         461711426        
461776775         461842916         461909244   

445328602

     447118621         447640939         447875634         460759293        
460974793         461040727         461109027         461180663        
461259855         461325235         461391526         461455222        
461519332         461585069         461649907         461711442        
461776791         461842932         461909277   

445333156

     447118910         447641317         447875782         460759400        
460974801         461040743         461109035         461180671        
461259897         461325243         461391542         461455230        
461519357         461585077         461649931         461711459        
461776809         461842965         461909285   

445334139

     447119108         447641549         447875915         460760820        
460974835         461040784         461109050         461180689        
461259905         461325268         461391567         461455271        
461519365         461585093         461649956         461711525        
461776858         461842973         461909293   

445338452

     447119116         447641556         447876012         460761570        
460974876         461040792         461109076         461180713        
461259913         461325292         461391575         461455289        
461519373         461585101         461649972         461711541        
461776866         461842999         461909319   

445339302

     447119223         447641598         447876038         460763055        
460974884         461040800         461109092         461180721        
461259939         461325300         461391617         461455305        
461519399         461585119         461649980         461711558        
461776908         461843013         461909376   

445344419

     447119447         447641648         447876087         460764574        
460974900         461040834         461109126         461180762        
461259947         461325318         461391633         461455313        
461519423         461585135         461649998         461711566        
461776924         461843054         461909384   

445349061

     447119736         447641747         447876103         460765597        
460974926         461040867         461109159         461180788        
461259962         461325342         461391641         461455339        
461519449         461585176         461650004         461711574        
461776965         461843062         461909418   

445351133

     447119785         447641838         447876137         460767387        
460974942         461040891         461109167         461180796        
461260044         461325383         461391682         461455347        
461519464         461585218         461650046         461711582        
461776973         461843088         461909467   

445352701

     447120007         447641929         447876228         460770019        
460974975         461040917         461109175         461180804        
461260077         461325391         461391724         461455370        
461519472         461585259         461650079         461711590        
461776999         461843112         461909509   

445352941

     447120338         447641945         447876277         460775984        
460974983         461040925         461109209         461180812        
461260085         461325409         461391781         461455404        
461519480         461585291         461650111         461711608        
461777021         461843120         461909517   

445355928

     447120650         447642109         447876368         460777030        
460974991         461040933         461109217         461180838        
461260119         461325417         461391799         461455412        
461519498         461585341         461650145         461711616        
461777039         461843146         461909525   

445357676

     447120924         447642158         447876384         460777923        
460975014         461041006         461109274         461180846        
461260135         461325490         461391823         461455420        
461519506         461585366         461650160         461711624        
461777088         461843153         461909533   

445357916

     447121054         447642166         447876459         460779374        
460975063         461041014         461109282         461180887        
461260168         461325516         461391864         461455446        
461519522         461585390         461650178         461711657        
461777120         461843161         461909566   

445362817

     447121542         447642273         447876897         460779432        
460975071         461041030         461109290         461180895        
461260226         461325532         461391872         461455461        
461519548         461585432         461650186         461711681        
461777138         461843187         461909616   

445364367

     447121690         447642315         447876996         460779564        
460975089         461041105         461109316         461180911        
461260234         461325557         461391914         461455479        
461519571         461585440         461650202         461711707        
461777146         461843203         461909657   

445373467

     447121765         447642455         447877051         460780828        
460975105         461041121         461109324         461180929        
461260242         461325565         461391930         461455503        
461519597         461585523         461650210         461711715        
461777229         461843211         461909681   

445378037

     447121856         447642539         447877085         460781297        
460975113         461041154         461109340         461180937        
461260267         461325631         461391948         461455511        
461519605         461585531         461650269         461711749        
461777237         461843229         461909723   

445380348

     447122185         447642851         447877101         460782873        
460975121         461041196         461109365         461180945        
461260283         461325672         461391955         461455537        
461519654         461585580         461650277         461711764        
461777245         461843237         461909731   

445380611

     447122318         447642935         447877135         460783236        
460975139         461041204         461109381         461180952        
461260291         461325680         461391971         461455560        
461519688         461585598         461650293         461711772        
461777260         461843245         461909749   

445384415

     447122730         447643115         447877184         460788839        
460975162         461041220         461109407         461180960        
461260309         461325698         461392003         461455578        
461519696         461585606         461650301         461711780        
461777278         461843252         461909772   

445386345

     447122813         447643388         447877267         460793763        
460975188         461041287         461109423         461180978        
461260317         461325706         461392011         461455594        
461519712         461585630         461650335         461711798        
461777286         461843260         461909780   

445387772

     447123076         447643479         447877275         460796675        
460975212         461041295         461109431         461180986        
461260325         461325714         461392037         461455602        
461519738         461585648         461650368         461711814        
461777302         461843302         461909806   

445391667

     447123100         447643487         447877317         460797970        
460975220         461041303         461109464         461181018        
461260358         461325722         461392045         461455636        
461519779         461585655         461650376         461711822        
461777310         461843328         461909830   

445392921

     447123118         447643529         447877440         460800428        
460975238         461041329         461109472         461181026        
461260366         461325748         461392052         461455644        
461519795         461585697         461650400         461711830        
461777328         461843336         461909855   

445393028

     447123266         447643560         447877499         460800550        
460975246         461041360         461109498         461181034        
461260374         461325763         461392086         461455651        
461519811         461585705         461650418         461711848        
461777336         461843344         461909863   

445395080

     447123704         447643602         447877580         460801368        
460975261         461041410         461109506         461181075        
461260408         461325789         461392110         461455677        
461519845         461585747         461650434         461711863        
461777369         461843377         461909889   

445397656

     447123977         447643644         447877606         460806532        
460975279         461041428         461109514         461181083        
461260457         461325797         461392128         461455701        
461519878         461585754         461650483         461711889        
461777377         461843385         461909905   



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

445399256

     447124090         447643651         447877663         460807415        
460975295         461041436         461109522         461181109        
461260465         461325813         461392144         461455719        
461519886         461585788         461650491         461711897        
461777385         461843393         461909913   

445400518

     447124298         447643867         447877689         460808595        
460975303         461041451         461109530         461181133        
461260473         461325821         461392151         461455727        
461519894         461585796         461650509         461711921        
461777393         461843401         461910002   

445400591

     447124512         447643909         447877713         460810443        
460975311         461041469         461109555         461181166        
461260499         461325870         461392169         461455735        
461519928         461585812         461650517         461711939        
461777401         461843419         461910036   

445400674

     447124538         447643933         447877820         460812969        
460975329         461041485         461109563         461181174        
461260523         461325888         461392177         461455768        
461520009         461585861         461650525         461711962        
461777419         461843450         461910044   

445400989

     447124637         447644055         447877929         460815293        
460975345         461041550         461109571         461181182        
461260556         461325896         461392201         461455784        
461520025         461585887         461650541         461711970        
461777443         461843468         461910077   

445401524

     447125022         447644246         447877986         460820376        
460975352         461041584         461109597         461181216        
461260580         461325938         461392219         461455818        
461520033         461585903         461650566         461711988        
461777450         461843484         461910101   

445402050

     447125071         447644337         447878208         460821580        
460975360         461041592         461109613         461181240        
461260606         461325946         461392235         461455826        
461520041         461585929         461650574         461711996        
461777492         461843492         461910135   

445407349

     447125279         447644451         447878224         460821861        
460975378         461041600         461109621         461181257        
461260630         461325961         461392268         461455834        
461520066         461585945         461650582         461712002        
461777542         461843518         461910150   

445407794

     447125402         447644485         447878257         460822323        
460975386         461041626         461109670         461181273        
461260697         461325979         461392318         461455842        
461520074         461585952         461650608         461712036        
461777575         461843542         461910168   

445409469

     447125535         447644519         447878315         460829203        
460975394         461041659         461109696         461181299        
461260721         461325987         461392326         461455859        
461520108         461585978         461650632         461712051        
461777583         461843559         461910218   

445411176

     447125550         447644808         447878448         460833015        
460975428         461041667         461109704         461181323        
461260739         461325995         461392334         461455891        
461520132         461586000         461650657         461712085        
461777617         461843575         461910242   

445414113

     447126632         447644873         447878588         460835838        
460975444         461041675         461109746         461181364        
461260754         461326019         461392342         461455917        
461520140         461586018         461650665         461712093        
461777674         461843583         461910267   

445414147

     447126939         447644964         447878653         460839640        
460975451         461041691         461109753         461181380        
461260788         461326027         461392375         461455925        
461520181         461586042         461650673         461712101        
461777682         461843609         461910341   

445415904

     447127077         447645003         447878661         460844533        
460975485         461041733         461109761         461181406        
461260796         461326118         461392383         461455966        
461520199         461586059         461650699         461712119        
461777740         461843625         461910366   

445417538

     447127911         447645045         447878828         460849946        
460975493         461041758         461109803         461181414        
461260820         461326126         461392409         461455982        
461520215         461586117         461650723         461712135        
461777757         461843633         461910382   

445418346

     447128232         447645292         447878919         460851850        
460975568         461041766         461109811         461181430        
461260846         461326142         461392417         461456006        
461520223         461586125         461650731         461712143        
461777781         461843641         461910416   

445424609

     447128257         447645342         447879057         460853054        
460975576         461041774         461109852         461181463        
461260879         461326159         461392433         461456030        
461520231         461586133         461650749         461712184        
461777807         461843674         461910465   

445426208

     447128455         447645391         447879081         460853492        
460975634         461041808         461109860         461181489        
461260887         461326167         461392441         461456055        
461520264         461586141         461650756         461712234        
461777849         461843682         461910473   

445426216

     447128877         447645524         447879131         460855844        
460975642         461041840         461109878         461181497        
461260895         461326175         461392458         461456071        
461520272         461586182         461650772         461712259        
461777898         461843708         461910499   

445427040

     447128901         447645565         447879172         460863780        
460975675         461041881         461109902         461181505        
461260911         461326183         461392466         461456105        
461520280         461586190         461650798         461712267        
461777914         461843716         461910523   

445429160

     447128927         447645946         447879321         460865025        
460975717         461041899         461109910         461181521        
461260929         461326191         461392508         461456154        
461520298         461586232         461650806         461712275        
461777922         461843732         461910531   

445429483

     447128943         447646084         447879636         460866601        
460975725         461041949         461109944         461181554        
461260937         461326209         461392557         461456170        
461520306         461586257         461650822         461712283        
461777955         461843757         461910572   

445432990

     447128984         447646464         447879644         460870561        
460975733         461041964         461109951         461181562        
461260952         461326233         461392565         461456196        
461520322         461586265         461650830         461712317        
461778003         461843765         461910580   

445435670

     447129073         447646480         447879800         460871544        
460975741         461041972         461109977         461181570        
461260960         461326258         461392599         461456204        
461520363         461586349         461650871         461712333        
461778029         461843807         461910630   

445435811

     447129164         447646522         447879834         460872534        
460975766         461041980         461109993         461181588        
461260978         461326332         461392649         461456238        
461520389         461586380         461650897         461712341        
461778060         461843831         461910648   

445444524

     447129396         447646563         447879842         460874902        
460975790         461042004         461110009         461181596        
461260986         461326381         461392656         461456253        
461520397         461586422         461650905         461712358        
461778078         461843864         461910697   

445444961

     447129487         447646845         447879859         460885718        
460975832         461042012         461110017         461181604        
461260994         461326399         461392664         461456279        
461520421         461586430         461650913         461712457        
461778094         461843872         461910739   

445447279

     447129537         447646993         447879990         460888225        
460975857         461042020         461110025         461181612        
461261000         461326407         461392680         461456295        
461520439         461586463         461650947         461712465        
461778102         461843906         461910747   

445448558

     447130006         447647009         447880022         460890783        
460975865         461042038         461110033         461181620        
461261018         461326456         461392698         461456303        
461520454         461586471         461650954         461712499        
461778128         461843963         461910754   

445458383

     447130345         447647033         447880063         460891971        
460975881         461042046         461110058         461181653        
461261026         461326480         461392714         461456311        
461520470         461586489         461650962         461712549        
461778136         461844037         461910804   

445460249

     447130378         447647223         447880139         460892698        
460975899         461042053         461110074         461181687        
461261034         461326506         461392722         461456345        
461520488         461586497         461650970         461712572        
461778144         461844045         461910838   

445461551

     447130519         447647272         447880238         460893241        
460975907         461042095         461110082         461181695        
461261042         461326514         461392730         461456352        
461520546         461586505         461651010         461712580        
461778151         461844060         461910846   

445464712

     447130931         447647355         447880261         460898810        
460975923         461042103         461110116         461181729        
461261059         461326530         461392755         461456360        
461520579         461586539         461651036         461712606        
461778169         461844078         461910887   

445467178

     447131202         447647579         447880378         460900525        
460975931         461042145         461110165         461181752        
461261067         461326555         461392771         461456378        
461520587         461586547         461651044         461712614        
461778185         461844086         461910895   

445477284

     447131343         447647751         447880410         460901762        
460975949         461042194         461110173         461181760        
461261083         461326571         461392797         461456402        
461520595         461586612         461651085         461712648        
461778219         461844094         461910911   

445477854

     447131442         447647793         447880493         460906191        
460975964         461042202         461110181         461181794        
461261091         461326597         461392805         461456436        
461520629         461586638         461651119         461712663        
461778235         461844102         461910929   

445483480

     447131640         447647843         447880576         460906399        
460975980         461042236         461110199         461181828        
461261109         461326613         461392854         461456444        
461520645         461586661         461651127         461712671        
461778243         461844110         461910945   

445489594

     447131756         447647934         447880758         460907066        
460975998         461042244         461110207         461181836        
461261141         461326647         461392888         461456451        
461520652         461586729         461651135         461712705        
461778250         461844144         461910952   

445491616

     447131913         447648056         447880824         460907488        
460976012         461042277         461110215         461181885        
461261158         461326688         461392896         461456469        
461520678         461586745         461651168         461712713        
461778284         461844177         461910960   

445492226

     447132382         447648239         447880832         460907884        
460976038         461042285         461110223         461181901        
461261174         461326704         461392912         461456493        
461520686         461586778         461651176         461712721        
461778326         461844276         461911000   

445497977

     447132721         447648296         447880865         460910276        
460976087         461042301         461110256         461181935        
461261190         461326746         461392920         461456501        
461520694         461586786         461651234         461712739        
461778334         461844318         461911059   

445506504

     447132770         447648320         447880873         460910342        
460976103         461042335         461110264         461181976        
461261224         461326787         461392946         461456535        
461520702         461586794         461651275         461712747        
461778359         461844326         461911067   

445507320

     447132788         447648353         447881046         460910748        
460976111         461042343         461110314         461181984        
461261240         461326795         461392987         461456568        
461520728         461586802         461651309         461712762        
461778367         461844342         461911158   

445508021

     447132879         447648452         447881095         460910839        
460976152         461042350         461110363         461181992        
461261265         461326803         461393001         461456626        
461520736         461586810         461651366         461712788        
461778375         461844375         461911182   

445508724

     447132937         447648502         447881178         460910987        
460976160         461042376         461110397         461182016        
461261273         461326837         461393019         461456642        
461520744         461586828         461651408         461712796        
461778383         461844417         461911190   

445512064

     447133109         447648684         447881210         460910995        
460976186         461042392         461110470         461182024        
461261331         461326845         461393027         461456667        
461520751         461586851         461651416         461712812        
461778391         461844425         461911224   

445517733

     447133125         447648833         447881293         460911027        
460976228         461042400         461110538         461182057        
461261406         461326852         461393035         461456675        
461520769         461586877         461651424         461712820        
461778433         461844441         461911240   

445517832

     447133182         447648973         447881301         460911050        
460976236         461042418         461110553         461182065        
461261414         461326860         461393043         461456683        
461520785         461586893         461651432         461712846        
461778458         461844458         461911307   

445520547

     447133513         447648999         447881350         460911092        
460976293         461042426         461110561         461182073        
461261422         461326894         461393050         461456725        
461520801         461586950         461651465         461712861        
461778490         461844516         461911323   

445524085

     447133836         447649351         447881392         460911175        
460976327         461042442         461110595         461182099        
461261455         461326928         461393084         461456741        
461520835         461586992         461651507         461712879        
461778508         461844540         461911349   

445528235

     447134396         447649468         447881400         460911324        
460976376         461042459         461110603         461182107        
461261471         461326944         461393092         461456808        
461520843         461587040         461651549         461712887        
461778532         461844565         461911356   

445530231

     447134412         447649518         447881533         460911365        
460976392         461042467         461110629         461182123        
461261505         461326951         461393100         461456816        
461520850         461587057         461651556         461712903        
461778540         461844599         461911380   

445531064

     447135161         447649799         447881574         460911480        
460976400         461042475         461110637         461182149        
461261513         461326977         461393126         461456824        
461520868         461587073         461651564         461712929        
461778557         461844623         461911398   

445532567

     447135278         447649906         447881657         460911498        
460976426         461042483         461110686         461182164        
461261521         461326993         461393142         461456832        
461520876         461587081         461651572         461712937        
461778565         461844656         461911406   

445536600

     447135385         447650128         447881715         460911522        
460976467         461042533         461110702         461182214        
461261539         461327074         461393209         461456840        
461520884         461587115         461651606         461712945        
461778573         461844672         461911430   

445537335

     447135575         447650169         447881855         460911548        
460976509         461042558         461110736         461182255        
461261562         461327090         461393225         461456865        
461520892         461587164         461651614         461712960        
461778615         461844698         461911448   

445537392

     447135591         447650219         447881913         460911589        
460976566         461042566         461110777         461182305        
461261596         461327132         461393258         461456873        
461520900         461587172         461651622         461712986        
461778631         461844748         461911463   



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

445538572

     447136102         447650227         447881921         460911597        
460976582         461042582         461110819         461182339        
461261653         461327140         461393266         461456899        
461520926         461587198         461651630         461712994        
461778664         461844755         461911505   

445539406

     447136318         447650334         447881962         460911613        
460976590         461042590         461110835         461182347        
461261679         461327157         461393282         461456907        
461520959         461587263         461651648         461713018        
461778672         461844847         461911521   

445540685

     447136607         447650383         447881970         460911621        
460976640         461042616         461110843         461182354        
461261687         461327215         461393290         461456915        
461520975         461587271         461651655         461713042        
461778706         461844888         461911562   

445540875

     447136698         447650581         447881996         460911639        
460976665         461042640         461110868         461182362        
461261695         461327231         461393324         461456931        
461520983         461587305         461651663         461713059        
461778714         461844904         461911596   

445542384

     447136755         447650615         447882028         460911662        
460976673         461042673         461110884         461182370        
461261737         461327256         461393381         461456949        
461520991         461587321         461651697         461713091        
461778748         461844912         461911604   

445543127

     447137316         447650730         447882069         460911795        
460976681         461042699         461110892         461182388        
461261745         461327272         461393407         461456956        
461521015         461587354         461651721         461713174        
461778755         461844979         461911638   

445549058

     447137365         447650953         447882085         460911803        
460976699         461042731         461110926         461182412        
461261752         461327314         461393423         461456964        
461521049         461587362         461651739         461713182        
461778763         461845000         461911653   

445550270

     447137894         447651043         447882176         460911811        
460976707         461042749         461110934         461182446        
461261760         461327330         461393431         461456972        
461521064         461587388         461651747         461713190        
461778789         461845018         461911661   

445553720

     447137928         447651076         447882259         460911837        
460976749         461042756         461110942         461182495        
461261786         461327348         461393480         461457046        
461521072         461587420         461651754         461713208        
461778805         461845067         461911679   

445555345

     447138116         447651134         447882283         460911845        
460976772         461042772         461110959         461182537        
461261794         461327355         461393548         461457053        
461521080         461587446         461651762         461713224        
461778821         461845109         461911711   

445555535

     447138272         447651209         447882366         460911928        
460976780         461042780         461110991         461182552        
461261802         461327371         461393555         461457079        
461521122         461587461         461651770         461713273        
461778839         461845158         461911729   

445562630

     447138447         447651597         447882440         460911969        
460976798         461042806         461111015         461182560        
461261810         461327397         461393589         461457087        
461521130         461587479         461651820         461713281        
461778854         461845174         461911745   

445568710

     447138488         447651605         447882531         460911993        
460976814         461042822         461111056         461182586        
461261869         461327439         461393621         461457095        
461521148         461587487         461651853         461713307        
461778870         461845182         461911778   

445570104

     447138850         447651688         447882572         460912025        
460976830         461042848         461111064         461182602        
461261877         461327447         461393662         461457103        
461521155         461587495         461651861         461713331        
461778888         461845190         461911794   

445570609

     447138983         447651696         447882747         460912058        
460976848         461042855         461111080         461182610        
461261885         461327454         461393712         461457111        
461521163         461587529         461651887         461713349        
461778896         461845216         461911810   

445572977

     447139049         447651837         447882838         460912082        
460976855         461042863         461111098         461182628        
461261893         461327462         461393720         461457129        
461521171         461587545         461651895         461713364        
461778904         461845224         461911828   

445573009

     447139825         447651845         447882887         460912090        
460976905         461042889         461111106         461182669        
461261901         461327496         461393738         461457137        
461521189         461587586         461651903         461713372        
461778912         461845240         461911836   

445576325

     447139874         447651902         447882929         460912124        
460976947         461042897         461111114         461182693        
461261919         461327504         461393753         461457160        
461521197         461587594         461651911         461713380        
461778920         461845257         461911844   

445578966

     447140419         447651928         447883117         460912132        
460976954         461042913         461111122         461182701        
461261943         461327546         461393787         461457210        
461521205         461587644         461651937         461713398        
461778938         461845315         461911869   

445583941

     447140443         447651951         447883141         460912140        
460976970         461042921         461111130         461182735        
461261950         461327553         461393795         461457244        
461521213         461587677         461651994         461713406        
461778946         461845323         461911885   

445588114

     447141516         447651985         447883273         460912173        
460976988         461042939         461111163         461182743        
461261968         461327611         461393811         461457251        
461521221         461587743         461652000         461713414        
461778961         461845349         461911919   

445593262

     447141698         447652090         447883323         460912181        
460977010         461042954         461111189         461182784        
461261976         461327629         461393837         461457277        
461521247         461587768         461652034         461713430        
461778979         461845380         461911927   

445593544

     447141870         447652173         447883331         460912199        
460977051         461042996         461111205         461182818        
461261984         461327645         461393852         461457285        
461521254         461587800         461652059         461713448        
461778987         461845398         461911968   

445596752

     447141953         447652306         447883349         460912249        
460977069         461043002         461111221         461182826        
461262032         461327652         461393860         461457293        
461521270         461587834         461652067         461713463        
461778995         461845422         461911984   

445599145

     447142126         447652322         447883372         460912256        
460977093         461043010         461111262         461182834        
461262040         461327678         461393878         461457343        
461521288         461587842         461652083         461713471        
461779019         461845448         461912008   

445602600

     447142282         447652710         447883414         460912280        
460977176         461043036         461111288         461182842        
461262065         461327686         461393902         461457368        
461521304         461587859         461652091         461713489        
461779027         461845455         461912016   

445606395

     447142613         447652744         447883489         460912405        
460977184         461043051         461111320         461182867        
461262073         461327801         461393910         461457392        
461521338         461587875         461652117         461713497        
461779035         461845463         461912032   

445607286

     447142639         447652926         447883497         460912413        
460977234         461043135         461111353         461182875        
461262107         461327850         461393936         461457418        
461521353         461587909         461652141         461713513        
461779050         461845489         461912057   

445609241

     447142712         447653023         447883968         460912462        
460977259         461043143         461111361         461182883        
461262115         461327868         461393951         461457434        
461521379         461587933         461652166         461713521        
461779076         461845497         461912065   

445610348

     447142746         447653072         447884073         460912496        
460977267         461043168         461111411         461182925        
461262123         461327918         461393969         461457467        
461521395         461587941         461652174         461713547        
461779092         461845513         461912107   

445614290

     447143215         447653098         447884115         460912504        
460977283         461043176         461111437         461182933        
461262131         461327942         461394009         461457491        
461521429         461587958         461652208         461713562        
461779100         461845521         461912115   

445614407

     447143249         447653197         447884263         460912538        
460977309         461043184         461111452         461182958        
461262172         461327959         461394017         461457509        
461521437         461587974         461652224         461713570        
461779118         461845539         461912123   

445616402

     447143314         447653262         447884511         460912546        
460977317         461043200         461111486         461182966        
461262248         461327967         461394025         461457525        
461521452         461587982         461652232         461713588        
461779126         461845562         461912149   

445616600

     447143546         447653379         447884578         460912603        
460977333         461043234         461111494         461182974        
461262255         461327983         461394066         461457533        
461521486         461588006         461652257         461713620        
461779134         461845570         461912156   

445618754

     447143645         447653551         447884586         460912637        
460977341         461043242         461111502         461182982        
461262263         461327991         461394090         461457541        
461521494         461588014         461652281         461713638        
461779142         461845588         461912172   

445619398

     447143710         447653734         447884628         460912652        
460977408         461043259         461111544         461183014        
461262271         461328023         461394108         461457558        
461521502         461588030         461652307         461713646        
461779159         461845596         461912180   

445619901

     447143827         447653841         447884636         460912660        
460977416         461043283         461111569         461183055        
461262289         461328056         461394116         461457574        
461521528         461588055         461652315         461713661        
461779167         461845612         461912198   

445620644

     447144122         447653908         447884719         460912678        
460977424         461043309         461111577         461183089        
461262297         461328072         461394132         461457640        
461521536         461588063         461652331         461713687        
461779217         461845620         461912206   

445627458

     447144247         447653932         447884768         460912728        
460977432         461043317         461111593         461183105        
461262305         461328122         461394140         461457673        
461521585         461588162         461652356         461713695        
461779225         461845638         461912222   

445627839

     447144353         447653940         447884784         460912785        
460977465         461043325         461111635         461183147        
461262321         461328130         461394173         461457699        
461521643         461588188         461652364         461713703        
461779241         461845687         461912230   

445632029

     447144437         447654005         447884834         460912793        
460977473         461043358         461111692         461183162        
461262347         461328148         461394181         461457723        
461521668         461588196         461652380         461713729        
461779258         461845729         461912248   

445636509

     447144627         447654088         447884842         460912801        
460977515         461043382         461111700         461183170        
461262354         461328155         461394207         461457764        
461521700         461588204         461652398         461713737        
461779266         461845786         461912255   

445638521

     447144676         447654609         447884891         460912835        
460977523         461043390         461111734         461183188        
461262362         461328163         461394215         461457780        
461521718         461588220         461652406         461713745        
461779274         461845802         461912271   

445639198

     447144700         447654856         447885039         460912942        
460977606         461043416         461111742         461183261        
461262370         461328221         461394249         461457798        
461521726         461588246         461652422         461713778        
461779282         461845810         461912297   

445640519

     447145137         447654930         447885062         460912991        
460977614         461043424         461111767         461183279        
461262404         461328254         461394256         461457814        
461521734         461588253         461652430         461713794        
461779290         461845828         461912305   

445640733

     447145756         447655085         447885195         460913007        
460977630         461043457         461111775         461183295        
461262446         461328288         461394264         461457822        
461521767         461588303         461652471         461713810        
461779308         461845836         461912313   

445641236

     447145848         447655135         447885211         460913023        
460977648         461043507         461111809         461183329        
461262479         461328296         461394280         461457848        
461521775         461588329         461652505         461713828        
461779316         461845877         461912339   

445644289

     447146143         447655465         447885237         460913064        
460977663         461043515         461111833         461183337        
461262511         461328320         461394322         461457871        
461521809         461588345         461652513         461713836        
461779324         461845885         461912347   

445644792

     447146465         447655473         447885252         460913106        
460977689         461043523         461111858         461183360        
461262529         461328338         461394330         461457889        
461521825         461588360         461652521         461713844        
461779332         461845919         461912354   

445645880

     447146630         447655531         447885286         460913122        
460977697         461043580         461111874         461183378        
461262594         461328346         461394363         461457970        
461521841         461588402         461652539         461713851        
461779340         461845927         461912362   

445651730

     447146655         447655614         447885294         460913163        
460977770         461043606         461111932         461183394        
461262610         461328361         461394413         461457988        
461521858         461588436         461652562         461713869        
461779373         461845935         461912370   

445652423

     447146754         447655622         447885310         460913205        
460977788         461043614         461111965         461183436        
461262628         461328379         461394421         461458036        
461521866         461588451         461652596         461713877        
461779399         461845950         461912446   

445653330

     447146770         447655762         447885328         460913254        
460977796         461043622         461111999         461183444        
461262636         461328429         461394447         461458044        
461521874         461588477         461652661         461713893        
461779423         461845984         461912479   

445654734

     447147430         447655879         447885427         460913288        
460977812         461043630         461112005         461183477        
461262651         461328445         461394470         461458093        
461521890         461588485         461652703         461713901        
461779431         461846024         461912487   

445660319

     447148289         447655960         447885518         460913304        
460977838         461043648         461112013         461183485        
461262685         461328494         461394488         461458101        
461521908         461588501         461652711         461713919        
461779449         461846032         461912495   

445664949

     447148453         447656026         447885773         460913312        
460977846         461043697         461112039         461183535        
461262693         461328528         461394504         461458119        
461521924         461588527         461652752         461713935        
461779456         461846040         461912529   

445665326

     447148602         447656299         447885815         460913403        
460977861         461043754         461112047         461183543        
461262743         461328536         461394512         461458135        
461521932         461588543         461652786         461713943        
461779464         461846065         461912537   



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

445667991

     447148834         447656307         447885856         460913437        
460977879         461043762         461112096         461183592        
461262776         461328544         461394520         461458143        
461521940         461588576         461652828         461713950        
461779472         461846073         461912552   

445669369

     447149287         447656356         447885872         460913478        
460977887         461043770         461112104         461183600        
461262784         461328551         461394538         461458150        
461521973         461588592         461652877         461713968        
461779480         461846099         461912560   

445671795

     447149337         447656422         447885963         460913502        
460977903         461043804         461112146         461183618        
461262792         461328569         461394553         461458184        
461522013         461588618         461652976         461713976        
461779498         461846107         461912578   

445675572

     447150012         447656786         447885971         460913510        
460977911         461043812         461112161         461183626        
461262800         461328593         461394579         461458192        
461522047         461588634         461652992         461714024        
461779514         461846123         461912651   

445677594

     447150053         447656828         447885997         460913551        
460977994         461043838         461112237         461183634        
461262842         461328650         461394587         461458218        
461522062         461588667         461653008         461714032        
461779522         461846156         461912677   

445680820

     447150335         447656885         447886052         460913569        
460978000         461043846         461112252         461183667        
461262859         461328676         461394603         461458234        
461522104         461588675         461653024         461714057        
461779530         461846164         461912719   

445683923

     447150574         447657008         447886185         460913601        
460978026         461043879         461112260         461183683        
461262867         461328684         461394629         461458259        
461522146         461588683         461653032         461714073        
461779555         461846206         461912727   

445684459

     447150772         447657065         447886375         460913619        
460978042         461043887         461112278         461183691        
461262891         461328692         461394637         461458275        
461522153         461588709         461653081         461714081        
461779563         461846214         461912743   

445689458

     447150863         447657503         447886383         460913627        
460978091         461043895         461112286         461183709        
461262933         461328742         461394645         461458325        
461522161         461588717         461653099         461714099        
461779571         461846248         461912768   

445689565

     447151176         447657602         447886425         460913643        
460978117         461043903         461112294         461183725        
461262941         461328767         461394686         461458341        
461522179         461588725         461653107         461714107        
461779597         461846255         461912818   

445694151

     447151275         447657727         447886524         460913676        
460978133         461043911         461112302         461183741        
461262966         461328783         461394694         461458374        
461522187         461588733         461653115         461714115        
461779605         461846289         461912842   

445694243

     447151317         447657735         447886581         460913692        
460978141         461043929         461112310         461183758        
461262974         461328791         461394710         461458408        
461522195         461588741         461653123         461714123        
461779613         461846305         461912867   

445695984

     447151333         447657826         447886789         460913759        
460978174         461043937         461112328         461183766        
461262982         461328817         461394736         461458416        
461522203         461588790         461653156         461714164        
461779621         461846321         461912883   

445697501

     447151846         447657941         447886797         460913866        
460978216         461043945         461112336         461183774        
461262990         461328825         461394769         461458481        
461522211         461588840         461653164         461714172        
461779647         461846362         461912917   

445699937

     447151929         447658204         447886912         460913874        
460978232         461043952         461112351         461183782        
461263006         461328858         461394777         461458499        
461522278         461588857         461653206         461714180        
461779654         461846388         461912925   

445700479

     447152489         447658279         447887068         460913882        
460978257         461043960         461112369         461183808        
461263030         461328866         461394785         461458507        
461522286         461588865         461653230         461714198        
461779662         461846396         461912941   

445701741

     447152703         447658519         447887126         460913908        
460978265         461043994         461112377         461183824        
461263048         461328874         461394801         461458523        
461522302         461588899         461653271         461714206        
461779670         461846404         461912974   

445702467

     447153040         447658568         447887290         460913932        
460978281         461044018         461112401         461183857        
461263055         461328908         461394835         461458531        
461522310         461588907         461653289         461714222        
461779696         461846420         461913055   

445702533

     447153081         447658592         447887308         460913973        
460978299         461044026         461112419         461183881        
461263089         461328916         461394843         461458564        
461522328         461588915         461653313         461714248        
461779704         461846446         461913071   

445703697

     447153198         447658675         447887415         460914021        
460978307         461044042         461112435         461183923        
461263097         461328924         461394884         461458572        
461522427         461588931         461653339         461714255        
461779712         461846495         461913089   

445704794

     447153206         447658840         447887571         460914054        
460978315         461044059         461112443         461183949        
461263105         461328973         461394959         461458580        
461522443         461588964         461653370         461714263        
461779720         461846503         461913188   

445709546

     447153313         447658857         447887613         460914062        
460978323         461044075         461112450         461183972        
461263113         461328981         461394975         461458598        
461522450         461588972         461653396         461714271        
461779738         461846529         461913196   

445712813

     447153388         447658931         447887738         460914088        
460978372         461044091         461112476         461183980        
461263139         461329021         461394983         461458606        
461522468         461588998         461653453         461714305        
461779746         461846537         461913220   

445715279

     447153545         447659020         447887761         460914179        
460978414         461044166         461112484         461184038        
461263154         461329062         461394991         461458614        
461522476         461589053         461653479         461714313        
461779753         461846545         461913238   

445716178

     447153552         447659285         447887795         460914203        
460978448         461044216         461112518         461184053        
461263170         461329112         461395014         461458630        
461522492         461589095         461653495         461714321        
461779761         461846552         461913246   

445717184

     447153743         447659871         447887829         460914229        
460978489         461044257         461112575         461184079        
461263279         461329179         461395022         461458648        
461522526         461589129         461653511         461714339        
461779779         461846560         461913253   

445721665

     447154139         447659939         447887837         460914286        
460978497         461044281         461112583         461184228        
461263337         461329187         461395030         461458655        
461522559         461589178         461653529         461714347        
461779795         461846602         461913311   

445722416

     447154311         447660002         447887852         460914302        
460978505         461044299         461112609         461184244        
461263360         461329286         461395063         461458663        
461522575         461589194         461653537         461714362        
461779811         461846610         461913337   

445723836

     447154352         447660119         447887886         460914310        
460978521         461044315         461112633         461184277        
461263378         461329294         461395097         461458671        
461522583         461589202         461653545         461714370        
461779829         461846628         461913345   

445725500

     447154428         447660440         447887969         460914369        
460978554         461044323         461112641         461184285        
461263386         461329336         461395121         461458697        
461522591         461589244         461653578         461714388        
461779845         461846636         461913378   

445726409

     447154626         447660507         447887985         460914377        
460978570         461044349         461112666         461184343        
461263394         461329344         461395147         461458705        
461522609         461589269         461653586         461714396        
461779852         461846644         461913386   

445727662

     447154691         447660564         447888033         460914385        
460978588         461044356         461112674         461184368        
461263402         461329351         461395162         461458739        
461522617         461589277         461653610         461714420        
461779860         461846651         461913402   

445728744

     447154733         447660887         447888082         460914401        
460978596         461044364         461112690         461184376        
461263451         461329369         461395212         461458770        
461522625         461589327         461653636         461714438        
461779878         461846677         461913410   

445731177

     447154824         447661117         447888306         460914450        
460978604         461044372         461112732         461184426        
461263477         461329401         461395246         461458796        
461522633         461589335         461653693         461714446        
461779894         461846685         461913436   

445731284

     447155037         447661224         447888371         460914492        
460978612         461044380         461112757         461184467        
461263493         461329427         461395261         461458820        
461522641         461589368         461653727         461714453        
461779944         461846719         461913444   

445731532

     447155656         447661257         447888488         460914500        
460978620         461044430         461112765         461184475        
461263501         461329443         461395295         461458853        
461522658         461589384         461653743         461714461        
461779951         461846727         461913451   

445732258

     447156217         447661349         447888504         460914518        
460978638         461044448         461112773         461184483        
461263634         461329484         461395303         461458879        
461522666         461589400         461653750         461714487        
461779977         461846735         461913477   

445734528

     447156282         447661497         447888595         460914526        
460978679         461044463         461112781         461184509        
461263642         461329518         461395329         461458903        
461522674         461589442         461653768         461714495        
461779985         461846768         461913485   

445734767

     447156365         447661729         447888769         460914575        
460978687         461044471         461112799         461184533        
461263667         461329542         461395345         461458929        
461522682         461589483         461653792         461714511        
461780009         461846834         461913501   

445742034

     447156472         447662016         447888793         460914666        
460978695         461044497         461112807         461184566        
461263683         461329559         461395360         461458945        
461522708         461589491         461653842         461714529        
461780017         461846842         461913519   

445742455

     447156746         447662099         447888801         460914682        
460978703         461044539         461112815         461184574        
461263709         461329583         461395394         461458952        
461522716         461589509         461653859         461714537        
461780041         461846875         461913527   

445743420

     447157199         447662255         447888843         460914708        
460978711         461044588         461112864         461184582        
461263758         461329591         461395402         461458986        
461522732         461589525         461653875         461714545        
461780058         461846883         461913600   

445744782

     447157215         447662297         447888884         460914740        
460978729         461044596         461112872         461184665        
461263766         461329609         461395410         461459018        
461522740         461589533         461653883         461714560        
461780074         461846891         461913626   

445746100

     447157348         447662305         447889049         460914757        
460978745         461044604         461112898         461184673        
461263832         461329633         461395493         461459034        
461522757         461589541         461653891         461714578        
461780082         461846909         461913642   

445746357

     447157744         447662776         447889080         460914773        
460978752         461044612         461112906         461184681        
461263840         461329641         461395501         461459042        
461522823         461589566         461653909         461714586        
461780108         461846917         461913667   

445751829

     447158486         447662966         447889122         460914807        
460978802         461044638         461112914         461184699        
461263857         461329666         461395519         461459059        
461522849         461589582         461653917         461714602        
461780116         461846925         461913675   

445754187

     447158585         447663048         447889239         460914815        
460978810         461044661         461112922         461184731        
461263873         461329781         461395535         461459075        
461522856         461589616         461653933         461714610        
461780124         461846933         461913691   

445754997

     447159765         447663071         447889254         460914823        
460978836         461044679         461112948         461184756        
461263899         461329807         461395568         461459109        
461522872         461589681         461653974         461714628        
461780132         461846974         461913725   

445755622

     447159831         447663097         447889338         460914831        
460978869         461044687         461112963         461184764        
461263907         461329823         461395600         461459117        
461522914         461589707         461653990         461714669        
461780140         461846982         461913733   

445756596

     447159922         447663139         447889593         460914849        
460978877         461044737         461112989         461184772        
461263915         461329831         461395634         461459141        
461522955         461589731         461654055         461714685        
461780157         461847006         461913741   

445770100

     447160102         447663345         447889601         460914898        
460978885         461044752         461113003         461184855        
461263972         461329856         461395675         461459166        
461522971         461589764         461654097         461714735        
461780165         461847014         461913766   

445771348

     447160466         447663444         447889643         460915051        
460978893         461044802         461113037         461184897        
461264061         461329864         461395683         461459174        
461522989         461589772         461654105         461714743        
461780173         461847063         461913774   

445772460

     447160904         447663600         447889726         460915093        
460978919         461044836         461113052         461184905        
461264079         461329872         461395691         461459182        
461522997         461589780         461654139         461714768        
461780181         461847089         461913808   

445773294

     447161183         447663634         447889841         460915119        
460978943         461044877         461113060         461184939        
461264087         461329906         461395717         461459190        
461523011         461589855         461654162         461714776        
461780199         461847097         461913899   

445775737

     447161811         447663659         447889916         460915127        
460978950         461044901         461113078         461184988        
461264103         461329930         461395766         461459208        
461523045         461589913         461654170         461714784        
461780215         461847113         461913907   

445776065

     447161878         447663865         447889924         460915143        
460978976         461045007         461113094         461185068        
461264145         461329989         461395774         461459216        
461523052         461589921         461654204         461714792        
461780223         461847139         461913915   

445776446

     447161886         447664251         447889932         460915184        
460978992         461045015         461113102         461185084        
461264152         461330003         461395782         461459224        
461523060         461589939         461654220         461714818        
461780231         461847154         461913923   



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

445781578

     447161977         447664301         447889965         460915192        
460979016         461045098         461113110         461185092        
461264178         461330037         461395824         461459232        
461523086         461589970         461654238         461714834        
461780249         461847170         461913949   

445781701

     447161985         447664723         447890013         460915267        
460979057         461045114         461113136         461185142        
461264202         461330078         461395832         461459257        
461523094         461589988         461654261         461714867        
461780256         461847188         461913972   

445784440

     447162041         447664855         447890047         460915325        
460979065         461045197         461113144         461185167        
461264210         461330094         461395857         461459307        
461523102         461589996         461654279         461714875        
461780264         461847204         461913980   

445785496

     447162256         447664921         447890070         460915341        
460979107         461045221         461113151         461185175        
461264269         461330110         461395865         461459315        
461523110         461590044         461654287         461714891        
461780322         461847212         461914004   

445786494

     447162439         447665209         447890245         460915382        
460979123         461045239         461113177         461185191        
461264285         461330128         461395931         461459323        
461523128         461590077         461654295         461714909        
461780330         461847238         461914020   

445787005

     447162827         447665258         447890294         460915416        
460979149         461045247         461113185         461185209        
461264293         461330144         461395949         461459349        
461523151         461590093         461654378         461714925        
461780389         461847287         461914053   

445789183

     447162983         447665274         447890344         460915424        
460979164         461045288         461113219         461185217        
461264319         461330151         461395956         461459380        
461523193         461590101         461654386         461714933        
461780397         461847303         461914087   

445789423

     447163007         447665597         447890435         460915457        
460979180         461045296         461113227         461185225        
461264384         461330169         461395964         461459398        
461523227         461590119         461654394         461714974        
461780413         461847352         461914103   

445789977

     447163031         447665720         447890575         460915481        
460979198         461045304         461113235         461185233        
461264392         461330177         461395972         461459414        
461523235         461590135         461654410         461715013        
461780454         461847360         461914111   

445790744

     447163080         447665787         447890633         460915515        
460979206         461045312         461113250         461185241        
461264442         461330185         461395998         461459422        
461523243         461590143         461654428         461715088        
461780470         461847394         461914137   

445790751

     447163239         447666140         447890658         460915572        
460979230         461045361         461113276         461185266        
461264475         461330193         461396004         461459463        
461523276         461590192         461654436         461715096        
461780488         461847444         461914145   

445791239

     447163254         447666165         447890757         460915580        
460979248         461045403         461113326         461185274        
461264491         461330219         461396020         461459497        
461523284         461590218         461654444         461715104        
461780496         461847451         461914152   

445792872

     447163668         447666280         447890807         460915614        
460979263         461045445         461113334         461185290        
461264509         461330292         461396046         461459513        
461523292         461590234         461654451         461715112        
461780504         461847469         461914244   

445800907

     447163874         447666330         447890856         460915622        
460979271         461045452         461113359         461185308        
461264517         461330318         461396061         461459521        
461523300         461590283         461654477         461715146        
461780512         461847493         461914251   

445801202

     447164252         447666504         447890906         460915689        
460979297         461045486         461113367         461185332        
461264525         461330334         461396079         461459539        
461523326         461590309         461654493         461715153        
461780520         461847501         461914269   

445801830

     447164617         447666579         447890963         460915705        
460979305         461045494         461113375         461185340        
461264533         461330342         461396103         461459554        
461523334         461590317         461654527         461715179        
461780538         461847535         461914277   

445802242

     447164682         447666660         447890989         460915713        
460979313         461045510         461113383         461185357        
461264582         461330367         461396129         461459562        
461523367         461590325         461654550         461715187        
461780546         461847584         461914293   

445802804

     447164716         447666751         447891029         460915739        
460979321         461045528         461113417         461185365        
461264590         461330383         461396137         461459588        
461523383         461590333         461654584         461715195        
461780553         461847600         461914301   

445803851

     447164880         447666777         447891037         460915788        
460979347         461045551         461113425         461185464        
461264616         461330425         461396194         461459604        
461523409         461590341         461654618         461715211        
461780561         461847618         461914368   

445804222

     447164898         447666876         447891045         460915796        
460979420         461045577         461113458         461185480        
461264665         461330441         461396202         461459620        
461523425         461590358         461654626         461715237        
461780587         461847659         461914376   

445805500

     447164922         447667148         447891094         460915846        
460979446         461045627         461113466         461185498        
461264681         461330482         461396228         461459646        
461523441         461590390         461654634         461715245        
461780595         461847675         461914418   

445807803

     447165101         447667296         447891185         460915853        
460979503         461045635         461113474         461185514        
461264699         461330490         461396236         461459653        
461523524         461590408         461654659         461715252        
461780603         461847683         461914467   

445809569

     447165176         447667379         447891219         460915879        
460979529         461045643         461113490         461185597        
461264731         461330508         461396244         461459687        
461523532         461590440         461654667         461715302        
461780629         461847691         461914483   

445809577

     447165853         447667536         447891227         460915895        
460979537         461045668         461113508         461185613        
461264749         461330516         461396251         461459695        
461523573         461590457         461654733         461715344        
461780736         461847782         461914491   

445810377

     447166018         447667635         447891243         460915903        
460979545         461045692         461113516         461185621        
461264772         461330524         461396277         461459703        
461523581         461590465         461654758         461715377        
461780827         461847840         461914517   

445811185

     447166422         447667684         447891300         460915937        
460979552         461045734         461113524         461185639        
461264780         461330532         461396301         461459711        
461523599         461590481         461654766         461715401        
461780868         461847899         461914525   

445812035

     447166612         447667726         447891318         460915945        
460979560         461045742         461113532         461185670        
461264814         461330540         461396319         461459729        
461523615         461590499         461654790         461715450        
461780876         461847907         461914533   

445813967

     447166794         447668203         447891326         460915960        
460979628         461045759         461113557         461185688        
461264848         461330557         461396327         461459745        
461523623         461590523         461654816         461715476        
461780892         461847915         461914590   

445815111

     447166976         447668245         447891359         460915978        
460979644         461045809         461113599         461185746        
461264855         461330573         461396418         461459802        
461523631         461590531         461654865         461715484        
461780934         461847949         461914616   

445816473

     447167024         447668369         447891417         460916026        
460979651         461045825         461113607         461185837        
461264905         461330607         461396426         461459810        
461523649         461590572         461654873         461715492        
461780942         461847964         461914624   

445817810

     447167636         447668476         447891680         460916034        
460979677         461045882         461113615         461185845        
461264939         461330623         461396434         461459828        
461523656         461590598         461654881         461715500        
461780959         461847972         461914632   

445819394

     447168238         447668724         447891722         460916067        
460979693         461045890         461113649         461185886        
461264947         461330631         461396459         461459844        
461523664         461590622         461654899         461715518        
461781023         461847998         461914657   

445821630

     447168295         447668831         447891813         460916109        
460979701         461045940         461113656         461185902        
461264962         461330656         461396483         461459885        
461523680         461590663         461654923         461715534        
461781064         461848004         461914665   

445821952

     447168576         447669151         447891821         460916133        
460979719         461045973         461113664         461185944        
461265019         461330672         461396491         461459893        
461523698         461590705         461654931         461715542        
461781098         461848012         461914749   

445822307

     447168584         447669318         447891870         460916158        
460979727         461045999         461113680         461185977        
461265027         461330722         461396533         461459901        
461523730         461590721         461654949         461715567        
461781114         461848020         461914756   

445824717

     447168600         447669391         447891938         460916190        
460979735         461046013         461113698         461185985        
461265043         461330730         461396541         461459919        
461523748         461590739         461654956         461715633        
461781122         461848038         461914822   

445825615

     447168709         447669680         447891953         460916208        
460979750         461046021         461113714         461185993        
461265050         461330763         461396558         461459950        
461523755         461590747         461654980         461715658        
461781130         461848053         461914830   

445827181

     447169004         447670001         447892001         460916281        
460979776         461046039         461113722         461186009        
461265084         461330771         461396582         461459992        
461523763         461590770         461655029         461715666        
461781148         461848095         461914897   

445830037

     447169525         447670035         447892027         460916372        
460979800         461046047         461113730         461186017        
461265092         461330797         461396590         461460016        
461523771         461590796         461655045         461715682        
461781163         461848103         461914913   

445833098

     447169715         447670076         447892142         460916398        
460979818         461046054         461113748         461186025        
461265100         461330821         461396616         461460024        
461523789         461590812         461655052         461715724        
461781171         461848145         461914921   

445834104

     447170010         447670118         447892183         460916414        
460979859         461046062         461113771         461186033        
461265126         461330839         461396632         461460032        
461523797         461590820         461655060         461715732        
461781262         461848194         461914962   

445837289

     447170218         447670282         447892209         460916422        
460979891         461046096         461113789         461186082        
461265167         461330862         461396665         461460040        
461523805         461590838         461655078         461715799        
461781320         461848210         461914996   

445839574

     447170606         447670308         447892340         460916448        
460979909         461046104         461113797         461186090        
461265175         461330870         461396681         461460057        
461523912         461590846         461655094         461715849        
461781338         461848236         461915001   

445839871

     447170705         447670373         447892407         460916471        
460979925         461046120         461113805         461186108        
461265225         461330888         461396699         461460073        
461523953         461590853         461655128         461715898        
461781379         461848244         461915019   

445840754

     447170887         447670423         447892639         460916497        
460979941         461046153         461113813         461186124        
461265241         461330920         461396723         461460081        
461523979         461590879         461655136         461715914        
461781395         461848269         461915035   

445843097

     447170986         447670647         447892761         460916505        
460979958         461046179         461113839         461186165        
461265258         461330946         461396731         461460115        
461523987         461590895         461655144         461715922        
461781494         461848277         461915043   

445843766

     447171349         447670852         447892878         460916513        
460979966         461046237         461113847         461186181        
461265266         461330953         461396749         461460131        
461523995         461590911         461655169         461715955        
461781528         461848293         461915076   

445844871

     447171760         447670860         447892944         460916521        
460979982         461046245         461113854         461186215        
461265274         461330987         461396764         461460164        
461524001         461590929         461655177         461715997        
461781551         461848301         461915134   

445847510

     447172107         447670894         447892977         460916547        
460979990         461046260         461113862         461186223        
461265290         461330995         461396772         461460180        
461524027         461590937         461655185         461716011        
461781577         461848327         461915183   

445849474

     447172172         447670902         447893009         460916562        
460980006         461046286         461113870         461186298        
461265316         461331001         461396814         461460206        
461524035         461590945         461655193         461716045        
461781601         461848384         461915274   

445853823

     447172354         447671082         447893108         460916596        
460980014         461046393         461113904         461186306        
461265324         461331027         461396830         461460214        
461524076         461590952         461655219         461716151        
461781650         461848418         461915290   

445854383

     447172883         447671090         447893116         460916612        
460980030         461046427         461113920         461186330        
461265332         461331043         461396855         461460222        
461524126         461590960         461655227         461716227        
461781700         461848475         461915316   

445856438

     447172974         447671488         447893157         460916638        
460980048         461046468         461113938         461186348        
461265340         461331118         461396871         461460230        
461524134         461590986         461655243         461716250        
461781734         461848483         461915324   

445858855

     447173188         447671744         447893280         460916687        
460980055         461046476         461113946         461186371        
461265357         461331126         461396905         461460248        
461524159         461590994         461655250         461716268        
461781742         461848491         461915357   

445862733

     447173196         447671827         447893306         460916695        
460980097         461046484         461113987         461186405        
461265365         461331167         461396921         461460255        
461524175         461591000         461655292         461716276        
461781759         461848533         461915365   

445864879

     447173238         447671850         447893330         460916711        
460980113         461046492         461113995         461186413        
461265373         461331175         461396954         461460263        
461524191         461591034         461655318         461716334        
461781767         461848582         461915373   

445865694

     447173493         447671892         447893421         460916737        
460980121         461046500         461114027         461186439        
461265423         461331183         461396988         461460289        
461524225         461591042         461655326         461716342        
461781783         461848608         461915381   



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

445867682

     447173634         447671918         447893496         460916802        
460980170         461046526         461114035         461186488        
461265431         461331191         461396996         461460297        
461524241         461591091         461655359         461716359        
461781791         461848624         461915415   

445868243

     447173642         447672106         447893546         460916810        
460980220         461046534         461114043         461186645        
461265480         461331209         461397069         461460313        
461524274         461591109         461655383         461716375        
461781817         461848632         461915431   

445872427

     447173824         447672254         447893587         460916935        
460980287         461046583         461114050         461186652        
461265506         461331233         461397101         461460321        
461524290         461591117         461655425         461716458        
461781825         461848640         461915464   

445874696

     447174079         447672262         447893785         460916984        
460980303         461046609         461114068         461186702        
461265530         461331241         461397119         461460339        
461524308         461591125         461655466         461716482        
461781841         461848657         461915480   

445876055

     447174095         447672296         447893793         460917016        
460980311         461046617         461114092         461186736        
461265548         461331258         461397184         461460347        
461524365         461591158         461655474         461716516        
461781908         461848699         461915506   

445878150

     447174392         447672338         447893819         460917024        
460980329         461046625         461114118         461186744        
461265563         461331266         461397259         461460354        
461524399         461591166         461655490         461716524        
461781916         461848707         461915514   

445882806

     447174558         447672379         447894163         460917032        
460980352         461046666         461114142         461186769        
461265589         461331290         461397267         461460362        
461524415         461591182         461655508         461716565        
461781965         461848731         461915522   

445884729

     447174889         447672411         447894213         460917057        
460980410         461046682         461114159         461186793        
461265597         461331324         461397275         461460396        
461524423         461591232         461655524         461716607        
461781973         461848749         461915548   

445888027

     447175258         447672684         447894221         460917065        
460980436         461046690         461114167         461186884        
461265621         461331365         461397291         461460438        
461524431         461591240         461655540         461716623        
461782039         461848756         461915563   

445898125

     447175571         447672999         447894320         460917073        
460980469         461046724         461114191         461186991        
461265688         461331407         461397333         461460446        
461524456         461591265         461655557         461716631        
461782054         461848764         461915571   

445898638

     447175746         447673070         447894429         460917099        
460980477         461046781         461114209         461187015        
461265704         461331464         461397382         461460453        
461524472         461591281         461655565         461716649        
461782161         461848780         461915589   

445899362

     447175886         447673328         447894486         460917107        
460980485         461046815         461114217         461187031        
461265712         461331514         461397408         461460461        
461524498         461591315         461655573         461716656        
461782187         461848806         461915613   

445901200

     447175910         447673435         447894742         460917115        
460980519         461046823         461114225         461187049        
461265753         461331522         461397432         461460495        
461524530         461591356         461655581         461716698        
461782195         461848814         461915639   

445902893

     447175944         447674375         447894809         460917172        
460980543         461046831         461114233         461187106        
461265852         461331563         461397440         461460511        
461524563         461591380         461655599         461716706        
461782229         461848848         461915688   

445903867

     447176066         447674664         447894817         460917206        
460980550         461046849         461114241         461187114        
461265860         461331571         461397457         461460537        
461524589         461591422         461655607         461716730        
461782237         461848863         461915696   

445904311

     447176561         447674847         447894833         460917230        
460980584         461046872         461114258         461187122        
461265878         461331605         461397473         461460545        
461524613         461591430         461655649         461716748        
461782245         461848871         461915720   

445909468

     447176645         447674888         447894858         460917248        
460980592         461046906         461114266         461187155        
461265886         461331613         461397481         461460560        
461524621         461591570         461655656         461716771        
461782278         461848913         461915746   

445910797

     447176660         447675075         447894940         460917255        
460980626         461046930         461114274         461187189        
461265936         461331621         461397499         461460578        
461524639         461591679         461655664         461716789        
461782294         461848921         461915779   

445911605

     447176934         447675109         447894965         460917263        
460980659         461046948         461114282         461187213        
461265944         461331647         461397523         461460586        
461524654         461591687         461655672         461716854        
461782328         461848939         461915787   

445912702

     447177379         447675232         447895004         460917271        
460980667         461046955         461114308         461187254        
461265951         461331662         461397549         461460644        
461524662         461591711         461655706         461716862        
461782336         461848947         461915852   

445913916

     447177460         447675323         447895061         460917305        
460980675         461046963         461114316         461187270        
461265977         461331688         461397572         461460651        
461524670         461591752         461655722         461716920        
461782351         461848954         461915910   

445914534

     447177700         447675414         447895160         460917339        
460980683         461047003         461114332         461187304        
461265985         461331696         461397598         461460677        
461524688         461591810         461655730         461716946        
461782377         461848962         461915928   

445916166

     447177734         447675513         447895418         460917354        
460980691         461047052         461114340         461187312        
461266017         461331704         461397648         461460693        
461524704         461591828         461655748         461716953        
461782401         461848988         461916009   

445918022

     447178005         447675570         447895509         460917362        
460980709         461047060         461114357         461187361        
461266025         461331712         461397655         461460727        
461524746         461591877         461655755         461717035        
461782435         461848996         461916017   

445919731

     447178351         447675901         447895558         460917438        
460980717         461047078         461114365         461187387        
461266033         461331738         461397663         461460743        
461524761         461591901         461655763         461717068        
461782468         461849002         461916033   

445919780

     447178468         447676032         447895657         460917446        
460980725         461047102         461114373         461187395        
461266041         461331753         461397671         461460784        
461524779         461591927         461655797         461717084        
461782484         461849028         461916041   

445924806

     447178641         447676123         447895673         460917487        
460980733         461047128         461114381         461187403        
461266066         461331761         461397689         461460818        
461524803         461591935         461655805         461717092        
461782492         461849036         461916074   

445930845

     447178765         447676206         447895681         460917495        
460980741         461047144         461114399         461187452        
461266090         461331803         461397697         461460826        
461524811         461591943         461655839         461717118        
461782526         461849101         461916116   

445931009

     447179144         447676255         447895707         460917503        
460980782         461047177         461114407         461187460        
461266132         461331829         461397705         461460834        
461524829         461591950         461655862         461717134        
461782559         461849127         461916140   

445934185

     447179268         447676263         447895723         460917529        
460980790         461047201         461114415         461187478        
461266140         461331845         461397721         461460842        
461524837         461591992         461655888         461717142        
461782567         461849143         461916157   

445936974

     447179557         447676305         447895731         460917537        
460980824         461047227         461114431         461187494        
461266157         461331852         461397747         461460917        
461524845         461592008         461655920         461717159        
461782575         461849168         461916165   

445937923

     447179581         447676339         447895798         460917552        
460980840         461047243         461114449         461187551        
461266165         461331894         461397754         461460933        
461524878         461592032         461655938         461717167        
461782583         461849176         461916173   

445938806

     447179888         447676354         447895947         460917560        
460980865         461047276         461114456         461187585        
461266173         461331902         461397770         461460958        
461524894         461592065         461655953         461717175        
461782609         461849218         461916181   

445942311

     447179961         447676388         447895962         460917586        
460980899         461047300         461114472         461187601        
461266199         461331928         461397820         461460966        
461524902         461592073         461655979         461717191        
461782641         461849226         461916231   

445946296

     447180043         447676552         447896002         460917628        
460980931         461047342         461114480         461187627        
461266223         461331951         461397853         461460974        
461524910         461592107         461655995         461717209        
461782658         461849234         461916249   

445949100

     447181140         447676693         447896036         460917636        
460980949         461047375         461114498         461187700        
461266231         461331969         461397879         461461006        
461524951         461592115         461656001         461717217        
461782666         461849242         461916256   

445949985

     447181298         447676966         447896077         460917669        
460980998         461047383         461114506         461187718        
461266256         461331977         461397929         461461048        
461524993         461592131         461656035         461717258        
461782708         461849275         461916264   

445952302

     447181306         447677147         447896101         460917693        
460981004         461047391         461114514         461187734        
461266264         461331985         461397937         461461063        
461525016         461592149         461656043         461717274        
461782716         461849309         461916272   

445954209

     447181389         447677212         447896200         460917743        
460981012         461047433         461114530         461187742        
461266272         461332009         461397960         461461089        
461525032         461592156         461656050         461717324        
461782740         461849325         461916280   

445955479

     447181488         447677246         447896275         460917750        
460981079         461047458         461114548         461187767        
461266298         461332017         461397978         461461097        
461525057         461592172         461656076         461717340        
461782773         461849333         461916306   

445960206

     447181603         447677311         447896291         460917800        
460981087         461047490         461114563         461187825        
461266306         461332033         461398000         461461105        
461525065         461592198         461656092         461717365        
461782781         461849341         461916314   

445967292

     447181959         447677345         447896341         460917818        
460981095         461047524         461114571         461187833        
461266314         461332058         461398018         461461113        
461525081         461592206         461656126         461717381        
461782799         461849358         461916322   

445967359

     447182007         447677584         447896440         460917826        
460981103         461047532         461114589         461187841        
461266322         461332082         461398034         461461139        
461525099         461592230         461656134         461717407        
461782807         461849382         461916348   

445971666

     447182395         447677873         447896465         460917834        
460981111         461047557         461114597         461187890        
461266348         461332116         461398042         461461154        
461525115         461592255         461656142         461717415        
461782856         461849390         461916371   

445974140

     447182858         447677964         447896572         460917842        
460981129         461047565         461114605         461187940        
461266355         461332124         461398059         461461162        
461525149         461592362         461656183         461717423        
461782898         461849416         461916405   

445974736

     447183070         447678038         447896622         460917859        
460981178         461047599         461114613         461187965        
461266397         461332140         461398075         461461196        
461525172         461592388         461656191         461717456        
461782922         461849465         461916447   

445976202

     447183096         447678079         447896952         460917875        
460981186         461047615         461114621         461188096        
461266421         461332173         461398091         461461204        
461525198         461592404         461656225         461717472        
461782930         461849473         461916454   

445977382

     447183286         447678111         447897026         460917891        
460981236         461047664         461114639         461188120        
461266447         461332215         461398117         461461246        
461525214         461592438         461656233         461717480        
461782948         461849481         461916470   

445980154

     447183427         447678186         447897042         460917974        
460981244         461047672         461114647         461188161        
461266454         461332223         461398133         461461253        
461525222         461592495         461656241         461717498        
461782955         461849499         461916488   

445981103

     447183450         447678277         447897067         460917982        
460981269         461047680         461114662         461188179        
461266462         461332249         461398141         461461287        
461525230         461592545         461656282         461717514        
461782963         461849507         461916520   

445982101

     447183534         447678384         447897265         460917990        
460981277         461047698         461114670         461188211        
461266470         461332264         461398166         461461303        
461525248         461592552         461656308         461717530        
461782971         461849515         461916546   

445985757

     447183682         447678434         447897380         460918014        
460981285         461047706         461114696         461188229        
461266488         461332280         461398182         461461337        
461525255         461592636         461656332         461717571        
461783011         461849523         461916553   

445986243

     447183757         447678806         447897398         460918048        
460981327         461047714         461114704         461188252        
461266496         461332298         461398208         461461345        
461525289         461592651         461656340         461717605        
461783037         461849531         461916561   

445989999

     447184698         447679150         447897521         460918055        
460981350         461047722         461114720         461188328        
461266504         461332330         461398307         461461394        
461525297         461592669         461656365         461717621        
461783060         461849564         461916587   

445990112

     447184789         447679184         447897653         460918097        
460981368         461047730         461114738         461188336        
461266512         461332355         461398323         461461402        
461525305         461592677         461656381         461717662        
461783078         461849572         461916595   

445993447

     447184979         447679317         447897729         460918113        
460981384         461047748         461114753         461188385        
461266520         461332371         461398331         461461428        
461525321         461592693         461656399         461717670        
461783086         461849598         461916603   

445997604

     447185067         447679465         447897745         460918139        
460981400         461047755         461114779         461188427        
461266587         461332389         461398349         461461436        
461525354         461592701         461656407         461717688        
461783094         461849606         461916629   



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

445997984

     447185216         447679606         447897919         460918147        
460981426         461047813         461114795         461188443        
461266595         461332405         461398364         461461469        
461525370         461592727         461656415         461717704        
461783102         461849614         461916660   

445998925

     447185786         447679911         447898024         460918170        
460981442         461047854         461114811         461188468        
461266629         461332421         461398430         461461485        
461525420         461592743         461656431         461717720        
461783144         461849622         461916686   

445999212

     447186339         447680125         447898123         460918188        
460981459         461047888         461114829         461188476        
461266637         461332447         461398448         461461493        
461525438         461592750         461656456         461717738        
461783151         461849648         461916710   

446000648

     447186388         447680257         447898131         460918204        
460981491         461047896         461114837         461188484        
461266660         461332462         461398455         461461501        
461525446         461592776         461656464         461717746        
461783169         461849655         461916751   

446001315

     447186453         447680307         447898149         460918212        
460981509         461047904         461114845         461188492        
461266710         461332488         461398463         461461535        
461525453         461592784         461656472         461717761        
461783177         461849663         461916769   

446002636

     447186461         447680760         447898248         460918220        
460981517         461047938         461114852         461188518        
461266728         461332496         461398489         461461550        
461525461         461592792         461656506         461717779        
461783193         461849689         461916793   

446002784

     447186529         447680851         447898255         460918261        
460981541         461047946         461114860         461188559        
461266793         461332504         461398505         461461576        
461525479         461592800         461656530         461717803        
461783201         461849721         461916801   

446003949

     447186610         447680950         447898271         460918279        
460981590         461047961         461114886         461188609        
461266801         461332520         461398513         461461592        
461525487         461592818         461656555         461717829        
461783235         461849739         461916819   

446006645

     447186834         447681321         447898321         460918311        
460981640         461047979         461114894         461188666        
461266819         461332553         461398547         461461618        
461525552         461592834         461656563         461717845        
461783276         461849747         461916926   

446007593

     447186909         447682030         447898420         460918329        
460981673         461047995         461114902         461188682        
461266827         461332603         461398554         461461626        
461525560         461592842         461656571         461717878        
461783284         461849754         461916942   

446008963

     447187105         447682204         447898438         460918352        
460981699         461048019         461114910         461188708        
461266843         461332629         461398596         461461642        
461525602         461592859         461656589         461717886        
461783292         461849788         461916959   

446013047

     447187360         447682220         447898461         460918360        
460981707         461048027         461114928         461188716        
461266850         461332645         461398612         461461659        
461525610         461592891         461656621         461717894        
461783318         461849796         461916991   

446013666

     447187576         447682238         447898495         460918428        
460981715         461048035         461114936         461188724        
461266868         461332678         461398620         461461675        
461525669         461592917         461656670         461717944        
461783334         461849804         461917007   

446019804

     447187626         447682261         447898610         460918436        
460981756         461048043         461114944         461188732        
461266876         461332686         461398646         461461683        
461525685         461592925         461656696         461717969        
461783359         461849812         461917031   

446020299

     447187782         447682386         447898644         460918444        
460981764         461048068         461114951         461188740        
461266892         461332702         461398679         461461725        
461525693         461592933         461656704         461717993        
461783367         461849820         461917114   

446024051

     447187790         447682667         447898693         460918451        
460981798         461048076         461114969         461188757        
461266918         461332710         461398687         461461733        
461525719         461592941         461656712         461718025        
461783391         461849853         461917122   

446029043

     447187824         447683020         447898727         460918501        
460981814         461048092         461114977         461188815        
461266934         461332793         461398695         461461741        
461525727         461592966         461656720         461718033        
461783409         461849895         461917130   

446029225

     447187899         447683061         447898768         460918519        
460981855         461048100         461114985         461188831        
461266959         461332801         461398703         461461766        
461525743         461592990         461656738         461718041        
461783425         461849911         461917155   

446029340

     447188152         447683178         447898792         460918550        
460981905         461048118         461114993         461188849        
461266967         461332819         461398737         461461774        
461525750         461593055         461656761         461718058        
461783433         461849929         461917171   

446032039

     447188228         447683285         447898826         460918568        
460981913         461048126         461115016         461188864        
461266975         461332827         461398752         461461790        
461525776         461593121         461656779         461718074        
461783466         461849960         461917189   

446033359

     447188269         447683376         447898834         460918576        
460981962         461048159         461115024         461188906        
461266991         461332835         461398760         461461816        
461525784         461593139         461656803         461718090        
461783474         461850026         461917205   

446033607

     447188327         447683491         447898875         460918584        
460981970         461048209         461115040         461188922        
461267007         461332843         461398794         461461832        
461525792         461593147         461656811         461718108        
461783482         461850059         461917221   

446033672

     447188400         447683756         447899006         460918592        
460981996         461048225         461115057         461188930        
461267056         461332850         461398828         461461873        
461525800         461593154         461656829         461718140        
461783490         461850083         461917239   

446034266

     447188418         447683764         447899014         460918642        
460982028         461048258         461115065         461188948        
461267072         461332868         461398836         461461931        
461525834         461593162         461656860         461718231        
461783557         461850117         461917288   

446035255

     447188442         447683939         447899022         460918691        
460982036         461048266         461115073         461188963        
461267080         461332884         461398851         461461972        
461525859         461593170         461656886         461718256        
461783573         461850125         461917296   

446037210

     447188731         447684838         447899055         460918758        
460982044         461048282         461115081         461188989        
461267098         461332892         461398877         461461998        
461525867         461593204         461656902         461718264        
461783581         461850158         461917312   

446039646

     447188855         447684895         447899089         460918766        
460982069         461048290         461115099         461188997        
461267106         461332900         461398919         461462004        
461525891         461593212         461656944         461718298        
461783607         461850174         461917320   

446040909

     447188921         447684960         447899139         460918790        
460982077         461048308         461115107         461189029        
461267122         461332918         461398927         461462020        
461525933         461593220         461656993         461718306        
461783615         461850190         461917338   

446042350

     447189093         447685116         447899212         460918808        
460982085         461048316         461115115         461189045        
461267130         461332926         461398943         461462079        
461525941         461593238         461657009         461718314        
461783623         461850216         461917346   

446042756

     447189531         447685173         447899261         460918824        
460982119         461048365         461115123         461189052        
461267148         461332934         461398976         461462087        
461525958         461593246         461657033         461718330        
461783656         461850232         461917353   

446042863

     447189705         447685223         447899295         460918840        
460982127         461048373         461115131         461189060        
461267155         461332942         461398984         461462095        
461526006         461593253         461657058         461718348        
461783698         461850240         461917361   

446044679

     447189911         447685413         447899444         460918873        
460982150         461048407         461115149         461189078        
461267163         461332959         461399032         461462111        
461526014         461593261         461657082         461718413        
461783748         461850265         461917379   

446045148

     447189978         447685421         447899527         460918899        
460982176         461048415         461115156         461189086        
461267171         461332983         461399073         461462145        
461526022         461593287         461657108         461718421        
461783755         461850273         461917403   

446045924

     447190174         447685587         447899584         460918907        
460982192         461048423         461115164         461189094        
461267189         461332991         461399115         461462178        
461526030         461593295         461657124         461718439        
461783839         461850299         461917437   

446046872

     447190505         447685645         447899626         460918915        
460982200         461048449         461115172         461189102        
461267213         461333007         461399123         461462186        
461526105         461593311         461657140         461718447        
461783847         461850307         461917445   

446049447

     447190521         447685694         447899634         460918998        
460982218         461048456         461115180         461189144        
461267239         461333015         461399149         461462228        
461526113         461593378         461657165         461718488        
461783854         461850315         461917478   

446049777

     447190539         447685785         447899642         460919053        
460982226         461048472         461115206         461189177        
461267262         461333023         461399180         461462236        
461526121         461593386         461657181         461718496        
461783870         461850323         461917486   

446055394

     447191008         447685801         447899741         460919103        
460982242         461048480         461115214         461189227        
461267270         461333049         461399214         461462327        
461526170         461593394         461657231         461718538        
461783888         461850331         461917528   

446056376

     447191453         447685975         447899782         460919160        
460982259         461048498         461115222         461189243        
461267296         461333056         461399255         461462343        
461526188         461593410         461657249         461718587        
461783896         461850356         461917544   

446058166

     447192022         447685983         447899980         460919194        
460982267         461048514         461115248         461189250        
461267338         461333064         461399263         461462376        
461526238         461593428         461657256         461718595        
461783912         461850364         461917551   

446059024

     447192113         447686023         447900010         460919236        
460982275         461048530         461115255         461189276        
461267346         461333122         461399271         461462392        
461526246         461593519         461657272         461718629        
461783953         461850372         461917569   

446063026

     447192246         447686080         447900051         460919244        
460982291         461048548         461115263         461189292        
461267353         461333148         461399313         461462400        
461526261         461593550         461657298         461718637        
461783961         461850380         461917585   

446063604

     447192444         447686171         447900085         460919285        
460982325         461048571         461115271         461189300        
461267411         461333163         461399354         461462418        
461526279         461593568         461657306         461718710        
461783979         461850398         461917593   

446063695

     447192618         447686205         447900127         460919301        
460982341         461048605         461115289         461189318        
461267445         461333171         461399388         461462434        
461526303         461593592         461657330         461718728        
461783995         461850406         461917601   

446065872

     447192659         447686536         447900135         460919327        
460982358         461048621         461115297         461189326        
461267452         461333189         461399404         461462475        
461526329         461593618         461657348         461718751        
461784019         461850455         461917619   

446066243

     447192816         447686569         447900143         460919335        
460982416         461048639         461115305         461189334        
461267460         461333197         461399412         461462509        
461526337         461593659         461657454         461718785        
461784027         461850463         461917627   

446066524

     447192824         447686585         447900325         460919376        
460982499         461048654         461115313         461189359        
461267478         461333205         461399420         461462541        
461526352         461593675         461657488         461718793        
461784035         461850489         461917635   

446067514

     447192923         447686783         447900341         460919392        
460982515         461048662         461115321         461189367        
461267494         461333213         461399438         461462558        
461526394         461593717         461657496         461718827        
461784043         461850513         461917643   

446067522

     447193095         447686791         447900382         460919442        
460982531         461048704         461115339         461189375        
461267502         461333221         461399461         461462574        
461526402         461593725         461657504         461718835        
461784076         461850547         461917650   

446067597

     447193343         447686882         447900457         460919475        
460982549         461048720         461115347         461189391        
461267536         461333239         461399479         461462616        
461526410         461593733         461657512         461718843        
461784084         461850562         461917668   

446069049

     447193467         447686973         447900796         460919483        
460982580         461048738         461115354         461189409        
461267551         461333247         461399495         461462624        
461526428         461593741         461657538         461718868        
461784092         461850588         461917676   

446069239

     447193525         447687039         447900903         460919525        
460982614         461048746         461115362         461189417        
461267577         461333254         461399511         461462632        
461526444         461593758         461657579         461718900        
461784126         461850612         461917692   

446071649

     447193673         447687062         447900945         460919574        
460982622         461048779         461115370         461189433        
461267585         461333262         461399537         461462665        
461526469         461593766         461657603         461718959        
461784134         461850620         461917700   

446075236

     447193889         447687195         447900952         460919582        
460982630         461048803         461115396         461189441        
461267593         461333270         461399545         461462673        
461526477         461593774         461657611         461718967        
461784142         461850646         461917718   

446081457

     447194325         447687211         447901075         460919624        
460982648         461048811         461115404         461189458        
461267619         461333288         461399578         461462681        
461526519         461593980         461657629         461718975        
461784159         461850679         461917726   

446085003

     447194788         447687369         447901158         460919640        
460982689         461048845         461115412         461189466        
461267668         461333296         461399602         461462699        
461526527         461594038         461657694         461718991        
461784167         461850729         461917742   

446085565

     447195637         447687484         447901174         460919657        
460982705         461048951         461115479         461189474        
461267676         461333304         461399636         461462707        
461526535         461594053         461657702         461719007        
461784175         461850737         461917775   



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

446087967

     447195819         447687542         447901182         460919665        
460982747         461048969         461115503         461189482        
461267692         461333312         461399644         461462723        
461526543         461594103         461657769         461719015        
461784183         461850760         461917791   

446088163

     447195959         447687583         447901190         460919681        
460982754         461048985         461115578         461189490        
461267726         461333320         461399669         461462756        
461526550         461594111         461657777         461719056        
461784191         461850778         461917809   

446089641

     447196486         447687609         447901216         460919707        
460982770         461048993         461115594         461189524        
461267734         461333338         461399685         461462780        
461526568         461594178         461657827         461719072        
461784217         461850794         461917817   

446094450

     447196775         447687690         447901257         460919756        
460982796         461049017         461115628         461189557        
461267759         461333346         461399701         461462798        
461526584         461594202         461657850         461719080        
461784225         461850802         461917825   

446100034

     447196866         447687765         447901364         460919780        
460982820         461049025         461115669         461189565        
461267783         461333353         461399719         461462806        
461526600         461594210         461657868         461719098        
461784258         461850828         461917833   

446100893

     447197062         447687807         447901398         460919806        
460982853         461049058         461115677         461189581        
461267791         461333361         461399727         461462822        
461526618         461594228         461657884         461719106        
461784274         461850844         461917924   

446102147

     447197500         447687989         447901430         460919848        
460982887         461049090         461115685         461189607        
461267809         461333379         461399750         461462848        
461526626         461594236         461657918         461719114        
461784282         461850851         461917932   

446102949

     447198037         447688011         447901455         460919897        
460982903         461049108         461115693         461189615        
461267858         461333395         461399784         461462855        
461526642         461594244         461657934         461719122        
461784308         461850885         461917940   

446102972

     447198391         447688102         447901562         460919913        
460982937         461049116         461115701         461189623        
461267874         461333403         461399792         461462863        
461526659         461594277         461657991         461719163        
461784407         461850893         461917965   

446103772

     447198706         447688169         447901711         460919954        
460982945         461049132         461115719         461189649        
461267890         461333411         461399800         461462871        
461526667         461594285         461658007         461719171        
461784415         461850901         461917973   

446105959

     447198995         447688334         447901729         460919988        
460982960         461049140         461115727         461189656        
461267924         461333437         461399818         461462897        
461526675         461594293         461658031         461719189        
461784431         461850919         461917981   

446107971

     447199332         447688375         447901752         460920036        
460982978         461049157         461115743         461189664        
461267965         461333445         461399826         461462905        
461526683         461594384         461658049         461719197        
461784449         461850935         461917999   

446109365

     447199910         447688474         447901810         460920044        
460982994         461049173         461115750         461189672        
461267999         461333452         461399834         461462921        
461526691         461594392         461658064         461719205        
461784472         461850943         461918005   

446111957

     447200064         447688581         447902172         460920077        
460983083         461049207         461115784         461189680        
461268039         461333460         461399842         461462939        
461526709         461594400         461658080         461719221        
461784480         461850950         461918021   

446118093

     447200130         447688599         447902354         460920085        
460983091         461049231         461115800         461189698        
461268062         461333486         461399859         461462947        
461526725         461594418         461658098         461719239        
461784498         461851032         461918039   

446120305

     447200221         447688623         447902446         460920101        
460983117         461049249         461115818         461189714        
461268088         461333494         461399867         461462954        
461526733         461594426         461658106         461719247        
461784506         461851073         461918054   

446121170

     447200296         447688748         447902479         460920127        
460983133         461049264         461115826         461189755        
461268096         461333502         461399875         461462970        
461526758         461594467         461658148         461719254        
461784514         461851107         461918062   

446121303

     447200429         447688763         447902594         460920135        
460983174         461049272         461115842         461189771        
461268112         461333536         461399883         461462988        
461526766         461594483         461658155         461719262        
461784530         461851131         461918070   

446121469

     447200569         447689001         447902818         460920176        
460983208         461049298         461115859         461189789        
461268120         461333544         461399891         461462996        
461526782         461594491         461658171         461719270        
461784563         461851149         461918088   

446122251

     447200643         447689118         447902826         460920184        
460983281         461049314         461115875         461189805        
461268146         461333551         461399909         461463010        
461526808         461594525         461658197         461719320        
461784597         461851156         461918112   

446124521

     447200676         447689126         447902917         460920226        
460983323         461049330         461115891         461189821        
461268153         461333569         461399941         461463036        
461526816         461594574         461658205         461719338        
461784621         461851164         461918120   

446131229

     447200866         447689167         447902925         460920234        
460983349         461049355         461115917         461189839        
461268161         461333593         461399958         461463044        
461526824         461594673         461658213         461719353        
461784639         461851172         461918146   

446132334

     447201047         447689209         447903022         460920291        
460983398         461049371         461115925         461189862        
461268179         461333619         461399966         461463051        
461526832         461594681         461658254         461719361        
461784662         461851206         461918153   

446135881

     447201096         447689357         447903089         460920325        
460983406         461049389         461115933         461189870        
461268203         461333643         461399982         461463077        
461526840         461594715         461658288         461719379        
461784696         461851248         461918161   

446136459

     447201104         447689381         447903154         460920333        
460983414         461049413         461115941         461189888        
461268211         461333676         461399990         461463085        
461526865         461594723         461658304         461719387        
461784746         461851297         461918179   

446139578

     447201252         447689399         447903170         460920382        
460983430         461049421         461115958         461189896        
461268229         461333692         461400004         461463143        
461526873         461594731         461658320         461719395        
461784779         461851305         461918195   

446140535

     447201369         447689563         447903238         460920390        
460983455         461049439         461115990         461189938        
461268237         461333742         461400012         461463150        
461526881         461594756         461658346         461719411        
461784787         461851339         461918211   

446140782

     447201468         447689639         447903253         460920408        
460983463         461049447         461116063         461189953        
461268245         461333825         461400038         461463168        
461526899         461594764         461658379         461719445        
461784795         461851354         461918245   

446145112

     447201781         447689654         447903287         460920432        
460983471         461049454         461116105         461189979        
461268278         461333874         461400046         461463176        
461526907         461594772         461658387         461719452        
461784803         461851388         461918252   

446147050

     447201880         447689795         447903295         460920457        
460983539         461049462         461116139         461190019        
461268286         461333890         461400061         461463192        
461526915         461594806         461658403         461719460        
461784860         461851404         461918260   

446147779

     447202367         447689803         447903477         460920507        
460983596         461049488         461116154         461190035        
461268328         461333908         461400079         461463218        
461526923         461594822         461658411         461719478        
461784878         461851479         461918278   

446148595

     447203258         447689837         447903485         460920531        
460983612         461049496         461116212         461190043        
461268336         461333940         461400111         461463226        
461526931         461594848         461658437         461719486        
461784894         461851495         461918294   

446150732

     447203373         447689886         447903501         460920564        
460983646         461049538         461116238         461190050        
461268351         461333957         461400129         461463234        
461526949         461594855         461658445         461719502        
461784928         461851511         461918302   

446155657

     447203415         447689894         447903683         460920572        
460983653         461049546         461116279         461190068        
461268369         461333965         461400137         461463242        
461526964         461594871         461658460         461719510        
461784944         461851529         461918310   

446156044

     447203514         447690066         447903725         460920580        
460983661         461049561         461116287         461190076        
461268377         461333973         461400145         461463259        
461526972         461594913         461658478         461719528        
461784977         461851578         461918336   

446156507

     447203696         447690140         447903766         460920663        
460983679         461049579         461116295         461190084        
461268393         461334005         461400160         461463267        
461526980         461594939         461658486         461719536        
461784993         461851586         461918351   

446158669

     447203837         447690223         447903782         460920671        
460983687         461049595         461116329         461190092        
461268419         461334021         461400178         461463275        
461526998         461594947         461658510         461719551        
461785016         461851602         461918369   

446158925

     447203936         447690231         447903824         460920739        
460983695         461049603         461116352         461190118        
461268443         461334039         461400186         461463291        
461527004         461594962         461658528         461719569        
461785065         461851610         461918385   

446160988

     447204488         447690249         447903865         460920747        
460983729         461049611         461116402         461190134        
461268450         461334047         461400194         461463325        
461527012         461594988         461658536         461719585        
461785081         461851644         461918427   

446162125

     447204785         447690256         447904012         460920762        
460983752         461049629         461116428         461190159        
461268468         461334054         461400210         461463333        
461527038         461595019         461658551         461719593        
461785222         461851669         461918468   

446165490

     447205279         447690264         447904160         460920770        
460983778         461049637         461116444         461190183        
461268484         461334088         461400228         461463341        
461527053         461595043         461658569         461719601        
461785230         461851693         461918492   

446168551

     447205477         447690272         447904343         460920788        
460983786         461049652         461116451         461190191        
461268526         461334120         461400236         461463358        
461527061         461595050         461658585         461719619        
461785248         461851719         461918500   

446169252

     447205824         447690306         447904376         460920796        
460983802         461049660         461116519         461190209        
461268559         461334138         461400244         461463366        
461527103         461595076         461658593         461719627        
461785321         461851768         461918534   

446169294

     447205899         447690348         447904384         460920804        
460983810         461049686         461116535         461190225        
461268609         461334153         461400251         461463382        
461527145         461595084         461658601         461719635        
461785347         461851776         461918559   

446174906

     447205998         447690389         447904467         460920838        
460983828         461049694         461116550         461190258        
461268625         461334179         461400269         461463424        
461527152         461595100         461658619         461719643        
461785354         461851826         461918617   

446175218

     447206517         447690462         447904624         460920846        
460983836         461049702         461116568         461190274        
461268658         461334195         461400277         461463432        
461527178         461595118         461658635         461719650        
461785370         461851834         461918633   

446176935

     447206640         447690496         447904772         460920895        
460983844         461049710         461116576         461190282        
461268666         461334203         461400293         461463440        
461527186         461595126         461658643         461719668        
461785388         461851859         461918658   

446177115

     447207002         447690504         447904863         460920911        
460983851         461049744         461116683         461190316        
461268690         461334237         461400319         461463457        
461527194         461595191         461658650         461719676        
461785396         461851875         461918682   

446178956

     447207028         447690686         447904939         460920952        
460983877         461049751         461116717         461190324        
461268708         461334260         461400327         461463465        
461527202         461595217         461658676         461719684        
461785438         461851917         461918690   

446180168

     447207291         447690769         447904962         460921042        
460983885         461049769         461116733         461190332        
461268716         461334278         461400335         461463473        
461527228         461595241         461658692         461719692        
461785446         461851925         461918708   

446180788

     447207564         447690843         447904988         460921067        
460983893         461049785         461116782         461190357        
461268724         461334294         461400350         461463481        
461527236         461595274         461658718         461719700        
461785479         461851966         461918757   

446181620

     447207580         447690926         447905001         460921083        
460983901         461049793         461116790         461190365        
461268757         461334302         461400384         461463507        
461527244         461595308         461658734         461719718        
461785495         461851982         461918815   

446183113

     447207887         447691072         447905241         460921216        
460983943         461049801         461116808         461190399        
461268799         461334336         461400392         461463515        
461527251         461595332         461658767         461719726        
461785503         461852048         461918849   

446183303

     447208174         447691197         447905266         460921224        
460983968         461049819         461116857         461190423        
461268815         461334344         461400400         461463523        
461527269         461595357         461658783         461719734        
461785545         461852055         461918856   

446183709

     447208224         447691254         447905282         460921240        
460983984         461049827         461116964         461190431        
461268831         461334351         461400418         461463531        
461527277         461595373         461658817         461719759        
461785644         461852063         461918864   

446184897

     447208331         447691296         447905324         460921257        
460984008         461049835         461116972         461190449        
461268856         461334377         461400426         461463556        
461527285         461595407         461658825         461719791        
461785669         461852071         461918906   

446185910

     447208547         447691312         447905357         460921273        
460984032         461049843         461116998         461190456        
461268864         461334450         461400442         461463572        
461527327         461595423         461658866         461719809        
461785685         461852097         461918989   



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

446187049

     447208554         447691411         447905423         460921323        
460984040         461049850         461117004         461190464        
461268880         461334476         461400475         461463598        
461527343         461595449         461658932         461719817        
461785701         461852121         461918997   

446188807

     447209057         447691452         447905456         460921331        
460984065         461049868         461117020         461190480        
461268930         461334484         461400483         461463606        
461527350         461595506         461658940         461719833        
461785727         461852139         461919029   

446189367

     447209453         447691700         447905480         460921364        
460984099         461049876         461117079         461190506        
461268963         461334492         461400491         461463614        
461527384         461595548         461658957         461719841        
461785735         461852188         461919037   

446191496

     447209750         447691718         447905621         460921372        
460984107         461049884         461117103         461190522        
461269029         461334518         461400509         461463622        
461527392         461595555         461658981         461719858        
461785750         461852220         461919094   

446192031

     447209891         447691759         447905639         460921398        
460984115         461049892         461117137         461190548        
461269052         461334591         461400517         461463663        
461527418         461595563         461658999         461719874        
461785826         461852238         461919128   

446193823

     447210261         447692021         447905779         460921406        
460984123         461049900         461117194         461190589        
461269078         461334617         461400525         461463671        
461527442         461595571         461659013         461719882        
461785834         461852253         461919136   

446194714

     447210378         447692054         447905852         460921448        
460984131         461049926         461117202         461190597        
461269102         461334633         461400533         461463713        
461527467         461595589         461659039         461719916        
461785859         461852279         461919201   

446195679

     447210576         447692070         447906041         460921588        
460984149         461049934         461117251         461190605        
461269128         461334641         461400541         461463721        
461527491         461595613         461659054         461719924        
461785875         461852287         461919235   

446199119

     447211046         447692112         447906124         460921596        
460984172         461049975         461117285         461190613        
461269144         461334674         461400566         461463739        
461527509         461595639         461659070         461719932        
461785883         461852295         461919342   

446199234

     447211400         447692252         447906173         460921604        
460984198         461049983         461117301         461190621        
461269177         461334708         461400574         461463747        
461527517         461595647         461659088         461719957        
461785909         461852303         461919367   

446200917

     447211517         447692351         447906256         460921620        
460984206         461049991         461117319         461190639        
461269185         461334724         461400582         461463754        
461527525         461595654         461659112         461719973        
461785917         461852311         461919409   

446202368

     447211665         447692393         447906561         460921646        
460984214         461050007         461117335         461190688        
461269193         461334732         461400590         461463770        
461527533         461595670         461659153         461719999        
461785925         461852345         461919417   

446202525

     447211988         447692567         447906678         460921679        
460984230         461050015         461117343         461190696        
461269219         461334773         461400616         461463796        
461527541         461595688         461659211         461720013        
461785933         461852360         461919433   

446203242

     447212101         447692633         447906843         460921687        
460984248         461050031         461117434         461190704        
461269235         461334781         461400624         461463804        
461527574         461595712         461659229         461720021        
461785974         461852378         461919474   

446206393

     447212374         447692666         447906876         460921695        
460984255         461050064         461117442         461190712        
461269250         461334807         461400632         461463812        
461527582         461595738         461659237         461720054        
461785990         461852386         461919516   

446207003

     447212416         447692682         447906884         460921711        
460984289         461050072         461117475         461190720        
461269284         461334815         461400657         461463820        
461527590         461595746         461659260         461720062        
461786014         461852402         461919557   

446210486

     447212523         447692708         447906926         460921794        
460984305         461050080         461117483         461190738        
461269318         461334823         461400665         461463838        
461527624         461595761         461659294         461720088        
461786030         461852410         461919607   

446211872

     447212549         447692724         447907015         460921810        
460984313         461050098         461117509         461190746        
461269342         461334872         461400673         461463846        
461527640         461595779         461659310         461720096        
461786048         461852428         461919631   

446214090

     447212622         447692781         447907056         460921844        
460984339         461050106         461117517         461190761        
461269367         461334880         461400699         461463853        
461527673         461595795         461659328         461720104        
461786055         461852436         461919664   

446215980

     447212770         447692872         447907262         460921851        
460984347         461050122         461117558         461190779        
461269391         461334898         461400715         461463861        
461527699         461595803         461659344         461720112        
461786071         461852451         461919698   

446218208

     447212911         447692906         447907304         460921869        
460984354         461050130         461117566         461190787        
461269425         461334906         461400749         461463887        
461527707         461595811         461659351         461720120        
461786097         461852485         461919706   

446218307

     447212952         447692948         447907312         460921885        
460984362         461050148         461117582         461190795        
461269433         461334914         461400756         461463903        
461527731         461595829         461659385         461720138        
461786105         461852493         461919714   

446220071

     447213059         447692989         447907445         460921893        
460984396         461050155         461117608         461190811        
461269441         461334922         461400764         461463937        
461527756         461595852         461659427         461720146        
461786139         461852543         461919722   

446220733

     447213513         447692997         447907510         460921901        
460984404         461050163         461117616         461190829        
461269458         461334948         461400772         461463945        
461527772         461595878         461659450         461720153        
461786170         461852576         461919730   

446220923

     447213745         447693003         447907783         460921927        
460984503         461050171         461117632         461190837        
461269466         461334963         461400798         461463960        
461527822         461595902         461659476         461720161        
461786196         461852584         461919748   

446221269

     447213836         447693029         447907833         460921935        
460984529         461050189         461117657         461190845        
461269474         461334971         461400814         461463978        
461527848         461595910         461659484         461720187        
461786212         461852592         461919755   

446221426

     447214198         447693094         447907874         460921943        
460984537         461050197         461117665         461190852        
461269490         461334989         461400830         461463986        
461527871         461595936         461659492         461720203        
461786246         461852618         461919888   

446222218

     447214354         447693102         447907924         460922032        
460984545         461050205         461117673         461190878        
461269508         461334997         461400848         461463994        
461527905         461595977         461659500         461720229        
461786261         461852626         461919904   

446222861

     447214461         447693128         447908088         460922065        
460984578         461050213         461117707         461190886        
461269516         461335010         461400855         461464018        
461527921         461596017         461659518         461720237        
461786345         461852634         461919912   

446222895

     447214727         447693185         447908153         460922073        
460984586         461050221         461117749         461190894        
461269524         461335028         461400871         461464026        
461527939         461596041         461659542         461720245        
461786386         461852667         461919920   

446223554

     447214776         447693193         447908351         460922099        
460984594         461050239         461117756         461190902        
461269540         461335036         461400889         461464034        
461527947         461596058         461659559         461720260        
461786394         461852675         461919938   

446223653

     447215088         447693201         447908468         460922107        
460984610         461050247         461117780         461190910        
461269557         461335044         461400905         461464042        
461527954         461596066         461659583         461720278        
461786410         461852709         461919946   

446223802

     447215294         447693276         447908567         460922131        
460984628         461050254         461117822         461190936        
461269565         461335077         461400913         461464059        
461527962         461596124         461659591         461720286        
461786444         461852741         461919979   

446224453

     447215674         447693318         447908674         460922164        
460984636         461050304         461117830         461190944        
461269581         461335085         461400921         461464075        
461527970         461596132         461659625         461720294        
461786451         461852758         461919987   

446224743

     447215898         447693417         447908849         460922180        
460984644         461050312         461117848         461190951        
461269599         461335119         461400939         461464083        
461527988         461596165         461659641         461720336        
461786477         461852766         461920001   

446225450

     447215906         447693730         447908898         460922206        
460984651         461050320         461117863         461190969        
461269631         461335168         461400947         461464117        
461527996         461596199         461659666         461720344        
461786501         461852790         461920076   

446226367

     447215922         447693797         447908906         460922289        
460984669         461050353         461117939         461190977        
461269649         461335176         461400962         461464125        
461528010         461596207         461659674         461720351        
461786592         461852824         461920084   

446226417

     447216342         447693813         447908930         460922321        
460984685         461050361         461118002         461190993        
461269656         461335184         461400970         461464133        
461528077         461596249         461659690         461720369        
461786618         461852840         461920092   

446226565

     447216433         447693839         447908948         460922362        
460984701         461050379         461118036         461191009        
461269664         461335200         461400996         461464141        
461528085         461596256         461659708         461720377        
461786642         461852865         461920118   

446226946

     447217142         447693854         447908971         460922370        
460984719         461050387         461118085         461191017        
461269672         461335242         461401002         461464158        
461528101         461596264         461659716         461720393        
461786659         461852873         461920142   

446227043

     447217209         447693904         447908997         460922388        
460984735         461050395         461118101         461191025        
461269698         461335283         461401010         461464166        
461528119         461596280         461659724         461720401        
461786675         461852915         461920159   

446227266

     447217332         447693920         447909052         460922396        
460984750         461050403         461118143         461191041        
461269706         461335291         461401028         461464174        
461528135         461596314         461659732         461720419        
461786683         461852931         461920183   

446227365

     447217399         447693987         447909136         460922420        
460984776         461050411         461118168         461191066        
461269714         461335309         461401036         461464182        
461528143         461596371         461659799         461720427        
461786691         461852949         461920225   

446227407

     447217597         447694035         447909201         460922438        
460984784         461050429         461118176         461191074        
461269730         461335358         461401044         461464190        
461528176         461596413         461659807         461720435        
461786709         461852964         461920258   

446227589

     447218231         447694225         447909334         460922495        
460984792         461050445         461118184         461191082        
461269755         461335390         461401051         461464216        
461528184         461596421         461659815         461720443        
461786717         461852980         461920266   

446227688

     447218322         447694415         447909516         460922537        
460984800         461050452         461118200         461191108        
461269771         461335416         461401069         461464240        
461528192         461596447         461659823         461720450        
461786733         461853020         461920274   

446228058

     447218496         447694449         447909557         460922552        
460984818         461050486         461118218         461191140        
461269789         461335424         461401077         461464257        
461528200         461596454         461659831         461720468        
461786741         461853087         461920282   

446229064

     447218538         447694498         447909607         460922669        
460984826         461050494         461118234         461191157        
461269797         461335432         461401085         461464265        
461528218         461596462         461659849         461720484        
461786758         461853111         461920290   

446229825

     447218975         447694563         447909797         460922685        
460984834         461050510         461118242         461191165        
461269805         461335473         461401101         461464273        
461528234         461596470         461659864         461720492        
461786766         461853129         461920308   

446230351

     447219262         447694670         447909821         460922701        
460984842         461050536         461118291         461191173        
461269821         461335481         461401119         461464281        
461528242         461596496         461659872         461720518        
461786782         461853137         461920316   

446230559

     447219585         447694829         447909888         460922719        
460984859         461050544         461118325         461191199        
461269870         461335499         461401127         461464299        
461528259         461596512         461659880         461720534        
461786840         461853152         461920324   

446230591

     447219601         447694860         447910035         460922735        
460984867         461050551         461118366         461191207        
461269896         461335531         461401135         461464323        
461528267         461596546         461659898         461720542        
461786873         461853178         461920332   

446230708

     447220138         447694977         447910043         460922750        
460984875         461050569         461118382         461191215        
461269938         461335549         461401143         461464331        
461528283         461596579         461659922         461720559        
461786923         461853186         461920340   

446230799

     447220179         447695032         447910092         460922768        
460984883         461050577         461118416         461191249        
461270027         461335556         461401150         461464356        
461528309         461596611         461659930         461720575        
461787004         461853194         461920399   

446230831

     447220740         447695040         447910134         460922776        
460984891         461050585         461118424         461191256        
461270043         461335606         461401168         461464372        
461528317         461596637         461659989         461720591        
461787012         461853210         461920423   

446231151

     447220922         447695131         447910241         460922834        
460984909         461050593         461118440         461191280        
461270068         461335648         461401176         461464380        
461528333         461596645         461660003         461720609        
461787020         461853277         461920431   

446231235

     447221094         447695214         447910290         460922875        
460984917         461050601         461118465         461191298        
461270076         461335655         461401184         461464398        
461528341         461596652         461660011         461720617        
461787087         461853343         461920449   



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

446231664

     447221490         447695248         447910399         460922909        
460984925         461050627         461118481         461191306        
461270100         461335663         461401192         461464455        
461528390         461596660         461660045         461720633        
461787129         461853376         461920456   

446231771

     447221524         447695396         447910605         460922917        
460984933         461050635         461118515         461191314        
461270134         461335671         461401218         461464463        
461528416         461596678         461660086         461720658        
461787137         461853400         461920498   

446231789

     447221557         447695420         447910639         460922933        
460984966         461050643         461118564         461191322        
461270142         461335689         461401234         461464489        
461528432         461596686         461660094         461720666        
461787145         461853426         461920522   

446232308

     447221565         447695479         447910753         460922974        
460984974         461050650         461118580         461191330        
461270159         461335705         461401242         461464497        
461528440         461596694         461660169         461720674        
461787160         461853434         461920548   

446232373

     447221599         447695511         447910878         460922982        
460985005         461050676         461118598         461191355        
461270191         461335739         461401259         461464513        
461528473         461596728         461660201         461720682        
461787178         461853442         461920555   

446232647

     447221862         447695529         447911017         460923022        
460985013         461050684         461118614         461191363        
461270209         461335762         461401275         461464521        
461528481         461596769         461660219         461720690        
461787186         461853467         461920605   

446232910

     447221979         447695586         447911074         460923030        
460985021         461050692         461118622         461191371        
461270217         461335770         461401283         461464547        
461528499         461596777         461660227         461720708        
461787210         461853475         461920621   

446232993

     447222266         447695693         447911124         460923055        
460985039         461050718         461118630         461191389        
461270225         461335796         461401291         461464570        
461528515         461596785         461660243         461720716        
461787228         461853483         461920670   

446233496

     447222316         447695818         447911207         460923089        
460985047         461050734         461118655         461191397        
461270233         461335820         461401309         461464604        
461528523         461596801         461660268         461720732        
461787236         461853491         461920696   

446233892

     447222746         447695826         447911306         460923139        
460985054         461050759         461118671         461191447        
461270241         461335853         461401317         461464612        
461528549         461596819         461660276         461720740        
461787244         461853525         461920712   

446234072

     447222969         447695917         447911314         460923147        
460985062         461050767         461118689         461191454        
461270290         461335887         461401325         461464620        
461528556         461596827         461660300         461720757        
461787269         461853541         461920746   

446234130

     447223199         447695974         447911322         460923162        
460985088         461050775         461118697         461191462        
461270324         461335895         461401333         461464638        
461528564         461596835         461660318         461720765        
461787293         461853558         461920753   

446234254

     447223314         447695982         447911363         460923196        
460985096         461050791         461118705         461191470        
461270340         461335960         461401341         461464646        
461528572         461596843         461660326         461720773        
461787327         461853566         461920779   

446234684

     447223389         447696063         447911538         460923204        
460985104         461050809         461118739         461191488        
461270365         461335978         461401358         461464653        
461528580         461596850         461660342         461720807        
461787335         461853574         461920795   

446234825

     447223488         447696071         447911561         460923220        
460985112         461050817         461118762         461191496        
461270431         461335994         461401366         461464687        
461528598         461596876         461660359         461720823        
461787350         461853582         461920811   

446234882

     447223728         447696212         447911579         460923238        
460985120         461050833         461118788         461191504        
461270449         461336000         461401374         461464695        
461528606         461596884         461660367         461720922        
461787368         461853624         461920845   

446235020

     447223827         447696220         447911637         460923246        
460985146         461050858         461118820         461191512        
461270506         461336018         461401382         461464703        
461528655         461596892         461660383         461720930        
461787392         461853632         461920852   

446235129

     447223835         447696295         447911785         460923253        
460985161         461050882         461118838         461191561        
461270514         461336026         461401390         461464752        
461528663         461596900         461660391         461721037        
461787426         461853681         461920894   

446235137

     447223876         447696311         447911819         460923279        
460985179         461050908         461118861         461191652        
461270530         461336042         461401416         461464760        
461528671         461596918         461660425         461721060        
461787442         461853699         461920902   

446235343

     447224338         447696394         447911892         460923295        
460985187         461050916         461118879         461191660        
461270613         461336059         461401424         461464778        
461528689         461596926         461660433         461721086        
461787459         461853723         461920910   

446235541

     447224429         447696485         447911983         460923303        
460985195         461050924         461118929         461191702        
461270639         461336091         461401432         461464802        
461528705         461596942         461660458         461721094        
461787467         461853731         461920928   

446235699

     447224742         447696501         447912023         460923329        
460985203         461050932         461118937         461191728        
461270647         461336125         461401457         461464810        
461528721         461596967         461660466         461721102        
461787509         461853749         461920985   

446235848

     447224833         447696717         447912106         460923337        
460985211         461050957         461118952         461191744        
461270688         461336133         461401465         461464828        
461528739         461596975         461660474         461721128        
461787517         461853756         461920993   

446235863

     447224965         447696741         447912130         460923345        
460985245         461050973         461118960         461191777        
461270696         461336141         461401473         461464844        
461528747         461596991         461660516         461721144        
461787525         461853772         461921041   

446235947

     447225285         447696774         447912247         460923386        
460985252         461050981         461119000         461191819        
461270720         461336182         461401515         461464869        
461528762         461597015         461660524         461721169        
461787533         461853798         461921066   

446236283

     447225434         447696816         447912338         460923394        
460985260         461050999         461119026         461191843        
461270779         461336190         461401671         461464877        
461528770         461597023         461660540         461721177        
461787566         461853822         461921124   

446236309

     447226168         447696881         447912353         460923469        
460985278         461051005         461119075         461191850        
461270803         461336208         461401713         461464919        
461528796         461597056         461660557         461721185        
461787574         461853863         461921132   

446236374

     447226366         447696923         447912437         460923477        
460985286         461051021         461119083         461191892        
461270829         461336216         461401721         461464935        
461528812         461597064         461660565         461721193        
461787582         461853871         461921140   

446236499

     447226382         447696998         447912445         460923493        
460985294         461051039         461119091         461191918        
461270837         461336232         461401762         461464950        
461528820         461597080         461660573         461721243        
461787590         461853889         461921157   

446236622

     447226853         447697046         447912593         460923568        
460985302         461051047         461119125         461191942        
461270845         461336240         461401770         461464976        
461528838         461597098         461660631         461721334        
461787657         461853897         461921181   

446236663

     447226952         447697111         447912601         460923576        
460985328         461051054         461119133         461191975        
461270852         461336273         461401788         461464992        
461528846         461597106         461660649         461721359        
461787665         461853905         461921207   

446236671

     447227190         447697129         447912767         460923600        
460985336         461051070         461119208         461192072        
461270886         461336281         461401804         461465023        
461528853         461597130         461660672         461721383        
461787681         461853913         461921215   

446236705

     447227273         447697145         447912791         460923618        
460985344         461051088         461119216         461192114        
461270902         461336349         461401812         461465031        
461528879         461597148         461660680         461721433        
461787715         461853921         461921231   

446237174

     447227687         447697160         447912817         460923626        
460985369         461051096         461119232         461192130        
461270910         461336364         461401820         461465064        
461528895         461597197         461660730         461721466        
461787723         461853939         461921256   

446237448

     447227786         447697293         447912833         460923667        
460985377         461051104         461119240         461192148        
461270928         461336448         461401838         461465072        
461528903         461597213         461660748         461721482        
461787731         461853947         461921298   

446237760

     447228347         447697541         447912866         460923683        
460985385         461051112         461119265         461192163        
461270944         461336463         461401846         461465080        
461528937         461597239         461660755         461721508        
461787749         461853954         461921306   

446237802

     447228362         447697657         447912932         460923758        
460985393         461051120         461119273         461192171        
461270951         461336497         461401861         461465098        
461528945         461597262         461660771         461721532        
461787764         461853962         461921314   

446238842

     447228511         447697707         447913096         460923782        
460985401         461051146         461119448         461192197        
461270969         461336505         461401887         461465122        
461528952         461597270         461660797         461721557        
461787772         461853970         461921322   

446238941

     447228818         447697939         447913104         460923808        
460985419         461051153         461119455         461192213        
461270977         461336521         461401895         461465148        
461528960         461597288         461660805         461721607        
461787806         461853988         461921355   

446239022

     447228834         447697988         447913120         460923816        
460985427         461051161         461119463         461192221        
461270985         461336596         461401903         461465155        
461528986         461597320         461660813         461721615        
461787830         461853996         461921363   

446239238

     447228941         447698002         447913187         460923832        
460985443         461051187         461119489         461192247        
461271033         461336612         461401937         461465163        
461528994         461597338         461660821         461721623        
461787848         461854002         461921405   

446239444

     447228966         447698085         447913294         460923857        
460985450         461051195         461119497         461192288        
461271066         461336653         461401945         461465171        
461529000         461597346         461660839         461721649        
461787855         461854010         461921447   

446239519

     447229527         447698218         447913328         460923865        
460985476         461051211         461119521         461192320        
461271082         461336687         461401952         461465189        
461529018         461597353         461660847         461721656        
461787905         461854028         461921454   

446239642

     447229535         447698242         447913369         460923873        
460985484         461051229         461119547         461192353        
461271090         461336703         461402000         461465197        
461529026         461597361         461660854         461721664        
461787913         461854044         461921470   

446239675

     447229899         447698291         447913393         460923881        
460985492         461051237         461119570         461192452        
461271116         461336711         461402042         461465205        
461529034         461597379         461660862         461721672        
461787939         461854051         461921488   

446239824

     447230384         447698358         447913716         460923899        
460985500         461051260         461119612         461192502        
461271132         461336729         461402059         461465221        
461529042         461597387         461660888         461721722        
461787947         461854069         461921496   

446240103

     447230533         447698390         447913732         460923923        
460985518         461051278         461119653         461192510        
461271140         461336737         461402083         461465239        
461529067         461597395         461660904         461721748        
461787970         461854085         461921504   

446240673

     447230772         447698408         447913906         460923931        
460985534         461051286         461119687         461192528        
461271165         461336745         461402109         461465247        
461529075         461597403         461660912         461721813        
461787988         461854101         461921538   

446240947

     447230798         447698457         447913989         460923956        
460985559         461051294         461119703         461192544        
461271207         461336760         461402117         461465254        
461529083         461597429         461660920         461721821        
461787996         461854119         461921553   

446241838

     447230848         447698473         447913997         460923972        
460985583         461051302         461119729         461192551        
461271249         461336778         461402125         461465296        
461529091         461597445         461660938         461721854        
461788002         461854127         461921595   

446242000

     447230863         447698556         447914086         460923980        
460985591         461051310         461119737         461192619        
461271272         461336786         461402166         461465312        
461529109         461597452         461660953         461721862        
461788010         461854135         461921603   

446242331

     447230913         447698606         447914169         460923998        
460985617         461051336         461119760         461192627        
461271298         461336794         461402182         461465320        
461529117         461597460         461660961         461721870        
461788028         461854150         461921629   

446242380

     447230921         447698655         447914201         460924012        
460985641         461051344         461119786         461192643        
461271314         461336802         461402190         461465338        
461529125         461597486         461660979         461721904        
461788036         461854184         461921637   

446242414

     447231093         447698671         447914227         460924046        
460985666         461051393         461120040         461192650        
461271348         461336828         461402208         461465346        
461529133         461597502         461660987         461721938        
461788051         461854192         461921645   

446242430

     447231143         447698788         447914367         460924053        
460985690         461051419         461120065         461192676        
461271355         461336836         461402216         461465353        
461529158         461597510         461661001         461721946        
461788069         461854218         461921652   

446243149

     447231226         447698838         447914821         460924079        
460985708         461051435         461120073         461192684        
461271371         461336877         461402232         461465361        
461529166         461597528         461661019         461721961        
461788077         461854242         461921678   

446243495

     447231283         447699042         447914888         460924095        
460985724         461051476         461120081         461192692        
461271454         461336893         461402240         461465379        
461529174         461597536         461661027         461722001        
461788093         461854259         461921702   



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

446243537

     447231457         447699075         447914896         460924103        
460985732         461051484         461120107         461192767        
461271462         461336935         461402257         461465387        
461529190         461597544         461661035         461722043        
461788101         461854267         461921751   

446243578

     447231754         447699299         447914961         460924111        
460985765         461051518         461120115         461192775        
461271512         461336968         461402281         461465395        
461529208         461597585         461661068         461722084        
461788135         461854275         461921769   

446244113

     447231903         447699349         447914979         460924129        
460985781         461051559         461120123         461192791        
461271538         461336984         461402299         461465403        
461529216         461597593         461661076         461722092        
461788143         461854283         461921777   

446244212

     447231911         447699364         447914987         460924137        
460985799         461051583         461120131         461192817        
461271546         461336992         461402323         461465411        
461529232         461597601         461661084         461722134        
461788150         461854291         461921785   

446244329

     447232331         447699422         447914995         460924145        
460985815         461051591         461120149         461192833        
461271553         461337016         461402331         461465429        
461529240         461597619         461661092         461722142        
461788176         461854309         461921801   

446244444

     447232901         447699513         447915083         460924186        
460985831         461051617         461120156         461192841        
461271587         461337024         461402356         461465437        
461529257         461597635         461661100         461722159        
461788200         461854317         461921827   

446244642

     447233040         447699521         447915208         460924202        
460985849         461051625         461120180         461192874        
461271611         461337032         461402364         461465445        
461529265         461597643         461661118         461722167        
461788234         461854325         461921843   

446244816

     447233347         447699547         447915299         460924236        
460985864         461051641         461120214         461192916        
461271629         461337065         461402372         461465478        
461529273         461597650         461661126         461722175        
461788267         461854333         461921876   

446245284

     447233503         447699737         447915323         460924244        
460985880         461051658         461120222         461192932        
461271652         461337107         461402380         461465486        
461529281         461597668         461661134         461722241        
461788275         461854374         461921892   

446245375

     447234113         447699760         447915372         460924269        
460985948         461051674         461120271         461192940        
461271710         461337115         461402406         461465510        
461529299         461597676         461661142         461722274        
461788283         461854382         461921900   

446246134

     447234170         447699794         447915422         460924319        
460985963         461051708         461120289         461192965        
461271744         461337149         461402422         461465528        
461529331         461597684         461661159         461722282        
461788309         461854390         461921942   

446246803

     447234519         447699901         447915463         460924327        
460986011         461051716         461120313         461192973        
461271751         461337180         461402430         461465536        
461529349         461597692         461661167         461722308        
461788317         461854408         461921959   

446247025

     447234733         447699935         447915604         460924350        
460986029         461051724         461120339         461192981        
461271801         461337198         461402448         461465544        
461529356         461597700         461661175         461722316        
461788325         461854416         461921975   

446247041

     447234774         447699992         447915786         460924376        
460986045         461051732         461120362         461193005        
461271819         461337289         461402489         461465551        
461529380         461597726         461661183         461722365        
461788333         461854424         461921983   

446247215

     447234790         447700097         447915844         460924384        
460986052         461051757         461120370         461193021        
461271835         461337347         461402513         461465569        
461529398         461597783         461661191         461722399        
461788358         461854432         461922007   

446247553

     447235219         447700154         447915919         460924426        
460986078         461051765         461120412         461193039        
461271850         461337354         461402539         461465593        
461529406         461597841         461661209         461722407        
461788382         461854499         461922023   

446247736

     447235276         447700188         447915976         460924459        
460986086         461051807         461120420         461193047        
461271918         461337362         461402547         461465601        
461529422         461597866         461661217         461722456        
461788390         461854523         461922031   

446248049

     447235961         447700204         447953118         460924467        
460986144         461051815         461120438         461193062        
461271959         461337370         461402588         461465619        
461529430         461597924         461661233         461722498        
461788408         461854549         461922049   

446248429

     447235987         447700352         452402290         460924483        
460986151         461051856         461120453         461193104        
461271967         461337388         461402679         461465635        
461529455         461597957         461661241         461722506        
461788416         461854556         461922056   

446248486

     447236308         447700584         452863491         460924517        
460986169         461051864         461120461         461193120        
461271991         461337404         461402687         461465643        
461529463         461598047         461661258         461722514        
461788465         461854598         461922064   

446248551

     447236530         447700600         453109464         460924525        
460986193         461051898         461120495         461193179        
461272007         461337420         461402695         461465650        
461529489         461598054         461661266         461722589        
461788473         461854614         461922114   

446248585

     447236712         447700691         453529067         460924566        
460986227         461051914         461120537         461193260        
461272015         461337453         461402703         461465676        
461529497         461598062         461661274         461722621        
461788481         461854630         461922122   

446248981

     447236878         447700808         453606741         460924590        
460986243         461051930         461120545         461193302        
461272031         461337479         461402729         461465684        
461529505         461598104         461661290         461722696        
461788507         461854655         461922148   

446249443

     447237074         447700816         453668592         460924608        
460986300         461051948         461120586         461193351        
461272056         461337495         461402752         461465692        
461529539         461598146         461661308         461722779        
461788549         461854671         461922155   

446249823

     447237801         447700881         453698193         460924616        
460986326         461051955         461120594         461193385        
461272064         461337503         461402760         461465700        
461529547         461598153         461661316         461722811        
461788564         461854697         461922163   

446249856

     447237892         447700907         453700213         460924632        
460986334         461052003         461120602         461193401        
461272098         461337511         461402786         461465718        
461529554         461598161         461661324         461722829        
461788572         461854705         461922197   

446249948

     447238320         447700923         453702946         460924640        
460986375         461052094         461120628         461193435        
461272114         461337537         461402802         461465726        
461529562         461598179         461661332         461722845        
461788598         461854713         461922205   

446250037

     447238338         447700972         453705857         460924657        
460986383         461052136         461120644         461193476        
461272122         461337545         461402810         461465734        
461529570         461598195         461661340         461722852        
461788622         461854721         461922221   

446250268

     447238890         447701012         453707309         460924681        
460986391         461052151         461120651         461193492        
461272130         461337602         461402836         461465742        
461529588         461598203         461661365         461722878        
461788648         461854739         461922239   

446250326

     447238999         447701079         453711269         460924715        
460986409         461052169         461120669         461193526        
461272189         461337628         461402844         461465759        
461529596         461598211         461661399         461722886        
461788663         461854754         461922247   

446250375

     447239021         447701210         453712804         460924723        
460986417         461052201         461120693         461193559        
461272205         461337636         461402869         461465767        
461529604         461598252         461661415         461722894        
461788671         461854762         461922254   

446250391

     447239054         447701244         453730327         460924731        
460986441         461052219         461120701         461193575        
461272213         461337644         461402893         461465775        
461529620         461598302         461661423         461722910        
461788697         461854788         461922262   

446250474

     447239138         447701343         453738007         460924749        
460986458         461052227         461120719         461193617        
461272239         461337677         461402901         461465783        
461529638         461598336         461661431         461722944        
461788705         461854796         461922288   

446250573

     447239146         447701483         453757809         460924764        
460986474         461052268         461120727         461193625        
461272247         461337701         461402927         461465791        
461529646         461598351         461661449         461723009        
461788713         461854804         461922296   

446250748

     447239187         447701632         453759953         460924772        
460986482         461052284         461120743         461193633        
461272296         461337719         461402992         461465809        
461529653         461598377         461661456         461723025        
461788721         461854812         461922304   

446250920

     447239328         447701657         453772261         460924780        
460986490         461052300         461120750         461193666        
461272320         461337727         461403008         461465817        
461529679         461598385         461661464         461723033        
461788747         461854853         461922312   

446250961

     447239377         447701681         453772386         460924798        
460986516         461052318         461120784         461193716        
461272346         461337735         461403065         461465833        
461529695         461598393         461661472         461723041        
461788762         461854861         461922338   

446251100

     447239922         447701707         453772915         460924806        
460986524         461052359         461120800         461193724        
461272361         461337750         461403073         461465841        
461529711         461598401         461661480         461723082        
461788788         461854879         461922361   

446251696

     447239971         447701798         453783250         460924814        
460986532         461052367         461120818         461193757        
461272379         461337784         461403107         461465858        
461529729         461598419         461661498         461723108        
461788796         461854887         461922379   

446251902

     447240102         447701848         453840084         460924830        
460986540         461052409         461120867         461193781        
461272387         461337792         461403131         461465866        
461529745         461598427         461661506         461723124        
461788812         461854937         461922387   

446251969

     447240177         447701855         453851875         460924848        
460986565         461052466         461120891         461193799        
461272403         461337800         461403206         461465882        
461529752         461598476         461661514         461723165        
461788853         461854978         461922395   

446252124

     447240854         447701954         453869885         460924863        
460986573         461052508         461120909         461193823        
461272486         461337818         461403230         461465890        
461529760         461598518         461661522         461723199        
461788911         461854986         461922403   

446252900

     447240946         447702077         453892531         460924889        
460986581         461052532         461120917         461193872        
461272494         461337826         461403248         461465908        
461529802         461598559         461661530         461723249        
461788937         461855009         461922429   

446253346

     447241027         447702135         453915860         460924905        
460986599         461052656         461120933         461193914        
461272502         461337834         461403255         461465916        
461529810         461598567         461661548         461723306        
461788952         461855017         461922437   

446253387

     447241100         447702259         453919789         460924913        
460986607         461052698         461120958         461193922        
461272510         461337883         461403297         461465924        
461529828         461598609         461661555         461723314        
461788960         461855033         461922452   

446254047

     447241266         447702275         453920951         460924954        
460986623         461052755         461121006         461193930        
461272528         461337891         461403305         461465932        
461529836         461598625         461661563         461723355        
461788978         461855041         461922486   

446254179

     447241308         447702473         453933558         460925019        
460986631         461052763         461121022         461193963        
461272551         461337958         461403313         461465957        
461529844         461598633         461661571         461723371        
461788994         461855074         461922494   

446254526

     447241365         447702622         453987273         460925027        
460986656         461052813         461121048         461193971        
461272569         461338006         461403321         461465965        
461529869         461598666         461661597         461723389        
461789000         461855090         461922502   

446254583

     447241373         447702671         453995540         460925050        
460986664         461052839         461121055         461194003        
461272585         461338022         461403347         461465973        
461529877         461598674         461661605         461723421        
461789075         461855124         461922510   

446254633

     447241514         447702812         454080581         460925068        
460986672         461052896         461121097         461194037        
461272593         461338030         461403370         461465981        
461529885         461598682         461661613         461723439        
461789125         461855132         461922528   

446255606

     447241613         447703059         454090192         460925100        
460986680         461053001         461121113         461194045        
461272619         461338105         461403396         461465999        
461529893         461598690         461661639         461723454        
461789133         461855140         461922544   

446255663

     447242009         447703208         454125352         460925118        
460986706         461053027         461121121         461194052        
461272627         461338154         461403404         461466005        
461529901         461598708         461661647         461723488        
461789141         461855165         461922569   

446256034

     447242066         447703240         454183559         460925191        
460986714         461053092         461121170         461194094        
461272643         461338162         461403446         461466021        
461529919         461598724         461661654         461723496        
461789190         461855181         461922577   

446256562

     447242355         447703315         454238122         460925209        
460986722         461053100         461121188         461194128        
461272650         461338170         461403453         461466054        
461529935         461598732         461661670         461723512        
461789224         461855199         461922585   

446256604

     447242454         447703364         454245416         460925258        
460986730         461053175         461121196         461194136        
461272684         461338253         461403479         461466062        
461529943         461598740         461661688         461723553        
461789257         461855207         461922593   

446256703

     447242504         447703414         454261694         460925266        
460986748         461053183         461121204         461194151        
461272692         461338279         461403503         461466070        
461529950         461598757         461661704         461723637        
461789265         461855215         461922601   

446257123

     447243155         447703422         454294794         460925290        
460986755         461053225         461121212         461194169        
461272718         461338287         461403545         461466096        
461529968         461598765         461661712         461723645        
461789315         461855223         461922619   



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

446257149

     447243296         447703596         454340308         460925308        
460986763         461053233         461121220         461194193        
461272726         461338352         461403552         461466112        
461529984         461598773         461661720         461723652        
461789323         461855231         461922627   

446257768

     447243304         447703687         454419599         460925324        
460986771         461053241         461121238         461194219        
461272767         461338360         461403578         461466120        
461529992         461598799         461661738         461723660        
461789331         461855249         461922635   

446257834

     447243460         447703711         454444407         460925407        
460986789         461053266         461121287         461194227        
461272783         461338386         461403586         461466146        
461530008         461598807         461661753         461723686        
461789364         461855256         461922650   

446258444

     447243833         447703752         454501032         460925415        
460986797         461053290         461121295         461194250        
461272791         461338402         461403610         461466161        
461530016         461598831         461661761         461723694        
461789372         461855272         461922668   

446258477

     447244153         447703786         454507476         460925423        
460986805         461053357         461121303         461194276        
461272817         461338410         461403628         461466179        
461530024         461598849         461661787         461723744        
461789380         461855314         461922684   

446258949

     447244211         447703950         454589730         460925431        
460986813         461053365         461121311         461194300        
461272825         461338451         461403750         461466187        
461530032         461598864         461661803         461723777        
461789398         461855322         461922692   

446258964

     447244492         447703976         454674151         460925456        
460986839         461053399         461121329         461194318        
461272841         461338469         461403776         461466195        
461530057         461598872         461661811         461723785        
461789422         461855330         461922700   

446259459

     447244633         447704016         454736026         460925498        
460986847         461053456         461121345         461194326        
461272858         461338501         461403800         461466211        
461530073         461598880         461661829         461723819        
461789455         461855355         461922726   

446259640

     447244930         447704107         454810623         460925514        
460986854         461053480         461121352         461194367        
461272874         461338543         461403818         461466229        
461530099         461598906         461661837         461723843        
461789463         461855363         461922734   

446260168

     447245267         447704131         454834094         460925522        
460986862         461053522         461121360         461194375        
461272890         461338568         461403826         461466286        
461530107         461598914         461661852         461723850        
461789497         461855371         461922742   

446260648

     447245457         447704248         454863929         460925530        
460986870         461053571         461121386         461194409        
461272908         461338584         461403842         461466351        
461530115         461598930         461661860         461723892        
461789505         461855389         461922759   

446260663

     447245523         447704271         454966557         460925563        
460986896         461053589         461121410         461194425        
461272916         461338592         461403867         461466369        
461530123         461598948         461661886         461723900        
461789513         461855397         461922775   

446260796

     447245713         447704347         455059253         460925571        
460986904         461053597         461121428         461194466        
461272924         461338600         461403875         461466377        
461530131         461598971         461661902         461723918        
461789521         461855405         461922791   

446260846

     447245770         447704370         455078451         460925597        
460986938         461053605         461121436         461194474        
461272932         461338626         461403917         461466401        
461530156         461599003         461661910         461723934        
461789539         461855421         461922825   

446260911

     447245846         447704479         455078691         460925613        
460987043         461053639         461121469         461194482        
461272973         461338667         461403941         461466419        
461530164         461599011         461661928         461723942        
461789547         461855447         461922833   

446261018

     447245887         447704578         455103622         460925621        
460987050         461053688         461121485         461194490        
461273005         461338683         461403958         461466427        
461530172         461599037         461661936         461724007        
461789562         461855454         461922858   

446261331

     447246042         447704636         455193557         460925639        
460987126         461053712         461121501         461194508        
461273062         461338709         461403966         461466435        
461530180         461599045         461661944         461724114        
461789588         461855470         461922874   

446261497

     447246059         447704677         455198747         460925647        
460987142         461053746         461121519         461194516        
461273070         461338717         461403974         461466443        
461530198         461599052         461661951         461724130        
461789596         461855488         461922908   

446262016

     447247024         447704727         455262014         460925654        
460987159         461053753         461121527         461194524        
461273096         461338725         461403990         461466450        
461530206         461599086         461661969         461724148        
461789604         461855496         461922916   

446262313

     447247065         447704743         455278051         460925662        
460987191         461053761         461121535         461194540        
461273104         461338733         461404006         461466468        
461530214         461599094         461661985         461724155        
461789620         461855504         461922924   

446262339

     447248469         447704784         455416818         460925670        
460987233         461053779         461121543         461194573        
461273138         461338782         461404014         461466492        
461530230         461599144         461662058         461724197        
461789638         461855512         461922932   

446262792

     447248477         447704792         455525949         460925688        
460987266         461053787         461121576         461194599        
461273146         461338816         461404030         461466518        
461530248         461599151         461662066         461724205        
461789653         461855520         461922957   

446263220

     447248576         447704834         455658187         460925704        
460987282         461053795         461121584         461194607        
461273153         461338832         461404055         461466542        
461530255         461599235         461662082         461724213        
461789661         461855538         461922965   

446263279

     447248642         447704867         455666966         460925720        
460987316         461053852         461121600         461194615        
461273161         461338857         461404063         461466559        
461530289         461599243         461662108         461724239        
461789703         461855546         461922973   

446263337

     447248659         447704917         455678268         460925746        
460987324         461053878         461121618         461194623        
461273187         461338881         461404097         461466567        
461530297         461599284         461662157         461724247        
461789729         461855553         461923005   

446263659

     447248758         447705047         455714410         460925787        
460987357         461053928         461121642         461194631        
461273203         461338907         461404105         461466583        
461530305         461599292         461662173         461724254        
461789752         461855561         461923021   

446263741

     447249111         447705062         455725440         460925860        
460987399         461053936         461121667         461194672        
461273211         461338915         461404162         461466609        
461530313         461599334         461662249         461724270        
461789760         461855579         461923039   

446263899

     447249236         447705146         455734533         460925878        
460987449         461053951         461121691         461194698        
461273237         461338949         461404170         461466617        
461530339         461599342         461662280         461724288        
461789778         461855587         461923047   

446264152

     447249467         447705229         455801092         460925886        
460987472         461054009         461121717         461194805        
461273245         461338964         461404204         461466633        
461530347         461599359         461662298         461724296        
461789786         461855595         461923054   

446264269

     447249673         447705278         455819466         460925894        
460987498         461054041         461121725         461194862        
461273286         461338972         461404238         461466666        
461530354         461599375         461662306         461724320        
461789794         461855603         461923062   

446264335

     447250127         447705302         455823831         460925902        
460987514         461054058         461121733         461194888        
461273294         461339004         461404261         461466716        
461530362         461599391         461662330         461724346        
461789836         461855611         461923096   

446264830

     447250143         447705377         455827451         460925928        
460987522         461054066         461121741         461194896        
461273302         461339012         461404279         461466724        
461530370         461599409         461662348         461724353        
461789885         461855645         461923104   

446265100

     447250945         447705526         455902981         460925969        
460987530         461054074         461121774         461194938        
461273336         461339020         461404287         461466732        
461530388         461599417         461662355         461724361        
461789901         461855678         461923112   

446265746

     447251547         447705559         455918433         460925977        
460987555         461054082         461121816         461194961        
461273344         461339046         461404337         461466765        
461530396         461599425         461662454         461724387        
461789919         461855686         461923120   

446266488

     447251570         447705575         455929273         460925985        
460987563         461054090         461121832         461194979        
461273351         461339103         461404345         461466799        
461530404         461599441         461662496         461724411        
461789935         461855694         461923146   

446266629

     447251810         447705617         455929489         460925993        
460987605         461054116         461121857         461194987        
461273369         461339111         461404360         461466815        
461530412         461599540         461662504         461724437        
461789943         461855702         461923153   

446266785

     447252149         447705666         455949271         460926033        
460987621         461054132         461121865         461194995        
461273393         461339129         461404394         461466831        
461530420         461599557         461662512         461724460        
461790008         461855710         461923161   

446266918

     447252503         447705708         455957464         460926058        
460987662         461054140         461121899         461195000        
461273468         461339137         461404428         461466856        
461530438         461599565         461662520         461724486        
461790016         461855728         461923179   

446266991

     447252776         447705773         455965152         460926066        
460987670         461054165         461121931         461195026        
461273492         461339210         461404436         461466872        
461530446         461599607         461662538         461724502        
461790040         461855744         461923187   

446267015

     447252974         447705807         455968974         460926074        
460987688         461054181         461121949         461195042        
461273526         461339228         461404451         461466906        
461530453         461599623         461662561         461724510        
461790057         461855751         461923195   

446267130

     447253055         447705872         455970533         460926082        
460987753         461054215         461121956         461195059        
461273542         461339277         461404493         461466930        
461530461         461599631         461662629         461724528        
461790065         461855777         461923203   

446267544

     447253162         447705948         455980243         460926108        
460987779         461054223         461121980         461195117        
461273567         461339376         461404501         461466948        
461530479         461599649         461662645         461724544        
461790099         461855785         461923229   

446267627

     447253170         447706052         455990747         460926116        
460987803         461054264         461122012         461195125        
461273575         461339384         461404519         461466955        
461530495         461599656         461662652         461724551        
461790115         461855793         461923237   

446267890

     447253519         447706102         455992131         460926132        
460987837         461054298         461122038         461195141        
461273609         461339392         461404527         461466963        
461530503         461599664         461662660         461724569        
461790149         461855819         461923245   

446268245

     447253618         447706144         456004159         460926140        
460987852         461054397         461122046         461195158        
461273625         461339400         461404535         461467003        
461530511         461599698         461662678         461724585        
461790164         461855827         461923252   

446268328

     447254483         447706284         456048610         460926199        
460987878         461054405         461122079         461195216        
461273633         461339418         461404543         461467011        
461530529         461599706         461662686         461724668        
461790180         461855843         461923278   

446268385

     447254632         447706342         456089416         460926223        
460987886         461054421         461122087         461195232        
461273641         461339426         461404568         461467045        
461530537         461599722         461662710         461724684        
461790206         461855850         461923286   

446268435

     447254830         447706391         456089481         460926231        
460987894         461054439         461122103         461195265        
461273666         461339459         461404576         461467060        
461530545         461599748         461662736         461724726        
461790214         461855884         461923302   

446268500

     447255191         447706516         456102862         460926249        
460987902         461054454         461122111         461195323        
461273674         461339491         461404584         461467102        
461530552         461599763         461662751         461724734        
461790222         461855892         461923310   

446268682

     447255423         447706615         456104215         460926256        
460987944         461054470         461122137         461195349        
461273708         461339509         461404592         461467151        
461530560         461599771         461662769         461724742        
461790230         461855900         461923351   

446269300

     447255696         447706730         456119676         460926298        
460987969         461054496         461122186         461195364        
461273716         461339517         461404600         461467169        
461530578         461599821         461662777         461724791        
461790297         461855918         461923377   

446269425

     447255746         447706763         456136597         460926314        
460987985         461054504         461122251         461195372        
461273724         461339525         461404626         461467185        
461530586         461599862         461662819         461724809        
461790313         461855926         461923385   

446269433

     447255761         447706805         456137504         460926330        
460987993         461054520         461122277         461195380        
461273732         461339582         461404659         461467193        
461530594         461599870         461662850         461724841        
461790321         461855934         461923393   

446269631

     447255993         447706995         456172022         460926348        
460988009         461054538         461122293         461195398        
461273740         461339657         461404675         461467219        
461530602         461599904         461662868         461724858        
461790388         461855942         461923419   

446269912

     447256231         447707035         456174978         460926371        
460988041         461054553         461122319         461195406        
461273757         461339665         461404691         461467268        
461530644         461599912         461662892         461724866        
461790396         461855959         461923427   

446270209

     447256967         447707282         456181155         460926389        
460988074         461054561         461122327         461195430        
461273765         461339673         461404717         461467300        
461530677         461599920         461662900         461724882        
461790420         461855967         461923435   

446270290

     447257015         447707332         456192962         460926397        
460988132         461054595         461122376         461195448        
461273773         461339715         461404733         461467334        
461530719         461599961         461662967         461724924        
461790438         461855975         461923443   



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

446270548

     447257122         447707373         456207653         460926421        
460988157         461054603         461122392         461195455        
461273807         461339764         461404741         461467367        
461530800         461600017         461663007         461724932        
461790461         461855983         461923450   

446271199

     447257262         447707407         456212141         460926439        
460988199         461054645         461122400         461195471        
461273815         461339772         461404758         461467375        
461530826         461600090         461663023         461724940        
461790487         461856007         461923468   

446271223

     447257296         447707506         456223056         460926447        
460988223         461054686         461122426         461195497        
461273823         461339798         461404790         461467383        
461530834         461600124         461663031         461724965        
461790511         461856015         461923476   

446271314

     447257320         447707548         456227131         460926454        
460988272         461054702         461122467         461195505        
461273856         461339814         461404840         461467409        
461530842         461600132         461663049         461724999        
461790578         461856049         461923492   

446271454

     447257361         447707555         456238138         460926462        
460988298         461054728         461122509         461195513        
461273864         461339822         461404873         461467417        
461530867         461600173         461663064         461725004        
461790586         461856056         461923500   

446271595

     447257593         447707621         456242163         460926488        
460988314         461054769         461122517         461195539        
461273880         461339848         461404881         461467425        
461530883         461600181         461663072         461725012        
461790602         461856064         461923518   

446271637

     447257684         447707779         456249705         460926496        
460988322         461054785         461122566         461195547        
461273898         461339863         461404923         461467458        
461530917         461600199         461663080         461725038        
461790610         461856072         461923526   

446271843

     447257841         447707803         456253996         460926504        
460988330         461054843         461122590         461195554        
461273914         461339871         461404964         461467474        
461530925         461600231         461663114         461725053        
461790636         461856098         461923534   

446271942

     447258146         447707852         456257518         460926512        
460988371         461054900         461122608         461195604        
461273922         461339889         461404980         461467508        
461530933         461600272         461663122         461725087        
461790669         461856106         461923542   

446271959

     447258690         447707910         456268622         460926538        
460988413         461054918         461122707         461195620        
461273930         461339897         461404998         461467540        
461530958         461600280         461663247         461725111        
461790719         461856114         461923567   

446272007

     447258864         447707969         456269414         460926546        
460988470         461054926         461122715         461195679        
461273948         461339939         461405003         461467565        
461530966         461600306         461663254         461725129        
461790735         461856122         461923575   

446272189

     447259094         447708108         456293034         460926553        
460988520         461054942         461122731         461195687        
461273963         461339996         461405029         461467573        
461530974         461600355         461663262         461725137        
461790743         461856148         461923583   

446272254

     447259193         447708199         456294859         460926603        
460988538         461054967         461122814         461195695        
461273989         461340002         461405037         461467615        
461530990         461600371         461663288         461725178        
461790750         461856155         461923609   

446272270

     447259466         447708371         456325554         460926611        
460988546         461054975         461122830         461195703        
461273997         461340010         461405045         461467631        
461531006         461600397         461663296         461725194        
461790768         461856163         461923617   

446272676

     447259482         447708421         456366830         460926629        
460988561         461054983         461122848         461195760        
461274011         461340093         461405086         461467656        
461531030         461600413         461663320         461725202        
461790776         461856171         461923716   

446272767

     447259508         447708538         456391366         460926645        
460988579         461054991         461122855         461195786        
461274029         461340101         461405094         461467664        
461531048         461600421         461663353         461725210        
461790792         461856197         461923732   

446272775

     447259649         447708546         456397892         460926678        
460988595         461055006         461122863         461195802        
461274037         461340150         461405110         461467680        
461531055         461600496         461663361         461725228        
461790800         461856205         461923740   

446273419

     447259805         447708587         456403377         460926702        
460988603         461055055         461122897         461195810        
461274078         461340168         461405136         461467698        
461531071         461600520         461663379         461725244        
461790818         461856213         461923757   

446273542

     447259821         447708637         456414580         460926710        
460988637         461055089         461122905         461195828        
461274102         461340176         461405169         461467706        
461531089         461600546         461663387         461725251        
461790875         461856239         461923807   

446273682

     447260183         447708645         456434125         460926728        
460988652         461055105         461122921         461195869        
461274128         461340184         461405177         461467714        
461531105         461600553         461663411         461725269        
461790883         461856247         461923831   

446273864

     447260258         447708710         456436203         460926736        
460988660         461055121         461122970         461195885        
461274136         461340242         461405185         461467763        
461531139         461600561         461663445         461725277        
461790891         461856254         461923864   

446273963

     447260654         447708751         456441658         460926744        
460988678         461055139         461122996         461195901        
461274144         461340275         461405193         461467771        
461531147         461600629         461663460         461725293        
461790917         461856288         461923898   

446274045

     447260704         447708959         456467695         460926751        
460988686         461055147         461123010         461195935        
461274151         461340291         461405219         461467847        
461531154         461600678         461663478         461725335        
461790933         461856296         461923906   

446274383

     447260746         447708983         456485317         460926769        
460988744         461055154         461123028         461195950        
461274169         461340333         461405227         461467938        
461531188         461600686         461663486         461725350        
461790941         461856304         461923914   

446274565

     447261157         447708991         456519230         460926785        
460988785         461055162         461123051         461196008        
461274227         461340358         461405250         461467953        
461531204         461600694         461663494         461725384        
461790966         461856312         461923922   

446275547

     447261579         447709023         456521954         460926793        
460988819         461055170         461123069         461196073        
461274235         461340366         461405268         461467961        
461531238         461600702         461663544         461725442        
461790990         461856320         461923930   

446275653

     447261595         447709114         456526912         460926827        
460988876         461055188         461123077         461196099        
461274268         461340374         461405284         461467979        
461531246         461600728         461663569         461725459        
461791014         461856338         461923955   

446275661

     447261603         447709247         456528462         460926843        
460988892         461055220         461123093         461196107        
461274284         461340416         461405367         461468001        
461531287         461600769         461663585         461725467        
461791048         461856353         461923963   

446276065

     447261827         447709254         456539642         460926850        
460988918         461055246         461123127         461196131        
461274292         461340473         461405375         461468035        
461531295         461600785         461663635         461725483        
461791055         461856361         461924003   

446276198

     447262361         447709379         456542018         460926868        
460988926         461055295         461123135         461196164        
461274318         461340481         461405409         461468043        
461531337         461600793         461663668         461725509        
461791071         461856379         461924029   

446276396

     447262395         447709437         456552314         460926876        
460988934         461055303         461123143         461196172        
461274326         461340499         461405417         461468050        
461531360         461600835         461663676         461725525        
461791089         461856387         461924045   

446276487

     447262452         447709460         456553635         460926884        
460988959         461055337         461123150         461196214        
461274334         461340515         461405425         461468076        
461531386         461600918         461663734         461725533        
461791105         461856395         461924052   

446276636

     447262684         447709494         456564335         460926918        
460989007         461055345         461123168         461196222        
461274342         461340523         461405474         461468092        
461531394         461600942         461663841         461725541        
461791113         461856403         461924078   

446277048

     447262742         447709593         456564442         460926926        
460989049         461055352         461123192         461196248        
461274359         461340580         461405482         461468100        
461531402         461600959         461663866         461725590        
461791220         461856411         461924102   

446277055

     447262809         447709619         456566702         460926942        
460989080         461055360         461123200         461196263        
461274383         461340598         461405524         461468126        
461531436         461600991         461663874         461725608        
461791238         461856429         461924110   

446277626

     447262841         447709684         456573237         460926959        
460989106         461055394         461123218         461196305        
461274391         461340606         461405532         461468167        
461531485         461601007         461663882         461725640        
461791253         461856445         461924151   

446277857

     447262866         447709692         456590421         460926967        
460989130         461055410         461123259         461196321        
461274409         461340614         461405540         461468175        
461531493         461601023         461663890         461725681        
461791295         461856452         461924193   

446278079

     447262981         447709700         456634070         460927007        
460989148         461055444         461123291         461196347        
461274417         461340648         461405573         461468191        
461531584         461601031         461663916         461725756        
461791303         461856460         461924201   

446278558

     447263229         447709742         456658806         460927049        
460989171         461055493         461123309         461196370        
461274425         461340671         461405581         461468209        
461531600         461601056         461663940         461725764        
461791329         461856478         461924219   

446278699

     447263286         447709809         456663418         460927072        
460989189         461055501         461123317         461196388        
461274458         461340689         461405599         461468217        
461531618         461601072         461663957         461725772        
461791337         461856486         461924243   

446279200

     447263633         447709817         456676311         460927080        
460989247         461055550         461123325         461196446        
461274466         461340705         461405607         461468241        
461531659         461601080         461663965         461725814        
461791345         461856494         461924268   

446279861

     447263930         447709825         456676774         460927098        
460989254         461055568         461123333         461196461        
461274474         461340721         461405631         461468282        
461531667         461601106         461663981         461725822        
461791378         461856502         461924292   

446280398

     447264318         447709940         456684331         460927130        
460989270         461055576         461123366         461196487        
461274482         461340739         461405649         461468308        
461531675         461601114         461664013         461725830        
461791410         461856510         461924391   

446280745

     447264458         447709965         456700343         460927148        
460989296         461055584         461123382         461196529        
461274508         461340754         461405656         461468316        
461531683         461601163         461664062         461725848        
461791428         461856528         461924441   

446281073

     447264581         447710062         456702158         460927155        
460989304         461055600         461123390         461196545        
461274516         461340788         461405698         461468332        
461531691         461601171         461664070         461725871        
461791451         461856536         461924458   

446281586

     447265307         447710153         456721737         460927163        
460989338         461055634         461123432         461196552        
461274524         461340796         461405706         461468340        
461531709         461601189         461664096         461725905        
461791477         461856544         461924490   

446281776

     447265604         447710237         456729524         460927171        
460989361         461055642         461123440         461196586        
461274532         461340804         461405714         461468357        
461531733         461601213         461664104         461725921        
461791493         461856585         461924508   

446281842

     447265661         447710294         456733237         460927189        
460989379         461055675         461123457         461196594        
461274540         461340812         461405771         461468365        
461531741         461601221         461664112         461725947        
461791550         461856627         461924516   

446282139

     447265828         447710310         456741693         460927197        
460989387         461055709         461123465         461196602        
461274557         461340820         461405797         461468373        
461531758         461601239         461664138         461725962        
461791584         461856635         461924599   

446282162

     447265950         447710336         456746825         460927205        
460989429         461055717         461123473         461196628        
461274565         461340838         461405839         461468381        
461531782         461601247         461664161         461725988        
461791667         461856650         461924656   

446282279

     447266081         447710443         456753730         460927221        
460989452         461055725         461123515         461196719        
461274573         461340853         461405870         461468399        
461531816         461601320         461664187         461726010        
461791683         461856684         461924664   

446282360

     447266289         447710617         456768365         460927239        
460989460         461055733         461123549         461196768        
461274581         461340887         461405896         461468423        
461531824         461601338         461664203         461726036        
461791733         461856692         461924755   

446282394

     447266602         447710633         456776665         460927254        
460989494         461055741         461123556         461196784        
461274599         461340929         461405904         461468456        
461531873         461601353         461664229         461726051        
461791766         461856718         461924771   

446282527

     447266768         447710641         456784016         460927288        
460989510         461055758         461123572         461196834        
461274607         461340945         461405920         461468464        
461531899         461601429         461664237         461726069        
461791782         461856726         461924797   

446282840

     447267212         447710682         456790617         460927304        
460989569         461055808         461123598         461196842        
461274615         461340952         461405946         461468506        
461531907         461601452         461664278         461726077        
461791816         461856759         461924805   

446282857

     447267220         447710765         456794171         460927312        
460989577         461055816         461123606         461196867        
461274623         461340960         461405953         461468514        
461531923         461601460         461664310         461726085        
461791824         461856767         461924854   

446282931

     447267295         447710773         456794809         460927320        
460989585         461055832         461123614         461196883        
461274631         461340978         461405979         461468522        
461531956         461601544         461664328         461726093        
461791857         461856809         461924862   



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

446283400

     447267352         447710898         456805647         460927338        
460989627         461055840         461123622         461196909        
461274649         461340994         461405987         461468530        
461531972         461601577         461664351         461726119        
461791873         461856825         461924870   

446283707

     447267469         447711003         456809862         460927346        
460989668         461055857         461123630         461196925        
461274656         461341026         461405995         461468548        
461531980         461601585         461664427         461726127        
461791881         461856866         461924888   

446284416

     447267519         447711029         456819929         460927361        
460989676         461055931         461123648         461196933        
461274664         461341034         461406027         461468597        
461532004         461601619         461664435         461726135        
461791907         461856890         461924904   

446284481

     447267535         447711037         456831783         460927387        
460989684         461055964         461123663         461196974        
461274672         461341083         461406050         461468647        
461532012         461601635         461664450         461726184        
461791915         461856965         461924912   

446284531

     447267725         447711094         456832153         460927395        
460989700         461055980         461123671         461196982        
461274706         461341166         461406068         461468654        
461532038         461601643         461664468         461726200        
461791956         461856973         461924920   

446284754

     447267766         447711136         456833607         460927403        
460989718         461056053         461123705         461196990        
461274714         461341174         461406076         461468696        
461532087         461601668         461664476         461726226        
461791972         461856981         461924995   

446284846

     447267881         447711326         456835396         460927429        
460989726         461056087         461123721         461197006        
461274722         461341182         461406100         461468704        
461532095         461601700         461664484         461726259        
461792004         461857005         461925000   

446285165

     447267899         447711334         456836485         460927437        
460989759         461056095         461123739         461197022        
461274730         461341190         461406118         461468738        
461532103         461601718         461664518         461726267        
461792020         461857013         461925018   

446285595

     447268293         447711359         456838168         460927445        
460989767         461056137         461123747         461197030        
461274755         461341224         461406126         461468761        
461532160         461601726         461664526         461726283        
461792038         461857047         461925034   

446285975

     447268400         447711367         456840545         460927460        
460989775         461056145         461123754         461197048        
461274763         461341232         461406134         461468787        
461532202         461601817         461664542         461726291        
461792046         461857096         461925042   

446286031

     447268509         447711375         456842277         460927486        
460989783         461056160         461123762         461197071        
461274789         461341281         461406159         461468803        
461532228         461601825         461664559         461726325        
461792103         461857104         461925075   

446286114

     447268574         447711557         456846138         460927494        
460989825         461056178         461123770         461197097        
461274813         461341307         461406167         461468878        
461532244         461601858         461664567         461726358        
461792129         461857195         461925083   

446286221

     447268616         447711607         456847656         460927536        
460989858         461056202         461123804         461197147        
461274821         461341323         461406175         461468886        
461532319         461601874         461664609         461726382        
461792145         461857229         461925109   

446286239

     447268780         447711813         456850049         460927676        
460989882         461056228         461123812         461197154        
461274839         461341349         461406225         461468902        
461532327         461601882         461664641         461726390        
461792152         461857286         461925174   

446286445

     447268905         447711862         456853522         460927684        
460989924         461056236         461123838         461197196        
461274847         461341356         461406233         461468910        
461532350         461601965         461664658         461726408        
461792160         461857294         461925208   

446286858

     447269184         447711888         456855154         460927718        
460989940         461056285         461123853         461197246        
461274862         461341364         461406241         461468928        
461532368         461601981         461664666         461726416        
461792178         461857310         461925224   

446287120

     447269457         447711904         456856624         460927734        
460989973         461056335         461123861         461197261        
461274870         461341372         461406258         461468969        
461532392         461602021         461664690         461726432        
461792186         461857336         461925240   

446287211

     447269481         447711912         456861905         460927742        
460989981         461056343         461123895         461197279        
461274888         461341380         461406324         461468977        
461532400         461602039         461664708         461726440        
461792194         461857351         461925265   

446287252

     447269630         447711979         456863554         460927759        
460989999         461056376         461123903         461197287        
461274896         461341414         461406365         461469009        
461532418         461602054         461664724         461726457        
461792210         461857385         461925364   

446287427

     447269804         447712019         456867266         460927809        
460990013         461056459         461123929         461197303        
461274946         461341422         461406373         461469017        
461532426         461602062         461664732         461726473        
461792251         461857419         461925406   

446287609

     447270075         447712027         456870922         460927817        
460990021         461056483         461123937         461197311        
461274961         461341448         461406381         461469066        
461532434         461602070         461664773         461726523        
461792269         461857427         461925414   

446287997

     447270257         447712118         456878818         460927833        
460990047         461056491         461123945         461197337        
461274979         461341463         461406399         461469090        
461532459         461602088         461664815         461726556        
461792285         461857443         461925463   

446288037

     447270349         447712266         456882893         460927866        
460990054         461056525         461123986         461197345        
461275000         461341497         461406415         461469116        
461532467         461602112         461664823         461726564        
461792301         461857450         461925471   

446288136

     447270380         447712548         456885003         460927874        
460990062         461056541         461124018         461197352        
461275018         461341505         461406456         461469173        
461532491         461602138         461664849         461726580        
461792327         461857484         461925562   

446288367

     447270794         447712605         456888320         460927890        
460990070         461056558         461124026         461197394        
461275026         461341513         461406480         461469231        
461532533         461602179         461664864         461726598        
461792335         461857492         461925596   

446288680

     447270851         447712613         456895879         460927908        
460990096         461056566         461124042         461197410        
461275034         461341539         461406506         461469249        
461532582         461602187         461664880         461726606        
461792343         461857518         461925604   

446288763

     447270950         447712639         456896901         460927916        
460990252         461056574         461124083         461197444        
461275067         461341562         461406530         461469256        
461532640         461602203         461664914         461726648        
461792350         461857526         461925661   

446288946

     447270968         447712662         456898816         460927965        
460990310         461056582         461124117         461197477        
461275075         461341612         461406548         461469272        
461532657         461602229         461664922         461726697        
461792376         461857542         461925679   

446289043

     447271164         447712712         456901123         460928013        
460990344         461056608         461124133         461197527        
461275083         461341638         461406563         461469280        
461532673         461602252         461664930         461726754        
461792384         461857559         461925687   

446289134

     447271271         447712738         456901503         460928039        
460990351         461056616         461124158         461197535        
461275091         461341653         461406597         461469355        
461532707         461602302         461664948         461726788        
461792400         461857567         461925760   

446289274

     447271552         447712746         456902147         460928062        
460990377         461056624         461124166         461197543        
461275109         461341679         461406613         461469371        
461532780         461602328         461664989         461726812        
461792418         461857575         461925778   

446289688

     447271586         447712837         456902410         460928070        
460990393         461056632         461124174         461197584        
461275117         461341687         461406647         461469405        
461532814         461602351         461665036         461726820        
461792426         461857591         461925802   

446290108

     447271727         447712936         456904473         460928088        
460990427         461056657         461124182         461197626        
461275125         461341703         461406746         461469413        
461532822         461602377         461665051         461726853        
461792434         461857609         461925810   

446290496

     447271834         447712944         456907278         460928104        
460990484         461056665         461124190         461197642        
461275133         461341711         461406753         461469447        
461532830         461602385         461665077         461726879        
461792459         461857625         461925828   

446291411

     447272238         447713090         456907773         460928112        
460990492         461056681         461124216         461197667        
461275158         461341752         461406779         461469454        
461532855         461602427         461665093         461726887        
461792467         461857633         461925869   

446291445

     447272634         447713140         456908409         460928120        
460990500         461056699         461124224         461197683        
461275166         461341794         461406787         461469470        
461532889         461602435         461665101         461726937        
461792483         461857658         461926040   

446292138

     447273137         447713173         456908730         460928138        
460990518         461056731         461124281         461197691        
461275182         461341810         461406795         461469488        
461532939         461602450         461665127         461726945        
461792491         461857666         461926057   

446292146

     447273244         447713330         456911296         460928146        
460990567         461056749         461124323         461197717        
461275208         461341836         461406845         461469496        
461532947         461602468         461665184         461727018        
461792509         461857682         461926065   

446292484

     447273319         447713421         456913441         460928161        
460990591         461056756         461124331         461197725        
461275224         461341869         461406852         461469504        
461532954         461602476         461665192         461727067        
461792517         461857716         461926107   

446292542

     447274077         447713611         456920073         460928179        
460990617         461056764         461124349         461197741        
461275232         461341877         461406886         461469520        
461532962         461602484         461665226         461727075        
461792525         461857732         461926115   

446292930

     447274499         447713900         456922574         460928187        
460990625         461056780         461124372         461197758        
461275257         461341893         461406894         461469538        
461532970         461602492         461665259         461727117        
461792533         461857773         461926123   

446294076

     447274630         447713959         456923739         460928211        
460990641         461056798         461124398         461197782        
461275265         461341919         461406902         461469611        
461533028         461602518         461665283         461727125        
461792541         461857823         461926164   

446294316

     447274978         447714171         456924281         460928245        
460990658         461056806         461124406         461197790        
461275273         461341927         461406928         461469629        
461533051         461602542         461665317         461727133        
461792558         461857849         461926206   

446294928

     447275041         447714197         456925551         460928260        
460990666         461056855         461124414         461197808        
461275281         461341935         461406936         461469645        
461533069         461602575         461665325         461727174        
461792566         461857864         461926255   

446294985

     447275082         447714213         456928373         460928310        
460990682         461056897         461124463         461197816        
461275307         461341943         461406951         461469686        
461533077         461602583         461665358         461727208        
461792582         461857880         461926297   

446295016

     447275124         447714221         456928548         460928344        
460990690         461056905         461124489         461197824        
461275315         461341950         461406985         461469728        
461533085         461602609         461665382         461727216        
461792590         461857922         461926305   

446295339

     447275991         447714270         456929660         460928351        
460990708         461056921         461124497         461197857        
461275323         461341976         461407017         461469751        
461533101         461602625         461665408         461727232        
461792608         461857930         461926347   

446295529

     447276155         447714619         456932169         460928369        
460990732         461056939         461124513         461197873        
461275331         461341984         461407033         461469769        
461533119         461602658         461665424         461727265        
461792665         461857948         461926388   

446295578

     447276445         447714692         456935592         460928393        
460990757         461056947         461124521         461197881        
461275349         461342008         461407058         461469777        
461533184         461602666         461665432         461727273        
461792673         461857963         461926396   

446295891

     447276577         447714858         456937077         460928435        
460990765         461057002         461124539         461197907        
461275356         461342057         461407066         461469835        
461533192         461602674         461665440         461727281        
461792699         461857997         461926412   

446296071

     447276684         447714890         456937341         460928443        
460990807         461057036         461124562         461197915        
461275364         461342081         461407074         461469850        
461533200         461602682         461665465         461727307        
461792731         461858037         461926420   

446296295

     447276833         447714932         456939990         460928450        
460990849         461057051         461124596         461197972        
461275380         461342099         461407090         461469876        
461533226         461602690         461665473         461727315        
461792780         461858045         461926479   

446296337

     447277070         447714981         456940527         460928476        
460990872         461057069         461124604         461197980        
461275398         461342107         461407108         461469884        
461533242         461602757         461665507         461727331        
461792798         461858052         461926594   

446296873

     447277336         447715061         456943075         460928484        
460990906         461057077         461124646         461198004        
461275406         461342115         461407116         461469892        
461533283         461602773         461665515         461727372        
461792814         461858078         461926610   

446296907

     447277849         447715137         456950492         460928526        
460990914         461057127         461124679         461198012        
461275448         461342149         461407124         461469900        
461533291         461602781         461665523         461727406        
461792848         461858136         461926628   

446296964

     447277856         447715285         456953421         460928542        
460990922         461057135         461124703         461198046        
461275513         461342164         461407132         461469959        
461533309         461602799         461665531         461727448        
461792855         461858169         461926644   

446297046

     447277948         447715343         456953827         460928567        
460990930         461057143         461124729         461198053        
461275539         461342172         461407157         461469991        
461533317         461602823         461665549         461727463        
461792863         461858185         461926669   



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

446297152

     447278052         447715350         456956226         460928591        
460990955         461057150         461124737         461198079        
461275547         461342206         461407165         461470007        
461533333         461602849         461665556         461727505        
461792871         461858219         461926677   

446297624

     447278078         447715418         456957034         460928609        
460990963         461057200         461124760         461198087        
461275570         461342214         461407207         461470023        
461533390         461602864         461665572         461727596        
461792905         461858235         461926693   

446298168

     447278383         447715426         456962737         460928641        
460991003         461057226         461124778         461198129        
461275653         461342248         461407231         461470031        
461533432         461602872         461665606         461727604        
461792913         461858284         461926727   

446298325

     447278458         447715517         456963883         460928674        
460991011         461057242         461124786         461198137        
461275760         461342271         461407249         461470049        
461533465         461602880         461665630         461727638        
461792921         461858359         461926743   

446298580

     447278516         447715525         456967900         460928682        
460991029         461057259         461124794         461198145        
461275778         461342297         461407264         461470064        
461533481         461602906         461665655         461727646        
461792939         461858367         461926768   

446298788

     447278821         447715533         456969658         460928716        
460991037         461057267         461124828         461198152        
461275794         461342305         461407272         461470080        
461533499         461602922         461665697         461727653        
461792947         461858409         461926784   

446299182

     447279191         447715665         456975119         460928740        
460991045         461057275         461124919         461198160        
461275802         461342362         461407280         461470114        
461533515         461602930         461665713         461727661        
461792954         461858417         461926792   

446299703

     447279456         447715681         456975846         460928757        
460991060         461057283         461124992         461198194        
461275901         461342370         461407363         461470122        
461533556         461602948         461665747         461727737        
461792988         461858425         461926834   

446300295

     447279639         447715806         456977727         460928765        
460991102         461057309         461125031         461198210        
461275919         461342396         461407454         461470148        
461533564         461602971         461665754         461727745        
461793002         461858433         461926883   

446300535

     447279753         447715921         456978808         460928773        
460991128         461057317         461125064         461198244        
461275927         461342404         461407470         461470155        
461533580         461603052         461665796         461727786        
461793010         461858458         461926933   

446300881

     447279811         447716127         456980424         460928781        
460991177         461057333         461125072         461198251        
461275943         461342453         461407488         461470189        
461533598         461603060         461665838         461727794        
461793028         461858474         461926966   

446300915

     447279951         447716192         456981323         460928815        
460991193         461057358         461125130         461198269        
461275950         461342479         461407496         461470221        
461533648         461603094         461665879         461727828        
461793036         461858482         461926974   

446301566

     447280116         447716325         456981455         460928849        
460991201         461057424         461125148         461198285        
461275984         461342503         461407538         461470239        
461533655         461603136         461665887         461727836        
461793044         461858490         461926982   

446301723

     447280280         447716366         456985332         460928872        
460991227         461057440         461125155         461198293        
461275992         461342529         461407546         461470262        
461533689         461603151         461665903         461727877        
461793085         461858532         461927006   

446302523

     447280488         447716416         456985381         460928898        
460991235         461057457         461125189         461198319        
461276040         461342552         461407553         461470296        
461533697         461603185         461665911         461727950        
461793093         461858573         461927014   

446302796

     447280769         447716515         456987312         460928906        
460991276         461057473         461125205         461198327        
461276065         461342578         461407579         461470338        
461533705         461603193         461665937         461727992        
461793119         461858623         461927048   

446303158

     447280900         447716580         456989086         460928922        
460991292         461057499         461125221         461198350        
461276099         461342610         461407587         461470346        
461533721         461603243         461665945         461728008        
461793127         461858631         461927071   

446303166

     447281049         447716770         456990480         460928930        
460991300         461057523         461125247         461198418        
461276107         461342669         461407595         461470437        
461533739         461603250         461665978         461728016        
461793143         461858649         461927089   

446303331

     447281098         447716812         456991710         460929011        
460991326         461057531         461125288         461198426        
461276123         461342677         461407660         461470445        
461533747         461603268         461665994         461728057        
461793168         461858656         461927105   

446303364

     447281197         447716945         456991785         460929029        
460991359         461057564         461125387         461198434        
461276131         461342685         461407686         461470452        
461533754         461603284         461666000         461728065        
461793192         461858672         461927147   

446303570

     447281593         447717034         457002004         460929045        
460991367         461057572         461125411         461198459        
461276164         461342743         461407702         461470494        
461533770         461603342         461666018         461728081        
461793218         461858722         461927220   

446303596

     447281627         447717125         457008258         460929052        
460991383         461057580         461125478         461198467        
461276180         461342768         461407728         461470502        
461533788         461603359         461666034         461728107        
461793226         461858755         461927238   

446303695

     447281841         447717182         457009256         460929110        
460991409         461057598         461125510         461198475        
461276214         461342776         461407736         461470510        
461533820         461603375         461666059         461728115        
461793234         461858771         461927253   

446303810

     447281858         447717240         457021616         460929136        
460991425         461057622         461125528         461198525        
461276222         461342784         461407769         461470536        
461533846         461603417         461666083         461728123        
461793242         461858821         461927287   

446304362

     447281924         447717257         457021905         460929151        
460991433         461057630         461125544         461198533        
461276248         461342818         461407827         461470544        
461533853         461603508         461666091         461728156        
461793259         461858862         461927303   

446304503

     447282146         447717414         457023414         460929193        
460991441         461057655         461125551         461198558        
461276289         461342826         461407850         461470569        
461533861         461603540         461666117         461728164        
461793267         461858888         461927329   

446305211

     447282393         447717422         457026839         460929276        
460991466         461057671         461125585         461198566        
461276347         461342875         461407868         461470585        
461533879         461603557         461666141         461728198        
461793275         461858938         461927337   

446305385

     447282682         447717471         457027324         460929284        
460991474         461057697         461125601         461198590        
461276354         461342883         461407884         461470593        
461533887         461603565         461666158         461728206        
461793283         461858946         461927352   

446305963

     447282724         447717596         457028553         460929292        
460991482         461057705         461125627         461198608        
461276438         461342941         461407926         461470601        
461533911         461603573         461666182         461728230        
461793291         461858961         461927360   

446305997

     447282815         447717620         457035772         460929342        
460991516         461057713         461125700         461198624        
461276446         461342958         461407975         461470619        
461533937         461603581         461666224         461728263        
461793309         461859035         461927378   

446306276

     447283151         447717687         457035947         460929359        
460991524         461057739         461125742         461198640        
461276453         461342974         461407991         461470627        
461533952         461603615         461666232         461728289        
461793317         461859043         461927386   

446306516

     447283169         447717794         457040459         460929375        
460991540         461057747         461125767         461198665        
461276461         461343006         461408023         461470692        
461533960         461603631         461666299         461728305        
461793333         461859050         461927410   

446307175

     447283482         447717802         457042810         460929409        
460991565         461057754         461125775         461198681        
461276487         461343022         461408031         461470700        
461533986         461603649         461666315         461728321        
461793358         461859118         461927436   

446307290

     447283854         447717885         457047181         460929417        
460991581         461057788         461125791         461198764        
461276495         461343030         461408049         461470734        
461534026         461603656         461666323         461728347        
461793366         461859134         461927444   

446307472

     447284431         447717893         457047488         460929482        
460991607         461057804         461125817         461198806        
461276578         461343063         461408098         461470742        
461534059         461603672         461666331         461728370        
461793374         461859183         461927469   

446307530

     447284530         447718214         457053775         460929508        
460991615         461057820         461125825         461198814        
461276610         461343071         461408148         461470759        
461534067         461603680         461666380         461728404        
461793408         461859191         461927477   

446307597

     447285339         447718222         457058105         460929516        
460991623         461057846         461125858         461198830        
461276628         461343097         461408155         461470775        
461534075         461603714         461666398         461728412        
461793416         461859209         461927527   

446308017

     447285610         447718271         457059756         460929524        
460991664         461057853         461125908         461198848        
461276636         461343105         461408189         461470817        
461534083         461603748         461666406         461728420        
461793424         461859217         461927543   

446308033

     447285677         447718347         457063402         460929532        
460991680         461057887         461125932         461198855        
461276644         461343139         461408221         461470825        
461534091         461603755         461666414         461728438        
461793432         461859225         461927584   

446308645

     447285743         447718479         457064038         460929607        
460991722         461057929         461125940         461198871        
461276651         461343147         461408239         461470833        
461534117         461603763         461666422         461728453        
461793457         461859282         461927618   

446308843

     447285834         447718511         457067130         460929615        
460991730         461057945         461125965         461198897        
461276677         461343154         461408254         461470916        
461534125         461603821         461666463         461728487        
461793465         461859308         461927626   

446309692

     447285933         447718537         457069813         460929623        
460991763         461057952         461125973         461198905        
461276693         461343170         461408288         461470924        
461534141         461603847         461666547         461728503        
461793473         461859324         461927667   

446309825

     447285958         447718545         457072999         460929631        
460991789         461057960         461126005         461198913        
461276719         461343212         461408312         461470957        
461534158         461603862         461666554         461728537        
461793507         461859357         461927691   

446310112

     447286006         447718594         457074441         460929656        
460991797         461057994         461126021         461198921        
461276750         461343220         461408338         461470981        
461534166         461603888         461666679         461728552        
461793515         461859365         461927717   

446310245

     447286212         447718792         457074706         460929714        
460991839         461058026         461126047         461198939        
461276776         461343238         461408346         461471013        
461534174         461603896         461666703         461728578        
461793523         461859381         461927733   

446310625

     447286485         447718834         457079796         460929763        
460991847         461058091         461126070         461198996        
461276792         461343246         461408353         461471021        
461534182         461603904         461666752         461728594        
461793531         461859399         461927766   

446311110

     447286501         447718875         457080612         460929797        
460991888         461058109         461126104         461199002        
461276859         461343253         461408361         461471047        
461534190         461603920         461666778         461728610        
461793556         461859415         461927808   

446311193

     447286584         447718891         457086072         460929813        
460991896         461058166         461126146         461199010        
461276875         461343261         461408379         461471096        
461534224         461603995         461666828         461728636        
461793564         461859431         461927824   

446311284

     447286691         447718933         457086767         460929839        
460991904         461058174         461126153         461199036        
461276883         461343295         461408411         461471138        
461534232         461604001         461666877         461728644        
461793572         461859456         461927840   

446311367

     447286881         447719097         457090728         460929847        
460991920         461058190         461126187         461199044        
461276933         461343303         461408429         461471146        
461534257         461604019         461666968         461728651        
461793598         461859464         461927865   

446311573

     447287152         447719105         457090835         460929854        
460991938         461058224         461126245         461199051        
461276958         461343329         461408445         461471153        
461534273         461604035         461666976         461728669        
461793606         461859472         461927873   

446311870

     447287236         447719121         457092179         460929862        
460991953         461058232         461126278         461199085        
461276974         461343337         461408452         461471161        
461534281         461604050         461667024         461728677        
461793614         461859480         461927881   

446311920

     447287905         447719170         457098838         460929888        
460991979         461058273         461126286         461199093        
461276990         461343378         461408460         461471179        
461534299         461604068         461667073         461728685        
461793622         461859498         461927907   

446312027

     447287913         447719196         457099448         460929896        
460992001         461058299         461126336         461199101        
461277006         461343386         461408478         461471187        
461534349         461604092         461667081         461728701        
461793630         461859514         461927915   

446312233

     447288002         447719329         457103323         460929912        
460992019         461058307         461126377         461199119        
461277014         461343428         461408494         461471195        
461534356         461604118         461667123         461728727        
461793648         461859530         461927956   

446312902

     447288085         447719337         457106425         460929953        
460992027         461058315         461126385         461199127        
461277048         461343444         461408502         461471203        
461534364         461604159         461667131         461728735        
461793655         461859555         461927972   

446313827

     447288127         447719352         457111623         460929961        
460992035         461058331         461126401         461199143        
461277055         461343469         461408536         461471229        
461534380         461604167         461667149         461728743        
461793663         461859571         461928012   



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

446313843

     447288390         447719386         457111854         460929979        
460992050         461058349         461126492         461199150        
461277071         461343493         461408551         461471237        
461534398         461604191         461667156         461728750        
461793671         461859605         461928053   

446313926

     447288515         447719501         457115590         460930001        
460992076         461058364         461126500         461199168        
461277097         461343501         461408585         461471252        
461534406         461604225         461667180         461728776        
461793697         461859613         461928061   

446314171

     447288549         447719626         457116598         460930019        
460992118         461058380         461126518         461199192        
461277139         461343535         461408619         461471278        
461534414         461604233         461667198         461728800        
461793705         461859621         461928137   

446314197

     447288697         447719634         457121374         460930043        
460992159         461058398         461126526         461199200        
461277147         461343576         461408650         461471336        
461534422         461604266         461667214         461728826        
461793713         461859639         461928145   

446314726

     447289208         447719659         457121408         460930076        
460992175         461058414         461126534         461199218        
461277212         461343600         461408668         461471484        
461534430         461604274         461667313         461728842        
461793739         461859647         461928160   

446315525

     447289539         447719741         457124832         460930084        
460992191         461058430         461126559         461199291        
461277220         461343626         461408684         461471500        
461534455         461604290         461667339         461728859        
461793747         461859704         461928178   

446315608

     447289646         447719857         457127462         460930092        
460992241         461058448         461126567         461199358        
461277253         461343642         461408734         461471518        
461534471         461604316         461667362         461728917        
461793770         461859712         461928186   

446315996

     447289893         447719931         457129427         460930142        
460992274         461058455         461126575         461199366        
461277287         461343659         461408759         461471534        
461534489         461604324         461667370         461728941        
461793788         461859720         461928194   

446316028

     447290024         447720012         457129641         460930159        
460992290         461058471         461126609         461199440        
461277337         461343709         461408767         461471567        
461534497         461604332         461667396         461728958        
461793796         461859779         461928210   

446316184

     447290040         447720038         457129914         460930167        
460992316         461058489         461126633         461199457        
461277352         461343725         461408775         461471591        
461534505         461604381         461667404         461728966        
461793804         461859787         461928228   

446316200

     447290453         447720053         457130748         460930175        
460992324         461058497         461126641         461199473        
461277378         461343766         461408809         461471609        
461534521         461604399         461667420         461729014        
461793820         461859803         461928236   

446316333

     447290495         447720319         457131324         460930183        
460992332         461058505         461126658         461199481        
461277386         461343808         461408817         461471633        
461534554         461604423         461667495         461729022        
461793838         461859811         461928277   

446316689

     447290552         447720343         457134146         460930191        
460992340         461058554         461126716         461199507        
461277402         461343816         461408825         461471641        
461534588         461604431         461667511         461729030        
461793846         461859852         461928319   

446316762

     447290966         447720392         457136729         460930209        
460992357         461058570         461126740         461199515        
461277477         461343824         461408833         461471658        
461534646         461604449         461667537         461729055        
461793853         461859902         461928327   

446316861

     447291014         447720426         457136836         460930225        
460992381         461058588         461126757         461199523        
461277485         461343840         461408841         461471708        
461534687         461604464         461667545         461729063        
461793861         461859928         461928335   

446317141

     447291170         447720467         457136885         460930233        
460992407         461058596         461126781         461199549        
461277493         461343857         461408874         461471724        
461534711         461604498         461667552         461729071        
461793887         461859936         461928343   

446317497

     447291287         447720517         457139020         460930258        
460992415         461058612         461126831         461199556        
461277568         461343881         461408882         461471740        
461534729         461604506         461667594         461729097        
461793903         461859951         461928350   

446317737

     447291402         447720525         457140549         460930274        
460992431         461058646         461126864         461199564        
461277584         461343899         461408890         461471815        
461534745         461604514         461667602         461729105        
461793911         461860009         461928368   

446318024

     447291683         447720632         457142057         460930290        
460992449         461058653         461126872         461199580        
461277634         461343907         461408908         461471823        
461534752         461604522         461667610         461729113        
461793929         461860025         461928376   

446318628

     447291717         447720707         457148252         460930316        
460992464         461058729         461126898         461199614        
461277642         461343964         461408932         461471831        
461534786         461604530         461667636         461729121        
461793937         461860033         461928400   

446318743

     447291758         447720756         457150647         460930357        
460992480         461058745         461126906         461199648        
461277659         461343972         461408965         461471849        
461534794         461604548         461667651         461729147        
461793945         461860041         461928418   

446319295

     447291774         447720772         457158038         460930381        
460992498         461058752         461126948         461199671        
461277725         461343980         461408973         461471914        
461534810         461604563         461667669         461729154        
461793952         461860058         461928426   

446319303

     447291782         447720780         457159564         460930399        
460992506         461058778         461126963         461199697        
461277741         461343998         461408981         461471963        
461534844         461604597         461667701         461729162        
461793960         461860066         461928434   

446319451

     447291808         447720962         457159929         460930407        
460992514         461058786         461127045         461199705        
461277766         461344004         461408999         461472003        
461534851         461604613         461667727         461729188        
461793978         461860074         461928459   

446319857

     447292053         447720988         457162030         460930415        
460992563         461058828         461127052         461199713        
461277790         461344012         461409005         461472037        
461534869         461604621         461667735         461729196        
461793986         461860082         461928475   

446320228

     447292244         447721135         457162253         460930431        
460992589         461058844         461127078         461199721        
461277808         461344020         461409013         461472045        
461534893         461604639         461667776         461729204        
461793994         461860090         461928491   

446320566

     447292442         447721168         457162808         460930464        
460992597         461058869         461127086         461199739        
461277816         461344038         461409021         461472052        
461534950         461604647         461667784         461729246        
461794000         461860108         461928517   

446321333

     447292491         447721176         457165223         460930472        
460992613         461058885         461127094         461199838        
461277824         461344079         461409054         461472078        
461534976         461604662         461667800         461729303        
461794018         461860132         461928525   

446321515

     447293036         447721549         457165769         460930506        
460992621         461058893         461127110         461199846        
461277832         461344087         461409062         461472086        
461534992         461604688         461667818         461729329        
461794034         461860173         461928558   

446321705

     447293168         447721630         457172633         460930514        
460992654         461058901         461127128         461199929        
461277840         461344103         461409088         461472094        
461535007         461604704         461667834         461729337        
461794042         461860199         461928574   

446321754

     447293218         447721689         457173508         460930530        
460992662         461058919         461127136         461199945        
461277857         461344111         461409104         461472102        
461535015         461604753         461667867         461729345        
461794059         461860207         461928632   

446322505

     447293481         447721747         457174118         460930589        
460992688         461058984         461127144         461199960        
461277881         461344129         461409112         461472136        
461535023         461604761         461667875         461729352        
461794075         461860215         461928640   

446322976

     447293572         447721762         457181485         460930597        
460992704         461058992         461127151         461199978        
461277899         461344145         461409187         461472144        
461535049         461604779         461667883         461729360        
461794083         461860223         461928673   

446323099

     447293655         447721804         457185833         460930647        
460992803         461059008         461127193         461199986        
461277907         461344152         461409195         461472177        
461535064         461604787         461667917         461729386        
461794091         461860231         461928681   

446323149

     447293697         447721846         457188357         460930688        
460992829         461059032         461127235         461199994        
461277915         461344194         461409203         461472185        
461535072         461604811         461667966         461729394        
461794109         461860256         461928707   

446323248

     447293994         447721853         457190767         460930704        
460992845         461059040         461127243         461200024        
461277923         461344202         461409211         461472219        
461535080         461604837         461667990         461729402        
461794117         461860272         461928731   

446323487

     447294844         447722059         457191427         460930720        
460992852         461059123         461127250         461200057        
461277949         461344210         461409237         461472235        
461535098         461604845         461668006         461729410        
461794125         461860298         461928749   

446323859

     447295379         447722174         457197572         460930746        
460992878         461059131         461127268         461200073        
461277956         461344244         461409260         461472268        
461535189         461604886         461668014         461729444        
461794133         461860306         461928772   

446324105

     447295544         447722224         457198729         460930753        
460992944         461059180         461127292         461200107        
461277980         461344269         461409294         461472284        
461535197         461604894         461668030         461729485        
461794141         461860330         461928798   

446324378

     447295684         447722257         457205516         460930761        
460992985         461059206         461127318         461200115        
461277998         461344277         461409302         461472292        
461535213         461604928         461668097         461729493        
461794158         461860355         461928814   

446324436

     447295833         447722281         457208320         460930779        
460992993         461059230         461127326         461200123        
461278004         461344293         461409310         461472300        
461535254         461604951         461668121         461729501        
461794166         461860371         461928830   

446324683

     447295924         447722315         457214872         460930787        
460993009         461059248         461127342         461200131        
461278012         461344327         461409328         461472318        
461535270         461604977         461668139         461729568        
461794174         461860421         461928848   

446325086

     447295981         447722547         457222735         460930795        
460993041         461059263         461127359         461200149        
461278053         461344368         461409336         461472326        
461535296         461605032         461668147         461729584        
461794190         461860439         461928921   

446325193

     447296286         447722612         457226165         460930803        
460993074         461059271         461127383         461200164        
461278079         461344376         461409344         461472334        
461535320         461605057         461668162         461729592        
461794208         461860447         461928954   

446325573

     447296294         447722661         457227403         460930829        
460993082         461059289         461127391         461200230        
461278137         461344384         461409377         461472367        
461535361         461605065         461668170         461729626        
461794216         461860454         461928996   

446325854

     447296401         447722687         457229466         460930837        
460993140         461059297         461127417         461200255        
461278145         461344426         461409393         461472375        
461535379         461605073         461668212         461729659        
461794224         461860462         461929036   

446326449

     447296674         447722950         457231637         460930852        
460993157         461059313         461127458         461200313        
461278160         461344442         461409401         461472409        
461535387         461605107         461668220         461729667        
461794240         461860496         461929069   

446326571

     447296781         447722984         457232494         460930894        
460993207         461059321         461127474         461200321        
461278236         461344467         461409435         461472425        
461535395         461605149         461668279         461729717        
461794257         461860546         461929093   

446327058

     447296898         447723016         457233062         460930910        
460993249         461059339         461127482         461200362        
461278244         461344475         461409443         461472466        
461535403         461605156         461668287         461729725        
461794265         461860637         461929119   

446327421

     447297144         447723040         457237006         460930951        
460993256         461059354         461127490         461200388        
461278251         461344533         461409476         461472490        
461535411         461605198         461668295         461729758        
461794273         461860645         461929127   

446327447

     447297193         447723057         457240844         460930977        
460993272         461059362         461127516         461200404        
461278277         461344558         461409484         461472508        
461535445         461605214         461668311         461729790        
461794299         461860652         461929135   

446328015

     447297334         447723123         457253995         460930985        
460993280         461059388         461127524         461200412        
461278327         461344566         461409492         461472516        
461535452         461605230         461668329         461729816        
461794307         461860678         461929150   

446328577

     447297458         447723206         457256279         460931017        
460993298         461059396         461127540         461200420        
461278335         461344574         461409500         461472532        
461535494         461605248         461668352         461729832        
461794315         461860686         461929192   

446328585

     447297508         447723214         457256626         460931058        
460993306         461059404         461127573         461200446        
461278350         461344582         461409518         461472540        
461535502         461605263         461668378         461729840        
461794323         461860694         461929200   

446329062

     447297631         447723297         457257004         460931066        
460993322         461059412         461127581         461200487        
461278368         461344640         461409526         461472557        
461535510         461605271         461668394         461729865        
461794331         461860702         461929226   

446329344

     447297805         447723370         457262558         460931082        
460993330         461059438         461127599         461200495        
461278384         461344657         461409559         461472565        
461535528         461605289         461668402         461729899        
461794364         461860793         461929234   

446329526

     447297821         447723412         457262921         460931108        
460993355         461059479         461127607         461200511        
461278400         461344699         461409567         461472573        
461535536         461605313         461668410         461729907        
461794448         461860868         461929242   



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

446329591

     447298001         447723503         457263648         460931132        
460993389         461059487         461127623         461200529        
461278418         461344749         461409583         461472599        
461535544         461605321         461668428         461729931        
461794463         461860884         461929259   

446329666

     447298407         447723560         457267920         460931173        
460993397         461059495         461127656         461200578        
461278459         461344764         461409609         461472607        
461535551         461605362         461668436         461729956        
461794471         461860892         461929291   

446330359

     447298415         447723602         457270064         460931199        
460993439         461059503         461127664         461200628        
461278467         461344772         461409617         461472615        
461535569         461605388         461668444         461729972        
461794489         461860918         461929309   

446330458

     447298647         447723719         457271260         460931249        
460993454         461059511         461127680         461200636        
461278475         461344780         461409666         461472631        
461535593         461605438         461668493         461729980        
461794505         461860967         461929333   

446330524

     447298704         447723800         457277572         460931306        
460993470         461059545         461127698         461200750        
461278509         461344806         461409682         461472649        
461535601         461605461         461668501         461730012        
461794539         461860983         461929382   

446330581

     447298712         447723859         457278208         460931322        
460993504         461059552         461127706         461200768        
461278517         461344814         461409724         461472656        
461535627         461605479         461668535         461730020        
461794570         461861007         461929390   

446331266

     447298779         447723883         457287738         460931355        
460993520         461059560         461127714         461200784        
461278541         461344822         461409732         461472664        
461535643         461605545         461668543         461730053        
461794596         461861015         461929424   

446331290

     447298878         447724014         457288470         460931363        
460993546         461059586         461127755         461200792        
461278566         461344830         461409740         461472714        
461535650         461605560         461668568         461730079        
461794620         461861031         461929432   

446331464

     447299041         447724055         457289023         460931371        
460993553         461059594         461127789         461200826        
461278608         461344863         461409757         461472763        
461535700         461605578         461668576         461730087        
461794638         461861064         461929457   

446331498

     447299264         447724063         457296622         460931389        
460993579         461059602         461127797         461200834        
461278616         461344897         461409765         461472839        
461535734         461605594         461668584         461730103        
461794653         461861072         461929481   

446331639

     447299272         447724071         457305035         460931413        
460993595         461059610         461127805         461200933        
461278624         461344905         461409773         461472870        
461535742         461605636         461668600         461730111        
461794679         461861080         461929499   

446331951

     447299348         447724097         457305589         460931421        
460993603         461059628         461127839         461200990        
461278632         461344913         461409781         461472896        
461535817         461605669         461668618         461730129        
461794711         461861155         461929515   

446331977

     447299462         447724147         457309193         460931454        
460993611         461059636         461127847         461201022        
461278657         461344921         461409799         461472912        
461535825         461605685         461668626         461730137        
461794729         461861221         461929523   

446332322

     447299637         447724170         457313393         460931470        
460993678         461059644         461127854         461201030        
461278665         461344947         461409807         461472920        
461535833         461605701         461668659         461730145        
461794745         461861239         461929531   

446332736

     447299777         447724204         457315620         460931488        
460993686         461059685         461127862         461201048        
461278673         461344962         461409815         461472938        
461535841         461605719         461668717         461730160        
461794760         461861247         461929549   

446332884

     447300088         447724345         457317972         460931504        
460993702         461059701         461127870         461201055        
461278715         461344996         461409823         461472953        
461535866         461605735         461668725         461730178        
461794786         461861254         461929580   

446332991

     447300161         447724378         457318558         460931512        
460993736         461059719         461127896         461201089        
461278764         461345027         461409831         461472995        
461535874         461605750         461668733         461730202        
461794877         461861270         461929606   

446333031

     447300211         447724386         457321479         460931520        
460993769         461059743         461127938         461201113        
461278780         461345035         461409856         461473027        
461535882         461605792         461668741         461730269        
461794893         461861288         461929622   

446333577

     447300237         447724394         457321529         460931538        
460993785         461059750         461127987         461201121        
461278798         461345068         461409872         461473043        
461535908         461605842         461668766         461730293        
461794901         461861312         461929630   

446333957

     447300344         447724444         457323269         460931546        
460993801         461059768         461128001         461201139        
461278806         461345076         461409880         461473076        
461535924         461605859         461668790         461730319        
461794935         461861353         461929648   

446334419

     447300351         447724477         457328102         460931553        
460993819         461059792         461128019         461201162        
461278822         461345118         461409898         461473100        
461535965         461605883         461668816         461730327        
461794950         461861379         461929705   

446334799

     447300419         447724519         457328698         460931561        
460993850         461059818         461128050         461201188        
461278848         461345126         461409914         461473118        
461535973         461605909         461668832         461730368        
461794976         461861395         461929739   

446335515

     447300534         447724626         457333193         460931579        
460993868         461059842         461128068         461201196        
461278855         461345167         461409922         461473126        
461536005         461605925         461668840         461730376        
461795007         461861411         461929747   

446335580

     447300609         447724642         457333359         460931595        
460993884         461059859         461128092         461201204        
461278871         461345175         461409930         461473142        
461536013         461605941         461668857         461730384        
461795031         461861445         461929754   

446335820

     447300690         447724683         457335792         460931629        
460993900         461059867         461128134         461201261        
461278905         461345183         461409948         461473167        
461536047         461605966         461668865         461730392        
461795064         461861452         461929788   

446335887

     447300880         447724816         457336071         460931637        
460993918         461059875         461128225         461201279        
461278921         461345191         461409971         461473183        
461536062         461605982         461668873         461730400        
461795072         461861478         461929796   

446336216

     447300971         447724824         457336857         460931645        
460993926         461059883         461128233         461201295        
461278962         461345258         461409997         461473225        
461536070         461606048         461668899         461730418        
461795148         461861486         461929838   

446336281

     447301326         447725128         457336923         460931660        
460993942         461059891         461128241         461201329        
461279002         461345266         461410078         461473233        
461536088         461606089         461668923         461730442        
461795155         461861494         461929846   

446336364

     447301482         447725185         457341477         460931686        
460993983         461059909         461128266         461201360        
461279010         461345274         461410094         461473282        
461536120         461606097         461668931         461730475        
461795163         461861510         461929853   

446336430

     447301896         447725219         457342517         460931710        
460994049         461059917         461128274         461201410        
461279069         461345316         461410102         461473308        
461536138         461606105         461668949         461730491        
461795189         461861544         461929879   

446336752

     447302142         447725250         457343309         460931736        
460994080         461059925         461128282         461201444        
461279077         461345324         461410128         461473324        
461536187         461606113         461668998         461730533        
461795213         461861551         461929895   

446336760

     447302621         447725276         457344406         460931744        
460994098         461059941         461128332         461201451        
461279093         461345332         461410144         461473340        
461536211         461606147         461669004         461730566        
461795247         461861569         461929929   

446336786

     447302761         447725292         457345171         460931751        
460994114         461060006         461128365         461201469        
461279127         461345357         461410151         461473357        
461536245         461606204         461669020         461730582        
461795262         461861593         461929937   

446336901

     447303231         447725359         457346328         460931819        
460994122         461060063         461128381         461201477        
461279135         461345373         461410169         461473373        
461536344         461606311         461669053         461730608        
461795288         461861601         461929986   

446337388

     447303363         447725540         457349678         460931827        
460994130         461060089         461128407         461201493        
461279143         461345399         461410185         461473381        
461536369         461606386         461669061         461730616        
461795320         461861619         461929994   

446337461

     447303462         447725573         457350379         460931850        
460994213         461060097         461128415         461201519        
461279150         461345407         461410193         461473399        
461536385         461606402         461669087         461730632        
461795395         461861676         461930000   

446338683

     447304148         447725615         457354868         460931876        
460994221         461060113         461128431         461201543        
461279168         461345415         461410201         461473407        
461536393         461606410         461669095         461730640        
461795411         461861684         461930018   

446338972

     447304452         447725680         457355907         460931884        
460994239         461060147         461128449         461201592        
461279176         461345423         461410219         461473415        
461536401         461606428         461669103         461730673        
461795437         461861700         461930026   

446339434

     447304759         447725839         457357150         460931892        
460994270         461060196         461128464         461201618        
461279184         461345456         461410250         461473423        
461536419         461606477         461669111         461730707        
461795460         461861718         461930075   

446339681

     447304965         447725888         457358745         460931900        
460994320         461060253         461128472         461201683        
461279200         461345464         461410276         461473449        
461536435         461606493         461669129         461730749        
461795478         461861726         461930109   

446340309

     447305863         447725920         457358794         460931918        
460994346         461060261         461128506         461201691        
461279218         461345498         461410292         461473464        
461536468         461606501         461669145         461730756        
461795486         461861734         461930125   

446340945

     447306200         447726100         457359388         460931942        
460994353         461060279         461128522         461201709        
461279234         461345506         461410300         461473480        
461536476         461606550         461669186         461730780        
461795536         461861775         461930133   

446341448

     447306606         447726167         457359610         460931959        
460994361         461060287         461128548         461201725        
461279242         461345522         461410326         461473498        
461536484         461606568         461669194         461730798        
461795544         461861791         461930158   

446341489

     447306762         447726225         457360667         460931967        
460994379         461060303         461128555         461201733        
461279259         461345530         461410334         461473522        
461536526         461606592         461669210         461730806        
461795569         461861809         461930182   

446341794

     447306986         447726241         457362796         460931975        
460994395         461060329         461128563         461201782        
461279275         461345548         461410359         461473555        
461536542         461606667         461669251         461730814        
461795650         461861866         461930216   

446342297

     447307042         447726290         457363927         460932015        
460994403         461060337         461128605         461201824        
461279283         461345589         461410441         461473563        
461536567         461606675         461669285         461730871        
461795684         461861874         461930224   

446342339

     447307281         447726340         457364628         460932056        
460994429         461060352         461128613         461201840        
461279291         461345597         461410466         461473571        
461536583         461606683         461669293         461730889        
461795692         461861890         461930232   

446342677

     447307612         447726357         457365310         460932080        
460994437         461060360         461128621         461201857        
461279309         461345605         461410474         461473597        
461536591         461606709         461669319         461730913        
461795742         461861908         461930240   

446343543

     447307984         447726449         457370682         460932122        
460994445         461060402         461128647         461201873        
461279333         461345621         461410490         461473613        
461536617         461606717         461669327         461730970        
461795767         461861916         461930273   

446343758

     447308024         447726589         457372506         460932171        
460994452         461060436         461128654         461201907        
461279341         461345639         461410508         461473639        
461536625         461606758         461669343         461731002        
461795809         461861932         461930315   

446344020

     447308057         447726696         457379709         460932205        
460994460         461060444         461128670         461201956        
461279366         461345654         461410532         461473647        
461536641         461606774         461669368         461731036        
461795841         461861957         461930356   

446344400

     447308131         447726779         457380764         460932221        
460994478         461060519         461128688         461201964        
461279374         461345662         461410540         461473654        
461536666         461606782         461669376         461731044        
461795874         461861965         461930372   

446344434

     447308230         447726837         457382745         460932262        
460994486         461060568         461128704         461201972        
461279382         461345688         461410565         461473662        
461536674         461606790         461669384         461731051        
461795890         461861973         461930380   

446344574

     447308396         447727009         457383982         460932304        
460994510         461060576         461128712         461201998        
461279408         461345761         461410573         461473670        
461536724         461606840         461669392         461731069        
461795916         461861981         461930398   

446344970

     447309196         447727132         457384303         460932312        
460994536         461060584         461128753         461202004        
461279416         461345787         461410607         461473696        
461536740         461606865         461669400         461731077        
461795940         461862005         461930463   

446345167

     447309204         447727181         457390052         460932320        
460994569         461060592         461128779         461202012        
461279432         461345811         461410615         461473738        
461536773         461606899         461669418         461731085        
461795957         461862047         461930497   

446345456

     447309220         447727256         457390631         460932353        
460994692         461060634         461128795         461202038        
461279440         461345837         461410623         461473761        
461536831         461606915         461669434         461731127        
461795965         461862054         461930539   



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

446346454

     447309246         447727314         457390961         460932361        
460994700         461060667         461128811         461202061        
461279457         461345845         461410631         461473779        
461536856         461606956         461669459         461731143        
461795981         461862062         461930547   

446346488

     447309576         447727330         457392132         460932379        
460994734         461060717         461128829         461202079        
461279465         461345852         461410649         461473787        
461536864         461606980         461669475         461731150        
461796013         461862070         461930570   

446346702

     447309600         447727363         457393205         460932395        
460994742         461060733         461128837         461202129        
461279499         461345860         461410664         461473803        
461536872         461606998         461669483         461731184        
461796021         461862096         461930596   

446347148

     447309618         447727405         457393577         460932403        
460994809         461060758         461128852         461202194        
461279515         461345878         461410706         461473829        
461536880         461607004         461669509         461731226        
461796039         461862104         461930604   

446347478

     447310020         447727421         457395051         460932411        
460994817         461060766         461128894         461202202        
461279556         461345886         461410748         461473837        
461536906         461607012         461669533         461731234        
461796062         461862112         461930687   

446347544

     447310038         447727454         457395580         460932437        
460994841         461060782         461128910         461202228        
461279630         461345910         461410755         461473852        
461536922         461607020         461669541         461731242        
461796088         461862120         461930729   

446347916

     447310160         447727561         457396422         460932445        
460994882         461060790         461128985         461202236        
461279663         461345936         461410763         461473894        
461536930         461607046         461669558         461731267        
461796096         461862153         461930760   

446347940

     447310343         447727686         457399301         460932452        
460994890         461060824         461128993         461202244        
461279739         461345977         461410789         461473902        
461536948         461607087         461669574         461731275        
461796187         461862195         461930828   

446348351

     447310467         447727751         457399657         460932478        
460994973         461060832         461129058         461202251        
461279747         461345993         461410854         461473910        
461536963         461607095         461669590         461731283        
461796229         461862203         461930836   

446348393

     447310475         447727975         457400760         460932502        
460994981         461060840         461129066         461202285        
461279762         461346041         461410862         461473969        
461536989         461607103         461669608         461731291        
461796237         461862211         461930844   

446348898

     447310715         447728023         457402055         460932510        
460994999         461060881         461129090         461202368        
461279770         461346058         461410870         461473977        
461537011         461607111         461669616         461731325        
461796245         461862229         461930869   

446348914

     447311325         447728148         457402238         460932536        
460995004         461060907         461129116         461202384        
461279788         461346074         461410896         461474009        
461537045         461607137         461669640         461731358        
461796260         461862252         461930885   

446349003

     447311341         447728304         457403244         460932544        
460995046         461060915         461129124         461202400        
461279820         461346082         461410920         461474025        
461537086         461607145         461669681         461731390        
461796310         461862260         461930919   

446349375

     447311440         447728353         457406304         460932569        
460995061         461060964         461129157         461202426        
461279838         461346108         461410946         461474033        
461537094         461607160         461669707         461731408        
461796336         461862278         461930927   

446349763

     447311770         447728429         457408235         460932650        
460995087         461060980         461129199         461202434        
461279846         461346165         461410953         461474041        
461537102         461607178         461669715         461731424        
461796385         461862286         461930935   

446349896

     447311960         447728619         457408805         460932726        
460995095         461061020         461129256         461202459        
461279911         461346199         461410961         461474058        
461537110         461607194         461669749         461731432        
461796401         461862294         461930950   

446350126

     447311986         447728650         457408995         460932742        
460995129         461061038         461129272         461202467        
461279929         461346207         461410987         461474074        
461537144         461607202         461669798         461731457        
461796435         461862344         461930968   

446350662

     447312000         447728783         457413284         460932759        
460995137         461061053         461129306         461202475        
461279952         461346215         461410995         461474082        
461537151         461607228         461669822         461731465        
461796443         461862351         461931032   

446350670

     447312117         447728791         457414225         460932767        
460995186         461061087         461129314         461202483        
461279978         461346231         461411043         461474090        
461537169         461607236         461669830         461731473        
461796450         461862369         461931081   

446350845

     447312125         447728817         457415172         460932775        
460995202         461061095         461129348         461202509        
461279986         461346280         461411050         461474108        
461537193         461607244         461669848         461731481        
461796484         461862377         461931099   

446350860

     447312265         447728825         457416287         460932809        
460995210         461061103         461129371         461202517        
461280000         461346314         461411076         461474132        
461537201         461607251         461669855         461731499        
461796492         461862385         461931115   

446351173

     447312372         447728833         457416550         460932833        
460995228         461061111         461129413         461202590        
461280018         461346322         461411100         461474215        
461537219         461607269         461669863         461731507        
461796559         461862427         461931131   

446351439

     447312547         447728858         457417822         460932866        
460995244         461061160         461129421         461202608        
461280034         461346330         461411118         461474231        
461537235         461607285         461669889         461731556        
461796609         461862435         461931164   

446351553

     447312927         447729070         457418507         460932882        
460995277         461061228         461129462         461202616        
461280067         461346355         461411126         461474256        
461537250         461607327         461669897         461731598        
461796617         461862443         461931180   

446351710

     447312935         447729088         457420040         460932890        
460995293         461061236         461129470         461202640        
461280075         461346389         461411142         461474272        
461537276         461607350         461669905         461731648        
461796625         461862450         461931255   

446352619

     447313008         447729229         457420065         460932908        
460995301         461061319         461129504         461202665        
461280125         461346413         461411159         461474322        
461537284         461607376         461669947         461731655        
461796682         461862468         461931271   

446352957

     447313024         447729377         457421121         460932916        
460995319         461061327         461129538         461202822        
461280141         461346439         461411167         461474330        
461537300         461607384         461669970         461731705        
461796708         461862476         461931313   

446352965

     447313305         447729385         457421725         460932932        
460995327         461061350         461129579         461202855        
461280174         461346447         461411183         461474348        
461537334         461607392         461669988         461731754        
461796740         461862484         461931321   

446353120

     447313370         447729427         457422285         460932965        
460995335         461061400         461129587         461202889        
461280182         461346462         461411209         461474355        
461537359         461607418         461669996         461731762        
461796781         461862500         461931362   

446353344

     447313768         447729484         457423499         460932999        
460995343         461061426         461129603         461202905        
461280208         461346488         461411217         461474363        
461537375         461607434         461670010         461731770        
461796799         461862518         461931396   

446353492

     447314311         447729567         457423515         460933005        
460995368         461061467         461129611         461202921        
461280216         461346496         461411225         461474389        
461537383         461607467         461670028         461731788        
461796872         461862559         461931420   

446353526

     447314394         447729633         457424075         460933013        
460995392         461061541         461129637         461202939        
461280232         461346504         461411241         461474439        
461537391         461607483         461670044         461731796        
461796898         461862583         461931495   

446353849

     447315037         447729641         457425775         460933021        
460995400         461061582         461129652         461202962        
461280240         461346512         461411274         461474488        
461537409         461607509         461670051         461731820        
461796906         461862609         461931511   

446353898

     447315243         447729716         457426831         460933039        
460995418         461061624         461129660         461203010        
461280281         461346520         461411290         461474512        
461537433         461607517         461670085         461731838        
461796922         461862625         461931594   

446354326

     447315482         447729724         457426963         460933047        
460995426         461061657         461129710         461203028        
461280307         461346546         461411316         461474538        
461537441         461607533         461670101         461731853        
461796948         461862641         461931628   

446354391

     447315755         447729930         457430908         460933054        
460995459         461061681         461129728         461203044        
461280315         461346553         461411365         461474553        
461537458         461607541         461670119         461731861        
461796963         461862666         461931644   

446354482

     447316381         447729971         457435659         460933070        
460995467         461061699         461129736         461203051        
461280323         461346579         461411373         461474587        
461537466         461607558         461670143         461731887        
461797003         461862690         461931651   

446354821

     447316407         447730110         457437051         460933088        
460995509         461061715         461129744         461203077        
461280414         461346587         461411399         461474629        
461537474         461607566         461670150         461731895        
461797078         461862716         461931669   

446354862

     447316423         447730151         457437242         460933096        
460995517         461061749         461129769         461203093        
461280455         461346603         461411431         461474637        
461537482         461607640         461670176         461731903        
461797094         461862732         461931693   

446355257

     447316449         447730185         457437929         460933120        
460995525         461061756         461129777         461203101        
461280463         461346652         461411449         461474652        
461537508         461607681         461670192         461731937        
461797110         461862757         461931701   

446355315

     447316514         447730235         457438117         460933138        
460995558         461061772         461129801         461203143        
461280554         461346660         461411456         461474686        
461537540         461607699         461670218         461731960        
461797128         461862823         461931750   

446355554

     447317009         447730243         457438281         460933187        
460995574         461061798         461129819         461203150        
461280562         461346678         461411464         461474694        
461537557         461607715         461670242         461732018        
461797169         461862849         461931792   

446355786

     447317611         447730342         457438497         460933211        
460995608         461061806         461129835         461203168        
461280570         461346686         461411472         461474702        
461537565         461607723         461670259         461732059        
461797177         461862856         461931800   

446355869

     447318676         447730409         457440584         460933237        
460995624         461061814         461129850         461203267        
461280588         461346736         461411480         461474736        
461537581         461607731         461670267         461732075        
461797235         461862880         461931826   

446356016

     447318783         447730466         457442846         460933252        
460995681         461061822         461129868         461203283        
461280596         461346769         461411498         461474744        
461537599         461607756         461670325         461732083        
461797250         461862898         461931834   

446356362

     447319062         447730557         457443398         460933286        
460995715         461061830         461129884         461203309        
461280638         461346777         461411522         461474769        
461537607         461607806         461670333         461732109        
461797342         461862906         461931867   

446356727

     447319104         447730581         457444024         460933294        
460995723         461061871         461129892         461203317        
461280653         461346785         461411548         461474777        
461537615         461607848         461670341         461732141        
461797391         461862955         461931875   

446356792

     447319187         447730664         457445120         460933328        
460995749         461061897         461129900         461203333        
461280687         461346835         461411563         461474785        
461537631         461607855         461670416         461732158        
461797409         461862963         461931883   

446356842

     447320201         447730714         457445856         460933369        
460995756         461061913         461129926         461203358        
461280737         461346900         461411571         461474793        
461537664         461607889         461670432         461732166        
461797417         461862971         461931917   

446357691

     447320383         447730813         457446128         460933377        
460995780         461061921         461129934         461203416        
461280745         461346918         461411605         461474819        
461537672         461607897         461670473         461732190        
461797425         461862997         461931925   

446357709

     447320623         447730862         457447076         460933427        
460995806         461061954         461129959         461203424        
461280802         461346934         461411613         461474850        
461537714         461607905         461670499         461732216        
461797441         461863003         461931974   

446357949

     447320839         447730946         457448033         460933435        
460995814         461061962         461129967         461203465        
461280810         461346942         461411647         461474868        
461537722         461607913         461670507         461732224        
461797458         461863037         461932014   

446357980

     447321100         447730953         457451714         460933443        
460995822         461061988         461129975         461203481        
461280885         461346959         461411662         461474884        
461537748         461607921         461670523         461732240        
461797474         461863060         461932022   

446358244

     447321241         447730979         457452555         460933450        
460995830         461061996         461129983         461203556        
461280901         461346967         461411670         461474959        
461537789         461607939         461670531         461732257        
461797490         461863102         461932030   

446358384

     447321258         447731076         457454130         460933468        
460995863         461062002         461129991         461203580        
461280927         461346975         461411688         461474967        
461537813         461607947         461670549         461732307        
461797508         461863110         461932055   

446358673

     447321365         447731134         457455285         460933492        
460995871         461062010         461130015         461203655        
461280943         461347007         461411704         461474975        
461537854         461607962         461670572         461732315        
461797540         461863136         461932063   

446359010

     447321530         447731159         457456036         460933518        
460995889         461062028         461130023         461203689        
461280968         461347015         461411720         461475006        
461537862         461607988         461670598         461732331        
461797557         461863144         461932089   



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

446359234

     447321589         447731225         457457000         460933534        
460995921         461062036         461130031         461203739        
461280976         461347031         461411746         461475014        
461537870         461607996         461670606         461732349        
461797581         461863169         461932097   

446359341

     447321902         447731233         457458123         460933542        
460995947         461062085         461130049         461203747        
461280984         461347049         461411795         461475022        
461537920         461608002         461670614         461732364        
461797615         461863185         461932105   

446359366

     447321985         447731274         457460590         460933575        
460995954         461062119         461130056         461203754        
461281024         461347080         461411811         461475048        
461537946         461608028         461670630         461732372        
461797631         461863193         461932113   

446359531

     447322025         447731423         457462323         460933633        
460995962         461062135         461130064         461203796        
461281032         461347098         461411829         461475055        
461538001         461608069         461670663         461732380        
461797649         461863227         461932139   

446359598

     447322355         447731449         457462349         460933682        
460995970         461062143         461130080         461203804        
461281065         461347106         461411852         461475071        
461538019         461608077         461670689         461732398        
461797656         461863268         461932147   

446359762

     447322777         447731456         457462380         460933690        
460995996         461062234         461130098         461203812        
461281081         461347148         461411860         461475089        
461538027         461608093         461670697         461732406        
461797706         461863292         461932162   

446359911

     447322967         447731472         457463032         460933708        
460996010         461062267         461130106         461203861        
461281099         461347189         461411886         461475162        
461538035         461608101         461670705         461732414        
461797722         461863342         461932188   

446360273

     447323031         447731514         457463081         460933724        
460996036         461062275         461130114         461203879        
461281107         461347213         461411928         461475170        
461538043         461608119         461670739         461732430        
461797771         461863359         461932220   

446360372

     447323262         447731530         457464279         460933732        
460996044         461062283         461130122         461203887        
461281123         461347247         461411936         461475246        
461538084         461608127         461670747         461732448        
461797797         461863367         461932246   

446360471

     447323304         447731555         457464832         460933773        
460996085         461062317         461130148         461203895        
461281131         461347254         461411951         461475253        
461538092         461608135         461670796         461732463        
461797805         461863375         461932253   

446360604

     447323403         447731621         457465631         460933781        
460996093         461062325         461130155         461203911        
461281149         461347262         461411977         461475279        
461538167         461608143         461670812         461732471        
461797813         461863417         461932279   

446360653

     447323536         447731654         457466076         460933807        
460996101         461062341         461130171         461203937        
461281156         461347288         461411993         461475295        
461538183         461608168         461670838         461732497        
461797839         461863441         461932295   

446360695

     447323585         447731670         457467116         460933815        
460996135         461062358         461130189         461203978        
461281172         461347296         461412009         461475352        
461538191         461608200         461670853         461732505        
461797870         461863458         461932303   

446360729

     447323700         447731696         457467199         460933823        
460996184         461062374         461130197         461203994        
461281180         461347320         461412017         461475360        
461538209         461608226         461670861         461732539        
461797896         461863466         461932329   

446360976

     447323783         447731837         457469906         460933831        
460996192         461062390         461130205         461204075        
461281198         461347361         461412041         461475378        
461538258         461608267         461670887         461732547        
461797904         461863524         461932352   

446360984

     447324518         447731902         457470532         460933849        
460996218         461062408         461130221         461204141        
461281230         461347379         461412058         461475394        
461538274         461608291         461670911         461732554        
461797938         461863532         461932360   

446361016

     447324682         447732108         457470698         460933856        
460996242         461062440         461130247         461204166        
461281263         461347387         461412090         461475402        
461538282         461608309         461670929         461732562        
461797946         461863540         461932386   

446361180

     447324906         447732181         457473684         460933864        
460996283         461062549         461130288         461204174        
461281289         461347395         461412116         461475410        
461538290         461608317         461670937         461732588        
461797953         461863573         461932394   

446361321

     447325051         447732199         457474138         460933872        
460996341         461062564         461130296         461204190        
461281305         461347460         461412140         461475469        
461538308         461608341         461670945         461732596        
461797961         461863581         461932402   

446361529

     447325333         447732249         457477560         460933880        
460996366         461062606         461130312         461204216        
461281321         461347486         461412157         461475477        
461538316         461608358         461670952         461732604        
461798001         461863599         461932428   

446361560

     447325473         447732256         457479400         460933898        
460996374         461062630         461130320         461204224        
461281362         461347494         461412165         461475493        
461538340         461608382         461670960         461732612        
461798043         461863615         461932451   

446361933

     447325580         447732264         457480358         460933906        
460996382         461062689         461130338         461204299        
461281404         461347510         461412181         461475501        
461538357         461608432         461670978         461732638        
461798050         461863623         461932493   

446362006

     447325614         447732272         457480747         460933914        
460996408         461062697         461130346         461204331        
461281479         461347528         461412199         461475535        
461538365         461608440         461670994         461732653        
461798068         461863631         461932501   

446362063

     447325655         447732314         457482388         460933922        
460996416         461062705         461130353         461204364        
461281487         461347544         461412215         461475543        
461538381         461608457         461671018         461732661        
461798100         461863649         461932519   

446362147

     447325689         447732355         457483048         460933930        
460996424         461062739         461130361         461204380        
461281495         461347551         461412231         461475550        
461538423         461608465         461671026         461732679        
461798159         461863656         461932550   

446362287

     447325713         447732579         457483790         460933955        
460996440         461062770         461130379         461204398        
461281537         461347569         461412256         461475584        
461538449         461608473         461671034         461732687        
461798167         461863664         461932568   

446362352

     447325945         447732652         457485258         460933971        
460996465         461062788         461130403         461204463        
461281552         461347601         461412264         461475592        
461538456         461608499         461671042         461732695        
461798217         461863698         461932600   

446362501

     447326034         447732660         457485308         460933989        
460996473         461062804         461130429         461204471        
461281560         461347643         461412298         461475600        
461538464         461608507         461671067         461732703        
461798225         461863714         461932618   

446362634

     447326083         447732751         457486769         460933997        
460996481         461062861         461130437         461204489        
461281578         461347650         461412314         461475618        
461538472         461608523         461671091         461732711        
461798241         461863722         461932634   

446362675

     447326109         447732777         457486827         460934037        
460996507         461062879         461130445         461204539        
461281586         461347684         461412322         461475626        
461538506         461608549         461671125         461732729        
461798308         461863755         461932642   

446362907

     447326257         447732827         457487171         460934045        
460996531         461062887         461130452         461204554        
461281594         461347692         461412348         461475634        
461538530         461608556         461671133         461732794        
461798357         461863771         461932667   

446363178

     447326349         447732918         457487510         460934078        
460996549         461062895         461130478         461204588        
461281602         461347759         461412405         461475683        
461538548         461608564         461671174         461732802        
461798381         461863789         461932675   

446363384

     447326422         447732934         457487783         460934086        
460996572         461062911         461130486         461204646        
461281636         461347775         461412413         461475725        
461538555         461608572         461671182         461732844        
461798407         461863797         461932691   

446363590

     447326604         447733072         457488377         460934094        
460996580         461062945         461130494         461204679        
461281644         461347783         461412439         461475782        
461538563         461608580         461671190         461732851        
461798415         461863813         461932709   

446363699

     447326737         447733080         457490779         460934102        
460996606         461062960         461130502         461204687        
461281693         461347833         461412454         461475816        
461538571         461608648         461671208         461732901        
461798456         461863839         461932717   

446363764

     447327073         447733148         457490795         460934110        
460996614         461063026         461130536         461204828        
461281701         461347858         461412462         461475840        
461538597         461608655         461671216         461732919        
461798472         461863854         461932758   

446363848

     447327099         447733288         457491892         460934128        
460996648         461063042         461130544         461204869        
461281727         461347882         461412488         461475865        
461538605         461608689         461671224         461732927        
461798498         461863862         461932774   

446363996

     447327198         447733312         457493724         460934151        
460996655         461063075         461130551         461204943        
461281743         461347908         461412504         461475881        
461538613         461608705         461671232         461732968        
461798506         461863938         461932808   

446364010

     447327305         447733320         457494490         460934169        
460996663         461063091         461130569         461204968        
461281768         461347981         461412520         461475923        
461538621         461608713         461671240         461732976        
461798514         461863979         461932816   

446365371

     447327974         447733361         457495851         460934177        
460996671         461063174         461130577         461205015        
461281784         461347999         461412538         461475931        
461538654         461608721         461671257         461733016        
461798522         461864001         461932857   

446365694

     447328055         447733379         457497535         460934185        
460996796         461063182         461130585         461205056        
461281800         461348005         461412546         461475949        
461538688         461608739         461671265         461733073        
461798571         461864043         461932865   

446365835

     447328162         447733569         457498731         460934193        
460996804         461063216         461130593         461205064        
461281834         461348047         461412587         461475972        
461538696         461608747         461671273         461733099        
461798597         461864050         461932923   

446365918

     447328246         447733783         457499457         460934219        
460996820         461063240         461130601         461205080        
461281867         461348062         461412595         461476038        
461538704         461608846         461671299         461733123        
461798621         461864068         461932956   

446365967

     447328279         447733817         457499937         460934227        
460996846         461063257         461130627         461205122        
461281917         461348112         461412603         461476053        
461538712         461608853         461671307         461733149        
461798639         461864076         461932964   

446366148

     447328311         447733825         457500577         460934250        
460996861         461063273         461130635         461205130        
461281933         461348120         461412611         461476061        
461538720         461608861         461671315         461733164        
461798696         461864100         461932972   

446366205

     447328337         447733874         457501120         460934292        
460996911         461063299         461130643         461205155        
461281941         461348138         461412678         461476087        
461538746         461608879         461671349         461733180        
461798712         461864126         461932998   

446366247

     447328501         447733924         457503167         460934300        
460996937         461063307         461130650         461205213        
461281966         461348229         461412686         461476160        
461538761         461608887         461671356         461733198        
461798746         461864142         461933004   

446366387

     447328691         447733940         457503464         460934326        
460996994         461063323         461130668         461205221        
461281974         461348252         461412710         461476202        
461538787         461608895         461671364         461733206        
461798779         461864159         461933038   

446366395

     447328949         447733981         457504793         460934334        
460997067         461063372         461130676         461205254        
461281982         461348260         461412728         461476228        
461538811         461608903         461671372         461733230        
461798787         461864167         461933046   

446366403

     447328972         447734062         457505428         460934359        
460997091         461063380         461130684         461205270        
461281990         461348294         461412769         461476244        
461538837         461608911         461671406         461733289        
461798803         461864175         461933061   

446366528

     447329087         447734112         457505568         460934383        
460997109         461063398         461130692         461205288        
461282006         461348369         461412785         461476251        
461538852         461608929         461671422         461733297        
461798829         461864191         461933079   

446366635

     447329103         447734153         457507036         460934409        
460997125         461063448         461130700         461205296        
461282014         461348385         461412793         461476269        
461538886         461608937         461671455         461733313        
461798837         461864209         461933103   

446366817

     447329426         447734245         457507879         460934441        
460997141         461063463         461130718         461205320        
461282022         461348419         461412843         461476277        
461538902         461608952         461671463         461733321        
461798852         461864241         461933111   

446366957

     447329715         447734385         457508109         460934458        
460997166         461063497         461130726         461205338        
461282048         461348427         461412884         461476285        
461538910         461608960         461671489         461733339        
461798902         461864266         461933129   

446367070

     447330010         447734419         457508521         460934474        
460997174         461063513         461130734         461205403        
461282055         461348443         461412918         461476293        
461538928         461608978         461671505         461733347        
461798910         461864282         461933137   

446367237

     447330440         447734443         457512739         460934482        
460997182         461063539         461130742         461205437        
461282097         461348484         461412926         461476301        
461538936         461608994         461671562         461733354        
461798977         461864316         461933152   

446367385

     447330523         447734534         457515146         460934508        
460997190         461063570         461130767         461205478        
461282139         461348492         461412934         461476319        
461538993         461609026         461671570         461733362        
461798993         461864324         461933186   



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

446367617

     447330895         447734633         457515286         460934557        
460997208         461063596         461130783         461205486        
461282154         461348518         461412959         461476384        
461539009         461609034         461671588         461733412        
461799017         461864332         461933236   

446368136

     447331109         447734716         457516094         460934565        
460997216         461063612         461130791         461205601        
461282196         461348559         461412967         461476400        
461539074         461609067         461671604         461733479        
461799041         461864340         461933244   

446368383

     447331216         447734732         457516441         460934599        
460997240         461063620         461130809         461205676        
461282204         461348567         461412975         461476418        
461539090         461609125         461671612         461733487        
461799090         461864365         461933269   

446368789

     447331299         447734864         457516466         460934607        
460997257         461063638         461130817         461205684        
461282238         461348591         461412991         461476426        
461539140         461609133         461671620         461733503        
461799132         461864373         461933277   

446369795

     447331802         447734963         457517456         460934631        
460997265         461063661         461130825         461205700        
461282261         461348609         461413015         461476509        
461539165         461609166         461671661         461733537        
461799140         461864381         461933285   

446369894

     447332040         447734971         457519726         460934656        
460997315         461063687         461130833         461205718        
461282279         461348617         461413031         461476517        
461539173         461609190         461671687         461733545        
461799157         461864399         461933293   

446370033

     447332511         447735010         457519817         460934664        
460997323         461063729         461130858         461205759        
461282311         461348625         461413056         461476525        
461539181         461609240         461671729         461733560        
461799165         461864431         461933301   

446370298

     447332578         447735028         457520138         460934730        
460997331         461063737         461130866         461205825        
461282329         461348641         461413064         461476566        
461539207         461609257         461671737         461733586        
461799173         461864449         461933319   

446370330

     447332669         447735168         457522050         460934748        
460997349         461063752         461130874         461205841        
461282345         461348658         461413080         461476574        
461539231         461609273         461671745         461733594        
461799181         461864480         461933327   

446370363

     447332750         447735226         457522324         460934755        
460997364         461063810         461130882         461205866        
461282378         461348666         461413098         461476624        
461539249         461609331         461671752         461733651        
461799207         461864522         461933335   

446370413

     447332875         447735366         457523231         460934763        
460997372         461063836         461130890         461205882        
461282386         461348690         461413114         461476640        
461539256         461609349         461671794         461733669        
461799231         461864548         461933350   

446370587

     447333063         447735390         457523413         460934839        
460997398         461063844         461130908         461205890        
461282394         461348716         461413122         461476665        
461539264         461609380         461671802         461733677        
461799249         461864555         461933368   

446370751

     447333220         447735580         457525434         460934896        
460997406         461063877         461130916         461205940        
461282410         461348740         461413130         461476673        
461539272         461609422         461671828         461733727        
461799256         461864563         461933392   

446370819

     447333238         447735614         457526341         460934904        
460997422         461063943         461130924         461205957        
461282451         461348807         461413155         461476715        
461539280         461609430         461671836         461733768        
461799272         461864571         461933400   

446371197

     447333568         447735796         457528255         460934912        
460997463         461063950         461130932         461205965        
461282469         461348880         461413163         461476731        
461539298         461609471         461671851         461733792        
461799280         461864621         461933418   

446371502

     447333600         447735937         457528891         460934920        
460997505         461063968         461130940         461205981        
461282485         461348898         461413171         461476749        
461539306         461609489         461671869         461733818        
461799306         461864647         461933426   

446371767

     447333634         447735978         457530509         460934938        
460997521         461063976         461130965         461206039        
461282493         461348922         461413197         461476756        
461539314         461609513         461671885         461733859        
461799314         461864654         461933434   

446371908

     447333659         447736034         457530731         460934946        
460997554         461063984         461130973         461206104        
461282501         461348948         461413205         461476814        
461539330         461609521         461671893         461733867        
461799322         461864696         461933517   

446372500

     447333725         447736158         457531275         460934979        
460997588         461064008         461130981         461206153        
461282519         461348971         461413213         461476830        
461539348         461609554         461671919         461733875        
461799330         461864712         461933525   

446372559

     447333808         447736299         457531457         460934987        
460997596         461064016         461131153         461206179        
461282535         461349003         461413221         461476848        
461539363         461609588         461671927         461733891        
461799348         461864720         461933558   

446372674

     447334046         447736380         457532471         460934995        
460997604         461064040         461131245         461206187        
461282543         461349086         461413239         461476863        
461539371         461609596         461671943         461733941        
461799405         461864738         461933590   

446372922

     447334087         447736398         457532489         460935026        
460997612         461064073         461131278         461206203        
461282550         461349102         461413320         461476871        
461539405         461609604         461671968         461733974        
461799447         461864753         461933616   

446373177

     447334095         447736422         457534584         460935042        
460997620         461064107         461131302         461206211        
461282584         461349128         461413361         461476897        
461539413         461609638         461671984         461734006        
461799454         461864803         461933624   

446373417

     447334475         447736489         457537942         460935075        
460997646         461064123         461131336         461206237        
461282600         461349177         461413403         461476913        
461539421         461609646         461671992         461734014        
461799488         461864811         461933640   

446373474

     447334822         447736554         457539799         460935091        
460997653         461064131         461131377         461206245        
461282642         461349185         461413445         461476939        
461539439         461609661         461672008         461734022        
461799496         461864845         461933657   

446373508

     447334939         447736562         457539872         460935117        
460997679         461064149         461131419         461206252        
461282667         461349193         461413452         461476947        
461539447         461609687         461672016         461734030        
461799504         461864860         461933665   

446373854

     447334970         447736786         457540367         460935125        
460997687         461064156         461131427         461206286        
461282675         461349219         461413478         461476970        
461539462         461609703         461672032         461734055        
461799538         461864878         461933673   

446374035

     447334996         447736828         457543072         460935141        
460997711         461064172         461131435         461206294        
461282709         461349250         461413502         461476996        
461539470         461609729         461672040         461734063        
461799546         461864902         461933715   

446374449

     447335019         447736893         457543320         460935158        
460997745         461064214         461131450         461206369        
461282758         461349276         461413528         461477028        
461539504         461609752         461672065         461734071        
461799561         461864928         461933723   

446375503

     447335126         447736976         457545523         460935174        
460997786         461064230         461131484         461206401        
461282766         461349284         461413536         461477051        
461539520         461609760         461672081         461734139        
461799603         461864977         461933731   

446375578

     447335514         447736992         457545895         460935182        
460997810         461064248         461131492         461206419        
461282774         461349292         461413585         461477069        
461539538         461609786         461672099         461734170        
461799629         461864985         461933756   

446375701

     447336207         447737016         457547339         460935190        
460997828         461064255         461131500         461206427        
461282790         461349300         461413601         461477085        
461539553         461609802         461672123         461734212        
461799637         461864993         461933772   

446375719

     447336256         447737156         457547479         460935216        
460997836         461064271         461131526         461206468        
461282873         461349391         461413627         461477101        
461539561         461609844         461672172         461734220        
461799686         461865008         461933798   

446375792

     447336272         447737198         457547545         460935224        
460997851         461064297         461131575         461206526        
461282923         461349409         461413635         461477119        
461539579         461609869         461672180         461734246        
461799751         461865057         461933806   

446375826

     447336496         447737206         457550473         460935232        
460997877         461064313         461131591         461206534        
461282949         461349425         461413643         461477127        
461539587         461609893         461672206         461734287        
461799769         461865107         461933814   

446375917

     447336553         447737305         457555514         460935257        
460997901         461064321         461131633         461206567        
461282964         461349458         461413676         461477135        
461539652         461609901         461672222         461734295        
461799801         461865115         461933830   

446376055

     447336793         447737313         457557882         460935281        
460997919         461064354         461131641         461206575        
461282980         461349474         461413684         461477143        
461539702         461609935         461672230         461734311        
461799819         461865123         461933863   

446376089

     447337049         447737339         457558096         460935299        
460997927         461064362         461131658         461206583        
461282998         461349532         461413692         461477150        
461539769         461609950         461672255         461734360        
461799827         461865172         461933905   

446376097

     447337098         447737529         457558963         460935307        
460997935         461064388         461131682         461206617        
461283004         461349573         461413718         461477192        
461539777         461609992         461672263         461734386        
461799843         461865180         461933939   

446376212

     447337148         447737578         457561363         460935323        
460997943         461064412         461131724         461206658        
461283038         461349664         461413759         461477200        
461539785         461610081         461672289         461734394        
461799868         461865214         461933947   

446376352

     447337361         447737602         457562924         460935372        
460997950         461064420         461131732         461206666        
461283046         461349706         461413767         461477218        
461539793         461610115         461672305         461734402        
461799884         461865230         461933970   

446376493

     447337528         447737701         457563260         460935422        
460997968         461064438         461131757         461206690        
461283061         461349771         461413783         461477234        
461539819         461610131         461672313         461734410        
461799892         461865255         461933988   

446377194

     447337536         447737727         457563286         460935448        
460997976         461064446         461131799         461206708        
461283079         461349805         461413825         461477242        
461539827         461610156         461672321         461734436        
461799967         461865271         461934002   

446377848

     447337593         447737859         457565604         460935455        
460997984         461064487         461131823         461206724        
461283103         461349813         461413841         461477259        
461539835         461610164         461672354         461734451        
461800021         461865305         461934028   

446378481

     447337601         447737941         457566206         460935463        
460998008         461064495         461131849         461206757        
461283111         461349839         461413858         461477275        
461539843         461610172         461672362         461734485        
461800039         461865313         461934036   

446378747

     447338161         447738196         457567626         460935471        
460998024         461064511         461131856         461206765        
461283202         461349870         461413890         461477309        
461539850         461610180         461672370         461734493        
461800047         461865321         461934051   

446378762

     447338245         447738279         457567907         460935489        
460998032         461064529         461131898         461206781        
461283210         461349904         461413957         461477317        
461539876         461610198         461672396         461734501        
461800054         461865347         461934069   

446378937

     447338310         447738287         457568640         460935497        
460998057         461064545         461131914         461206799        
461283244         461349912         461413981         461477333        
461539918         461610248         461672412         461734527        
461800096         461865354         461934077   

446379810

     447338443         447738337         457570778         460935505        
460998099         461064552         461131930         461206807        
461283277         461349920         461414005         461477341        
461539967         461610255         461672420         461734543        
461800104         461865370         461934085   

446380024

     447338575         447738402         457572931         460935539        
460998123         461064578         461131948         461206849        
461283285         461349938         461414013         461477358        
461539991         461610321         461672438         461734568        
461800120         461865396         461934119   

446380065

     447338773         447738444         457573137         460935554        
460998131         461064586         461131989         461206856        
461283319         461349979         461414021         461477374        
461540007         461610347         461672446         461734576        
461800138         461865404         461934127   

446380727

     447338781         447738451         457577013         460935562        
460998149         461064594         461131997         461206872        
461283350         461349987         461414047         461477382        
461540023         461610370         461672453         461734667        
461800146         461865438         461934135   

446380768

     447338880         447738477         457578078         460935570        
460998180         461064628         461132029         461206906        
461283384         461349995         461414054         461477390        
461540031         461610388         461672461         461734675        
461800161         461865495         461934143   

446380784

     447338930         447738519         457580157         460935596        
460998230         461064669         461132037         461206922        
461283418         461350001         461414062         461477408        
461540049         461610420         461672511         461734691        
461800203         461865503         461934150   

446380982

     447339318         447738527         457585107         460935604        
460998271         461064693         461132052         461206948        
461283426         461350043         461414088         461477416        
461540056         461610453         461672529         461734709        
461800211         461865511         461934200   

446381253

     447339607         447738550         457585347         460935612        
460998289         461064701         461132094         461206955        
461283442         461350050         461414112         461477457        
461540072         461610487         461672552         461734717        
461800237         461865545         461934218   

446381386

     447339656         447738600         457588390         460935620        
460998305         461064727         461132136         461206971        
461283467         461350076         461414120         461477465        
461540098         461610503         461672560         461734741        
461800245         461865578         461934234   



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

446381527

     447339748         447738865         457590552         460935638        
460998313         461064776         461132144         461206989        
461283483         461350191         461414153         461477473        
461540106         461610537         461672578         461734758        
461800302         461865586         461934283   

446381683

     447339821         447738907         457591048         460935661        
460998321         461064792         461132151         461207037        
461283491         461350241         461414161         461477481        
461540148         461610552         461672586         461734774        
461800328         461865610         461934291   

446381899

     447339870         447738956         457592749         460935679        
460998339         461064826         461132227         461207045        
461283509         461350274         461414179         461477507        
461540163         461610560         461672602         461734782        
461800369         461865636         461934341   

446382012

     447340266         447739277         457594976         460935737        
460998362         461064834         461132243         461207060        
461283517         461350282         461414203         461477515        
461540197         461610578         461672628         461734790        
461800393         461865651         461934382   

446382251

     447340282         447739319         457595700         460935794        
460998370         461064867         461132250         461207078        
461283566         461350290         461414211         461477523        
461540205         461610594         461672651         461734857        
461800419         461865669         461934390   

446382699

     447340589         447739384         457597557         460935828        
460998412         461064875         461132276         461207086        
461283574         461350308         461414229         461477531        
461540213         461610602         461672669         461734873        
461800427         461865685         461934416   

446382855

     447340670         447739442         457597946         460935844        
460998420         461064883         461132292         461207102        
461283582         461350332         461414245         461477556        
461540221         461610636         461672685         461734907        
461800435         461865693         461934440   

446383366

     447340902         447739459         457597987         460935869        
460998446         461064909         461132300         461207128        
461283590         461350340         461414260         461477564        
461540262         461610651         461672701         461734931        
461800476         461865701         461934507   

446383531

     447340944         447739475         457598472         460935893        
460998479         461064917         461132334         461207136        
461283608         461350373         461414344         461477598        
461540296         461610669         461672727         461734998        
461800484         461865750         461934515   

446383903

     447341363         447739699         457604973         460935919        
460998495         461064925         461132359         461207144        
461283624         461350407         461414351         461477614        
461540312         461610677         461672735         461735011        
461800492         461865768         461934523   

446384125

     447341413         447739707         457605285         460935927        
460998537         461064958         461132367         461207169        
461283657         461350423         461414377         461477648        
461540338         461610701         461672750         461735029        
461800526         461865776         461934549   

446384554

     447341447         447739731         457608149         460935935        
460998545         461064966         461132383         461207177        
461283699         461350431         461414385         461477671        
461540353         461610727         461672776         461735045        
461800534         461865818         461934580   

446384687

     447341611         447739764         457611051         460935950        
460998552         461064974         461132391         461207185        
461283707         461350456         461414427         461477697        
461540379         461610735         461672784         461735060        
461800542         461865834         461934598   

446384752

     447341645         447739798         457613347         460935968        
460998560         461064982         461132417         461207193        
461283715         461350472         461414435         461477705        
461540478         461610768         461672800         461735078        
461800567         461865891         461934614   

446385403

     447341942         447739830         457614477         460935976        
460998586         461064990         461132474         461207201        
461283723         461350506         461414476         461477721        
461540494         461610818         461672818         461735086        
461800583         461865917         461934630   

446385478

     447342296         447739970         457614949         460935984        
460998594         461065005         461132508         461207227        
461283731         461350530         461414484         461477739        
461540502         461610826         461672826         461735094        
461800609         461865925         461934648   

446385676

     447342338         447739988         457615094         460936016        
460998644         461065039         461132516         461207243        
461283756         461350563         461414518         461477747        
461540510         461610859         461672859         461735102        
461800633         461865933         461934655   

446386104

     447342627         447740077         457616381         460936040        
460998669         461065047         461132532         461207250        
461283764         461350597         461414534         461477754        
461540551         461610867         461672867         461735136        
461800641         461865958         461934697   

446386500

     447343039         447740127         457618080         460936057        
460998677         461065054         461132581         461207276        
461283798         461350621         461414542         461477796        
461540569         461610875         461672875         461735144        
461800658         461865966         461934747   

446387540

     447343054         447740135         457618163         460936073        
460998685         461065070         461132615         461207284        
461283806         461350654         461414567         461477838        
461540577         461610891         461672917         461735193        
461800674         461866006         461934754   

446387912

     447343088         447740184         457618288         460936099        
460998693         461065088         461132623         461207300        
461283848         461350670         461414575         461477895        
461540601         461610917         461672941         461735227        
461800708         461866030         461934762   

446387995

     447343567         447740218         457620102         460936115        
460998701         461065104         461132649         461207326        
461283871         461350704         461414609         461477903        
461540619         461610933         461672966         461735243        
461800732         461866048         461934796   

446388035

     447344185         447740283         457622157         460936123        
460998719         461065112         461132656         461207334        
461283897         461350712         461414617         461477911        
461540650         461610982         461673006         461735276        
461800757         461866055         461934804   

446388373

     447344318         447740416         457624443         460936149        
460998727         461065120         461132664         461207342        
461283962         461350720         461414633         461477937        
461540676         461611006         461673014         461735292        
461800799         461866121         461934820   

446388506

     447345182         447740424         457626885         460936206        
460998735         461065146         461132672         461207359        
461284028         461350738         461414658         461477945        
461540692         461611014         461673022         461735318        
461800807         461866139         461934838   

446388563

     447345695         447740432         457632891         460936222        
460998743         461065161         461132706         461207367        
461284085         461350746         461414674         461477952        
461540726         461611030         461673071         461735326        
461800823         461866147         461934861   

446389082

     447345919         447740507         457633139         460936255        
460998750         461065195         461132748         461207375        
461284119         461350753         461414716         461477994        
461540734         461611048         461673089         461735334        
461800831         461866162         461934903   

446389173

     447346040         447740564         457634525         460936271        
460998776         461065203         461132763         461207409        
461284127         461350795         461414757         461478042        
461540742         461611063         461673139         461735342        
461800864         461866188         461934945   

446389462

     447346081         447740572         457636173         460936305        
460998834         461065229         461132771         461207425        
461284143         461350837         461414765         461478059        
461540759         461611071         461673170         461735367        
461800971         461866196         461934978   

446389587

     447346446         447740614         457639896         460936321        
460998842         461065237         461132813         461207433        
461284150         461350845         461414773         461478109        
461540783         461611105         461673188         461735383        
461801011         461866212         461934994   

446389645

     447346487         447740648         457641546         460936339        
460998867         461065245         461132839         461207458        
461284168         461350852         461414799         461478117        
461540809         461611113         461673220         461735441        
461801029         461866253         461935025   

446389835

     447346537         447740655         457641678         460936347        
460998891         461065252         461132847         461207474        
461284192         461350878         461414807         461478133        
461540817         461611121         461673287         461735458        
461801045         461866303         461935041   

446390031

     447346909         447740671         457641934         460936396        
460998909         461065260         461132912         461207482        
461284200         461350886         461414823         461478141        
461540825         461611139         461673303         461735482        
461801193         461866311         461935066   

446390049

     447347006         447740820         457644854         460936404        
460998917         461065278         461132953         461207532        
461284218         461350910         461414872         461478158        
461540841         461611154         461673329         461735508        
461801227         461866329         461935074   

446390197

     447347352         447740911         457652840         460936420        
460998925         461065294         461133027         461207540        
461284242         461350944         461414880         461478166        
461540858         461611162         461673337         461735516        
461801235         461866337         461935082   

446391021

     447347493         447740960         457653467         460936453        
460998933         461065310         461133100         461207557        
461284259         461350951         461414898         461478182        
461540916         461611188         461673345         461735532        
461801268         461866345         461935124   

446391153

     447347550         447741000         457656890         460936487        
460998941         461065336         461133167         461207573        
461284267         461350977         461414930         461478208        
461540940         461611220         461673436         461735565        
461801276         461866352         461935132   

446391369

     447347600         447741026         457659001         460936503        
460998990         461065344         461133225         461207581        
461284283         461351009         461414955         461478216        
461540973         461611287         461673444         461735573        
461801284         461866378         461935199   

446391450

     447347766         447741059         457660132         460936511        
460999030         461065351         461133233         461207599        
461284291         461351041         461414963         461478257        
461540981         461611295         461673469         461735581        
461801292         461866394         461935207   

446391740

     447347782         447741109         457661247         460936529        
460999055         461065377         461133258         461207656        
461284325         461351058         461414997         461478265        
461540999         461611329         461673485         461735607        
461801300         461866402         461935272   

446391963

     447347949         447741125         457664464         460936560        
460999071         461065385         461133282         461207664        
461284333         461351090         461415051         461478273        
461541005         461611345         461673501         461735615        
461801318         461866410         461935280   

446392052

     447348004         447741216         457667806         460936594        
460999089         461065393         461133290         461207672        
461284341         461351116         461415069         461478307        
461541013         461611352         461673527         461735623        
461801383         461866527         461935348   

446392862

     447348103         447741356         457671956         460936602        
460999097         461065419         461133340         461207698        
461284358         461351132         461415077         461478323        
461541021         461611394         461673535         461735649        
461801433         461866543         461935389   

446392987

     447348111         447741364         457672228         460936628        
460999113         461065468         461133399         461207714        
461284390         461351140         461415085         461478331        
461541047         461611402         461673568         461735656        
461801441         461866642         461935405   

446393217

     447348194         447741505         457673507         460936636        
460999121         461065476         461133415         461207730        
461284424         461351157         461415127         461478356        
461541054         461611428         461673584         461735664        
461801466         461866667         461935413   

446393308

     447348327         447741612         457678233         460936644        
460999139         461065492         461133431         461207755        
461284432         461351181         461415283         461478372        
461541062         461611436         461673592         461735672        
461801482         461866675         461935454   

446393712

     447348335         447741653         457680445         460936651        
460999154         461065518         461133449         461207763        
461284473         461351231         461415325         461478406        
461541088         461611451         461673618         461735680        
461801490         461866691         461935462   

446393845

     447348541         447741661         457683480         460936669        
460999162         461065526         461133480         461207789        
461284481         461351272         461415333         461478414        
461541112         461611477         461673626         461735698        
461801508         461866758         461935470   

446393878

     447348558         447741778         457684918         460936677        
460999170         461065534         461133563         461207805        
461284499         461351280         461415341         461478455        
461541138         461611493         461673634         461735706        
461801516         461866766         461935496   

446394066

     447348590         447741901         457689081         460936685        
460999188         461065542         461133571         461207847        
461284507         461351314         461415366         461478489        
461541146         461611550         461673642         461735722        
461801524         461866790         461935504   

446394645

     447348863         447742032         457700169         460936701        
460999196         461065559         461133639         461207870        
461284515         461351322         461415382         461478505        
461541161         461611576         461673659         461735748        
461801540         461866808         461935553   

446394785

     447349788         447742057         457700391         460936719        
460999238         461065567         461133670         461207888        
461284523         461351330         461415390         461478539        
461541179         461611584         461673725         461735763        
461801557         461866816         461935561   

446394959

     447349812         447742065         457705119         460936743        
460999279         461065575         461133688         461207912        
461284531         461351363         461415408         461478547        
461541187         461611592         461673733         461735771        
461801565         461866899         461935595   

446394983

     447350612         447742099         457706398         460936768        
460999295         461065609         461133704         461207946        
461284549         461351405         461415416         461478554        
461541195         461611600         461673758         461735789        
461801581         461866915         461935611   

446395154

     447350661         447742149         457707156         460936784        
460999303         461065617         461133712         461207961        
461284564         461351520         461415424         461478562        
461541203         461611634         461673782         461735797        
461801680         461866931         461935629   

446395188

     447351719         447742164         457707545         460936792        
460999337         461065625         461133720         461207987        
461284572         461351546         461415457         461478570        
461541252         461611642         461673790         461735821        
461801698         461866949         461935637   

446395220

     447351776         447742313         457708071         460936826        
460999378         461065641         461133753         461208001        
461284580         461351629         461415465         461478596        
461541260         461611659         461673816         461735839        
461801714         461866980         461935652   



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

446395485

     447351792         447742339         457710341         460936842        
460999444         461065658         461133787         461208027        
461284614         461351660         461415473         461478604        
461541278         461611691         461673832         461735854        
461801755         461867020         461935678   

446395667

     447352089         447742396         457710747         460936875        
460999469         461065666         461133811         461208076        
461284648         461351686         461415507         461478612        
461541302         461611733         461673840         461735862        
461801763         461867038         461935694   

446395683

     447352097         447742412         457712479         460936883        
460999535         461065682         461133837         461208092        
461284689         461351744         461415523         461478620        
461541310         461611766         461673907         461735896        
461801771         461867046         461935702   

446395741

     447352238         447742438         457714582         460936909        
460999568         461065690         461133845         461208118        
461284697         461351751         461415556         461478646        
461541344         461611816         461673956         461735904        
461801797         461867087         461935736   

446396046

     447352402         447742453         457716991         460936917        
460999592         461065708         461133894         461208134        
461284713         461351777         461415572         461478653        
461541351         461611840         461673964         461735912        
461801805         461867103         461935751   

446396681

     447352709         447742511         457723476         460936933        
460999634         461065716         461133944         461208142        
461284739         461351785         461415689         461478661        
461541369         461611857         461673972         461735920        
461801813         461867129         461935777   

446396699

     447353210         447742545         457724524         460936966        
460999667         461065724         461133993         461208191        
461284747         461351819         461415713         461478679        
461541377         461611899         461674004         461735938        
461801839         461867145         461935801   

446396772

     447353426         447742750         457739530         460936974        
460999683         461065732         461134074         461208209        
461284770         461351827         461415747         461478687        
461541385         461611915         461674012         461735946        
461801854         461867152         461935819   

446396863

     447353509         447742917         457740058         460936982        
460999717         461065757         461134108         461208217        
461284788         461351843         461415754         461478703        
461541401         461611923         461674020         461735979        
461801862         461867178         461935827   

446397184

     447353533         447743006         457740140         460936990        
460999758         461065799         461134116         461208258        
461284846         461351850         461415770         461478711        
461541419         461611931         461674038         461735995        
461801870         461867202         461935835   

446397291

     447353897         447743055         457742070         460937014        
460999774         461065831         461134124         461208266        
461284853         461351868         461415788         461478729        
461541435         461611956         461674046         461736001        
461801896         461867210         461935843   

446397499

     447354317         447743147         457742443         460937022        
460999816         461065856         461134215         461208282        
461284895         461351876         461415796         461478737        
461541484         461611972         461674053         461736019        
461801904         461867236         461935850   

446397655

     447354564         447743196         457743201         460937030        
460999832         461065872         461134223         461208290        
461284911         461351892         461415812         461478745        
461541500         461612079         461674061         461736027        
461801946         461867277         461935868   

446397663

     447354838         447743261         457745974         460937055        
460999857         461065898         461134280         461208308        
461284929         461351918         461415838         461478752        
461541518         461612087         461674079         461736043        
461801961         461867285         461935876   

446397689

     447354846         447743279         457748416         460937063        
460999865         461065906         461134355         461208316        
461284978         461351975         461415853         461478760        
461541542         461612095         461674129         461736050        
461801979         461867293         461935884   

446397705

     447354986         447743303         457748671         460937071        
460999881         461065914         461134371         461208324        
461285025         461351983         461415879         461478794        
461541559         461612111         461674137         461736068        
461801987         461867301         461935892   

446398018

     447355132         447743352         457749950         460937089        
460999899         461065930         461134439         461208332        
461285033         461351991         461415895         461478802        
461541567         461612129         461674186         461736076        
461801995         461867368         461935959   

446398505

     447355140         447743428         457757573         460937097        
460999907         461065948         461134454         461208340        
461285082         461352007         461415903         461478810        
461541575         461612137         461674194         461736084        
461802001         461867384         461935967   

446398737

     447355397         447743576         457757888         460937105        
460999915         461065955         461134488         461208357        
461285090         461352015         461415945         461478836        
461541591         461612152         461674228         461736100        
461802019         461867400         461936049   

446399438

     447355876         447743618         457759579         460937121        
460999931         461065963         461134496         461208365        
461285140         461352023         461415952         461478851        
461541617         461612160         461674236         461736118        
461802068         461867418         461936080   

446399859

     447355884         447743709         457760262         460937147        
460999956         461065989         461134512         461208373        
461285165         461352031         461415978         461478869        
461541682         461612210         461674251         461736134        
461802076         461867434         461936098   

446400376

     447355934         447743808         457762953         460937162        
460999964         461066003         461134520         461208381        
461285181         461352049         461415986         461478877        
461541690         461612228         461674285         461736175        
461802084         461867467         461936114   

446400822

     447355983         447743840         457765873         460937188        
460999972         461066045         461134546         461208456        
461285215         461352064         461416018         461478885        
461541732         461612244         461674293         461736217        
461802092         461867491         461936171   

446401846

     447356015         447743881         457766871         460937196        
460999980         461066052         461134553         461208472        
461285223         461352080         461416059         461478893        
461541765         461612301         461674301         461736233        
461802134         461867509         461936197   

446402117

     447356122         447743899         457767846         460937204        
460999998         461066060         461134561         461208563        
461285231         461352098         461416067         461478901        
461541773         461612335         461674319         461736241        
461802159         461867525         461936213   

446402612

     447356437         447744012         457768794         460937212        
461000002         461066078         461134645         461208597        
461285249         461352106         461416083         461478927        
461541781         461612343         461674327         461736274        
461802167         461867533         461936221   

446402760

     447356791         447744103         457769065         460937238        
461000010         461066136         461134694         461208688        
461285256         461352122         461416133         461478935        
461541807         461612350         461674400         461736290        
461802175         461867558         461936254   

446402802

     447357062         447744194         457769073         460937253        
461000036         461066169         461134736         461208704        
461285306         461352148         461416141         461478943        
461541856         461612376         461674459         461736308        
461802183         461867574         461936262   

446402810

     447357211         447744210         457769958         460937279        
461000044         461066185         461134744         461208712        
461285330         461352155         461416158         461478950        
461541864         461612392         461674483         461736316        
461802209         461867582         461936304   

446402943

     447357716         447744319         457770964         460937287        
461000069         461066201         461134751         461208720        
461285355         461352163         461416208         461478984        
461541906         461612418         461674491         461736324        
461802217         461867590         461936312   

446403107

     447358185         447744327         457773687         460937303        
461000077         461066227         461134769         461208738        
461285363         461352171         461416216         461478992        
461541914         461612426         461674533         461736357        
461802225         461867608         461936346   

446403230

     447358540         447744368         457774206         460937311        
461000119         461066284         461134777         461208746        
461285389         461352189         461416224         461479032        
461541922         461612459         461674582         461736365        
461802233         461867624         461936387   

446403420

     447358623         447744376         457775088         460937337        
461000168         461066292         461134793         461208753        
461285405         461352197         461416232         461479057        
461541971         461612467         461674590         461736373        
461802258         461867632         461936411   

446403842

     447358714         447744483         457775815         460937352        
461000176         461066318         461134801         461208845        
461285439         461352221         461416257         461479073        
461542037         461612483         461674616         461736399        
461802282         461867640         461936429   

446404170

     447358946         447744541         457778264         460937378        
461000184         461066334         461134819         461208886        
461285447         461352247         461416307         461479081        
461542045         461612525         461674624         461736407        
461802308         461867764         461936437   

446404659

     447358979         447744590         457778959         460937386        
461000218         461066367         461134827         461208928        
461285454         461352254         461416315         461479107        
461542052         461612533         461674632         461736415        
461802332         461867780         461936452   

446405045

     447359118         447744632         457781474         460937394        
461000259         461066375         461134835         461208936        
461285462         461352262         461416323         461479115        
461542086         461612541         461674657         461736423        
461802340         461867806         461936460   

446405219

     447359142         447744640         457781482         460937402        
461000267         461066383         461134843         461208969        
461285470         461352296         461416349         461479123        
461542094         461612558         461674681         461736431        
461802423         461867871         461936478   

446405268

     447359639         447744665         457786697         460937410        
461000275         461066391         461134850         461208993        
461285496         461352304         461416356         461479131        
461542102         461612566         461674707         461736456        
461802431         461867905         461936486   

446405334

     447359720         447744699         457787877         460937428        
461000309         461066409         461134868         461209009        
461285538         461352312         461416380         461479149        
461542110         461612582         461674715         461736464        
461802449         461867962         461936502   

446405367

     447359860         447744814         457788743         460937444        
461000325         461066466         461134876         461209033        
461285553         461352320         461416406         461479164        
461542227         461612608         461674723         461736480        
461802464         461867988         461936544   

446405698

     447359910         447744913         457792075         460937451        
461000382         461066482         461134884         461209041        
461285561         461352338         461416463         461479172        
461542235         461612616         461674749         461736498        
461802472         461867996         461936551   

446406118

     447360041         447744939         457793495         460937477        
461000408         461066490         461134892         461209066        
461285587         461352353         461416471         461479198        
461542243         461612624         461674764         461736506        
461802480         461868044         461936569   

446406357

     447360165         447744947         457795037         460937501        
461000416         461066508         461134900         461209074        
461285603         461352361         461416497         461479206        
461542276         461612632         461674772         461736522        
461802498         461868051         461936577   

446406431

     447360298         447744988         457795987         460937519        
461000424         461066524         461134926         461209116        
461285611         461352387         461416505         461479214        
461542284         461612640         461674798         461736530        
461802530         461868069         461936593   

446406589

     447360678         447745035         457798049         460937527        
461000432         461066532         461134942         461209173        
461285629         461352395         461416513         461479222        
461542292         461612673         461674806         461736571        
461802555         461868085         461936601   

446406738

     447361155         447745118         457798460         460937584        
461000440         461066540         461134967         461209215        
461285652         461352403         461416539         461479230        
461542300         461612681         461674830         461736597        
461802563         461868093         461936635   

446406860

     447361189         447745142         457799666         460937592        
461000465         461066557         461134975         461209256        
461285660         461352411         461416547         461479248        
461542318         461612707         461674863         461736605        
461802571         461868101         461936676   

446407371

     447361312         447745266         457801900         460937600        
461000481         461066565         461134991         461209280        
461285678         461352429         461416554         461479255        
461542326         461612715         461674871         461736613        
461802589         461868135         461936692   

446407447

     447361551         447745282         457804441         460937618        
461000515         461066599         461135014         461209298        
461285702         461352437         461416562         461479263        
461542342         461612749         461674897         461736621        
461802621         461868143         461936726   

446407504

     447361908         447745308         457805471         460937626        
461000523         461066607         461135022         461209314        
461285710         461352445         461416588         461479271        
461542375         461612756         461674905         461736639        
461802647         461868168         461936791   

446407561

     447362013         447745365         457809259         460937634        
461000531         461066615         461135071         461209322        
461285728         461352486         461416604         461479289        
461542383         461612798         461674913         461736647        
461802654         461868176         461936809   

446407595

     447362047         447745431         457809960         460937675        
461000549         461066623         461135089         461209330        
461285736         461352494         461416612         461479305        
461542417         461612814         461674954         461736654        
461802696         461868192         461936825   

446408536

     447362104         447745514         457812733         460937709        
461000572         461066631         461135105         461209348        
461285751         461352536         461416620         461479313        
461542425         461612822         461674996         461736662        
461802753         461868200         461936874   

446408585

     447362138         447745530         457813137         460937725        
461000580         461066649         461135113         461209355        
461285827         461352544         461416638         461479339        
461542433         461612863         461675001         461736688        
461802761         461868218         461936908   

446408726

     447362203         447745589         457813483         460937733        
461000598         461066656         461135139         461209397        
461285835         461352569         461416653         461479347        
461542458         461612889         461675019         461736696        
461802779         461868234         461936924   

446408874

     447362302         447745605         457815751         460937741        
461000622         461066672         461135147         461209405        
461285868         461352577         461416661         461479354        
461542466         461612913         461675035         461736712        
461802795         461868259         461936932   



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

446409070

     447362401         447745670         457816080         460937766        
461000630         461066698         461135196         461209413        
461285884         461352585         461416679         461479362        
461542474         461612939         461675076         461736720        
461802811         461868275         461936940   

446409971

     447362484         447745720         457816536         460937790        
461000655         461066706         461135212         461209421        
461285918         461352601         461416687         461479370        
461542482         461612947         461675092         461736746        
461802829         461868291         461936957   

446410599

     447362534         447745795         457816593         460937824        
461000663         461066714         461135246         461209439        
461285934         461352619         461416695         461479396        
461542508         461612970         461675118         461736753        
461802878         461868309         461936999   

446410904

     447362641         447745829         457821163         460937873        
461000689         461066722         461135261         461209454        
461285942         461352627         461416786         461479404        
461542516         461613002         461675126         461736761        
461802936         461868317         461937013   

446411118

     447363003         447745845         457824464         460937899        
461000697         461066730         461135287         461209553        
461285959         461352635         461416869         461479438        
461542557         461613010         461675142         461736779        
461802944         461868325         461937021   

446411456

     447363052         447746017         457827186         460937907        
461000705         461066748         461135311         461209561        
461285967         461352643         461416919         461479446        
461542565         461613036         461675159         461736795        
461802969         461868358         461937039   

446411597

     447363375         447746132         457827210         460937915        
461000796         461066763         461135329         461209587        
461285991         461352684         461416950         461479453        
461542573         461613044         461675217         461736803        
461802985         461868366         461937054   

446411654

     447363524         447746207         457827582         460937923        
461000804         461066771         461135337         461209595        
461286007         461352700         461416968         461479479        
461542615         461613077         461675225         461736829        
461803017         461868374         461937070   

446411688

     447363706         447746280         457827939         460937956        
461000861         461066797         461135352         461209678        
461286064         461352718         461417008         461479487        
461542631         461613085         461675241         461736837        
461803025         461868382         461937088   

446412033

     447364415         447746595         457828499         460937964        
461000879         461066805         461135360         461209694        
461286080         461352726         461417024         461479495        
461542664         461613101         461675258         461736845        
461803058         461868390         461937104   

446412215

     447364522         447746603         457831741         460937972        
461000887         461066813         461135378         461209728        
461286106         461352783         461417040         461479503        
461542672         461613168         461675266         461736852        
461803066         461868416         461937112   

446412702

     447364530         447746611         457832657         460937980        
461000903         461066821         461135410         461209736        
461286114         461352809         461417057         461479511        
461542680         461613218         461675282         461736860        
461803082         461868515         461937179   

446412736

     447364597         447746702         457834141         460937998        
461000911         461066839         461135444         461209751        
461286130         461352825         461417073         461479529        
461542698         461613267         461675308         461736878        
461803090         461868531         461937211   

446412777

     447364670         447746744         457834703         460938004        
461000937         461066847         461135477         461209769        
461286163         461352833         461417081         461479537        
461542748         461613275         461675316         461736928        
461803108         461868564         461937229   

446412827

     447364845         447746926         457836294         460938012        
461000945         461066854         461135501         461209785        
461286171         461352841         461417099         461479545        
461542755         461613291         461675324         461736985        
461803140         461868572         461937237   

446412868

     447365057         447746934         457837094         460938038        
461000952         461066938         461135592         461209801        
461286189         461352874         461417115         461479560        
461542771         461613309         461675357         461736993        
461803181         461868614         461937260   

446412900

     447365065         447747031         457837938         460938046        
461001042         461066953         461135642         461209827        
461286213         461352882         461417123         461479586        
461542813         461613317         461675365         461737009        
461803199         461868630         461937278   

446413007

     447365321         447747080         457837961         460938095        
461001059         461066961         461135659         461209835        
461286221         461352916         461417131         461479594        
461542839         461613325         461675381         461737157        
461803298         461868648         461937294   

446413577

     447365396         447747254         457841484         460938103        
461001067         461066979         461135667         461209876        
461286239         461352924         461417149         461479610        
461542862         461613341         461675399         461737207        
461803306         461868655         461937302   

446413825

     447365503         447747296         457841880         460938129        
461001117         461066995         461135675         461209892        
461286247         461352932         461417164         461479628        
461542888         461613358         461675407         461737256        
461803348         461868663         461937328   

446414336

     447365685         447747379         457842136         460938145        
461001125         461067001         461135683         461209900        
461286270         461352957         461417172         461479651        
461542896         461613390         461675423         461737272        
461803355         461868671         461937393   

446414492

     447365743         447747403         457842730         460938152        
461001158         461067027         461135717         461209926        
461286320         461352965         461417180         461479677        
461542904         461613408         461675456         461737280        
461803363         461868689         461937427   

446414567

     447366071         447747411         457842888         460938160        
461001166         461067035         461135725         461209942        
461286338         461352973         461417198         461479685        
461542953         461613424         461675464         461737298        
461803371         461868713         461937500   

446414864

     447366436         447747429         457843704         460938178        
461001190         461067068         461135774         461209967        
461286346         461352981         461417214         461479693        
461542979         461613457         461675472         461737348        
461803389         461868721         461937526   

446414872

     447366634         447747569         457843985         460938186        
461001224         461067084         461135782         461209991        
461286361         461352999         461417222         461479701        
461542987         461613499         461675506         461737371        
461803413         461868739         461937534   

446415044

     447367145         447747593         457847085         460938210        
461001232         461067100         461135790         461210031        
461286387         461353005         461417230         461479727        
461542995         461613515         461675514         461737405        
461803421         461868754         461937567   

446415135

     447367178         447747619         457850568         460938236        
461001265         461067159         461135881         461210056        
461286395         461353039         461417271         461479735        
461543035         461613531         461675548         461737439        
461803447         461868762         461937575   

446415424

     447367459         447747635         457850840         460938251        
461001273         461067167         461135949         461210106        
461286403         461353047         461417297         461479743        
461543076         461613549         461675555         461737454        
461803454         461868796         461937617   

446415986

     447368010         447747643         457851475         460938269        
461001299         461067175         461135956         461210155        
461286411         461353062         461417305         461479750        
461543100         461613556         461675571         461737488        
461803462         461868820         461937633   

446416059

     447368044         447747668         457855815         460938277        
461001307         461067183         461135964         461210189        
461286437         461353070         461417313         461479768        
461543126         461613580         461675597         461737504        
461803470         461868846         461937682   

446416786

     447368200         447747692         457856870         460938301        
461001315         461067191         461135998         461210197        
461286445         461353088         461417339         461479776        
461543134         461613622         461675605         461737553        
461803496         461868853         461937690   

446417594

     447368465         447747734         457859809         460938319        
461001414         461067225         461136004         461210239        
461286486         461353096         461417347         461479792        
461543142         461613630         461675613         461737579        
461803504         461868861         461937708   

446417750

     447368473         447747825         457860039         460938335        
461001448         461067266         461136020         461210270        
461286494         461353104         461417354         461479818        
461543209         461613663         461675621         461737660        
461803512         461868887         461937716   

446418469

     447368945         447747916         457861664         460938343        
461001455         461067316         461136053         461210320        
461286502         461353112         461417362         461479834        
461543217         461613671         461675639         461737686        
461803520         461868895         461937732   

446419079

     447368978         447747957         457862134         460938350        
461001463         461067332         461136095         461210346        
461286510         461353138         461417388         461479859        
461543241         461613697         461675704         461737694        
461803579         461868903         461937757   

446419129

     447369638         447747965         457864379         460938376        
461001505         461067357         461136111         461210361        
461286528         461353146         461417404         461479867        
461543258         461613705         461675712         461737728        
461803587         461868929         461937773   

446419186

     447369794         447748062         457865327         460938384        
461001521         461067365         461136145         461210379        
461286536         461353153         461417420         461479875        
461543266         461613762         461675753         461737744        
461803603         461868937         461937807   

446419244

     447369810         447748237         457865517         460938392        
461001539         461067399         461136160         461210395        
461286544         461353161         461417453         461479883        
461543282         461613788         461675803         461737751        
461803637         461868960         461937823   

446419491

     447370271         447748369         457866143         460938418        
461001547         461067407         461136178         461210403        
461286551         461353179         461417461         461479891        
461543290         461613796         461675811         461737769        
461803660         461868978         461937831   

446419939

     447370511         447748385         457866382         460938426        
461001562         461067415         461136202         461210429        
461286577         461353187         461417503         461479909        
461543316         461613812         461675829         461737785        
461803678         461868986         461937864   

446420705

     447370859         447748450         457868248         460938442        
461001588         461067423         461136228         461210437        
461286619         461353195         461417511         461479917        
461543324         461613820         461675837         461737793        
461803728         461868994         461937872   

446421109

     447370891         447748559         457871093         460938459        
461001596         461067464         461136277         461210486        
461286635         461353203         461417552         461479925        
461543332         461613838         461675845         461737801        
461803736         461869018         461937880   

446421117

     447371105         447748567         457873354         460938483        
461001612         461067506         461136293         461210544        
461286668         461353211         461417586         461479933        
461543340         461613853         461675852         461737843        
461803751         461869042         461937898   

446421562

     447371667         447748591         457876001         460938509        
461001679         461067514         461136301         461210551        
461286684         461353237         461417610         461479941        
461543357         461613861         461675878         461737876        
461803785         461869083         461937914   

446421877

     447371907         447748617         457878197         460938517        
461001695         461067530         461136327         461210577        
461286718         461353252         461417636         461479958        
461543423         461613895         461675894         461737884        
461803801         461869091         461937922   

446422503

     447371915         447748674         457879039         460938525        
461001752         461067548         461136335         461210619        
461286726         461353260         461417651         461479966        
461543431         461613937         461675902         461737900        
461803835         461869141         461937930   

446422693

     447372236         447748732         457880300         460938533        
461001786         461067571         461136376         461210650        
461286783         461353278         461417669         461479974        
461543480         461613945         461675928         461737926        
461803843         461869158         461937948   

446422800

     447372277         447748880         457880318         460938558        
461001794         461067639         461136384         461210668        
461286791         461353286         461417685         461479982        
461543506         461613952         461675951         461737959        
461803850         461869166         461937955   

446423204

     447372301         447748955         457880854         460938566        
461001810         461067647         461136400         461210718        
461286825         461353294         461417701         461479990        
461543514         461613994         461675977         461738031        
461803884         461869174         461937963   

446423444

     447372327         447749219         457883015         460938608        
461001828         461067654         461136434         461210759        
461286841         461353302         461417719         461480154        
461543530         461614026         461675985         461738056        
461803900         461869182         461937989   

446423691

     447372954         447749227         457885101         460938616        
461001836         461067696         461136442         461210775        
461286858         461353310         461417735         461480253        
461543548         461614059         461675993         461738122        
461803975         461869190         461937997   

446423832

     447373192         447749367         457885739         460938624        
461001869         461067712         461136459         461210783        
461286874         461353351         461417743         461480279        
461543555         461614067         461676009         461738155        
461803983         461869208         461938003   

446424152

     447373200         447749375         457887354         460938632        
461001877         461067720         461136475         461210791        
461286882         461353369         461417750         461480311        
461543563         461614083         461676058         461738171        
461804007         461869216         461938011   

446424640

     447373416         447749417         457887511         460938657        
461001885         461067746         461136483         461210817        
461286890         461353377         461417768         461480329        
461543571         461614091         461676082         461738189        
461804023         461869224         461938029   

446425050

     447373614         447749441         457889111         460938665        
461001919         461067753         461136509         461210825        
461286916         461353385         461417784         461480337        
461543597         461614125         461676108         461738197        
461804031         461869232         461938037   

446425241

     447373622         447749466         457889186         460938723        
461001984         461067761         461136558         461210833        
461286924         461353393         461417792         461480345        
461543605         461614133         461676157         461738205        
461804049         461869240         461938045   

446425951

     447373945         447749516         457890523         460938749        
461002024         461067779         461136574         461210841        
461286999         461353419         461417800         461480378        
461543613         461614141         461676173         461738247        
461804064         461869257         461938052   



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

446425977

     447374232         447749573         457891299         460938756        
461002032         461067787         461136582         461210858        
461287005         461353427         461417818         461480386        
461543621         461614158         461676207         461738254        
461804072         461869265         461938060   

446426405

     447374281         447749599         457892818         460938772        
461002040         461067811         461136608         461210924        
461287021         461353443         461417834         461480410        
461543639         461614190         461676215         461738312        
461804080         461869273         461938078   

446426546

     447374430         447749615         457892990         460938780        
461002065         461067837         461136624         461210940        
461287039         461353468         461417842         461480428        
461543647         461614224         461676223         461738353        
461804106         461869281         461938086   

446426686

     447374513         447749656         457893469         460938806        
461002099         461067852         461136640         461210957        
461287047         461353476         461417867         461480436        
461543654         461614232         461676231         461738387        
461804114         461869299         461938094   

446427163

     447374570         447749664         457894012         460938814        
461002123         461067860         461136657         461211013        
461287054         461353484         461417875         461480477        
461543662         461614257         461676249         461738395        
461804122         461869315         461938110   

446427346

     447375031         447749730         457898104         460938822        
461002131         461067936         461136681         461211104        
461287062         461353492         461417883         461480543        
461543670         461614273         461676256         461738403        
461804130         461869331         461938128   

446427486

     447375924         447749763         457898773         460938848        
461002156         461068033         461136699         461211153        
461287070         461353500         461417909         461480550        
461543688         461614281         461676264         461738460        
461804155         461869356         461938136   

446427510

     447375999         447749789         457898971         460938855        
461002214         461068058         461136707         461211203        
461287104         461353526         461417925         461480618        
461543696         461614307         461676280         461738478        
461804163         461869398         461938151   

446427726

     447376278         447749805         457901411         460938871        
461002230         461068090         461136731         461211245        
461287112         461353542         461417933         461480626        
461543704         461614323         461676306         461738510        
461804171         461869406         461938193   

446427973

     447376468         447750035         457902161         460938889        
461002271         461068108         461136764         461211252        
461287120         461353559         461417966         461480642        
461543712         461614331         461676322         461738536        
461804197         461869414         461938219   

446428278

     447376674         447750092         457904399         460938905        
461002289         461068124         461136780         461211294        
461287146         461353575         461417982         461480667        
461543720         461614349         461676389         461738551        
461804213         461869422         461938227   

446428849

     447376716         447750142         457906360         460938913        
461002305         461068215         461136798         461211336        
461287161         461353609         461417990         461480683        
461543738         461614356         461676397         461738577        
461804247         461869448         461938243   

446429003

     447376989         447750266         457907343         460938921        
461002313         461068231         461136806         461211351        
461287203         461353617         461418006         461480709        
461543746         461614364         461676504         461738593        
461804254         461869455         461938250   

446429060

     447377029         447750282         457908424         460938939        
461002321         461068256         461136814         461211369        
461287229         461353658         461418022         461480717        
461543753         461614398         461676579         461738601        
461804288         461869463         461938268   

446429185

     447377045         447750365         457911303         460938947        
461002339         461068298         461136822         461211377        
461287260         461353674         461418030         461480725        
461543761         461614406         461676603         461738650        
461804296         461869471         461938284   

446429300

     447377474         447750373         457911956         460938962        
461002347         461068314         461136848         461211385        
461287286         461353690         461418048         461480733        
461543779         461614422         461676629         461738676        
461804304         461869521         461938292   

446429482

     447377631         447750415         457912152         460938970        
461002370         461068330         461136863         461211393        
461287328         461353716         461418055         461480741        
461543787         461614430         461676637         461738700        
461804338         461869539         461938300   

446429904

     447377755         447750456         457916674         460938996        
461002396         461068355         461136889         461211435        
461287336         461353732         461418063         461480766        
461543837         461614455         461676652         461738718        
461804361         461869547         461938326   

446430159

     447377821         447750530         457917573         460939010        
461002420         461068363         461136897         461211443        
461287351         461353757         461418089         461480790        
461543852         461614471         461676728         461738734        
461804387         461869562         461938334   

446430340

     447377888         447750563         457920163         460939028        
461002446         461068389         461136905         461211492        
461287393         461353765         461418105         461480808        
461543878         461614497         461676744         461738775        
461804395         461869570         461938342   

446430373

     447379280         447750613         457920841         460939069        
461002453         461068421         461136913         461211625        
461287401         461353773         461418113         461480816        
461543886         461614505         461676769         461738783        
461804403         461869620         461938359   

446430472

     447379512         447750696         457924652         460939093        
461002461         461068462         461136921         461211633        
461287419         461353781         461418121         461480824        
461543894         461614521         461676777         461738809        
461804411         461869638         461938367   

446430480

     447379579         447750738         457925337         460939143        
461002479         461068470         461136947         461211658        
461287427         461353799         461418139         461480857        
461543902         461614547         461676819         461738833        
461804452         461869646         461938383   

446431090

     447380221         447750746         457925717         460939184        
461002495         461068496         461136970         461211682        
461287468         461353815         461418147         461480915        
461543910         461614562         461676827         461738841        
461804478         461869679         461938409   

446431199

     447380239         447750753         457927333         460939192        
461002511         461068611         461136988         461211690        
461287500         461353831         461418162         461480923        
461543928         461614588         461676843         461738858        
461804494         461869687         461938417   

446431397

     447380452         447750829         457930030         460939226        
461002529         461068652         461136996         461211708        
461287518         461353849         461418170         461480949        
461543936         461614612         461676868         461738908        
461804510         461869695         461938433   

446431611

     447380809         447750878         457930089         460939242        
461002552         461068686         461137010         461211716        
461287526         461353856         461418188         461480964        
461543993         461614620         461676876         461738932        
461804551         461869703         461938458   

446431629

     447381336         447750969         457931616         460939267        
461002560         461068702         461137036         461211724        
461287567         461353864         461418196         461481079        
461544009         461614646         461676884         461739005        
461804569         461869711         461938466   

446431819

     447381963         447751009         457936045         460939283        
461002586         461068710         461137085         461211740        
461287583         461353872         461418204         461481111        
461544033         461614653         461676892         461739088        
461804593         461869729         461938474   

446431835

     447382136         447751108         457937589         460939291        
461002594         461068736         461137093         461211773        
461287591         461353906         461418238         461481145        
461544041         461614661         461676900         461739112        
461804643         461869745         461938482   

446432064

     447382383         447751116         457940278         460939309        
461002651         461068801         461137101         461211815        
461287609         461353914         461418246         461481160        
461544058         461614695         461676918         461739120        
461804650         461869760         461938490   

446432122

     447382482         447751223         457944262         460939317        
461002677         461068850         461137119         461211831        
461287625         461353922         461418253         461481194        
461544066         461614703         461676926         461739138        
461804668         461869778         461938508   

446432163

     447382888         447751280         457944783         460939333        
461002685         461068868         461137168         461211864        
461287633         461353930         461418279         461481327        
461544074         461614729         461676934         461739146        
461804734         461869786         461938516   

446432171

     447383217         447751488         457946333         460939366        
461002693         461068876         461137200         461211872        
461287641         461353948         461418287         461481335        
461544082         461614737         461676942         461739161        
461804767         461869802         461938581   

446432221

     447383266         447751579         457949691         460939382        
461002719         461068942         461137242         461211898        
461287658         461353955         461418295         461481384        
461544090         461614745         461676975         461739179        
461804775         461869810         461938607   

446432478

     447383316         447751587         457949832         460939408        
461002727         461068959         461137267         461211955        
461287682         461353989         461418303         461481442        
461544108         461614752         461676983         461739187        
461804783         461869828         461938631   

446433278

     447383464         447751595         457950152         460939416        
461002735         461068975         461137309         461211997        
461287708         461353997         461418337         461481467        
461544124         461614760         461677007         461739195        
461804817         461869851         461938656   

446433476

     447383530         447751660         457955284         460939424        
461002743         461068991         461137317         461212029        
461287740         461354003         461418345         461481475        
461544157         461614778         461677023         461739245        
461804825         461869869         461938664   

446433583

     447383548         447751785         457960607         460939432        
461002750         461069031         461137358         461212037        
461287757         461354011         461418352         461481509        
461544165         461614786         461677031         461739252        
461804841         461869877         461938672   

446433666

     447383936         447751835         457961373         460939440        
461002768         461069049         461137382         461212045        
461287807         461354029         461418394         461481525        
461544173         461614794         461677056         461739278        
461804874         461869885         461938698   

446433674

     447384116         447751843         457964542         460939457        
461002792         461069072         461137432         461212060        
461287815         461354037         461418428         461481590        
461544207         461614802         461677064         461739286        
461804882         461869893         461938714   

446433765

     447384132         447751900         457964823         460939465        
461002826         461069098         461137465         461212086        
461287831         461354045         461418436         461481616        
461544223         461614810         461677072         461739294        
461804916         461869901         461938722   

446433799

     447384173         447751959         457966679         460939473        
461002834         461069130         461137481         461212102        
461287864         461354052         461418451         461481640        
461544249         461614828         461677080         461739336        
461804924         461869919         461938755   

446434011

     447384405         447751983         457968659         460939499        
461002842         461069148         461137531         461212144        
461287872         461354060         461418469         461481681        
461544264         461614836         461677098         461739377        
461804957         461869927         461938763   

446434177

     447385519         447752098         457970325         460939515        
461002867         461069189         461137564         461212243        
461287906         461354078         461418477         461481715        
461544280         461614844         461677106         461739401        
461804973         461869935         461938771   

446434433

     447385683         447752213         457972461         460939556        
461002875         461069197         461137580         461212326        
461287922         461354086         461418485         461481731        
461544322         461614869         461677114         461739419        
461804981         461869943         461938789   

446434532

     447386046         447752247         457976306         460939564        
461002883         461069247         461137614         461212383        
461287955         461354094         461418493         461481764        
461544355         461614877         461677122         461739427        
461804999         461869950         461938805   

446434847

     447386095         447752353         457976892         460939606        
461002891         461069254         461137713         461212490        
461287989         461354102         461418519         461481798        
461544371         461614885         461677130         461739435        
461805038         461869968         461938813   

446434920

     447386202         447752361         457977031         460939630        
461002925         461069320         461137739         461212508        
461288029         461354250         461418543         461481814        
461544405         461614893         461677148         461739484        
461805046         461869984         461938821   

446435018

     447386673         447752494         457978237         460939648        
461002933         461069338         461137770         461212516        
461288052         461354276         461418550         461481830        
461544413         461614901         461677155         461739492        
461805053         461869992         461938839   

446435315

     447387085         447752577         457978971         460939655        
461002958         461069353         461137788         461212565        
461288102         461354284         461418576         461481848        
461544421         461614919         461677163         461739518        
461805087         461870008         461938847   

446435703

     447387424         447752692         457980357         460939671        
461002974         461069361         461137804         461212615        
461288136         461354318         461418618         461481863        
461544439         461614935         461677171         461739526        
461805103         461870032         461938862   

446436263

     447387499         447752775         457980738         460939697        
461002990         461069379         461137887         461212649        
461288144         461354342         461418626         461481889        
461544447         461614943         461677189         461739534        
461805111         461870040         461938870   

446436628

     447387630         447752809         457982098         460939705        
461003006         461069411         461137895         461212664        
461288151         461354367         461418642         461481954        
461544462         461614950         461677197         461739542        
461805145         461870057         461938888   

446436750

     447387762         447753047         457984326         460939713        
461003014         461069445         461137903         461212698        
461288177         461354375         461418659         461482010        
461544488         461614968         461677205         461739559        
461805160         461870065         461938896   

446437105

     447388901         447753070         457986685         460939721        
461003022         461069452         461137937         461212722        
461288185         461354425         461418667         461482036        
461544496         461614976         461677221         461739567        
461805228         461870073         461938920   

446437154

     447389149         447753096         457986750         460939770        
461003048         461069460         461137952         461212789        
461288193         461354441         461418683         461482069        
461544504         461614984         461677254         461739575        
461805236         461870115         461938938   



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

446437303

     447389180         447753161         457987063         460939788        
461003055         461069478         461137978         461212797        
461288201         461354482         461418691         461482093        
461544512         461614992         461677270         461739591        
461805244         461870123         461938953   

446437477

     447389198         447753179         457988327         460939846        
461003063         461069486         461138000         461212813        
461288227         461354508         461418709         461482119        
461544520         461615015         461677288         461739609        
461805269         461870131         461938961   

446437881

     447389495         447753211         457988590         460939861        
461003071         461069502         461138042         461212870        
461288243         461354532         461418717         461482127        
461544538         461615023         461677296         461739658        
461805319         461870149         461938979   

446437923

     447389545         447753559         457989028         460939895        
461003089         461069536         461138067         461212953        
461288250         461354540         461418725         461482168        
461544553         461615049         461677304         461739666        
461805327         461870156         461938987   

446438343

     447390253         447753690         457991099         460939929        
461003097         461069551         461138075         461212979        
461288276         461354565         461418733         461482176        
461544561         461615056         461677312         461739674        
461805335         461870172         461938995   

446438608

     447390337         447753732         457992071         460939937        
461003113         461069569         461138109         461212987        
461288292         461354581         461418758         461482200        
461544587         461615072         461677320         461739682        
461805343         461870180         461939001   

446438681

     447390501         447753757         457992659         460939945        
461003121         461069601         461138141         461212995        
461288334         461354599         461418766         461482218        
461544611         461615080         461677338         461739716        
461805350         461870198         461939027   

446438897

     447390626         447753781         457992774         460939952        
461003139         461069643         461138216         461213001        
461288342         461354607         461418774         461482226        
461544629         461615098         461677346         461739732        
461805368         461870206         461939035   

446439838

     447390659         447753799         457994564         460939978        
461003147         461069668         461138224         461213019        
461288367         461354623         461418790         461482259        
461544645         461615106         461677353         461739740        
461805376         461870230         461939068   

446440406

     447390675         447753880         457995066         460939986        
461003154         461069676         461138240         461213027        
461288417         461354649         461418808         461482317        
461544652         461615114         461677387         461739765        
461805384         461870248         461939076   

446440646

     447390808         447753914         457996080         460939994        
461003162         461069700         461138265         461213100        
461288425         461354672         461418816         461482325        
461544660         461615122         461677395         461739781        
461805392         461870255         461939126   

446440711

     447390899         447753963         457996429         460940000        
461003170         461069734         461138281         461213134        
461288441         461354714         461418824         461482341        
461544678         461615130         461677403         461739815        
461805418         461870263         461939134   

446440810

     447390972         447754045         457996536         460940034        
461003188         461069767         461138349         461213159        
461288458         461354722         461418832         461482366        
461544694         461615148         461677411         461739849        
461805442         461870271         461939142   

446440869

     447391335         447754060         457997542         460940042        
461003196         461069825         461138364         461213183        
461288482         461354763         461418840         461482382        
461544710         461615163         461677445         461739872        
461805475         461870289         461939159   

446440935

     447391384         447754110         457998540         460940067        
461003204         461069858         461138380         461213225        
461288490         461354771         461418865         461482408        
461544728         461615171         461677452         461739971        
461805483         461870297         461939167   

446441693

     447391632         447754144         458000478         460940075        
461003212         461069874         461138398         461213258        
461288508         461354789         461418881         461482432        
461544736         461615189         461677460         461739989        
461805491         461870305         461939183   

446442030

     447391657         447754169         458001971         460940083        
461003220         461069882         461138406         461213381        
461288540         461354821         461418899         461482499        
461544751         461615197         461677478         461740045        
461805509         461870313         461939209   

446442220

     447391871         447754193         458002557         460940091        
461003238         461069890         461138414         461213399        
461288557         461354839         461418907         461482564        
461544769         461615213         461677486         461740102        
461805525         461870321         461939217   

446442485

     447392432         447754417         458006517         460940109        
461003246         461069908         461138422         461213415        
461288573         461354870         461418915         461482580        
461544777         461615221         461677494         461740110        
461805533         461870339         461939225   

446442576

     447392549         447754458         458009024         460940117        
461003253         461069924         461138448         461213431        
461288623         461354938         461418923         461482598        
461544793         461615239         461677502         461740128        
461805574         461870347         461939233   

446442659

     447392572         447754466         458012457         460940125        
461003261         461069957         461138463         461213449        
461288649         461354953         461418931         461482648        
461544801         461615254         461677528         461740169        
461805582         461870354         461939241   

446442923

     447392697         447754516         458013208         460940133        
461003279         461069973         461138497         461213522        
461288656         461354979         461418949         461482655        
461544819         461615262         461677544         461740177        
461805616         461870370         461939266   

446443335

     447393034         447754581         458013570         460940141        
461003287         461070013         461138505         461213597        
461288672         461354987         461418956         461482689        
461544827         461615270         461677569         461740193        
461805632         461870396         461939274   

446443517

     447393042         447754631         458015211         460940158        
461003295         461070021         461138521         461213670        
461288714         461355083         461418964         461482770        
461544835         461615288         461677577         461740201        
461805657         461870404         461939282   

446443616

     447393307         447754706         458016359         460940166        
461003311         461070088         461138539         461213696        
461288722         461355109         461418972         461482820        
461544843         461615296         461677585         461740219        
461805673         461870412         461939290   

446443640

     447393497         447754896         458019205         460940174        
461003329         461070104         461138596         461213746        
461288763         461355117         461419004         461482853        
461544850         461615304         461677593         461740250        
461805707         461870420         461939308   

446443699

     447394180         447754938         458021037         460940182        
461003337         461070112         461138679         461213787        
461288805         461355125         461419012         461482895        
461544868         461615312         461677627         461740292        
461805715         461870438         461939316   

446444234

     447394305         447755067         458021961         460940190        
461003345         461070195         461138729         461213795        
461288813         461355133         461419020         461482937        
461544884         461615338         461677635         461740326        
461805723         461870446         461939324   

446444242

     447394586         447755109         458026440         460940208        
461003352         461070203         461138745         461213837        
461288839         461355158         461419038         461482986        
461544892         461615346         461677643         461740359        
461805731         461870453         461939357   

446444267

     447394644         447755307         458028032         460940216        
461003378         461070245         461138752         461213845        
461288847         461355166         461419046         461483018        
461544900         461615353         461677668         461740367        
461805756         461870479         461939365   

446444374

     447394842         447755331         458034188         460940224        
461003402         461070252         461138794         461213860        
461288870         461355182         461419095         461483034        
461544926         461615379         461677676         461740375        
461805764         461870487         461939373   

446444515

     447394891         447755497         458035102         460940232        
461003410         461070328         461138802         461213902        
461288888         461355216         461419111         461483059        
461544942         461615387         461677684         461740409        
461805798         461870495         461939381   

446444945

     447395013         447755505         458037116         460940240        
461003428         461070351         461138828         461213977        
461288920         461355224         461419129         461483083        
461544959         461615395         461677700         461740417        
461805806         461870503         461939399   

446445421

     447395021         447755588         458038510         460940273        
461003436         461070468         461138836         461213985        
461288938         461355232         461419137         461483091        
461544967         461615403         461677718         461740474        
461805822         461870529         461939407   

446445553

     447395146         447755638         458038643         460940281        
461003444         461070518         461138844         461213993        
461288946         461355240         461419152         461483133        
461544975         461615429         461677726         461740490        
461805855         461870537         461939415   

446445959

     447395153         447755653         458038965         460940299        
461003469         461070575         461138851         461214025        
461288961         461355265         461419160         461483208        
461545006         461615437         461677734         461740508        
461805863         461870545         461939423   

446445975

     447395187         447755729         458040763         460940315        
461003477         461070625         461138869         461214041        
461289001         461355273         461419178         461483232        
461545014         461615445         461677759         461740524        
461805889         461870552         461939431   

446446684

     447395294         447755786         458045606         460940323        
461003485         461070633         461138877         461214058        
461289019         461355281         461419186         461483273        
461545048         461615452         461677767         461740532        
461805905         461870560         461939464   

446447187

     447395781         447755901         458045770         460940331        
461003493         461070641         461138893         461214074        
461289043         461355307         461419194         461483281        
461545055         461615460         461677791         461740540        
461805939         461870578         461939621   

446447369

     447395906         447755919         458046968         460940349        
461003519         461070724         461138919         461214090        
461289084         461355331         461419202         461483299        
461545063         461615478         461677809         461740557        
461805947         461870586         461939696   

446447674

     447396078         447755935         458049434         460940364        
461003527         461070732         461138976         461214124        
461289100         461355364         461419210         461483331        
461545071         461615494         461677817         461740565        
461805954         461870594         461939704   

446447823

     447396086         447755950         458051711         460940372        
461003535         461070765         461139032         461214165        
461289126         461355398         461419269         461483349        
461545089         461615502         461677825         461740573        
461805962         461870610         461939720   

446447989

     447396235         447755992         458051885         460940406        
461003543         461070773         461139057         461214199        
461289134         461355414         461419277         461483356        
461545097         461615528         461677866         461740581        
461805970         461870628         461939779   

446448193

     447396706         447756107         458052859         460940414        
461003550         461070781         461139081         461214215        
461289142         461355422         461419285         461483364        
461545105         461615536         461677882         461740615        
461806010         461870636         461939795   

446448284

     447396755         447756354         458053097         460940422        
461003568         461070799         461139099         461214249        
461289159         461355430         461419301         461483380        
461545113         461615551         461677890         461740656        
461806028         461870644         461939886   

446448565

     447397779         447756404         458056058         460940430        
461003576         461070807         461139107         461214322        
461289167         461355448         461419327         461483422        
461545139         461615569         461677908         461740672        
461806044         461870651         461939894   

446448581

     447397886         447756446         458059979         460940448        
461003592         461070815         461139123         461214330        
461289191         461355471         461419335         461483430        
461545147         461615577         461677924         461740698        
461806051         461870669         461939902   

446448904

     447397928         447756628         458061231         460940489        
461003600         461070856         461139131         461214348        
461289209         461355489         461419343         461483448        
461545154         461615585         461677932         461740706        
461806077         461870685         461939910   

446448995

     447397969         447756677         458061769         460940521        
461003618         461070864         461139149         461214363        
461289225         461355513         461419368         461483463        
461545162         461615593         461677940         461740714        
461806093         461870693         461939944   

446449399

     447397993         447756727         458065265         460940539        
461003634         461070898         461139206         461214447        
461289258         461355521         461419384         461483471        
461545170         461615601         461677957         461740730        
461806101         461870727         461939969   

446450082

     447398199         447756834         458066438         460940554        
461003659         461070914         461139214         461214512        
461289266         461355588         461419392         461483497        
461545188         461615619         461677965         461740748        
461806127         461870735         461939993   

446450553

     447398454         447756974         458070125         460940562        
461003667         461071003         461139248         461214546        
461289308         461355596         461419400         461483505        
461545196         461615627         461677973         461740789        
461806143         461870768         461940116   

446450884

     447398579         447756990         458071560         460940570        
461003683         461071011         461139263         461214553        
461289324         461355604         461419418         461483513        
461545204         461615635         461677981         461740813        
461806168         461870800         461940124   

446451049

     447399007         447757014         458075512         460940604        
461003717         461071029         461139271         461214561        
461289340         461355612         461419426         461483521        
461545220         461615643         461677999         461740854        
461806176         461870818         461940132   

446452021

     447399049         447757055         458077674         460940612        
461003758         461071037         461139289         461214652        
461289357         461355646         461419434         461483554        
461545238         461615650         461678005         461740870        
461806184         461870826         461940181   

446452831

     447399106         447757063         458077955         460940620        
461003766         461071052         461139297         461214660        
461289365         461355679         461419442         461483588        
461545246         461615676         461678013         461740896        
461806200         461870867         461940207   

446452880

     447399429         447757097         458078375         460940638        
461003790         461071086         461139305         461214694        
461289399         461355695         461419459         461483604        
461545253         461615684         461678021         461740904        
461806218         461870909         461940215   



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

446452914

     447399569         447757121         458080454         460940646        
461003808         461071136         461139362         461214793        
461289407         461355703         461419467         461483612        
461545287         461615692         461678039         461740938        
461806234         461870958         461940223   

446453102

     447399692         447757147         458087988         460940653        
461003824         461071144         461139446         461214801        
461289423         461355711         461419475         461483620        
461545295         461615700         461678047         461740953        
461806242         461870966         461940413   

446453284

     447400011         447757220         458088606         460940679        
461003840         461071169         461139479         461214835        
461289456         461355729         461419483         461483646        
461545303         461615718         461678054         461740961        
461806267         461870974         461940439   

446453433

     447400144         447757261         458089026         460940687        
461003857         461071177         461139495         461214843        
461289498         461355737         461419491         461483653        
461545329         461615726         461678062         461740979        
461806275         461871006         461940504   

446453581

     447400383         447757287         458090123         460940695        
461003865         461071227         461139503         461214876        
461289506         461355810         461419509         461483661        
461545337         461615759         461678070         461741027        
461806309         461871014         461940512   

446453813

     447400904         447757295         458091055         460940703        
461003873         461071243         461139545         461214900        
461289514         461355828         461419517         461483679        
461545352         461615767         461678088         461741035        
461806341         461871048         461940710   

446453953

     447401019         447757337         458092061         460940711        
461003881         461071359         461139552         461214918        
461289555         461355844         461419533         461483695        
461545360         461615775         461678096         461741043        
461806366         461871055         461940827   

446454670

     447401167         447757394         458092236         460940737        
461003899         461071383         461139560         461214942        
461289563         461355869         461419541         461483711        
461545378         461615783         461678120         461741068        
461806390         461871097         461940876   

446454738

     447401340         447757469         458099181         460940745        
461003907         461071409         461139651         461214983        
461289589         461355935         461419566         461483745        
461545402         461615791         461678138         461741076        
461806457         461871105         461940918   

446454811

     447401456         447757493         458099470         460940752        
461003915         461071474         461139669         461215022        
461289605         461355968         461419574         461483752        
461545410         461615809         461678146         461741084        
461806465         461871139         461940934   

446454852

     447401993         447757550         458107075         460940760        
461003923         461071482         461139727         461215121        
461289621         461355976         461419582         461483760        
461545428         461615817         461678153         461741118        
461806507         461871162         461941049   

446455495

     447402082         447757568         458107612         460940778        
461003931         461071490         461139743         461215154        
461289654         461355984         461419590         461483778        
461545436         461615833         461678179         461741134        
461806523         461871170         461941098   

446455560

     447402447         447757584         458110897         460940794        
461003949         461071508         461139750         461215220        
461289662         461355992         461419608         461483786        
461545444         461615841         461678187         461741142        
461806531         461871188         461941122   

446455859

     447402736         447757659         458111267         460940802        
461003956         461071516         461139768         461215238        
461289696         461356016         461419616         461483794        
461545451         461615866         461678211         461741159        
461806564         461871204         461941205   

446456758

     447402751         447757675         458112927         460940810        
461003964         461071540         461139826         461215261        
461289704         461356040         461419624         461483836        
461545469         461615874         461678237         461741167        
461806598         461871212         461941213   

446457129

     447402843         447757741         458121969         460940828        
461003972         461071557         461139842         461215279        
461289712         461356065         461419632         461483869        
461545477         461615882         461678252         461741183        
461806606         461871220         461941411   

446457459

     447402876         447757774         458123908         460940836        
461003980         461071599         461139891         461215345        
461289720         461356073         461419640         461483885        
461545485         461615890         461678278         461741217        
461806622         461871238         461941502   

446457616

     447403239         447757907         458128519         460940844        
461003998         461071607         461139917         461215394        
461289738         461356149         461419657         461483893        
461545501         461615908         461678286         461741225        
461806630         461871279         461941510   

446457830

     447403247         447757931         458130853         460940851        
461004012         461071631         461139933         461215519        
461289753         461356180         461419806         461483901        
461545519         461615916         461678294         461741233        
461806648         461871287         461941528   

446458226

     447403387         447757956         458130887         460940869        
461004020         461071664         461139941         461215527        
461289787         461356206         461419848         461483927        
461545527         461615957         461678310         461741258        
461806663         461871329         461941569   

446458457

     447404005         447757964         458133741         460940877        
461004038         461071730         461139982         461215550        
461289795         461356214         461419855         461483950        
461545535         461615965         461678328         461741274        
461806689         461871345         461941585   

446458739

     447405028         447757998         458133907         460940893        
461004046         461071748         461140030         461215576        
461289837         461356313         461419897         461483984        
461545550         461615973         461678336         461741282        
461806697         461871352         461941676   

446458879

     447405127         447758079         458134053         460940901        
461004053         461071763         461140071         461215584        
461289894         461356321         461419947         461483992        
461545568         461615981         461678344         461741316        
461806713         461871360         461941908   

446458895

     447405390         447758137         458134293         460940919        
461004061         461071789         461140154         461215592        
461289902         461356347         461419962         461484008        
461545576         461616005         461678351         461741324        
461806754         461871394         461941940   

446459125

     447405432         447758145         458138252         460940927        
461004087         461071813         461140170         461215642        
461289985         461356370         461420002         461484024        
461545584         461616013         461678369         461741332        
461806762         461871428         461941965   

446459604

     447405788         447758319         458138260         460940935        
461004095         461071839         461140204         461215659        
461290009         461356388         461420028         461484057        
461545600         461616021         461678385         461741357        
461806788         461871493         461941973   

446460065

     447405846         447758418         458140225         460940943        
461004103         461071904         461140212         461215667        
461290017         461356396         461420036         461484081        
461545626         461616047         461678393         461741407        
461806796         461871535         461942005   

446460081

     447405986         447758442         458140324         460940950        
461004111         461071920         461140238         461215675        
461290033         461356404         461420051         461484123        
461545642         461616054         461678419         461741423        
461806804         461871543         461942070   

446460107

     447406109         447758616         458143328         460940968        
461004129         461071938         461140246         461215725        
461290041         461356412         461420077         461484149        
461545659         461616062         461678427         461741431        
461806838         461871568         461942179   

446460123

     447406398         447758673         458144300         460940976        
461004145         461071953         461140253         461215733        
461290058         461356446         461420085         461484164        
461545667         461616088         461678450         461741456        
461806895         461871584         461942369   

446460644

     447406570         447758681         458148723         460940992        
461004152         461071979         461140295         461215741        
461290124         461356461         461420093         461484172        
461545675         461616104         461678468         461741464        
461806952         461871592         461942427   

446461469

     447407552         447758715         458148756         460941016        
461004160         461072035         461140303         461215758        
461290157         461356487         461420119         461484180        
461545691         461616138         461678476         461741530        
461806960         461871600         461942492   

446461550

     447407966         447758749         458149580         460941024        
461004178         461072050         461140386         461215766        
461290165         461356503         461420143         461484198        
461545709         461616146         461678484         461741555        
461806978         461871659         461942591   

446461766

     447408360         447758806         458152287         460941032        
461004194         461072068         461140402         461215832        
461290215         461356529         461420176         461484297        
461545717         461616153         461678492         461741563        
461806986         461871683         461942740   

446462285

     447408733         447758822         458154333         460941040        
461004202         461072084         461140410         461215865        
461290256         461356545         461420234         461484412        
461545725         461616161         461678500         461741589        
461806994         461871709         461942757   

446462301

     447409004         447758848         458155124         460941057        
461004210         461072118         461140428         461215881        
461290272         461356552         461420291         461484420        
461545733         461616179         461678518         461741605        
461807000         461871725         461942773   

446462384

     447409186         447758855         458155348         460941065        
461004228         461072142         461140436         461215907        
461290280         461356560         461420309         461484446        
461545741         461616195         461678526         461741639        
461807018         461871774         461942807   

446462608

     447409400         447758939         458157328         460941073        
461004236         461072233         461140493         461215915        
461290298         461356578         461420341         461484479        
461545774         461616203         461678534         461741654        
461807026         461871782         461942831   

446462681

     447409418         447758947         458160066         460941081        
461004244         461072266         461140501         461215923        
461290330         461356586         461420416         461484503        
461545790         461616211         461678559         461741662        
461807034         461871808         461942856   

446462954

     447409525         447759093         458160843         460941099        
461004251         461072316         461140527         461215956        
461290413         461356602         461420424         461484511        
461545808         461616237         461678567         461741688        
461807042         461871840         461942864   

446463101

     447409806         447759119         458160850         460941107        
461004269         461072324         461140535         461216020        
461290421         461356628         461420440         461484529        
461545816         461616245         461678575         461741720        
461807067         461871873         461942872   

446463127

     447410135         447759127         458161288         460941115        
461004277         461072373         461140550         461216053        
461290462         461356677         461420457         461484545        
461545824         461616252         461678591         461741746        
461807083         461871881         461942906   

446463283

     447410325         447759200         458162443         460941123        
461004285         461072407         461140584         461216095        
461290470         461356719         461420465         461484560        
461545840         461616260         461678617         461741787        
461807133         461871899         461942971   

446463366

     447410358         447759242         458164951         460941149        
461004384         461072456         461140592         461216103        
461290488         461356735         461420515         461484578        
461545857         461616278         461678625         461741795        
461807174         461871915         461943052   

446463432

     447410564         447759432         458168127         460941156        
461004392         461072472         461140618         461216111        
461290496         461356750         461420580         461484610        
461545865         461616294         461678633         461741803        
461807182         461871923         461943078   

446463440

     447410796         447759473         458170891         460941164        
461004426         461072480         461140667         461216202        
461290512         461356800         461420606         461484644        
461545873         461616302         461678641         461741811        
461807190         461871956         461943086   

446464067

     447410952         447759507         458170909         460941172        
461004434         461072498         461140675         461216285        
461290538         461356818         461420614         461484701        
461545881         461616310         461678658         461741829        
461807208         461871998         461943094   

446464455

     447411075         447759531         458173101         460941180        
461004467         461072522         461140683         461216319        
461290553         461356826         461420648         461484719        
461545907         461616328         461678666         461741837        
461807216         461872004         461943102   

446464687

     447411158         447759648         458177227         460941198        
461004475         461072555         461140691         461216335        
461290561         461356842         461420655         461484743        
461545915         461616336         461678682         461741852        
461807265         461872020         461943110   

446464901

     447411273         447759697         458178704         460941206        
461004533         461072589         461140733         461216343        
461290579         461356859         461420663         461484776        
461545923         461616344         461678690         461741894        
461807273         461872053         461943128   

446464919

     447411380         447759846         458182995         460941230        
461004541         461072613         461140741         461216350        
461290603         461356875         461420689         461484792        
461545931         461616351         461678708         461741902        
461807299         461872079         461943136   

446465718

     447411455         447759937         458185758         460941248        
461004566         461072621         461140758         461216368        
461290652         461356883         461420697         461484818        
461545949         461616369         461678716         461741928        
461807315         461872095         461943193   

446466278

     447411463         447759945         458186897         460941255        
461004616         461072639         461140782         461216376        
461290694         461356958         461420713         461484859        
461545972         461616377         461678724         461741944        
461807349         461872137         461943219   

446466377

     447411505         447760026         458187572         460941263        
461004632         461072647         461140808         461216384        
461290710         461356966         461420721         461484867        
461545980         461616385         461678740         461741951        
461807356         461872152         461943243   

446466443

     447411521         447760042         458189123         460941289        
461004699         461072688         461140824         461216418        
461290728         461356990         461420739         461484883        
461545998         461616393         461678757         461741969        
461807364         461872293         461943276   

446466567

     447411653         447760075         458190758         460941305        
461004707         461072696         461140907         461216467        
461290736         461357006         461420770         461484917        
461546004         461616401         461678765         461742009        
461807372         461872319         461943292   

446466823

     447411687         447760091         458192598         460941313        
461004731         461072720         461140915         461216533        
461290744         461357030         461420796         461484958        
461546012         461616419         461678773         461742017        
461807380         461872327         461943318   



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

446466849

     447411851         447760273         458192622         460941321        
461004749         461072738         461140949         461216541        
461290751         461357063         461420804         461484990        
461546020         461616427         461678807         461742025        
461807414         461872335         461943334   

446466898

     447411901         447760299         458193844         460941339        
461004756         461072787         461140980         461216608        
461290769         461357097         461420820         461485088        
461546038         461616435         461678815         461742033        
461807422         461872343         461943359   

446467177

     447411968         447760422         458197027         460941347        
461004764         461072795         461141004         461216624        
461290777         461357105         461420887         461485096        
461546046         461616443         461678823         461742058        
461807430         461872350         461943367   

446467193

     447411984         447760562         458197829         460941354        
461004798         461072803         461141012         461216632        
461290819         461357121         461420895         461485120        
461546053         461616450         461678831         461742066        
461807448         461872368         461943409   

446467342

     447412057         447760604         458199080         460941362        
461004806         461072829         461141020         461216707        
461290827         461357147         461420903         461485138        
461546061         461616468         461678849         461742074        
461807455         461872376         461943466   

446467375

     447412255         447760679         458200813         460941370        
461004822         461072852         461141046         461216756        
461290835         461357188         461420937         461485211        
461546079         461616476         461678856         461742082        
461807463         461872384         461943490   

446467581

     447412453         447760729         458204179         460941388        
461004871         461072860         461141061         461216764        
461290843         461357196         461420945         461485229        
461546087         461616492         461678864         461742108        
461807471         461872392         461943508   

446468019

     447412578         447760802         458205531         460941404        
461004897         461072910         461141087         461216780        
461290868         461357212         461420978         461485252        
461546095         461616500         461678872         461742116        
461807489         461872418         461943516   

446468233

     447412628         447760943         458207305         460941412        
461004939         461072951         461141095         461216798        
461290884         461357220         461420994         461485278        
461546103         461616518         461678880         461742124        
461807497         461872426         461943524   

446468555

     447412636         447760968         458207404         460941438        
461004962         461072977         461141103         461216848        
461290892         461357261         461421000         461485294        
461546111         461616534         461678906         461742132        
461807513         461872434         461943532   

446468712

     447412693         447761008         458208428         460941446        
461004970         461072985         461141129         461216855        
461290934         461357279         461421018         461485336        
461546129         461616609         461678914         461742140        
461807521         461872467         461943581   

446469090

     447412776         447761024         458213170         460941453        
461004988         461073025         461141145         461216913        
461290942         461357295         461421034         461485351        
461546137         461616690         461678922         461742199        
461807539         461872525         461943599   

446469215

     447412784         447761081         458213246         460941461        
461005027         461073033         461141152         461216962        
461290959         461357311         461421067         461485369        
461546145         461616724         461678930         461742231        
461807562         461872533         461943649   

446469769

     447412818         447761305         458214293         460941479        
461005035         461073041         461141160         461216996        
461290967         461357337         461421083         461485450        
461546160         461616765         461678948         461742249        
461807570         461872541         461943672   

446469876

     447413188         447761347         458214624         460941503        
461005043         461073058         461141178         461217010        
461290991         461357352         461421117         461485468        
461546178         461616799         461678963         461742264        
461807588         461872582         461943698   

446470098

     447413287         447761396         458216314         460941537        
461005050         461073074         461141186         461217028        
461291056         461357360         461421125         461485476        
461546186         461616807         461678971         461742272        
461807604         461872590         461943722   

446470130

     447413386         447761420         458219516         460941545        
461005076         461073090         461141202         461217036        
461291072         461357386         461421141         461485484        
461546194         461616823         461678997         461742280        
461807612         461872608         461943839   

446470593

     447413410         447761438         458221546         460941552        
461005092         461073124         461141228         461217044        
461291098         461357394         461421158         461485526        
461546202         461616849         461679003         461742330        
461807620         461872665         461943896   

446470684

     447413527         447761529         458221926         460941560        
461005100         461073165         461141244         461217051        
461291130         461357402         461421166         461485591        
461546210         461616856         461679045         461742355        
461807646         461872681         461943904   

446470767

     447413592         447761545         458223112         460941586        
461005142         461073181         461141251         461217069        
461291163         461357410         461421182         461485633        
461546228         461616872         461679102         461742363        
461807687         461872715         461943912   

446471211

     447413626         447761602         458225034         460941602        
461005175         461073199         461141277         461217077        
461291171         461357436         461421190         461485641        
461546236         461616880         461679128         461742421        
461807695         461872731         461943953   

446471344

     447414079         447761610         458226099         460941628        
461005183         461073207         461141301         461217085        
461291221         461357469         461421240         461485658        
461546244         461616930         461679136         461742488        
461807703         461872764         461943979   

446471435

     447414087         447761651         458228343         460941636        
461005225         461073249         461141319         461217093        
461291247         461357527         461421273         461485674        
461546251         461616955         461679169         461742504        
461807729         461872772         461943995   

446471468

     447414285         447761669         458229036         460941644        
461005241         461073280         461141327         461217176        
461291254         461357535         461421281         461485724        
461546269         461616971         461679201         461742520        
461807752         461872822         461944027   

446471666

     447414368         447761735         458229564         460941651        
461005266         461073298         461141335         461217234        
461291262         461357543         461421307         461485740        
461546277         461617011         461679227         461742546        
461807778         461872871         461944050   

446471716

     447414640         447762006         458235819         460941669        
461005274         461073348         461141343         461217259        
461291270         461357550         461421315         461485757        
461546285         461617136         461679235         461742553        
461807794         461872889         461944076   

446471922

     447414848         447762105         458235975         460941677        
461005308         461073363         461141350         461217275        
461291288         461357576         461421323         461485765        
461546293         461617151         461679243         461742579        
461807828         461872897         461944084   

446472037

     447414863         447762113         458237393         460941693        
461005316         461073405         461141392         461217291        
461291296         461357592         461421331         461485773        
461546301         461617177         461679250         461742595        
461807851         461872905         461944092   

446472201

     447415209         447762121         458238029         460941701        
461005324         461073413         461141418         461217309        
461291304         461357600         461421349         461485781        
461546319         461617185         461679284         461742611        
461807877         461872913         461944118   

446472441

     447415233         447762188         458240769         460941719        
461005373         461073439         461141434         461217473        
461291338         461357626         461421356         461485807        
461546343         461617201         461679292         461742629        
461807885         461872962         461944159   

446472474

     447415241         447762212         458240876         460941727        
461005399         461073447         461141483         461217507        
461291346         461357659         461421364         461485849        
461546350         461617219         461679300         461742660        
461807893         461872996         461944167   

446472565

     447415324         447762220         458242054         460941735        
461005423         461073454         461141491         461217531        
461291361         461357683         461421406         461485898        
461546368         461617235         461679334         461742728        
461807901         461873002         461944175   

446472854

     447415464         447762238         458243375         460941750        
461005472         461073462         461141509         461217549        
461291395         461357725         461421430         461485914        
461546376         461617284         461679342         461742751        
461807919         461873028         461944209   

446473266

     447415696         447762337         458244928         460941776        
461005530         461073538         461141525         461217598        
461291403         461357758         461421471         461485922        
461546392         461617409         461679359         461742785        
461807935         461873044         461944217   

446473670

     447415746         447762402         458245610         460941784        
461005597         461073546         461141541         461217606        
461291429         461357774         461421505         461485930        
461546434         461617417         461679367         461742801        
461807968         461873069         461944266   

446473795

     447415944         447762477         458246782         460941792        
461005654         461073579         461141616         461217648        
461291445         461357782         461421513         461485997        
461546442         461617425         461679383         461742843        
461807976         461873077         461944308   

446473902

     447416074         447762626         458249448         460941800        
461005662         461073660         461141640         461217671        
461291486         461357790         461421521         461486029        
461546459         461617482         461679417         461742876        
461807984         461873085         461944316   

446474140

     447416157         447762659         458249737         460941818        
461005704         461073736         461141657         461217689        
461291510         461357808         461421562         461486037        
461546467         461617516         461679433         461742884        
461808016         461873143         461944357   

446474165

     447416223         447762667         458249992         460941826        
461005712         461073744         461141673         461217705        
461291536         461357816         461421596         461486060        
461546475         461617524         461679458         461742918        
461808024         461873150         461944373   

446474173

     447416231         447762766         458254380         460941834        
461005753         461073751         461141699         461217804        
461291544         461357832         461421612         461486136        
461546483         461617540         461679474         461742967        
461808032         461873168         461944415   

446474751

     447416330         447762816         458254943         460941842        
461005779         461073777         461141749         461217861        
461291569         461357857         461421620         461486169        
461546491         461617557         461679490         461743007        
461808057         461873192         461944423   

446474785

     447416504         447762832         458257128         460941867        
461005811         461073819         461141772         461217903        
461291585         461357881         461421646         461486193        
461546509         461617623         461679516         461743015        
461808099         461873200         461944431   

446474975

     447416611         447762907         458257821         460941883        
461005829         461073827         461141806         461217952        
461291593         461357899         461421729         461486250        
461546517         461617631         461679532         461743031        
461808115         461873275         461944449   

446475493

     447416751         447762964         458257847         460941933        
461005860         461073835         461141822         461217960        
461291619         461357915         461421745         461486276        
461546525         461617664         461679565         461743049        
461808123         461873283         461944480   

446475535

     447416850         447762980         458261237         460941941        
461005928         461073926         461141848         461217978        
461291627         461357949         461421752         461486284        
461546533         461617714         461679573         461743072        
461808131         461873317         461944498   

446475550

     447416868         447762998         458261583         460941958        
461005969         461073959         461141855         461217986        
461291650         461357956         461421778         461486334        
461546541         461617797         461679581         461743080        
461808156         461873325         461944506   

446475568

     447416876         447763020         458261906         460941966        
461005985         461073967         461141889         461218018        
461291676         461357964         461421810         461486367        
461546558         461617805         461679607         461743098        
461808164         461873333         461944514   

446475741

     447417056         447763038         458262466         460941974        
461006009         461073983         461141905         461218034        
461291718         461357980         461421836         461486375        
461546566         461617847         461679649         461743106        
461808172         461873341         461944555   

446475790

     447417155         447763046         458263167         460942022        
461006017         461074015         461141913         461218042        
461291742         461358020         461421844         461486383        
461546582         461617854         461679680         461743114        
461808222         461873432         461944589   

446475899

     447417247         447763160         458263373         460942030        
461006025         461074049         461141988         461218083        
461291759         461358046         461421851         461486391        
461546590         461617888         461679698         461743122        
461808230         461873457         461944597   

446475931

     447417312         447763251         458264538         460942048        
461006058         461074064         461141996         461218117        
461291783         461358053         461421893         461486425        
461546608         461617920         461679706         461743148        
461808263         461873465         461944613   

446476293

     447417411         447763418         458267184         460942063        
461006066         461074072         461142002         461218125        
461291817         461358061         461421901         461486458        
461546616         461617946         461679755         461743171        
461808271         461873507         461944720   

446476590

     447417445         447763483         458268794         460942089        
461006074         461074080         461142010         461218133        
461291858         461358095         461421919         461486474        
461546624         461617987         461679805         461743189        
461808289         461873580         461944753   

446476624

     447417700         447763525         458269164         460942105        
461006082         461074106         461142036         461218158        
461291874         461358111         461421950         461486524        
461546632         461617995         461679847         461743213        
461808305         461873598         461944787   

446477184

     447417932         447763533         458270790         460942113        
461006116         461074114         461142093         461218174        
461291882         461358137         461421992         461486540        
461546640         461618001         461679854         461743239        
461808313         461873630         461944829   

446477200

     447418096         447763558         458271657         460942121        
461006132         461074171         461142143         461218208        
461291916         461358160         461422016         461486557        
461546657         461618019         461679870         461743247        
461808339         461873671         461944852   

446477390

     447418161         447763566         458273711         460942139        
461006140         461074189         461142168         461218224        
461291924         461358186         461422032         461486573        
461546665         461618035         461679896         461743262        
461808347         461873713         461944878   



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

446477424

     447418252         447763673         458275211         460942154        
461006157         461074197         461142192         461218240        
461291932         461358210         461422057         461486615        
461546681         461618050         461679920         461743288        
461808354         461873754         461944902   

446477473

     447418328         447763707         458276151         460942162        
461006165         461074205         461142259         461218307        
461291940         461358236         461422081         461486631        
461546699         461618100         461679953         461743296        
461808362         461873762         461944928   

446477549

     447418484         447763749         458278009         460942170        
461006199         461074239         461142267         461218356        
461291957         461358244         461422099         461486680        
461546707         461618183         461679961         461743304        
461808370         461873788         461944985   

446478414

     447418567         447763921         458278330         460942188        
461006215         461074254         461142291         461218380        
461291965         461358251         461422172         461486714        
461546715         461618217         461679979         461743320        
461808404         461873929         461945016   

446478653

     447418633         447763939         458281771         460942196        
461006231         461074262         461142317         461218406        
461291973         461358269         461422180         461486730        
461546723         461618241         461679987         461743338        
461808412         461873994         461945073   

446479057

     447418666         447764051         458284155         460942220        
461006264         461074270         461142325         461218422        
461291981         461358277         461422263         461486748        
461546731         461618258         461680035         461743346        
461808420         461874042         461945081   

446479172

     447418732         447764101         458285707         460942238        
461006298         461074288         461142333         461218430        
461292005         461358293         461422297         461486755        
461546756         461618266         461680043         461743361        
461808438         461874075         461945149   

446479271

     447418823         447764234         458286606         460942246        
461006330         461074296         461142358         461218489        
461292054         461358335         461422313         461486763        
461546764         461618274         461680076         461743379        
461808446         461874083         461945156   

446479297

     447419011         447764283         458292190         460942253        
461006413         461074304         461142366         461218505        
461292070         461358350         461422321         461486839        
461546772         461618308         461680084         461743387        
461808487         461874117         461945164   

446479420

     447419185         447764309         458295334         460942261        
461006447         461074312         461142374         461218539        
461292088         461358368         461422347         461486904        
461546780         461618316         461680092         461743395        
461808495         461874133         461945180   

446479545

     447419300         447764341         458297280         460942279        
461006454         461074320         461142382         461218653        
461292096         461358434         461422354         461486920        
461546798         461618340         461680118         461743403        
461808537         461874141         461945222   

446479586

     447419359         447764531         458302346         460942287        
461006462         461074346         461142390         461218679        
461292104         461358442         461422388         461486953        
461546806         461618365         461680126         461743445        
461808552         461874174         461945255   

446479594

     447419466         447764630         458303021         460942295        
461006470         461074353         461142440         461218687        
461292112         461358467         461422412         461486987        
461546814         461618407         461680134         461743486        
461808578         461874216         461945263   

446479875

     447419581         447764689         458305455         460942303        
461006496         461074379         461142473         461218695        
461292146         461358491         461422438         461486995        
461546822         461618431         461680142         461743510        
461808602         461874224         461945271   

446479974

     447419607         447764697         458307287         460942311        
461006512         461074387         461142499         461218703        
461292153         461358533         461422446         461487027        
461546830         461618480         461680159         461743536        
461808628         461874265         461945289   

446480584

     447419698         447764705         458310893         460942352        
461006538         461074395         461142515         461218737        
461292161         461358558         461422461         461487068        
461546848         461618514         461680167         461743551        
461808644         461874307         461945297   

446480618

     447419714         447764762         458312519         460942378        
461006546         461074403         461142564         461218745        
461292187         461358582         461422479         461487076        
461546855         461618522         461680175         461743569        
461808651         461874315         461945313   

446480832

     447419805         447764812         458314291         460942386        
461006553         461074411         461142572         461218752        
461292195         461358590         461422529         461487118        
461546863         461618548         461680282         461743585        
461808669         461874323         461945354   

446481400

     447419813         447764853         458316742         460942394        
461006579         461074429         461142580         461218778        
461292203         461358632         461422545         461487126        
461546871         461618571         461680308         461743619        
461808693         461874331         461945370   

446481707

     447420159         447764903         458317047         460942402        
461006702         461074437         461142606         461218844        
461292237         461358657         461422610         461487142        
461546889         461618589         461680332         461743627        
461808701         461874356         461945396   

446481848

     447420332         447765025         458319696         460942410        
461006710         461074478         461142614         461218893        
461292252         461358681         461422628         461487175        
461546970         461618621         461680340         461743668        
461808727         461874364         461945404   

446481954

     447420407         447765074         458323029         460942428        
461006728         461074502         461142655         461218901        
461292260         461358699         461422636         461487183        
461547002         461618662         461680365         461743700        
461808735         461874372         461945412   

446482044

     447420514         447765264         458323664         460942436        
461006736         461074510         461142671         461218919        
461292278         461358707         461422651         461487209        
461547085         461618670         461680399         461743759        
461808768         461874398         461945420   

446482085

     447420589         447765389         458329026         460942451        
461006827         461074536         461142705         461218927        
461292302         461358723         461422677         461487217        
461547093         461618688         461680431         461743783        
461808776         461874414         461945479   

446482218

     447420795         447765413         458329885         460942469        
461006835         461074551         461142713         461218935        
461292310         461358756         461422743         461487241        
461547101         461618696         461680449         461743825        
461808784         461874422         461945537   

446482291

     447420829         447765488         458331279         460942477        
461006843         461074585         461142721         461218943        
461292336         461358764         461422768         461487258        
461547119         461618761         461680464         461743858        
461808818         461874448         461945545   

446482317

     447420860         447765611         458331527         460942485        
461006868         461074593         461142739         461218976        
461292351         461358772         461422776         461487282        
461547127         461618811         461680480         461743866        
461808826         461874463         461945552   

446482358

     447421132         447765629         458331774         460942493        
461006900         461074601         461142747         461219024        
461292369         461358780         461422800         461487290        
461547135         461618852         461680498         461743890        
461808834         461874497         461945586   

446482796

     447421264         447765678         458331899         460942501        
461006918         461074635         461142754         461219073        
461292401         461358806         461422818         461487316        
461547150         461618878         461680506         461743908        
461808842         461874521         461945594   

446483380

     447421611         447765686         458332236         460942519        
461006991         461074650         461142770         461219081        
461292427         461358814         461422826         461487324        
461547184         461618894         461680514         461743924        
461808867         461874562         461945602   

446483794

     447421942         447765702         458335759         460942535        
461007049         461074668         461142804         461219099        
461292450         461358848         461422834         461487332        
461547259         461618936         461680522         461743965        
461808883         461874596         461945610   

446483927

     447421967         447765710         458338746         460942543        
461007056         461074676         461142812         461219123        
461292468         461358855         461422867         461487340        
461547267         461618944         461680555         461743973        
461808917         461874612         461945644   

446484438

     447422031         447765843         458341302         460942550        
461007064         461074684         461142838         461219131        
461292476         461358863         461422875         461487365        
461547291         461618951         461680563         461743981        
461808933         461874620         461945677   

446484503

     447422148         447765900         458341435         460942576        
461007122         461074692         461142879         461219149        
461292484         461358871         461422917         461487373        
461547309         461618977         461680613         461744039        
461808958         461874687         461945693   

446484578

     447422155         447766007         458344173         460942584        
461007163         461074700         461142895         461219164        
461292492         461358889         461422958         461487399        
461547317         461618985         461680621         461744054        
461808966         461874737         461945701   

446484966

     447422171         447766049         458344850         460942592        
461007171         461074734         461142911         461219172        
461292518         461358897         461422990         461487423        
461547325         461618993         461680654         461744070        
461808990         461874778         461945735   

446485419

     447422205         447766056         458348133         460942618        
461007213         461074742         461142937         461219206        
461292526         461358947         461423014         461487472        
461547341         461619009         461680662         461744104        
461809014         461874877         461945743   

446485450

     447422288         447766072         458350915         460942626        
461007221         461074783         461142952         461219222        
461292534         461358988         461423022         461487480        
461547382         461619041         461680670         461744112        
461809022         461874901         461945792   

446485575

     447422320         447766080         458352457         460942659        
461007239         461074791         461142960         461219255        
461292559         461359010         461423048         461487498        
461547408         461619058         461680712         461744120        
461809048         461874919         461945826   

446486003

     447422361         447766122         458352531         460942667        
461007262         461074825         461142978         461219271        
461292567         461359069         461423071         461487522        
461547416         461619066         461680738         461744179        
461809055         461874927         461945859   

446486136

     447422387         447766189         458352614         460942675        
461007270         461074841         461142994         461219289        
461292575         461359101         461423089         461487530        
461547432         461619082         461680787         461744187        
461809063         461874943         461945875   

446486144

     447422569         447766205         458358694         460942683        
461007288         461074858         461143034         461219313        
461292591         461359143         461423121         461487548        
461547440         461619090         461680837         461744203        
461809089         461874968         461945909   

446486904

     447422585         447766379         458359007         460942691        
461007320         461074874         461143059         461219339        
461292609         461359150         461423147         461487555        
461547499         461619108         461680860         461744245        
461809097         461874976         461945958   

446487316

     447422619         447766460         458364312         460942709        
461007379         461074890         461143158         461219347        
461292617         461359168         461423170         461487571        
461547507         461619124         461680894         461744252        
461809105         461874992         461945974   

446487357

     447422692         447766684         458368107         460942717        
461007395         461074908         461143166         461219354        
461292625         461359176         461423188         461487605        
461547515         461619140         461680902         461744294        
461809113         461875023         461945982   

446487407

     447422825         447766726         458370434         460942725        
461007403         461074932         461143182         461219370        
461292633         461359184         461423196         461487613        
461547523         461619157         461680928         461744302        
461809139         461875056         461946006   

446487423

     447423146         447766817         458374790         460942733        
461007411         461074957         461143232         461219412        
461292641         461359192         461423246         461487639        
461547531         461619181         461680936         461744328        
461809147         461875064         461946014   

446487753

     447423377         447766825         458374865         460942758        
461007452         461074999         461143240         461219420        
461292658         461359200         461423279         461487647        
461547572         461619199         461680944         461744336        
461809154         461875072         461946030   

446487852

     447423617         447766858         458375904         460942766        
461007478         461075012         461143265         461219446        
461292666         461359234         461423303         461487654        
461547606         461619215         461680951         461744344        
461809162         461875098         461946048   

446488140

     447423955         447766924         458376522         460942774        
461007510         461075020         461143273         461219461        
461292674         461359275         461423311         461487688        
461547614         461619256         461680993         461744369        
461809170         461875114         461946055   

446488249

     447424201         447767021         458376985         460942782        
461007536         461075038         461143299         461219479        
461292682         461359283         461423329         461487696        
461547648         461619314         461681009         461744393        
461809188         461875163         461946089   

446488520

     447424441         447767096         458380615         460942790        
461007627         461075079         461143331         461219487        
461292690         461359291         461423352         461487704        
461547747         461619322         461681017         461744419        
461809196         461875239         461946105   

446488850

     447424771         447767112         458381050         460942857        
461007635         461075087         461143349         461219511        
461292708         461359309         461423360         461487712        
461547796         461619413         461681025         461744427        
461809204         461875247         461946113   

446489429

     447424813         447767237         458381704         460942865        
461007650         461075152         461143356         461219560        
461292716         461359317         461423428         461487738        
461547804         461619454         461681033         461744450        
461809212         461875254         461946139   

446489460

     447425307         447767260         458383239         460942931        
461007668         461075160         461143364         461219578        
461292724         461359325         461423436         461487746        
461547812         461619470         461681074         461744468        
461809246         461875312         461946154   

446489593

     447425398         447767310         458387941         460942949        
461007676         461075178         461143372         461219586        
461292732         461359333         461423493         461487761        
461547820         461619488         461681082         461744492        
461809287         461875320         461946162   

446489684

     447425406         447767401         458389996         460942956        
461007726         461075194         461143380         461219610        
461292740         461359341         461423501         461487787        
461547846         461619504         461681116         461744518        
461809295         461875361         461946170   



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

446489783

     447425471         447767542         458390747         460942972        
461007734         461075202         461143398         461219651        
461292757         461359358         461423519         461487803        
461547887         461619546         461681124         461744542        
461809303         461875379         461946188   

446490138

     447425588         447767583         458394087         460942998        
461007767         461075210         461143406         461219677        
461292765         461359366         461423527         461487852        
461547911         461619561         461681132         461744559        
461809311         461875395         461946196   

446490617

     447425661         447767641         458397114         460943012        
461007775         461075228         461143422         461219750        
461292773         461359390         461423543         461487894        
461547978         461619587         461681165         461744567        
461809345         461875403         461946204   

446490849

     447425752         447767757         458397940         460943046        
461007783         461075236         461143455         461219776        
461292781         461359416         461423584         461487902        
461548000         461619595         461681181         461744617        
461809352         461875429         461946238   

446491011

     447426065         447767781         458398013         460943053        
461007833         461075251         461143471         461219800        
461292799         461359432         461423592         461487928        
461548026         461619603         461681199         461744625        
461809360         461875452         461946246   

446491136

     447426172         447767807         458399763         460943111        
461007874         461075277         461143497         461219826        
461292807         461359465         461423618         461487936        
461548042         461619637         461681207         461744658        
461809378         461875460         461946253   

446491169

     447426214         447767823         458404217         460943137        
461007882         461075293         461143505         461219875        
461292815         461359473         461423634         461487985        
461548075         461619645         461681215         461744666        
461809386         461875486         461946261   

446491219

     447426347         447768045         458404662         460943145        
461007908         461075343         461143521         461219917        
461292823         461359481         461423642         461488033        
461548117         461619694         461681231         461744740        
461809394         461875502         461946295   

446491599

     447426487         447768052         458405982         460943194        
461007916         461075350         461143570         461219933        
461292831         461359499         461423659         461488041        
461548166         461619710         461681306         461744757        
461809410         461875544         461946345   

446492084

     447426503         447768144         458406303         460943202        
461007965         461075384         461143588         461219982        
461292849         461359507         461423675         461488058        
461548174         461619736         461681314         461744807        
461809444         461875551         461946352   

446492183

     447426610         447768219         458406485         460943236        
461007981         461075392         461143620         461220006        
461292856         461359515         461423683         461488074        
461548216         461619751         461681330         461744815        
461809451         461875569         461946394   

446492357

     447426776         447768250         458408671         460943269        
461007999         461075426         461143687         461220014        
461292864         461359523         461423691         461488082        
461548224         461619777         461681348         461744831        
461809469         461875577         461946402   

446492662

     447426784         447768425         458412368         460943277        
461008005         461075459         461143695         461220030        
461292872         461359531         461423709         461488090        
461548299         461619793         461681355         461744849        
461809477         461875593         461946410   

446492746

     447426842         447768482         458420734         460943327        
461008013         461075467         461143729         461220105        
461292898         461359572         461423717         461488108        
461548323         461619801         461681363         461744864        
461809485         461875601         461946428   

446493363

     447426941         447768540         458429198         460943350        
461008096         461075475         461143745         461220121        
461292906         461359580         461423725         461488116        
461548349         461619868         461681371         461744872        
461809493         461875619         461946444   

446493371

     447427162         447768581         458432226         460943376        
461008120         461075491         461143760         461220154        
461292914         461359598         461423733         461488165        
461548364         461619876         461681405         461744898        
461809519         461875627         461946493   

446493702

     447427253         447768748         458436367         460943384        
461008187         461075509         461143810         461220196        
461292930         461359689         461423741         461488173        
461548380         461619884         461681462         461744906        
461809527         461875635         461946501   

446493835

     447427444         447768805         458438496         460943418        
461008278         461075517         461143836         461220220        
461292948         461359705         461423774         461488181        
461548422         461619967         461681488         461744997        
461809535         461875643         461946519   

446493900

     447427600         447768854         458442209         460943434        
461008310         461075533         461143844         461220246        
461292963         461359754         461423816         461488199        
461548455         461620015         461681520         461745010        
461809568         461875676         461946527   

446493918

     447427659         447768862         458442472         460943442        
461008328         461075558         461143851         461220261        
461292997         461359796         461423824         461488223        
461548463         461620023         461681579         461745036        
461809576         461875692         461946543   

446494122

     447427667         447768953         458450384         460943475        
461008351         461075574         461143927         461220295        
461293003         461359820         461423832         461488306        
461548497         461620031         461681587         461745051        
461809584         461875700         461946550   

446494197

     447427741         447769084         458456035         460943483        
461008377         461075582         461143935         461220311        
461293011         461359895         461423865         461488322        
461548554         461620056         461681611         461745069        
461809592         461875726         461946576   

446494296

     447428103         447769126         458461381         460943491        
461008401         461075590         461143943         461220329        
461293029         461359911         461423873         461488330        
461548604         461620064         461681637         461745085        
461809618         461875742         461946584   

446494304

     447428210         447769167         458461647         460943574        
461008427         461075624         461143976         461220337        
461293037         461359952         461423881         461488371        
461548646         461620072         461681660         461745093        
461809659         461875759         461946592   

446494338

     447428285         447769175         458463072         460943590        
461008476         461075632         461144016         461220394        
461293045         461359960         461423907         461488405        
461548653         461620080         461681678         461745119        
461809667         461875809         461946626   

446494460

     447428350         447769258         458466216         460943608        
461008500         461075640         461144057         461220402        
461293052         461359978         461423964         461488413        
461548695         461620106         461681694         461745143        
461809709         461875825         461946634   

446494635

     447428533         447769282         458469137         460943624        
461008518         461075673         461144065         461220428        
461293078         461360000         461423972         461488439        
461548703         461620114         461681710         461745168        
461809717         461875833         461946659   

446495475

     447428616         447769399         458470762         460943632        
461008526         461075699         461144099         461220444        
461293094         461360018         461423998         461488447        
461548711         461620148         461681736         461745234        
461809725         461875841         461946691   

446495558

     447428632         447769472         458470887         460943640        
461008542         461075707         461144107         461220485        
461293102         461360034         461424053         461488462        
461548760         461620155         461681769         461745259        
461809758         461875866         461946766   

446495673

     447428947         447769605         458474533         460943657        
461008567         461075723         461144123         461220493        
461293128         461360042         461424079         461488488        
461548778         461620205         461681793         461745267        
461809790         461875874         461946774   

446496390

     447429002         447769688         458475464         460943665        
461008583         461075731         461144131         461220519        
461293144         461360059         461424095         461488496        
461548786         461620221         461681801         461745291        
461809808         461875916         461946782   

446496622

     447429218         447769704         458477981         460943673        
461008591         461075749         461144149         461220535        
461293151         461360067         461424103         461488512        
461548836         461620239         461681819         461745325        
461809881         461875924         461946899   

446496960

     447429242         447769852         458481967         460943681        
461008609         461075756         461144164         461220543        
461293169         461360109         461424111         461488520        
461548844         461620254         461681827         461745341        
461809907         461875940         461946907   

446497026

     447429382         447769902         458482775         460943707        
461008617         461075764         461144172         461220576        
461293177         461360133         461424137         461488546        
461548869         461620262         461681835         461745358        
461809923         461875981         461946931   

446497919

     447429572         447769928         458484557         460943749        
461008641         461075798         461144214         461220584        
461293193         461360190         461424145         461488553        
461548877         461620288         461681843         461745366        
461809931         461876013         461946956   

446498016

     447429762         447770017         458485430         460943764        
461008682         461075806         461144271         461220592        
461293219         461360240         461424186         461488561        
461549008         461620312         461681926         461745374        
461809956         461876021         461946964   

446499527

     447429812         447770074         458486909         460943814        
461008724         461075814         461144321         461220600        
461293227         461360273         461424194         461488587        
461549016         461620338         461681934         461745416        
461809972         461876096         461946980   

446500316

     447430331         447770108         458490455         460943855        
461008757         461075830         461144339         461220626        
461293235         461360281         461424202         461488595        
461549024         461620346         461681983         461745440        
461809980         461876120         461946998   

446500555

     447430372         447770199         458490471         460943863        
461008765         461075848         461144362         461220634        
461293243         461360299         461424228         461488603        
461549099         461620353         461681991         461745457        
461809998         461876138         461947012   

446500605

     447430521         447770249         458494556         460943889        
461008773         461075855         461144396         461220642        
461293250         461360307         461424236         461488629        
461549123         461620395         461682007         461745473        
461810020         461876146         461947020   

446501231

     447430653         447770256         458494945         460943996        
461008799         461075863         461144446         461220675        
461293268         461360315         461424368         461488637        
461549131         461620411         461682015         461745481        
461810038         461876153         461947038   

446501249

     447430703         447770413         458495090         460944002        
461008831         461075871         461144453         461220691        
461293276         461360331         461424376         461488645        
461549149         461620445         461682056         461745507        
461810053         461876161         461947061   

446501298

     447430828         447770439         458496056         460944036        
461008872         461075905         461144487         461220717        
461293284         461360349         461424426         461488652        
461549156         461620478         461682072         461745523        
461810079         461876229         461947194   

446501736

     447430927         447770454         458496114         460944051        
461008880         461075913         461144537         461220741        
461293300         461360372         461424459         461488660        
461549172         461620502         461682080         461745556        
461810087         461876237         461947228   

446502155

     447431016         447770512         458497559         460944069        
461008898         461075939         461144578         461220774        
461293318         461360380         461424525         461488678        
461549198         461620510         461682114         461745564        
461810095         461876286         461947236   

446502163

     447431180         447770637         458499027         460944085        
461008906         461075962         461144636         461220790        
461293326         461360448         461424541         461488694        
461549214         461620528         461682163         461745655        
461810111         461876310         461947244   

446502171

     447431230         447770710         458505328         460944093        
461008914         461075970         461144644         461220824        
461293334         461360455         461424558         461488702        
461549230         461620551         461682221         461745663        
461810129         461876344         461947269   

446502312

     447431388         447770751         458509692         460944143        
461008930         461076002         461144651         461220865        
461293359         461360463         461424566         461488728        
461549255         461620577         461682239         461745689        
461810137         461876351         461947285   

446502627

     447431529         447770801         458510328         460944150        
461008955         461076028         461144685         461220907        
461293367         461360471         461424582         461488751        
461549297         461620601         461682270         461745705        
461810145         461876369         461947293   

446502882

     447431537         447770868         458510393         460944168        
461008963         461076036         461144719         461220931        
461293375         461360505         461424590         461488769        
461549313         461620627         461682296         461745713        
461810152         461876385         461947335   

446502981

     447431545         447770918         458510989         460944184        
461008989         461076077         461144727         461220949        
461293391         461360539         461424624         461488785        
461549321         461620650         461682304         461745754        
461810160         461876393         461947343   

446503062

     447431586         447771007         458511466         460944192        
461009011         461076101         461144776         461220980        
461293409         461360562         461424632         461488801        
461549354         461620718         461682353         461745796        
461810178         461876443         461947350   

446503179

     447432030         447771031         458511482         460944275        
461009045         461076127         461144792         461221061        
461293417         461360588         461424640         461488843        
461549388         461620734         461682403         461745838        
461810186         461876476         461947368   

446503237

     447432105         447771197         458512860         460944325        
461009052         461076135         461144818         461221087        
461293425         461360604         461424681         461488868        
461549412         461620742         461682411         461745853        
461810194         461876484         461947376   

446503336

     447432212         447771213         458513082         460944333        
461009086         461076143         461144834         461221095        
461293433         461360620         461424699         461488876        
461549420         461620759         461682478         461745911        
461810202         461876567         461947384   

446503534

     447432303         447771387         458514452         460944358        
461009136         461076150         461144883         461221129        
461293458         461360638         461424715         461488900        
461549495         461620767         461682486         461745937        
461810236         461876575         461947400   

446503682

     447432568         447771411         458516754         460944382        
461009185         461076176         461144925         461221160        
461293466         461360653         461424749         461488991        
461549503         461620783         461682528         461745952        
461810269         461876591         461947426   



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

446503732

     447432709         447771460         458517091         460944457        
461009227         461076184         461144933         461221186        
461293474         461360703         461424756         461489056        
461549529         461620809         461682577         461745960        
461810285         461876609         461947434   

446503880

     447432907         447771668         458518057         460944465        
461009276         461076200         461144958         461221194        
461293482         461360729         461424780         461489098        
461549537         461620825         461682585         461745994        
461810293         461876625         461947442   

446503930

     447432972         447771676         458519105         460944499        
461009292         461076234         461145021         461221210        
461293490         461360737         461424806         461489114        
461549545         461620866         461682627         461746000        
461810301         461876633         461947467   

446503963

     447433087         447771759         458519840         460944507        
461009300         461076267         461145047         461221269        
461293508         461360745         461424814         461489122        
461549552         461620890         461682635         461746034        
461810327         461876658         461947475   

446504391

     447433137         447771809         458522554         460944531        
461009318         461076275         461145054         461221285        
461293532         461360752         461424855         461489130        
461549560         461620908         461682643         461746042        
461810335         461876682         461947483   

446504631

     447433285         447771825         458524642         460944549        
461009334         461076291         461145070         461221293        
461293540         461360760         461424889         461489163        
461549586         461620965         461682650         461746059        
461810343         461876690         461947491   

446504896

     447433343         447771940         458525391         460944598        
461009342         461076325         461145096         461221319        
461293565         461360794         461424962         461489171        
461549602         461620973         461682718         461746075        
461810350         461876708         461947509   

446504912

     447433459         447772039         458526274         460944630        
461009391         461076333         461145104         461221335        
461293573         461360828         461424970         461489189        
461549636         461620981         461682726         461746091        
461810368         461876724         461947525   

446504938

     447433541         447772062         458526712         460944648        
461009409         461076341         461145138         461221350        
461293599         461360844         461425019         461489213        
461549651         461621005         461682759         461746109        
461810376         461876757         461947541   

446505000

     447433830         447772211         458526803         460944655        
461009441         461076366         461145153         461221368        
461293607         461360851         461425027         461489239        
461549693         461621021         461682767         461746125        
461810400         461876781         461947566   

446505372

     447434028         447772229         458527512         460944689        
461009524         461076390         461145187         461221384        
461293615         461360877         461425050         461489247        
461549768         461621039         461682783         461746141        
461810418         461876856         461947574   

446505919

     447434044         447772252         458528411         460944762        
461009540         461076408         461145195         461221400        
461293623         461360885         461425068         461489254        
461549784         461621070         461682809         461746158        
461810475         461876864         461947582   

446506388

     447434168         447772310         458529351         460944796        
461009565         461076416         461145203         461221434        
461293656         461360919         461425084         461489288        
461549842         461621138         461682874         461746174        
461810525         461876898         461947616   

446506461

     447434234         447772344         458535267         460944804        
461009573         461076424         461145211         461221442        
461293664         461360927         461425092         461489296        
461549859         461621153         461682890         461746182        
461810566         461876922         461947624   

446506750

     447434366         447772351         458540028         460944812        
461009581         461076432         461145229         461221459        
461293672         461360935         461425126         461489312        
461549883         461621161         461682916         461746190        
461810608         461876955         461947640   

446506966

     447434390         447772393         458541299         460944853        
461009599         461076457         461145237         461221509        
461293680         461360950         461425142         461489320        
461549917         461621260         461682940         461746208        
461810624         461876963         461947657   

446507238

     447434507         447772500         458542115         460944861        
461009607         461076481         461145252         461221558        
461293698         461360984         461425175         461489338        
461549925         461621286         461682981         461746224        
461810632         461876997         461947673   

446507337

     447434689         447772567         458544673         460944895        
461009623         461076499         461145260         461221574        
461293706         461360992         461425191         461489346        
461549941         461621310         461682999         461746232        
461810681         461877003         461947707   

446507451

     447435025         447772575         458545589         460944903        
461009631         461076507         461145294         461221624        
461293714         461361016         461425233         461489361        
461549958         461621328         461683013         461746240        
461810749         461877011         461947756   

446507899

     447435199         447772641         458549094         460944952        
461009680         461076515         461145344         461221657        
461293722         461361024         461425274         461489387        
461549974         461621336         461683021         461746257        
461810756         461877029         461947798   

446508202

     447435207         447772690         458550191         460945017        
461009698         461076523         461145393         461221673        
461293748         461361065         461425308         461489411        
461549982         461621344         461683039         461746281        
461810871         461877037         461947806   

446508319

     447435231         447772856         458551009         460945058        
461009755         461076549         461145419         461221681        
461293763         461361131         461425357         461489429        
461549990         461621351         461683054         461746299        
461810889         461877060         461947822   

446508525

     447435413         447772914         458551660         460945090        
461009789         461076572         461145427         461221699        
461293771         461361172         461425431         461489437        
461550006         461621385         461683070         461746315        
461810905         461877078         461947848   

446509028

     447435496         447772948         458552056         460945124        
461009805         461076598         461145484         461221764        
461293789         461361180         461425464         461489445        
461550071         461621393         461683096         461746323        
461810913         461877086         461947855   

446509754

     447435652         447772963         458554896         460945157        
461009813         461076606         461145492         461221772        
461293797         461361198         461425472         461489494        
461550147         461621401         461683104         461746349        
461810954         461877110         461947863   

446509796

     447435801         447772997         458560190         460945181        
461009821         461076622         461145518         461221830        
461293805         461361206         461425480         461489510        
461550154         461621419         461683120         461746372        
461810970         461877151         461947871   

446509861

     447435876         447773136         458560513         460945272        
461009920         461076630         461145559         461221848        
461293821         461361230         461425498         461489528        
461550162         461621427         461683138         461746398        
461810988         461877169         461947889   

446510075

     447435884         447773193         458562576         460945298        
461009938         461076648         461145567         461221855        
461293839         461361248         461425506         461489536        
461550212         461621443         461683146         461746414        
461811028         461877235         461947905   

446510083

     447436163         447773227         458562667         460945314        
461009946         461076663         461145583         461221889        
461293854         461361255         461425522         461489569        
461550246         461621468         461683153         461746513        
461811051         461877268         461947913   

446510091

     447436205         447773318         458564838         460945330        
461009961         461076671         461145591         461221897        
461293870         461361289         461425530         461489577        
461550253         461621492         461683161         461746521        
461811077         461877284         461947921   

446510109

     447436262         447773433         458567351         460945348        
461009979         461076697         461145609         461221913        
461293896         461361305         461425563         461489585        
461550261         461621518         461683211         461746539        
461811085         461877318         461947939   

446510380

     447436411         447773581         458568292         460945413        
461009987         461076713         461145617         461221921        
461293904         461361321         461425605         461489619        
461550279         461621534         461683252         461746570        
461811119         461877342         461947947   

446510398

     447436577         447773631         458570058         460945421        
461009995         461076754         461145625         461221939        
461293920         461361339         461425613         461489668        
461550287         461621542         461683278         461746588        
461811135         461877375         461947954   

446510760

     447436726         447773656         458571031         460945447        
461010019         461076812         461145690         461221962        
461293953         461361354         461425621         461489684        
461550303         461621575         461683286         461746620        
461811150         461877383         461947962   

446510927

     447436817         447773722         458572609         460945454        
461010027         461076846         461145708         461221970        
461293961         461361362         461425647         461489692        
461550345         461621583         461683328         461746653        
461811176         461877417         461947988   

446511107

     447436858         447773870         458575719         460945488        
461010068         461076853         461145716         461222069        
461293979         461361388         461425662         461489718        
461550352         461621591         461683377         461746703        
461811184         461877433         461948010   

446511537

     447436866         447773896         458576410         460945512        
461010076         461076861         461145724         461222085        
461293987         461361396         461425688         461489734        
461550402         461621609         461683385         461746711        
461811218         461877441         461948028   

446511768

     447436908         447773961         458576857         460945538        
461010100         461076879         461145732         461222101        
461294001         461361404         461425696         461489767        
461550410         461621617         461683435         461746729        
461811226         461877458         461948051   

446511883

     447437047         447773995         458578721         460945553        
461010159         461076903         461145757         461222135        
461294019         461361412         461425746         461489775        
461550477         461621625         461683443         461746737        
461811242         461877466         461948077   

446512006

     447437260         447774084         458580727         460945587        
461010175         461076929         461145815         461222143        
461294027         461361420         461425753         461489783        
461550485         461621633         461683450         461746745        
461811291         461877482         461948127   

446512089

     447437310         447774118         458580941         460945629        
461010191         461076937         461145831         461222200        
461294035         461361438         461425761         461489791        
461550519         461621641         461683492         461746786        
461811317         461877490         461948150   

446512196

     447437328         447774225         458581204         460945637        
461010217         461076978         461145849         461222234        
461294043         461361446         461425779         461489817        
461550543         461621658         461683518         461746802        
461811325         461877557         461948168   

446512386

     447437419         447774233         458582129         460945660        
461010225         461076986         461145856         461222333        
461294050         461361461         461425803         461489833        
461550550         461621682         461683526         461746810        
461811358         461877599         461948176   

446512477

     447437617         447774308         458586179         460945686        
461010258         461077026         461145872         461222366        
461294068         461361487         461425837         461489858        
461550576         461621724         461683534         461746836        
461811374         461877615         461948192   

446512501

     447437906         447774449         458587359         460945694        
461010274         461077034         461145906         461222408        
461294084         461361511         461425845         461489882        
461550584         461621732         461683542         461746885        
461811382         461877656         461948218   

446512832

     447437914         447774456         458588431         460945702        
461010282         461077042         461145914         461222432        
461294092         461361529         461425886         461489890        
461550592         461621757         461683559         461746901        
461811390         461877672         461948226   

446512865

     447437971         447774548         458589595         460945710        
461010290         461077059         461145948         461222556        
461294100         461361537         461425894         461489916        
461550618         461621765         461683575         461746927        
461811440         461877680         461948234   

446513434

     447438094         447774639         458591302         460945728        
461010308         461077083         461145997         461222572        
461294118         461361552         461425902         461489932        
461550642         461621781         461683591         461746943        
461811465         461877706         461948275   

446513541

     447438169         447774811         458593175         460945736        
461010324         461077109         461146011         461222697        
461294126         461361610         461425910         461489957        
461550659         461621799         461683609         461746968        
461811473         461877748         461948283   

446513780

     447438409         447774860         458593746         460945744        
461010340         461077117         461146037         461222754        
461294134         461361628         461425951         461489973        
461550667         461621815         461683625         461746976        
461811481         461877755         461948317   

446514036

     447438672         447774878         458594181         460945751        
461010357         461077125         461146045         461222762        
461294142         461361644         461425969         461489999        
461550675         461621856         461683633         461747032        
461811499         461877797         461948325   

446514077

     447438680         447774902         458595162         460945769        
461010365         461077133         461146060         461222788        
461294159         461361685         461425977         461490013        
461550683         461621864         461683641         461747057        
461811507         461877805         461948333   

446515074

     447438813         447774928         458596376         460945777        
461010373         461077158         461146086         461222796        
461294183         461361727         461425985         461490039        
461550709         461621872         461683658         461747065        
461811549         461877813         461948366   

446515223

     447438862         447774936         458598034         460945785        
461010381         461077166         461146102         461222945        
461294217         461361735         461426009         461490047        
461550717         461621898         461683674         461747107        
461811556         461877821         461948408   

446515249

     447438896         447774944         458598968         460945801        
461010415         461077174         461146144         461222994        
461294225         461361768         461426033         461490054        
461550733         461621914         461683682         461747115        
461811598         461877847         461948416   

446515405

     447438938         447774969         458600772         460945827        
461010456         461077190         461146169         461223018        
461294266         461361784         461426058         461490070        
461550741         461621922         461683732         461747131        
461811622         461877854         461948440   

446515413

     447439027         447775032         458603933         460945892        
461010464         461077208         461146177         461223109        
461294357         461361792         461426074         461490096        
461550766         461621930         461683740         461747149        
461811689         461877862         461948465   



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

446515447

     447439043         447775040         458605284         460945900        
461010472         461077232         461146219         461223133        
461294365         461361800         461426090         461490104        
461550774         461621948         461683765         461747156        
461811739         461877870         461948473   

446515728

     447439134         447775131         458610268         460945918        
461010480         461077240         461146235         461223141        
461294415         461361818         461426140         461490112        
461550790         461621955         461683781         461747172        
461811770         461877896         461948507   

446516148

     447439266         447775156         458611530         460945934        
461010498         461077265         461146268         461223166        
461294423         461361834         461426157         461490120        
461550808         461621963         461683807         461747230        
461811804         461877904         461948523   

446516155

     447439415         447775198         458612579         460945942        
461010506         461077273         461146318         461223190        
461294431         461361859         461426173         461490179        
461550816         461621997         461683815         461747263        
461811846         461877979         461948556   

446516536

     447439522         447775206         458613510         460945983        
461010530         461077299         461146383         461223208        
461294449         461361875         461426207         461490187        
461550824         461622003         461683823         461747271        
461811853         461877995         461948572   

446516817

     447439738         447775222         458614989         460945991        
461010548         461077323         461146391         461223216        
461294464         461361891         461426215         461490195        
461550865         461622037         461683831         461747305        
461811861         461878001         461948606   

446517096

     447439878         447775354         458615036         460946007        
461010563         461077331         461146417         461223224        
461294472         461361925         461426231         461490211        
461550881         461622052         461683849         461747339        
461811887         461878027         461948630   

446517161

     447439969         447775479         458615150         460946015        
461010639         461077349         461146433         461223232        
461294480         461361958         461426249         461490229        
461550915         461622060         461683856         461747354        
461811895         461878035         461948655   

446517427

     447440017         447775487         458616950         460946023        
461010662         461077364         461146441         461223240        
461294498         461361966         461426256         461490237        
461550931         461622078         461683872         461747396        
461811903         461878050         461948663   

446517500

     447440231         447775552         458618204         460946031        
461010696         461077372         461146490         461223273        
461294514         461362006         461426272         461490245        
461550956         461622094         461683880         461747404        
461811911         461878084         461948671   

446517609

     447440264         447775586         458619574         460946072        
461010704         461077398         461146516         461223331        
461294563         461362014         461426306         461490260        
461550980         461622110         461683963         461747412        
461811945         461878092         461948689   

446518730

     447440298         447775610         458626447         460946080        
461010712         461077406         461146573         461223414        
461294589         461362022         461426322         461490278        
461550998         461622144         461684003         461747420        
461811952         461878134         461948713   

446518821

     447440496         447775693         458626702         460946098        
461010738         461077422         461146581         461223422        
461294597         461362030         461426330         461490294        
461551053         461622151         461684029         461747438        
461811978         461878142         461948721   

446518979

     447440538         447775727         458626827         460946106        
461010746         461077489         461146631         461223448        
461294639         461362048         461426348         461490310        
461551061         461622169         461684060         461747461        
461811986         461878159         461948762   

446519167

     447440751         447775743         458630266         460946114        
461010761         461077505         461146664         461223471        
461294647         461362063         461426371         461490328        
461551079         461622185         461684078         461747529        
461812026         461878167         461948846   

446519191

     447440769         447775750         458630407         460946122        
461010787         461077513         461146672         461223497        
461294654         461362089         461426389         461490336        
461551111         461622193         461684086         461747545        
461812059         461878175         461948879   

446519662

     447440785         447775800         458631306         460946130        
461010803         461077554         461146680         461223505        
461294662         461362097         461426405         461490344        
461551129         461622201         461684094         461747552        
461812067         461878183         461948903   

446519928

     447440975         447775933         458631942         460946148        
461010811         461077562         461146722         461223513        
461294688         461362212         461426439         461490369        
461551137         461622219         461684185         461747560        
461812075         461878233         461948952   

446520017

     447440991         447775982         458633922         460946163        
461010829         461077588         461146730         461223554        
461294746         461362287         461426447         461490377        
461551160         461622243         461684201         461747578        
461812109         461878266         461948978   

446520165

     447441429         447776006         458636479         460946171        
461010852         461077604         461146748         461223570        
461294761         461362303         461426454         461490419        
461551202         461622276         461684219         461747586        
461812117         461878274         461948994   

446520520

     447441569         447776121         458636842         460946197        
461010886         461077612         461146763         461223638        
461294787         461362337         461426470         461490427        
461551251         461622326         461684227         461747594        
461812133         461878282         461949000   

446520603

     447441874         447776147         458649001         460946213        
461010894         461077620         461146789         461223679        
461294811         461362352         461426520         461490468        
461551269         461622334         461684235         461747602        
461812141         461878340         461949042   

446520660

     447442070         447776311         458652898         460946254        
461010928         461077638         461146797         461223778        
461294829         461362360         461426538         461490476        
461551293         461622359         461684243         461747610        
461812182         461878373         461949067   

446520793

     447442237         447776329         458654688         460946296        
461010951         461077646         461146813         461223836        
461294837         461362378         461426553         461490518        
461551343         461622391         461684334         461747628        
461812190         461878423         461949075   

446520918

     447442252         447776337         458656782         460946304        
461010977         461077653         461146847         461223844        
461294860         461362386         461426579         461490526        
461551368         461622425         461684359         461747651        
461812208         461878431         461949091   

446520934

     447442294         447776386         458657574         460946312        
461010993         461077679         461146862         461223885        
461294886         461362402         461426645         461490567        
461551376         461622433         461684375         461747685        
461812224         461878449         461949133   

446521890

     447442401         447776444         458659554         460946320        
461011009         461077687         461146953         461223893        
461294894         461362410         461426652         461490575        
461551392         461622458         461684391         461747693        
461812232         461878456         461949158   

446522617

     447443029         447776469         458666237         460946346        
461011025         461077711         461146961         461223927        
461294902         461362436         461426660         461490583        
461551400         461622474         461684466         461747719        
461812240         461878472         461949174   

446522674

     447443052         447776568         458666336         460946387        
461011033         461077729         461146995         461223950        
461294910         461362451         461426686         461490591        
461551467         461622482         461684474         461747727        
461812265         461878498         461949182   

446522799

     447443169         447776634         458668266         460946395        
461011041         461077737         461147001         461224016        
461294944         461362469         461426702         461490609        
461551509         461622532         461684490         461747743        
461812273         461878555         461949224   

446522922

     447443664         447776675         458669926         460946437        
461011074         461077745         461147019         461224065        
461294951         461362477         461426728         461490641        
461551517         461622599         461684532         461747776        
461812281         461878597         461949240   

446523078

     447443896         447776857         458673589         460946494        
461011108         461077752         461147043         461224099        
461294977         461362485         461426736         461490658        
461551541         461622615         461684565         461747784        
461812299         461878613         461949265   

446523110

     447443946         447776873         458677242         460946502        
461011140         461077760         461147076         461224149        
461295008         461362501         461426777         461490674        
461551582         461622656         461684581         461747792        
461812307         461878621         461949331   

446523128

     447443979         447776907         458678836         460946528        
461011157         461077794         461147100         461224156        
461295016         461362527         461426785         461490682        
461551590         461622698         461684599         461747834        
461812315         461878639         461949356   

446523219

     447444001         447777087         458687498         460946544        
461011181         461077810         461147134         461224164        
461295032         461362535         461426819         461490716        
461551699         461622706         461684607         461747859        
461812323         461878670         461949372   

446523441

     447444118         447777194         458688207         460946551        
461011199         461077836         461147159         461224172        
461295040         461362543         461426827         461490765        
461551715         461622722         461684664         461747883        
461812331         461878688         461949406   

446523516

     447444233         447777285         458688231         460946569        
461011215         461077844         461147167         461224180        
461295057         461362568         461426835         461490773        
461551749         461622730         461684672         461747909        
461812349         461878696         461949422   

446523797

     447444415         447777293         458689023         460946627        
461011223         461077869         461147183         461224214        
461295065         461362576         461426843         461490781        
461551756         461622748         461684680         461747917        
461812380         461878704         461949448   

446524084

     447444761         447777301         458691946         460946635        
461011256         461077919         461147209         461224289        
461295073         461362642         461426850         461490815        
461551780         461622755         461684706         461747966        
461812430         461878712         461949463   

446524266

     447444795         447777319         458698016         460946643        
461011264         461077927         461147217         461224388        
461295081         461362659         461426868         461490823        
461551798         461622771         461684722         461748071        
461812497         461878720         461949505   

446524480

     447444951         447777350         458699261         460946650        
461011314         461077935         461147233         461224396        
461295115         461362667         461426876         461490849        
461551871         461622813         461684730         461748105        
461812505         461878746         461949539   

446524704

     447445164         447777418         458700697         460946668        
461011330         461077943         461147241         461224404        
461295156         461362683         461426884         461490864        
461551913         461622821         461684748         461748162        
461812554         461878753         461949554   

446524720

     447445206         447777426         458705563         460946676        
461011371         461077950         461147258         461224503        
461295180         461362691         461426892         461490872        
461551954         461622839         461684755         461748204        
461812653         461878761         461949570   

446524902

     447445339         447777475         458709599         460946684        
461011389         461077968         461147266         461224511        
461295206         461362717         461426900         461490914        
461551988         461622847         461684763         461748220        
461812679         461878787         461949604   

446525115

     447445370         447777541         458712148         460946718        
461011397         461077976         461147274         461224602        
461295214         461362725         461426926         461490955        
461552028         461622854         461684771         461748238        
461812687         461878803         461949638   

446525156

     447445545         447777574         458714722         460946734        
461011454         461077984         461147282         461224677        
461295263         461362774         461426959         461490971        
461552044         461622870         461684797         461748246        
461812711         461878829         461949687   

446525438

     447445628         447777608         458716891         460946767        
461011496         461078016         461147308         461224727        
461295271         461362782         461426967         461490989        
461552051         461622920         461684805         461748253        
461812745         461878845         461949695   

446525545

     447445933         447777665         458718319         460946775        
461011504         461078024         461147316         461224743        
461295289         461362816         461426983         461490997        
461552093         461622961         461684821         461748261        
461812752         461878852         461949737   

446525644

     447446022         447777673         458719499         460946783        
461011520         461078065         461147324         461224750        
461295297         461362832         461427015         461491011        
461552234         461622979         461684839         461748279        
461812778         461878860         461949752   

446525719

     447446436         447777798         458720984         460946825        
461011546         461078099         461147332         461224792        
461295313         461362865         461427023         461491078        
461552275         461623001         461684854         461748287        
461812786         461878902         461949760   

446525768

     447446691         447777863         458723228         460946833        
461011553         461078107         461147340         461224826        
461295354         461362899         461427031         461491110        
461552283         461623027         461684870         461748295        
461812828         461878910         461949794   

446525842

     447446725         447777889         458727013         460946841        
461011587         461078131         461147357         461224859        
461295388         461362907         461427049         461491128        
461552325         461623035         461684888         461748303        
461812836         461878928         461949810   

446526139

     447446790         447777962         458728177         460946866        
461011595         461078172         461147365         461224883        
461295404         461362931         461427064         461491136        
461552473         461623050         461684912         461748352        
461812851         461878944         461949828   

446526345

     447447020         447778044         458728458         460946916        
461011611         461078198         461147373         461224891        
461295412         461362956         461427072         461491144        
461552523         461623068         461684946         461748378        
461812869         461878969         461949836   

446526378

     447447533         447778093         458738358         460946932        
461011652         461078222         461147381         461224958        
461295420         461362964         461427148         461491169        
461552564         461623092         461684961         461748386        
461812877         461878977         461949844   

446526386

     447447871         447778176         458743309         460946940        
461011678         461078248         461147399         461224982        
461295438         461362980         461427163         461491177        
461552572         461623167         461684987         461748410        
461812943         461879017         461949869   

446526451

     447447897         447778291         458746062         460946957        
461011686         461078305         461147407         461225005        
461295446         461363012         461427171         461491185        
461552606         461623183         461684995         461748428        
461812950         461879058         461949877   



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

446526642

     447448119         447778309         458747938         460946981        
461011710         461078321         461147423         461225104        
461295479         461363038         461427197         461491219        
461552614         461623191         461685018         461748469        
461812968         461879074         461949976   

446526691

     447448200         447778341         458748282         460946999        
461011736         461078370         461147431         461225120        
461295487         461363079         461427205         461491227        
461552630         461623209         461685042         461748485        
461813016         461879116         461949984   

446526865

     447448267         447778358         458749868         460947005        
461011744         461078388         461147449         461225138        
461295529         461363111         461427213         461491250        
461552648         461623241         461685059         461748493        
461813024         461879124         461949992   

446527129

     447448291         447778382         458750536         460947039        
461011751         461078446         461147480         461225153        
461295537         461363137         461427221         461491268        
461552663         461623258         461685067         461748535        
461813032         461879157         461950008   

446527897

     447448903         447778408         458751104         460947062        
461011777         461078487         461147506         461225203        
461295545         461363228         461427239         461491276        
461552689         461623274         461685075         461748550        
461813081         461879165         461950024   

446528705

     447448952         447778531         458756772         460947070        
461011785         461078495         461147522         461225237        
461295594         461363277         461427247         461491292        
461552713         461623282         461685083         461748568        
461813099         461879181         461950032   

446528754

     447449158         447778564         458758653         460947088        
461011850         461078537         461147548         461225393        
461295610         461363285         461427254         461491300        
461552721         461623290         461685117         461748576        
461813107         461879199         461950057   

446529406

     447449364         447778598         458761087         460947096        
461011868         461078545         461147563         461225419        
461295636         461363319         461427262         461491318        
461552739         461623340         461685125         461748584        
461813123         461879215         461950065   

446529448

     447449471         447778663         458762648         460947112        
461011876         461078586         461147571         461225443        
461295669         461363327         461427270         461491326        
461552796         461623357         461685166         461748618        
461813198         461879223         461950073   

446530024

     447449687         447778754         458764966         460947120        
461011884         461078594         461147589         461225468        
461295677         461363368         461427296         461491334        
461552812         461623381         461685174         461748626        
461813230         461879231         461950081   

446530164

     447449794         447778838         458770955         460947138        
461011892         461078628         461147597         461225476        
461295727         461363400         461427304         461491342        
461552879         461623415         461685182         461748634        
461813255         461879280         461950099   

446530800

     447449893         447778846         458783156         460947153        
461011900         461078685         461147613         461225518        
461295792         461363418         461427312         461491375        
461552895         461623423         461685224         461748675        
461813313         461879314         461950107   

446531550

     447450099         447778903         458785151         460947161        
461011918         461078735         461147647         461225567        
461295818         461363434         461427338         461491391        
461552903         461623431         461685265         461748709        
461813388         461879322         461950164   

446531626

     447450180         447778945         458798857         460947179        
461011926         461078776         461147654         461225583        
461295917         461363459         461427361         461491409        
461552911         461623449         461685307         461748717        
461813396         461879389         461950172   

446531709

     447450248         447778994         458811916         460947187        
461011942         461078784         461147662         461225591        
461295933         461363467         461427403         461491425        
461552952         461623480         461685323         461748733        
461813404         461879405         461950180   

446531923

     447450339         447779042         458815784         460947195        
461011959         461078818         461147670         461225633        
461295941         461363483         461427429         461491433        
461552960         461623498         461685356         461748782        
461813412         461879413         461950206   

446532129

     447450362         447779158         458816238         460947203        
461011983         461078826         461147712         461225674        
461295958         461363541         461427452         461491474        
461552978         461623530         461685398         461748816        
461813453         461879421         461950222   

446532202

     447450370         447779232         458826047         460947211        
461012023         461078875         461147738         461225708        
461295966         461363582         461427460         461491490        
461552994         461623548         461685422         461748840        
461813479         461879454         461950248   

446532285

     447450610         447779240         458831963         460947229        
461012031         461078883         461147746         461225815        
461295990         461363616         461427478         461491516        
461553034         461623563         461685497         461748881        
461813487         461879488         461950255   

446532335

     447450628         447779372         458833274         460947252        
461012064         461078917         461147761         461225831        
461296014         461363624         461427486         461491524        
461553042         461623597         461685513         461748915        
461813511         461879512         461950313   

446532582

     447450784         447779703         458835550         460947278        
461012114         461079022         461147779         461225849        
461296030         461363640         461427510         461491532        
461553059         461623613         461685547         461748923        
461813537         461879520         461950362   

446532590

     447450891         447779893         458836350         460947310        
461012130         461079030         461147787         461225914        
461296063         461363657         461427528         461491540        
461553075         461623621         461685562         461748949        
461813545         461879546         461950396   

446532640

     447451055         447780057         458843737         460947328        
461012171         461079063         461147795         461226086        
461296089         461363673         461427544         461491565        
461553109         461623654         461685604         461749061        
461813560         461879553         461950404   

446532954

     447451402         447780081         458844370         460947336        
461012189         461079071         461147803         461226110        
461296097         461363699         461427569         461491599        
461553117         461623662         461685620         461749087        
461813586         461879579         461950412   

446532962

     447451493         447780123         458855699         460947393        
461012197         461079089         461147811         461226128        
461296113         461363715         461427627         461491607        
461553133         461623670         461685638         461749095        
461813628         461879587         461950420   

446533101

     447451550         447780263         458862307         460947401        
461012221         461079097         461147837         461226169        
461296121         461363731         461427643         461491615        
461553158         461623696         461685653         461749152        
461813636         461879637         461950438   

446533234

     447451782         447780354         458869278         460947443        
461012239         461079105         461147852         461226177        
461296139         461363756         461427668         461491623        
461553166         461623720         461685679         461749186        
461813651         461879645         461950453   

446533325

     447451865         447780412         458874765         460947450        
461012254         461079139         461147886         461226185        
461296220         461363764         461427692         461491631        
461553174         461623738         461685703         461749236        
461813701         461879652         461950487   

446533390

     447452244         447780453         458876216         460947476        
461012262         461079147         461147910         461226193        
461296246         461363780         461427700         461491672        
461553182         461623787         461685711         461749244        
461813727         461879660         461950495   

446533457

     447452467         447780487         458878436         460947492        
461012288         461079162         461147928         461226219        
461296261         461363798         461427718         461491805        
461553216         461623803         461685737         461749277        
461813792         461879702         461950503   

446533580

     447452491         447780495         458885498         460947500        
461012296         461079170         461147936         461226243        
461296279         461363806         461427734         461491813        
461553257         461623829         461685745         461749384        
461813842         461879710         461950529   

446533739

     447452509         447780586         458885530         460947526        
461012304         461079188         461147944         461226268        
461296295         461363814         461427759         461491821        
461553265         461623837         461685760         461749400        
461813867         461879728         461950552   

446534158

     447452517         447780602         458897725         460947559        
461012387         461079196         461147951         461226375        
461296303         461363822         461427767         461491839        
461553299         461623845         461685778         461749434        
461813883         461879744         461950586   

446534604

     447453440         447780701         458897998         460947575        
461012403         461079204         461147977         461226391        
461296345         461363855         461427775         461491847        
461553356         461623878         461685802         461749467        
461813909         461879769         461950594   

446534760

     447453713         447780719         458899457         460947583        
461012437         461079246         461147985         461226417        
461296360         461363871         461427791         461491854        
461553364         461623886         461685810         461749483        
461813925         461879777         461950610   

446534802

     447453762         447780776         458899812         460947625        
461012445         461079253         461147993         461226466        
461296378         461363921         461427809         461491953        
461553398         461623902         461685828         461749533        
461813966         461879785         461950628   

446534885

     447453960         447780974         458906716         460947641        
461012494         461079261         461148009         461226482        
461296386         461363947         461427817         461491961        
461553406         461623910         461685836         461749566        
461813974         461879819         461950651   

446535007

     447454000         447781014         458908662         460947658        
461012528         461079279         461148017         461226490        
461296394         461363954         461427841         461491979        
461553414         461623928         461685851         461749582        
461813990         461879827         461950693   

446535205

     447454067         447781030         458919495         460947666        
461012551         461079295         461148058         461226540        
461296436         461363988         461427858         461492001        
461553422         461623951         461685869         461749640        
461814006         461879835         461950719   

446535247

     447454083         447781154         458929163         460947682        
461012577         461079352         461148066         461226581        
461296444         461363996         461427874         461492027        
461553430         461623977         461685893         461749665        
461814014         461879892         461950750   

446535437

     447454224         447781162         458934221         460947690        
461012585         461079360         461148082         461226623        
461296451         461364002         461427940         461492050        
461553448         461624009         461685901         461749681        
461814022         461879926         461950768   

446535601

     447454281         447781170         458936416         460947716        
461012593         461079378         461148116         461226656        
461296501         461364010         461427957         461492084        
461553455         461624017         461685927         461749699        
461814048         461879942         461950784   

446535882

     447454455         447781287         458936895         460947724        
461012619         461079386         461148124         461226672        
461296519         461364028         461427965         461492092        
461553463         461624033         461685935         461749723        
461814063         461880064         461950792   

446536021

     447454760         447781428         458941317         460947740        
461012650         461079402         461148132         461226698        
461296550         461364044         461427981         461492100        
461553471         461624041         461685943         461749749        
461814071         461880080         461950818   

446536682

     447454984         447781477         458943420         460947765        
461012692         461079410         461148157         461226722        
461296584         461364085         461428005         461492134        
461553489         461624058         461685950         461749756        
461814097         461880098         461950834   

446536757

     447455213         447781592         458950490         460947773        
461012700         461079436         461148173         461226748        
461296600         461364127         461428013         461492167        
461553521         461624082         461685968         461749764        
461814105         461880106         461950842   

446537524

     447455239         447781675         458955135         460947823        
461012718         461079451         461148181         461226763        
461296626         461364150         461428021         461492175        
461553596         461624116         461685976         461749772        
461814139         461880114         461950859   

446537912

     447455270         447781881         458956141         460947856        
461012726         461079477         461148207         461226805        
461296659         461364176         461428047         461492209        
461553604         461624132         461685992         461749806        
461814147         461880130         461950883   

446538118

     447455320         447781899         458956687         460947864        
461012734         461079485         461148215         461226813        
461296667         461364192         461428054         461492217        
461553612         461624140         461686008         461749814        
461814170         461880148         461950941   

446538621

     447455486         447781923         458958329         460947872        
461012742         461079493         461148223         461226847        
461296683         461364218         461428062         461492225        
461553638         461624157         461686016         461749822        
461814212         461880155         461950958   

446538696

     447455577         447781931         458958881         460947880        
461012775         461079501         461148249         461226912        
461296709         461364267         461428096         461492241        
461553646         461624165         461686040         461749848        
461814220         461880163         461950974   

446538712

     447455700         447782004         458959954         460947906        
461012791         461079519         461148256         461226920        
461296717         461364275         461428104         461492258        
461553679         461624173         461686057         461749855        
461814238         461880205         461951006   

446538860

     447455932         447782061         458961539         460947948        
461012817         461079527         461148264         461226953        
461296733         461364283         461428112         461492266        
461553695         461624215         461686065         461749863        
461814287         461880221         461951055   

446539983

     447455973         447782111         458961778         460947989        
461012825         461079535         461148280         461226961        
461296741         461364291         461428138         461492290        
461553745         461624223         461686073         461749889        
461814295         461880239         461951071   

446540056

     447456229         447782145         458964012         460947997        
461012833         461079543         461148298         461226979        
461296758         461364309         461428153         461492316        
461553752         461624249         461686081         461749897        
461814311         461880247         461951089   

446540205

     447456302         447782178         458966587         460948003        
461012841         461079550         461148306         461227027        
461296766         461364341         461428161         461492324        
461553778         461624256         461686149         461749913        
461814337         461880254         461951188   

446540585

     447456401         447782186         458966819         460948037        
461012858         461079576         461148348         461227043        
461296808         461364366         461428179         461492357        
461553794         461624264         461686206         461749954        
461814345         461880304         461951212   



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

446540593

     447456948         447782228         458966983         460948045        
461012866         461079592         461148355         461227076        
461296832         461364374         461428203         461492373        
461553802         461624280         461686214         461750002        
461814378         461880312         461951220   

446540601

     447457219         447782285         458968096         460948060        
461012874         461079618         461148389         461227092        
461296840         461364382         461428211         461492381        
461553877         461624298         461686222         461750028        
461814402         461880320         461951238   

446541484

     447457235         447782400         458969946         460948078        
461012890         461079667         461148421         461227126        
461296857         461364390         461428229         461492407        
461553893         461624314         461686230         461750044        
461814436         461880338         461951295   

446541641

     447457276         447782590         458970225         460948094        
461012924         461079683         461148439         461227159        
461296899         461364457         461428237         461492415        
461553927         461624330         461686297         461750051        
461814444         461880346         461951345   

446542029

     447457425         447782913         458970613         460948110        
461012957         461079717         461148447         461227217        
461296915         461364499         461428245         461492431        
461553935         461624348         461686305         461750077        
461814451         461880353         461951360   

446542110

     447457490         447782962         458971645         460948128        
461012973         461079741         461148470         461227233        
461296923         461364507         461428260         461492480        
461553943         461624355         461686313         461750085        
461814469         461880361         461951469   

446542177

     447457631         447783028         458980711         460948136        
461012999         461079766         461148488         461227258        
461296931         461364515         461428278         461492506        
461553950         461624371         461686321         461750093        
461814519         461880395         461951485   

446542557

     447457672         447783036         458982030         460948144        
461013005         461079774         461148496         461227324        
461296964         461364523         461428294         461492514        
461553968         461624389         461686339         461750135        
461814543         461880403         461951501   

446542615

     447457904         447783069         458982998         460948169        
461013054         461079790         461148504         461227373        
461296972         461364531         461428302         461492522        
461553976         461624421         461686354         461750150        
461814576         461880411         461951519   

446543407

     447457920         447783077         458983087         460948177        
461013088         461079816         461148512         461227381        
461297004         461364580         461428310         461492530        
461553984         461624439         461686362         461750168        
461814584         461880445         461951527   

446543431

     447457938         447783143         458986668         460948185        
461013096         461079832         461148553         461227423        
461297012         461364598         461428328         461492571        
461554008         461624454         461686370         461750192        
461814592         461880452         461951535   

446543498

     447458068         447783176         458987070         460948193        
461013104         461079881         461148561         461227431        
461297020         461364614         461428336         461492597        
461554032         461624470         461686396         461750200        
461814600         461880460         461951543   

446543696

     447458142         447783226         458987252         460948219        
461013138         461079907         461148587         461227464        
461297038         461364630         461428351         461492605        
461554065         461624496         461686404         461750218        
461814659         461880478         461951550   

446544132

     447458423         447783267         458990280         460948227        
461013153         461079915         461148595         461227506        
461297046         461364648         461428377         461492621        
461554081         461624520         461686412         461750259        
461814675         461880494         461951568   

446544520

     447458514         447783317         458991551         460948268        
461013179         461079931         461148629         461227514        
461297061         461364721         461428393         461492639        
461554099         461624538         461686420         461750267        
461814683         461880510         461951592   

446544553

     447458613         447783341         458992880         460948276        
461013195         461079949         461148645         461227530        
461297087         461364739         461428401         461492654        
461554107         461624553         461686438         461750291        
461814733         461880528         461951626   

446544587

     447458647         447783457         458993375         460948284        
461013203         461079964         461148652         461227548        
461297095         461364747         461428419         461492662        
461554123         461624561         461686461         461750317        
461814758         461880544         461951683   

446544751

     447458787         447783523         458997327         460948300        
461013211         461079980         461148660         461227589        
461297103         461364770         461428427         461492670        
461554131         461624579         461686487         461750341        
461814774         461880551         461951725   

446545279

     447458845         447783531         458998283         460948318        
461013237         461080004         461148686         461227597        
461297111         461364812         461428450         461492712        
461554149         461624587         461686495         461750358        
461814808         461880569         461951741   

446545584

     447458860         447783671         458999034         460948326        
461013245         461080012         461148694         461227605        
461297129         461364846         461428468         461492720        
461554214         461624637         461686503         461750374        
461814840         461880585         461951774   

446545949

     447458969         447783820         458999042         460948342        
461013252         461080020         461148736         461227613        
461297186         461364853         461428476         461492753        
461554230         461624645         461686511         461750390        
461814857         461880593         461951790   

446546533

     447458977         447783861         459000386         460948359        
461013260         461080038         461148744         461227662        
461297194         461364861         461428484         461492761        
461554255         461624660         461686537         461750408        
461814881         461880601         461951808   

446546889

     447459066         447783879         459000469         460948375        
461013278         461080046         461148751         461227696        
461297228         461364887         461428492         461492779        
461554263         461624686         461686552         461750416        
461814907         461880619         461951824   

446547085

     447459397         447783937         459000519         460948383        
461013294         461080061         461148769         461227704        
461297285         461364895         461428500         461492795        
461554271         461624710         461686560         461750432        
461814949         461880627         461951915   

446547283

     447459405         447783994         459001640         460948391        
461013328         461080079         461148777         461227720        
461297301         461364911         461428518         461492803        
461554339         461624736         461686578         461750440        
461814964         461880635         461951931   

446547770

     447459579         447784026         459003919         460948409        
461013336         461080095         461148785         461227746        
461297343         461364937         461428526         461492852        
461554347         461624751         461686586         461750499        
461814972         461880643         461951972   

446548190

     447459595         447784190         459004354         460948417        
461013351         461080145         461148793         461227761        
461297376         461364978         461428559         461492928        
461554370         461624769         461686594         461750507        
461815003         461880676         461951980   

446548240

     447459629         447784356         459005849         460948433        
461013369         461080152         461148801         461227811        
461297400         461364994         461428575         461492969        
461554388         461624785         461686636         461750515        
461815011         461880700         461951998   

446548380

     447459769         447784398         459008595         460948441        
461013377         461080160         461148819         461227837        
461297418         461365025         461428583         461492977        
461554404         461624793         461686644         461750549        
461815029         461880718         461952004   

446548471

     447460015         447784414         459010765         460948458        
461013393         461080186         461148827         461227852        
461297467         461365033         461428609         461492985        
461554420         461624801         461686669         461750556        
461815078         461880767         461952012   

446548497

     447460031         447784422         459011250         460948490        
461013419         461080210         461148835         461227860        
461297475         461365058         461428625         461493009        
461554479         461624819         461686685         461750598        
461815086         461880775         461952020   

446548620

     447460288         447784463         459012415         460948516        
461013443         461080269         461148843         461227878        
461297509         461365074         461428633         461493017        
461554487         461624843         461686693         461750606        
461815094         461880791         461952038   

446548646

     447460320         447784588         459013637         460948557        
461013450         461080277         461148850         461227894        
461297533         461365082         461428658         461493025        
461554495         461624850         461686701         461750614        
461815128         461880825         461952046   

446549578

     447460635         447784711         459014247         460948607        
461013500         461080301         461148868         461227902        
461297541         461365090         461428666         461493058        
461554503         461624876         461686719         461750671        
461815136         461880833         461952053   

446550253

     447460858         447784729         459014270         460948615        
461013526         461080350         461148884         461227928        
461297558         461365108         461428690         461493066        
461554529         461624892         461686727         461750705        
461815144         461880874         461952061   

446550774

     447460981         447784877         459014650         460948623        
461013534         461080368         461148892         461227977        
461297574         461365116         461428716         461493074        
461554560         461624918         461686792         461750713        
461815177         461880932         461952087   

446550824

     447461096         447785023         459019030         460948631        
461013559         461080392         461148900         461227993        
461297616         461365124         461428724         461493090        
461554578         461624967         461686818         461750721        
461815219         461880940         461952095   

446550899

     447461161         447785080         459020707         460948649        
461013567         461080426         461148918         461228009        
461297624         461365132         461428732         461493108        
461554602         461624975         461686842         461750762        
461815243         461880981         461952103   

446551269

     447461450         447785106         459021150         460948656        
461013583         461080459         461148934         461228041        
461297640         461365157         461428773         461493132        
461554628         461624983         461686883         461750820        
461815250         461880999         461952145   

446551442

     447461518         447785346         459022257         460948706        
461013609         461080467         461148942         461228074        
461297657         461365173         461428799         461493157        
461554644         461625006         461686917         461750838        
461815284         461881021         461952228   

446551814

     447461625         447785353         459026738         460948714        
461013625         461080475         461148959         461228090        
461297665         461365181         461428807         461493199        
461554651         461625014         461686941         461750853        
461815292         461881039         461952244   

446552226

     447461989         447785411         459026837         460948722        
461013633         461080483         461148967         461228173        
461297673         461365207         461428849         461493207        
461554677         461625055         461686958         461750887        
461815318         461881070         461952269   

446552275

     447462078         447785494         459027488         460948730        
461013658         461080541         461148975         461228272        
461297699         461365249         461428856         461493223        
461554701         461625071         461686966         461750903        
461815375         461881088         461952277   

446552481

     447462532         447785510         459029369         460948748        
461013666         461080566         461148991         461228280        
461297707         461365272         461428864         461493314        
461554719         461625097         461686990         461750929        
461815391         461881104         461952293   

446552630

     447462615         447785577         459031662         460948755        
461013682         461080574         461149049         461228298        
461297715         461365298         461428872         461493322        
461554735         461625147         461687006         461750937        
461815409         461881112         461952319   

446552853

     447462698         447785627         459032280         460948763        
461013690         461080582         461149064         461228371        
461297756         461365314         461428906         461493330        
461554800         461625162         461687014         461750945        
461815417         461881120         461952327   

446553026

     447462847         447785692         459034310         460948771        
461013708         461080624         461149072         461228389        
461297798         461365322         461428914         461493348        
461554834         461625212         461687022         461750978        
461815425         461881146         461952335   

446553034

     447463175         447785700         459036158         460948789        
461013732         461080657         461149148         461228413        
461297806         461365355         461428922         461493355        
461554859         461625238         461687048         461750986        
461815433         461881161         461952400   

446553208

     447463209         447785734         459038295         460948805        
461013765         461080673         461149171         461228421        
461297814         461365371         461428955         461493363        
461554867         461625246         461687097         461751026        
461815474         461881187         461952483   

446553315

     447463282         447785874         459039160         460948813        
461013773         461080715         461149247         461228454        
461297830         461365389         461429003         461493371        
461554883         461625253         461687113         461751034        
461815482         461881203         461952491   

446553521

     447463324         447786047         459042719         460948847        
461013807         461080780         461149254         461228512        
461297848         461365405         461429011         461493397        
461554909         461625295         461687154         461751042        
461815508         461881211         461952533   

446553547

     447463381         447786153         459043022         460948854        
461013815         461080798         461149262         461228520        
461297871         461365413         461429029         461493405        
461554925         461625345         461687162         461751075        
461815516         461881229         461952574   

446554032

     447463472         447786161         459047387         460948862        
461013823         461080822         461149296         461228538        
461297889         461365447         461429037         461493413        
461554933         461625360         461687170         461751109        
461815524         461881237         461952590   

446554602

     447463852         447786252         459051652         460948904        
461013856         461080848         461149379         461228546        
461297921         461365454         461429052         461493454        
461554941         461625386         461687188         461751117        
461815532         461881245         461952616   

446554883

     447463910         447786302         459052841         460948920        
461013872         461080863         461149395         461228553        
461297939         461365462         461429060         461493462        
461554958         461625394         461687196         461751133        
461815557         461881252         461952632   

446554966

     447464025         447786468         459056396         460948946        
461013880         461080905         461149403         461228561        
461297954         461365470         461429078         461493470        
461554966         461625410         461687204         461751141        
461815565         461881278         461952640   

446555179

     447464454         447786518         459056800         460948953        
461013898         461080913         461149411         461228603        
461297988         461365488         461429086         461493496        
461554982         461625428         461687212         461751166        
461815599         461881294         461952665   



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

446555203

     447464686         447786526         459058608         460948961        
461013906         461080921         461149452         461228629        
461297996         461365512         461429102         461493520        
461554990         461625451         461687253         461751174        
461815623         461881310         461952673   

446555922

     447464801         447786641         459060224         460948987        
461013930         461080947         461149460         461228645        
461298010         461365520         461429110         461493538        
461555005         461625469         461687261         461751182        
461815672         461881351         461952699   

446556367

     447464918         447786724         459060265         460949001        
461013948         461080954         461149478         461228678        
461298036         461365538         461429136         461493546        
461555013         461625477         461687279         461751208        
461815730         461881369         461952707   

446556581

     447464959         447786757         459060703         460949019        
461013963         461080970         461149577         461228710        
461298044         461365579         461429169         461493561        
461555047         461625485         461687287         461751232        
461815789         461881419         461952723   

446556748

     447465196         447786831         459061503         460949050        
461013989         461080988         461149585         461228728        
461298051         461365587         461429185         461493579        
461555088         461625501         461687329         461751240        
461815797         461881427         461952749   

446556821

     447465444         447786849         459062873         460949068        
461013997         461080996         461149593         461228777        
461298069         461365595         461429201         461493587        
461555096         461625527         461687337         461751257        
461815805         461881435         461952764   

446557035

     447465584         447786898         459064192         460949076        
461014003         461081028         461149726         461228785        
461298127         461365611         461429219         461493595        
461555120         461625535         461687352         461751265        
461815847         461881484         461952806   

446557464

     447465733         447787110         459065025         460949084        
461014011         461081069         461149775         461228835        
461298168         461365637         461429227         461493603        
461555146         461625543         461687360         461751299        
461815870         461881500         461952814   

446557514

     447466327         447787193         459070553         460949092        
461014029         461081077         461149817         461228843        
461298176         461365652         461429235         461493611        
461555153         461625576         461687378         461751323        
461815896         461881559         461952830   

446557555

     447466400         447787243         459070678         460949126        
461014037         461081101         461149866         461228850        
461298200         461365678         461429243         461493637        
461555179         461625600         461687394         461751331        
461815946         461881567         461952889   

446557811

     447466434         447787276         459070736         460949142        
461014045         461081168         461149890         461228868        
461298218         461365694         461429318         461493694        
461555187         461625626         461687402         461751349        
461815987         461881583         461952913   

446557845

     447466566         447787300         459071023         460949159        
461014052         461081218         461149908         461228876        
461298226         461365702         461429334         461493702        
461555260         461625642         461687410         461751356        
461815995         461881591         461952939   

446557993

     447466657         447787326         459077160         460949183        
461014060         461081226         461149981         461228918        
461298234         461365728         461429342         461493710        
461555278         461625659         461687428         461751364        
461816001         461881609         461952970   

446558199

     447466749         447787334         459077384         460949233        
461014094         461081234         461150005         461228926        
461298242         461365744         461429367         461493728        
461555286         461625675         461687436         461751372        
461816019         461881617         461953028   

446558207

     447466905         447787342         459081840         460949241        
461014102         461081275         461150013         461228959        
461298309         461365793         461429375         461493736        
461555310         461625717         461687444         461751380        
461816027         461881625         461953044   

446558314

     447466954         447787425         459083382         460949258        
461014110         461081283         461150054         461228991        
461298317         461365801         461429391         461493744        
461555328         461625725         461687469         461751406        
461816035         461881633         461953135   

446558553

     447466970         447787482         459085668         460949274        
461014144         461081333         461150062         461229031        
461298358         461365827         461429409         461493769        
461555344         461625733         461687477         461751430        
461816043         461881641         461953168   

446559346

     447467085         447787649         459085973         460949290        
461014177         461081358         461150088         461229072        
461298366         461365835         461429417         461493793        
461555351         461625741         461687485         461751455        
461816050         461881690         461953176   

446559833

     447467119         447787656         459087037         460949308        
461014185         461081366         461150104         461229080        
461298408         461365876         461429466         461493801        
461555377         461625758         461687493         461751471        
461816076         461881708         461953192   

446559841

     447467127         447787672         459087193         460949316        
461014201         461081374         461150153         461229106        
461298416         461365884         461429474         461493819        
461555435         461625766         461687501         461751489        
461816084         461881740         461953226   

446559932

     447467135         447787680         459087276         460949324        
461014219         461081382         461150161         461229114        
461298499         461365900         461429482         461493827        
461555443         461625782         461687519         461751505        
461816100         461881757         461953267   

446560237

     447467317         447787714         459088647         460949332        
461014243         461081424         461150195         461229122        
461298507         461365926         461429490         461493868        
461555468         461625840         461687527         461751513        
461816134         461881781         461953275   

446560435

     447467366         447787797         459091724         460949340        
461014292         461081457         461150229         461229163        
461298523         461365934         461429532         461493876        
461555484         461625881         461687543         461751539        
461816159         461881799         461953317   

446560476

     447467440         447787912         459095220         460949357        
461014318         461081473         461150310         461229171        
461298549         461365959         461429565         461493892        
461555492         461625899         461687550         461751547        
461816175         461881815         461953333   

446560575

     447467598         447788019         459096798         460949399        
461014334         461081499         461150344         461229239        
461298556         461365983         461429607         461493900        
461555500         461625915         461687584         461751554        
461816183         461881823         461953374   

446560849

     447467762         447788050         459098786         460949407        
461014342         461081515         461150377         461229247        
461298564         461365991         461429623         461493942        
461555518         461625931         461687592         461751562        
461816191         461881898         461953416   

446561045

     447467879         447788183         459099289         460949423        
461014359         461081523         461150393         461229270        
461298572         461366007         461429649         461493967        
461555526         461626004         461687618         461751596        
461816209         461881906         461953424   

446561185

     447468232         447788191         459101994         460949431        
461014375         461081572         461150419         461229296        
461298598         461366015         461429656         461493975        
461555534         461626038         461687626         461751638        
461816225         461881955         461953457   

446561409

     447468265         447788217         459105672         460949472        
461014425         461081598         461150427         461229320        
461298622         461366049         461429664         461494023        
461555559         461626046         461687634         461751646        
461816233         461881989         461953473   

446561508

     447468448         447788282         459108882         460949506        
461014433         461081622         461150435         461229346        
461298648         461366130         461429680         461494031        
461555575         461626053         461687659         461751679        
461816258         461881997         461953481   

446561698

     447468521         447788373         459109161         460949514        
461014441         461081630         461150443         461229361        
461298655         461366163         461429706         461494049        
461555641         461626061         461687667         461751695        
461816266         461882003         461953507   

446561755

     447468638         447788423         459111803         460949530        
461014458         461081655         461150492         461229379        
461298663         461366171         461429748         461494064        
461555666         461626087         461687683         461751703        
461816274         461882011         461953515   

446562035

     447468661         447788449         459113551         460949548        
461014482         461081663         461150518         461229387        
461298689         461366189         461429755         461494080        
461555740         461626095         461687691         461751729        
461816282         461882037         461953531   

446562795

     447468679         447788522         459113999         460949555        
461014490         461081671         461150542         461229411        
461298697         461366197         461429771         461494106        
461555765         461626103         461687717         461751737        
461816290         461882045         461953572   

446563462

     447468927         447788662         459114328         460949571        
461014532         461081705         461150567         461229429        
461298705         461366221         461429813         461494114        
461555773         461626137         461687725         461751745        
461816324         461882052         461953606   

446564015

     447469321         447788696         459115630         460949589        
461014581         461081713         461150583         461229437        
461298713         461366239         461429847         461494122        
461555823         461626145         461687741         461751752        
461816332         461882060         461953630   

446564213

     447469420         447788837         459116588         460949597        
461014599         461081721         461150591         461229445        
461298721         461366247         461429854         461494130        
461555849         461626160         461687766         461751760        
461816381         461882086         461953655   

446564445

     447469511         447788894         459118444         460949639        
461014615         461081796         461150609         461229452        
461298747         461366254         461429862         461494197        
461555856         461626178         461687782         461751778        
461816399         461882102         461953663   

446564577

     447469685         447788993         459120200         460949654        
461014623         461081812         461150625         461229486        
461298754         461366262         461429896         461494205        
461555880         461626194         461687816         461751786        
461816522         461882151         461953671   

446564858

     447469941         447789009         459122198         460949670        
461014649         461081820         461150633         461229536        
461298770         461366288         461429904         461494239        
461555914         461626285         461687824         461751794        
461816589         461882169         461953705   

446565004

     447470204         447789066         459122867         460949688        
461014656         461081879         461150682         461229544        
461298796         461366312         461429920         461494288        
461555948         461626319         461687832         461751844        
461816597         461882177         461953770   

446565087

     447470238         447789116         459125381         460949704        
461014680         461081903         461150708         461229551        
461298812         461366346         461429938         461494304        
461555955         461626335         461687840         461751851        
461816613         461882193         461953788   

446565236

     447470295         447789199         459127403         460949712        
461014706         461081911         461150716         461229569        
461298820         461366429         461429946         461494312        
461555963         461626343         461687857         461751869        
461816621         461882250         461953820   

446565251

     447470386         447789272         459127916         460949720        
461014714         461081929         461150724         461229585        
461298853         461366445         461429953         461494320        
461555971         461626350         461687865         461751885        
461816639         461882268         461953838   

446565459

     447470451         447789462         459130423         460949746        
461014722         461081937         461150732         461229593        
461298861         461366452         461429961         461494346        
461555997         461626368         461687899         461751901        
461816647         461882284         461953846   

446565889

     447470535         447789553         459132429         460949753        
461014730         461081978         461150740         461229601        
461298879         461366478         461429979         461494379        
461556003         461626392         461687915         461751919        
461816654         461882292         461953861   

446565921

     447470618         447789645         459134771         460949795        
461014755         461081986         461150773         461229619        
461298929         461366486         461430043         461494411        
461556052         461626400         461687931         461751927        
461816662         461882326         461953903   

446566119

     447470832         447789678         459135612         460949803        
461014763         461082026         461150799         461229635        
461298952         461366551         461430050         461494429        
461556094         461626418         461687972         461751943        
461816670         461882409         461953945   

446566267

     447471178         447789728         459137428         460949811        
461014771         461082034         461150823         461229643        
461298986         461366577         461430076         461494437        
461556102         461626426         461688020         461751968        
461816688         461882458         461953978   

446566499

     447471228         447789926         459137816         460949829        
461014789         461082059         461150864         461229668        
461299000         461366585         461430092         461494445        
461556144         461626434         461688046         461751976        
461816712         461882466         461953986   

446567505

     447471269         447790007         459140612         460949845        
461014797         461082067         461150948         461229676        
461299018         461366593         461430118         461494452        
461556151         461626459         461688079         461751984        
461816746         461882474         461953994   

446568032

     447471301         447790049         459140729         460949852        
461014813         461082075         461150955         461229684        
461299026         461366601         461430126         461494486        
461556177         461626475         461688095         461751992        
461816753         461882482         461954000   

446568552

     447471533         447790171         459140760         460949860        
461014839         461082091         461151003         461229700        
461299067         461366619         461430142         461494494        
461556185         461626491         461688103         461752016        
461816811         461882508         461954018   

446568636

     447471723         447790254         459141115         460949878        
461014870         461082125         461151011         461229726        
461299075         461366627         461430167         461494510        
461556201         461626509         461688111         461752024        
461816837         461882524         461954083   

446569048

     447471772         447790304         459142998         460949886        
461014888         461082141         461151045         461229734        
461299083         461366635         461430225         461494536        
461556219         461626558         461688152         461752032        
461816845         461882532         461954091   

446569592

     447472457         447790312         459144911         460949910        
461014912         461082158         461151094         461229759        
461299125         461366643         461430258         461494544        
461556227         461626590         461688178         461752057        
461816852         461882540         461954133   

446569626

     447472788         447790387         459145017         460949944        
461014920         461082174         461151136         461229775        
461299133         461366742         461430274         461494569        
461556235         461626608         461688236         461752065        
461816860         461882573         461954141   



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

446569717

     447472952         447790411         459148086         460949969        
461014938         461082190         461151201         461229783        
461299141         461366775         461430332         461494577        
461556284         461626616         461688277         461752073        
461816878         461882599         461954158   

446569758

     447472994         447790544         459149092         460949993        
461014987         461082224         461151292         461229809        
461299182         461366825         461430381         461494585        
461556334         461626632         461688293         461752081        
461816886         461882607         461954166   

446569865

     447473067         447790551         459155479         460950009        
461014995         461082232         461151318         461229825        
461299216         461366858         461430399         461494601        
461556359         461626657         461688335         461752107        
461816902         461882615         461954190   

446570087

     447473240         447790627         459157616         460950017        
461015026         461082265         461151342         461229833        
461299224         461366874         461430431         461494650        
461556375         461626665         461688400         461752115        
461816910         461882664         461954232   

446570137

     447473257         447790676         459158168         460950025        
461015042         461082299         461151417         461229841        
461299232         461366916         461430449         461494700        
461556391         461626673         461688442         461752131        
461816928         461882722         461954257   

446570210

     447473299         447790874         459159596         460950058        
461015067         461082323         461151474         461229858        
461299265         461366940         461430464         461494718        
461556409         461626699         461688459         461752149        
461816936         461882755         461954273   

446570400

     447473497         447790965         459160370         460950066        
461015083         461082331         461151516         461229866        
461299273         461366973         461430506         461494734        
461556417         461626715         461688467         461752156        
461816944         461882763         461954281   

446570632

     447473562         447791005         459162897         460950082        
461015125         461082349         461151599         461229874        
461299299         461367013         461430514         461494783        
461556458         461626723         461688483         461752164        
461816985         461882789         461954307   

446570954

     447473638         447791211         459166393         460950108        
461015133         461082356         461151615         461229882        
461299331         461367047         461430522         461494817        
461556466         461626756         461688517         461752172        
461817017         461882839         461954315   

446571184

     447473745         447791237         459166450         460950132        
461015166         461082364         461151680         461229908        
461299356         461367088         461430555         461494825        
461556482         461626764         461688525         461752180        
461817074         461882888         461954331   

446571457

     447473786         447791336         459173605         460950199        
461015174         461082372         461151714         461229916        
461299372         461367104         461430563         461494833        
461556490         461626772         461688558         461752198        
461817157         461882904         461954356   

446571713

     447473810         447791344         459182770         460950215        
461015182         461082380         461151755         461229924        
461299414         461367112         461430571         461494841        
461556516         461626806         461688566         461752214        
461817165         461882912         461954372   

446571804

     447473919         447791351         459183794         460950223        
461015224         461082398         461151763         461229940        
461299422         461367120         461430597         461494866        
461556573         461626814         461688582         461752222        
461817173         461882946         461954380   

446572794

     447473927         447791609         459183950         460950249        
461015232         461082406         461151797         461229973        
461299463         461367138         461430621         461494874        
461556581         461626822         461688590         461752230        
461817181         461882953         461954398   

446572950

     447474032         447791633         459187696         460950264        
461015240         461082414         461151839         461229981        
461299513         461367146         461430647         461494882        
461556615         461626848         461688616         461752248        
461817223         461882961         461954414   

446573248

     447474107         447791781         459187712         460950272        
461015257         461082422         461151862         461229999        
461299521         461367153         461430654         461494890        
461556631         461626855         461688624         461752255        
461817231         461882979         461954430   

446573420

     447474180         447791955         459191797         460950280        
461015273         461082430         461151870         461230005        
461299539         461367161         461430662         461494908        
461556672         461626871         461688632         461752263        
461817256         461882987         461954463   

446573594

     447474339         447791971         459194775         460950298        
461015299         461082448         461151888         461230013        
461299562         461367187         461430688         461494916        
461556680         461626889         461688673         461752271        
461817264         461883019         461954471   

446573784

     447474354         447792029         459196804         460950306        
461015307         461082455         461151904         461230047        
461299596         461367203         461430696         461494932        
461556748         461626897         461688681         461752297        
461817272         461883092         461954489   

446574238

     447474438         447792128         459203642         460950314        
461015315         461082471         461151946         461230054        
461299604         461367211         461430704         461494940        
461556797         461626913         461688699         461752305        
461817280         461883126         461954547   

446574485

     447474750         447792177         459204756         460950322        
461015356         461082489         461151987         461230062        
461299638         461367237         461430720         461494957        
461556813         461626939         461688707         461752313        
461817306         461883142         461954554   

446574667

     447475054         447792185         459208062         460950330        
461015372         461082505         461152019         461230070        
461299653         461367252         461430738         461494965        
461556839         461626962         461688715         461752321        
461817348         461883183         461954620   

446574907

     447475070         447792201         459208120         460950405        
461015380         461082513         461152027         461230088        
461299687         461367260         461430779         461494973        
461556854         461626996         461688764         461752339        
461817389         461883241         461954638   

446575011

     447475146         447792219         459208245         460950413        
461015406         461082521         461152035         461230096        
461299695         461367278         461430837         461494999        
461556870         461627002         461688772         461752347        
461817405         461883290         461954653   

446575284

     447475328         447792276         459208690         460950421        
461015422         461082547         461152134         461230120        
461299703         461367302         461430852         461495004        
461556896         461627028         461688806         461752354        
461817439         461883316         461954661   

446575326

     447475500         447792383         459208898         460950447        
461015430         461082554         461152142         461230138        
461299752         461367310         461430878         461495012        
461556938         461627036         461688822         461752362        
461817447         461883324         461954711   

446575391

     447475617         447792466         459209649         460950454        
461015489         461082562         461152167         461230153        
461299778         461367328         461430886         461495038        
461556946         461627069         461688848         461752370        
461817462         461883340         461954737   

446575425

     447475807         447792482         459213229         460950470        
461015562         461082570         461152183         461230179        
461299802         461367369         461430894         461495046        
461556953         461627077         461688855         461752388        
461817488         461883373         461954752   

446575482

     447475880         447792540         459214359         460950488        
461015588         461082596         461152274         461230187        
461299844         461367385         461430910         461495079        
461556979         461627127         461688863         461752396        
461817504         461883381         461954760   

446575847

     447475922         447792599         459215364         460950496        
461015596         461082612         461152308         461230195        
461299877         461367419         461430936         461495087        
461556987         461627184         461688889         461752404        
461817512         461883399         461954778   

446575870

     447475948         447792664         459216263         460950504        
461015620         461082620         461152332         461230203        
461299885         461367435         461430951         461495095        
461557019         461627200         461688897         461752420        
461817520         461883415         461954810   

446576084

     447475963         447792730         459220455         460950538        
461015653         461082638         461152365         461230229        
461299893         461367468         461430969         461495111        
461557068         461627226         461688921         461752446        
461817538         461883423         461954844   

446576480

     447476110         447792755         459220596         460950546        
461015687         461082646         461152415         461230237        
461299919         461367484         461430977         461495129        
461557100         461627242         461688939         461752453        
461817587         461883449         461954851   

446576670

     447476169         447792771         459226932         460950603        
461015695         461082653         461152506         461230245        
461299943         461367500         461430985         461495137        
461557118         461627259         461688954         461752461        
461817603         461883456         461954869   

446576761

     447476219         447792904         459233698         460950611        
461015711         461082661         461152555         461230252        
461299950         461367518         461431017         461495152        
461557167         461627267         461688996         461752479        
461817611         461883472         461954877   

446576977

     447476409         447793050         459233714         460950629        
461015737         461082687         461152563         461230260        
461299976         461367542         461431033         461495160        
461557209         461627275         461689010         461752487        
461817652         461883514         461954885   

446577041

     447476532         447793068         459234068         460950637        
461015760         461082695         461152571         461230278        
461300006         461367567         461431074         461495178        
461557217         461627309         461689028         461752495        
461817686         461883522         461954893   

446577090

     447476763         447793084         459237228         460950645        
461015778         461082711         461152639         461230294        
461300030         461367575         461431082         461495194        
461557258         461627333         461689051         461752503        
461817728         461883555         461954919   

446577140

     447476938         447793183         459239653         460950652        
461015810         461082737         461152647         461230302        
461300048         461367591         461431090         461495202        
461557282         461627341         461689077         461752511        
461817785         461883563         461954935   

446577272

     447477233         447793282         459240206         460950660        
461015851         461082752         461152654         461230310        
461300071         461367609         461431108         461495210        
461557308         461627358         461689093         461752529        
461817819         461883621         461954968   

446577520

     447477480         447793480         459241592         460950686        
461015877         461082778         461152662         461230336        
461300113         461367617         461431124         461495228        
461557324         461627366         461689101         461752537        
461817843         461883647         461954976   

446578056

     447477506         447793514         459244885         460950702        
461015885         461082786         461152670         461230344        
461300147         461367633         461431132         461495236        
461557332         461627408         461689150         461752545        
461817850         461883662         461954984   

446578189

     447477969         447793548         459246682         460950744        
461015919         461082794         461152688         461230351        
461300162         461367658         461431140         461495244        
461557340         461627416         461689184         461752552        
461817884         461883670         461955007   

446578239

     447478090         447793555         459246856         460950769        
461015950         461082802         461152761         461230369        
461300188         461367666         461431173         461495269        
461557357         461627457         461689192         461752560        
461817900         461883704         461955031   

446578403

     447478546         447793571         459247961         460950785        
461015992         461082810         461152803         461230377        
461300196         461367682         461431181         461495277        
461557381         461627473         461689200         461752578        
461817918         461883746         461955106   

446578692

     447478686         447793589         459249355         460950801        
461016032         461082844         461152829         461230419        
461300220         461367708         461431199         461495301        
461557399         461627499         461689218         461752586        
461817926         461883753         461955122   

446578734

     447478967         447793605         459250262         460950827        
461016065         461082851         461152860         461230450        
461300261         461367716         461431207         461495327        
461557407         461627515         461689226         461752594        
461817934         461883761         461955155   

446578908

     447479098         447793738         459252144         460950884        
461016099         461082869         461152894         461230526        
461300287         461367724         461431215         461495343        
461557423         461627556         461689234         461752602        
461817967         461883779         461955171   

446579211

     447479981         447793837         459252854         460950900        
461016156         461082885         461152902         461230542        
461300295         461367757         461431223         461495350        
461557464         461627598         461689259         461752610        
461817983         461883803         461955205   

446579252

     447480161         447794082         459255311         460950926        
461016180         461082893         461152928         461230567        
461300329         461367765         461431249         461495384        
461557498         461627606         461689275         461752628        
461817991         461883811         461955221   

446579302

     447480187         447794116         459256368         460950942        
461016248         461082919         461152936         461230575        
461300337         461367773         461431256         461495392        
461557506         461627614         461689309         461752644        
461818007         461883829         461955262   

446579534

     447480328         447794215         459257101         460950959        
461016271         461082935         461152969         461230658        
461300345         461367807         461431264         461495400        
461557514         461627648         461689317         461752651        
461818023         461883837         461955270   

446579914

     447480377         447794272         459257960         460950975        
461016297         461082943         461152977         461230708        
461300352         461367823         461431280         461495426        
461557530         461627655         461689325         461752669        
461818031         461883845         461955296   

446580219

     447480401         447794306         459258638         460951023        
461016305         461082968         461152985         461230773        
461300386         461367849         461431330         461495434        
461557548         461627663         461689333         461752677        
461818049         461883902         461955320   

446580250

     447480542         447794314         459260816         460951049        
461016313         461082976         461153009         461230799        
461300394         461367880         461431389         461495442        
461557571         461627671         461689341         461752685        
461818098         461883936         461955346   

446580508

     447480609         447794322         459261319         460951072        
461016354         461082984         461153025         461230823        
461300402         461367906         461431413         461495459        
461557589         461627689         461689374         461752701        
461818114         461883969         461955353   

446580623

     447480781         447794348         459261558         460951114        
461016412         461083008         461153066         461230849        
461300410         461367922         461431439         461495475        
461557597         461627697         461689382         461752727        
461818155         461884025         461955403   



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

446580706

     447481078         447794389         459267191         460951148        
461016487         461083016         461153090         461230872        
461300485         461367930         461431454         461495483        
461557621         461627713         461689390         461752735        
461818171         461884082         461955411   

446581027

     447481243         447794405         459270120         460951163        
461016560         461083073         461153165         461230906        
461300493         461367955         461431470         461495491        
461557639         461627721         461689408         461752743        
461818189         461884116         461955460   

446581118

     447481698         447794439         459275566         460951197        
461016578         461083081         461153181         461230930        
461300527         461367963         461431488         461495509        
461557654         461627747         461689473         461752750        
461818197         461884124         461955486   

446581191

     447481763         447794496         459276820         460951205        
461016628         461083107         461153207         461231011        
461300535         461367989         461431496         461495517        
461557688         461627754         461689499         461752768        
461818205         461884181         461955494   

446581233

     447481979         447794512         459276887         460951213        
461016636         461083115         461153215         461231029        
461300568         461367997         461431504         461495533        
461557712         461627788         461689515         461752776        
461818213         461884231         461955551   

446581241

     447482324         447794652         459277794         460951221        
461016644         461083123         461153264         461231037        
461300600         461368037         461431512         461495558        
461557720         461627804         461689523         461752784        
461818221         461884256         461955577   

446581829

     447482423         447794736         459279303         460951247        
461016651         461083131         461153272         461231060        
461300618         461368086         461431538         461495566        
461557746         461627812         461689549         461752792        
461818247         461884264         461955593   

446581977

     447482530         447794801         459281812         460951296        
461016701         461083156         461153306         461231078        
461300659         461368102         461431546         461495616        
461557753         461627838         461689556         461752800        
461818262         461884306         461955601   

446582041

     447482738         447794850         459286167         460951312        
461016750         461083172         461153355         461231102        
461300667         461368136         461431579         461495624        
461557779         461627846         461689580         461752818        
461818288         461884355         461955650   

446582181

     447482803         447794868         459287215         460951320        
461016776         461083180         461153389         461231110        
461300675         461368144         461431587         461495657        
461557787         461627853         461689598         461752826        
461818296         461884363         461955676   

446583346

     447482837         447794884         459287405         460951395        
461016784         461083198         461153397         461231136        
461300691         461368193         461431595         461495665        
461557829         461627861         461689614         461752842        
461818304         461884389         461955684   

446583700

     447482845         447794900         459287850         460951460        
461016826         461083206         461153421         461231177        
461300725         461368284         461431611         461495681        
461557837         461627887         461689648         461752859        
461818320         461884413         461955718   

446583924

     447482852         447794934         459288932         460951478        
461016834         461083222         461153454         461231185        
461300733         461368292         461431637         461495699        
461557852         461627895         461689663         461752867        
461818338         461884462         461955767   

446584013

     447482944         447795030         459289815         460951551        
461016859         461083230         461153488         461231219        
461300774         461368300         461431645         461495707        
461557860         461627929         461689671         461752875        
461818346         461884488         461955775   

446584047

     447483108         447795097         459289955         460951577        
461016883         461083248         461153538         461231227        
461300782         461368318         461431660         461495715        
461557878         461627937         461689697         461752883        
461818361         461884512         461955825   

446584468

     447483322         447795105         459291563         460951601        
461016909         461083263         461153546         461231235        
461300790         461368326         461431678         461495723        
461557886         461628000         461689705         461752891        
461818379         461884546         461955833   

446584641

     447483355         447795220         459294302         460951619        
461016917         461083271         461153553         461231268        
461300816         461368334         461431686         461495731        
461557894         461628026         461689747         461752917        
461818387         461884561         461955841   

446584914

     447483611         447795287         459294732         460951635        
461016925         461083289         461153629         461231318        
461300824         461368359         461431710         461495749        
461557910         461628034         461689754         461752925        
461818395         461884587         461955858   

446585028

     447483629         447795519         459295382         460951650        
461016933         461083297         461153645         461231342        
461300840         461368391         461431728         461495756        
461557928         461628042         461689762         461752974        
461818411         461884611         461955866   

446585390

     447483728         447795584         459297156         460951676        
461016941         461083313         461153652         461231474        
461300857         461368466         461431751         461495764        
461557936         461628067         461689796         461752982        
461818437         461884629         461955882   

446585515

     447483736         447795634         459298816         460951684        
461016958         461083339         461153660         461231524        
461300865         461368482         461431769         461495798        
461557969         461628083         461689812         461753006        
461818452         461884686         461955890   

446585846

     447483892         447795782         459300315         460951700        
461016966         461083354         461153736         461231532        
461300873         461368508         461431777         461495806        
461557985         461628091         461689820         461753030        
461818486         461884702         461955965   

446586133

     447484122         447795923         459302899         460951718        
461016982         461083370         461153785         461231540        
461300881         461368532         461431793         461495814        
461558017         461628109         461689838         461753055        
461818502         461884728         461955973   

446586166

     447484452         447796012         459303558         460951726        
461016990         461083388         461153801         461231565        
461300907         461368540         461431819         461495822        
461558041         461628141         461689861         461753071        
461818510         461884769         461956005   

446586422

     447484510         447796046         459305173         460951742        
461017006         461083404         461153850         461231581        
461300915         461368557         461431835         461495830        
461558074         461628166         461689879         461753089        
461818528         461884777         461956039   

446586430

     447484528         447796103         459306254         460951759        
461017014         461083412         461153918         461231607        
461300923         461368599         461431843         461495855        
461558090         461628174         461689952         461753097        
461818551         461884785         461956047   

446586471

     447484650         447796137         459310728         460951767        
461017055         461083420         461153926         461231623        
461300931         461368607         461431876         461495871        
461558116         461628190         461689960         461753121        
461818569         461884793         461956054   

446586505

     447484676         447796145         459313714         460951775        
461017113         461083438         461153934         461231631        
461300956         461368649         461431918         461495897        
461558124         461628216         461689978         461753139        
461818593         461884819         461956062   

446586794

     447484866         447796178         459315511         460951791        
461017121         461083479         461153942         461231649        
461300980         461368664         461431975         461495905        
461558132         461628240         461689994         461753154        
461818619         461884827         461956070   

446586810

     447484890         447796194         459316451         460951882        
461017162         461083495         461153983         461231664        
461301004         461368672         461431983         461495913        
461558207         461628257         461690000         461753170        
461818643         461884843         461956138   

446586901

     447484973         447796210         459316907         460951908        
461017196         461083511         461153991         461231680        
461301012         461368706         461431991         461495921        
461558231         461628281         461690018         461753212        
461818650         461884892         461956161   

446587263

     447485053         447796301         459317178         460951916        
461017212         461083529         461154031         461231706        
461301046         461368714         461432007         461495939        
461558249         461628299         461690042         461753220        
461818676         461884926         461956187   

446587420

     447485095         447796426         459319232         460951932        
461017253         461083552         461154049         461231714        
461301053         461368722         461432023         461495947        
461558264         461628307         461690075         461753246        
461818684         461884942         461956203   

446587594

     447485384         447796632         459321295         460952039        
461017295         461083586         461154080         461231730        
461301061         461368748         461432049         461495970        
461558298         461628315         461690083         461753253        
461818692         461885014         461956229   

446587677

     447485897         447796681         459321642         460952104        
461017386         461083602         461154106         461231813        
461301103         461368755         461432056         461496002        
461558306         461628323         461690091         461753261        
461818718         461885022         461956237   

446587685

     447485988         447796731         459323382         460952112        
461017410         461083610         461154114         461231839        
461301145         461368763         461432155         461496010        
461558314         461628331         461690109         461753295        
461818734         461885048         461956252   

446587842

     447486291         447796756         459324380         460952120        
461017428         461083628         461154130         461231847        
461301160         461368789         461432163         461496028        
461558322         461628349         461690117         461753303        
461818759         461885089         461956278   

446588121

     447486416         447796889         459328969         460952146        
461017436         461083636         461154148         461231888        
461301178         461368797         461432189         461496036        
461558355         461628364         461690133         461753311        
461818767         461885113         461956294   

446588790

     447486663         447797002         459330395         460952153        
461017451         461083644         461154155         461231904        
461301186         461368805         461432197         461496044        
461558363         461628372         461690141         461753337        
461818775         461885139         461956328   

446588964

     447486754         447797028         459330734         460952211        
461017477         461083669         461154163         461231912        
461301194         461368813         461432213         461496051        
461558389         461628398         461690166         461753360        
461818817         461885147         461956344   

446589665

     447486812         447797127         459331799         460952260        
461017543         461083677         461154171         461231938        
461301202         461368821         461432288         461496077        
461558405         461628430         461690182         461753378        
461818825         461885204         461956369   

446589855

     447486853         447797150         459332698         460952310        
461017550         461083685         461154247         461231953        
461301228         461368847         461432296         461496085        
461558421         461628448         461690190         461753386        
461818841         461885212         461956377   

446589962

     447486887         447797275         459334777         460952336        
461017584         461083693         461154254         461231995        
461301251         461368888         461432304         461496093        
461558447         461628463         461690208         461753469        
461818866         461885220         461956419   

446590010

     447487018         447797283         459340436         460952351        
461017592         461083701         461154270         461232001        
461301269         461368896         461432312         461496127        
461558470         461628471         461690232         461753477        
461818890         461885238         461956427   

446590614

     447487042         447797333         459345203         460952377        
461017600         461083719         461154296         461232019        
461301277         461368912         461432338         461496143        
461558496         461628489         461690273         461753527        
461818916         461885246         461956435   

446590630

     447487091         447797614         459347878         460952393        
461017618         461083727         461154312         461232043        
461301301         461368961         461432361         461496150        
461558504         461628513         461690307         461753535        
461818924         461885253         461956450   

446590747

     447487554         447797754         459351953         460952401        
461017675         461083735         461154346         461232076        
461301319         461368987         461432379         461496176        
461558512         461628521         461690315         461753576        
461818940         461885311         461956468   

446591216

     447487661         447797762         459353942         460952419        
461017691         461083743         461154379         461232092        
461301335         461368995         461432387         461496184        
461558520         461628539         461690323         461753618        
461818965         461885329         461956476   

446591281

     447487752         447797820         459354627         460952435        
461017733         461083768         461154403         461232159        
461301350         461369092         461432411         461496192        
461558561         461628547         461690364         461753642        
461819005         461885345         461956484   

446591349

     447487901         447797853         459355350         460952443        
461017766         461083776         461154429         461232217        
461301368         461369118         461432429         461496200        
461558587         461628562         461690372         461753675        
461819047         461885352         461956500   

446591802

     447488107         447798125         459356242         460952476        
461017774         461083792         461154445         461232225        
461301376         461369142         461432460         461496218        
461558611         461628588         461690414         461753725        
461819054         461885386         461956542   

446591943

     447488602         447798174         459357612         460952484        
461017782         461083800         461154452         461232233        
461301384         461369183         461432478         461496226        
461558629         461628604         461690422         461753741        
461819062         461885485         461956559   

446591968

     447488628         447798224         459360152         460952534        
461017816         461083818         461154460         461232241        
461301392         461369191         461432494         461496234        
461558637         461628612         461690455         461753758        
461819070         461885519         461956575   

446592339

     447488651         447798265         459360962         460952542        
461017832         461083859         461154494         461232258        
461301459         461369225         461432528         461496242        
461558652         461628620         461690497         461753766        
461819096         461885535         461956583   

446592347

     447488701         447798380         459362372         460952559        
461017857         461083867         461154502         461232308        
461301483         461369233         461432544         461496267        
461558678         461628638         461690513         461753808        
461819104         461885543         461956591   

446592693

     447488768         447798455         459366746         460952575        
461017865         461083909         461154585         461232316        
461301491         461369241         461432551         461496291        
461558686         461628653         461690521         461753824        
461819112         461885550         461956617   

446592784

     447488941         447798513         459368981         460952609        
461017881         461083925         461154593         461232332        
461301517         461369266         461432569         461496333        
461558694         461628752         461690539         461753857        
461819146         461885568         461956625   



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

446592792

     447489568         447798620         459370748         460952617        
461017899         461083941         461154650         461232340        
461301533         461369282         461432593         461496341        
461558744         461628760         461690547         461753881        
461819179         461885576         461956633   

446593170

     447489691         447798638         459371779         460952666        
461017907         461083966         461154692         461232357        
461301541         461369308         461432601         461496358        
461558751         461628794         461690570         461753899        
461819203         461885584         461956641   

446593790

     447489832         447798646         459372355         460952732        
461017923         461083974         461154700         461232365        
461301558         461369332         461432635         461496374        
461558769         461628802         461690588         461753931        
461819229         461885618         461956658   

446593832

     447490145         447798661         459372470         460952781        
461017949         461083982         461154734         461232399        
461301574         461369365         461432718         461496382        
461558777         461628810         461690612         461753949        
461819278         461885642         461956674   

446593907

     447490277         447798679         459387171         460952807        
461017972         461084006         461154742         461232407        
461301582         461369381         461432783         461496390        
461558793         461628836         461690620         461753964        
461819286         461885667         461956708   

446594228

     447490525         447798851         459392320         460952849        
461017998         461084022         461154767         461232423        
461301590         461369399         461432791         461496408        
461558827         461628844         461690638         461754012        
461819302         461885683         461956740   

446594269

     447490590         447798869         459393765         460952872        
461018004         461084030         461154809         461232431        
461301608         461369415         461432817         461496424        
461558843         461628851         461690653         461754020        
461819310         461885691         461956781   

446594566

     447490616         447798950         459393831         460952880        
461018038         461084055         461154825         461232456        
461301657         461369431         461432825         461496432        
461558868         461628885         461690679         461754038        
461819344         461885709         461956799   

446594756

     447491184         447798968         459396875         460952906        
461018053         461084071         461154858         461232464        
461301673         461369449         461432833         461496440        
461558892         461628893         461690687         461754178        
461819377         461885725         461956807   

446595076

     447491267         447799099         459397873         460952914        
461018061         461084121         461154874         461232480        
461301681         461369464         461432841         461496457        
461558900         461628901         461690695         461754202        
461819393         461885758         461956831   

446595639

     447491481         447799131         459398806         460952922        
461018079         461084162         461154882         461232605        
461301707         461369472         461432882         461496465        
461558918         461628919         461690703         461754228        
461819450         461885774         461956856   

446595670

     447491549         447799180         459399424         460952930        
461018087         461084188         461154890         461232613        
461301715         461369498         461432916         461496473        
461558926         461628927         461690729         461754236        
461819492         461885782         461956898   

446596066

     447491663         447799263         459399812         460952955        
461018095         461084279         461154916         461232621        
461301749         461369506         461432924         461496481        
461558934         461628935         461690737         461754251        
461819518         461885790         461956922   

446596421

     447491739         447799271         459403069         460952963        
461018103         461084329         461154957         461232639        
461301756         461369530         461432940         461496499        
461558942         461628943         461690745         461754335        
461819534         461885808         461956930   

446596504

     447491796         447799339         459403218         460952997        
461018129         461084386         461154965         461232647        
461301764         461369548         461432965         461496507        
461558959         461628950         461690752         461754368        
461819559         461885816         461956948   

446596900

     447492588         447799396         459403416         460953003        
461018137         461084394         461154999         461232654        
461301780         461369555         461433005         461496523        
461558967         461628968         461690760         461754376        
461819567         461885865         461956955   

446597023

     447492638         447799420         459407011         460953052        
461018145         461084402         461155004         461232662        
461301798         461369563         461433047         461496531        
461558975         461628992         461690778         461754426        
461819609         461885907         461956963   

446597148

     447492828         447799446         459408639         460953060        
461018160         461084410         461155012         461232704        
461301814         461369571         461433062         461496549        
461558983         461629016         461690794         461754467        
461819641         461885915         461956971   

446597296

     447493081         447799487         459409934         460953078        
461018178         461084428         461155020         461232738        
461301855         461369589         461433138         461496556        
461559031         461629032         461690810         461754475        
461819674         461885923         461956989   

446597445

     447493156         447799560         459410767         460953110        
461018186         461084436         461155053         461232746        
461301871         461369605         461433146         461496564        
461559064         461629040         461690836         461754491        
461819682         461885931         461956997   

446597478

     447493198         447799610         459411955         460953128        
461018210         461084444         461155061         461232753        
461301921         461369639         461433153         461496580        
461559080         461629057         461690851         461754558        
461819690         461885949         461957003   

446597577

     447493230         447799669         459412631         460953144        
461018228         461084451         461155079         461232761        
461301947         461369662         461433161         461496598        
461559106         461629065         461690877         461754608        
461819708         461885972         461957029   

446597759

     447493255         447799982         459414272         460953151        
461018236         461084469         461155095         461232795        
461301962         461369670         461433179         461496630        
461559114         461629073         461690885         461754616        
461819732         461885998         461957037   

446598641

     447493347         447800137         459414330         460953169        
461018244         461084501         461155111         461232803        
461301970         461369696         461433195         461496739        
461559130         461629099         461690893         461754640        
461819740         461886004         461957060   

446598716

     447493388         447800178         459422424         460953177        
461018251         461084519         461155129         461232837        
461302028         461369720         461433203         461496762        
461559148         461629107         461690935         461754657        
461819757         461886012         461957078   

446599110

     447493636         447800202         459427068         460953201        
461018269         461084527         461155152         461232845        
461302036         461369738         461433229         461496770        
461559171         461629115         461690943         461754665        
461819765         461886038         461957086   

446599268

     447493792         447800285         459429486         460953219        
461018277         461084535         461155178         461232902        
461302044         461369746         461433245         461496788        
461559197         461629123         461690950         461754681        
461819807         461886046         461957102   

446599847

     447493834         447800368         459432621         460953235        
461018285         461084550         461155202         461232969        
461302051         461369761         461433252         461496796        
461559205         461629131         461690968         461754699        
461819823         461886087         461957110   

446600074

     447494063         447800376         459432720         460953243        
461018293         461084568         461155236         461232985        
461302069         461369779         461433278         461496804        
461559213         461629156         461690976         461754723        
461819831         461886129         461957128   

446600520

     447494089         447800400         459436770         460953284        
461018301         461084576         461155251         461232993        
461302077         461369811         461433377         461496812        
461559239         461629198         461690984         461754731        
461819849         461886145         461957136   

446600751

     447494220         447800426         459442596         460953292        
461018327         461084584         461155277         461233009        
461302085         461369829         461433385         461496861        
461559247         461629206         461691057         461754822        
461819864         461886152         461957144   

446600843

     447494337         447800616         459443529         460953300        
461018335         461084618         461155285         461233017        
461302093         461369837         461433427         461496879        
461559254         461629214         461691073         461754863        
461819872         461886160         461957151   

446600900

     447494352         447800681         459447389         460953318        
461018343         461084626         461155327         461233033        
461302119         461369852         461433435         461496887        
461559304         461629222         461691081         461754913        
461819880         461886178         461957169   

446601122

     447494394         447800699         459447983         460953367        
461018350         461084667         461155335         461233066        
461302127         461369860         461433450         461496895        
461559312         461629255         461691099         461754939        
461819898         461886194         461957185   

446602336

     447494568         447800715         459452744         460953375        
461018368         461084675         461155343         461233090        
461302168         461369878         461433468         461496903        
461559346         461629263         461691107         461754947        
461819930         461886202         461957193   

446602369

     447494576         447800764         459455291         460953383        
461018376         461084683         461155368         461233116        
461302176         461369886         461433476         461496929        
461559353         461629271         461691123         461754954        
461819948         461886210         461957201   

446602468

     447494600         447800848         459456513         460953391        
461018392         461084691         461155376         461233215        
461302184         461369902         461433500         461496945        
461559361         461629289         461691131         461754970        
461819955         461886228         461957219   

446602765

     447494766         447800855         459464541         460953409        
461018400         461084717         461155384         461233280        
461302218         461369910         461433534         461496986        
461559379         461629297         461691149         461755001        
461819989         461886251         461957227   

446602872

     447494824         447800988         459465167         460953433        
461018418         461084733         461155392         461233389        
461302226         461369928         461433559         461496994        
461559387         461629305         461691156         461755019        
461819997         461886277         461957235   

446603334

     447494915         447801143         459465894         460953458        
461018426         461084741         461155418         461233405        
461302242         461369944         461433583         461497067        
461559403         461629313         461691172         461755035        
461820003         461886285         461957243   

446603359

     447495037         447801317         459467429         460953482        
461018442         461084766         461155426         461233488        
461302259         461369969         461433591         461497083        
461559411         461629321         461691180         461755050        
461820011         461886293         461957250   

446603409

     447495094         447801341         459467486         460953524        
461018459         461084782         461155467         461233520        
461302275         461369977         461433609         461497109        
461559429         461629339         461691206         461755068        
461820037         461886301         461957268   

446604175

     447495243         447801424         459469821         460953540        
461018467         461084808         461155509         461233546        
461302309         461370025         461433633         461497125        
461559437         461629347         461691214         461755118        
461820045         461886327         461957292   

446604258

     447495482         447801481         459473229         460953565        
461018475         461084832         461155517         461233579        
461302317         461370033         461433641         461497133        
461559478         461629354         461691248         461755159        
461820094         461886343         461957300   

446604498

     447495508         447801622         459475406         460953573        
461018517         461084840         461155533         461233587        
461302325         461370041         461433658         461497166        
461559502         461629362         461691297         461755167        
461820144         461886350         461957318   

446604779

     447495649         447801697         459478517         460953599        
461018541         461084857         461155590         461233595        
461302341         461370058         461433732         461497182        
461559577         461629370         461691305         461755183        
461820151         461886368         461957326   

446604894

     447495789         447801770         459479846         460953623        
461018558         461084873         461155608         461233629        
461302358         461370066         461433740         461497190        
461559585         461629388         461691313         461755258        
461820169         461886392         461957334   

446604951

     447495797         447801887         459480992         460953631        
461018566         461084899         461155624         461233645        
461302366         461370074         461433773         461497224        
461559593         461629396         461691339         461755308        
461820201         461886475         461957342   

446605347

     447495896         447801903         459485082         460953649        
461018590         461084915         461155640         461233736        
461302374         461370082         461433781         461497232        
461559619         461629404         461691347         461755316        
461820235         461886491         461957367   

446605370

     447496209         447801911         459485330         460953672        
461018608         461084923         461155657         461233777        
461302382         461370090         461433807         461497240        
461559627         461629412         461691354         461755332        
461820292         461886525         461957375   

446605693

     447496266         447801945         459487864         460953680        
461018616         461084949         461155699         461233793        
461302440         461370108         461433831         461497257        
461559635         461629420         461691370         461755365        
461820318         461886566         461957391   

446605842

     447496498         447801986         459490868         460953698        
461018624         461084956         461155715         461233819        
461302473         461370116         461433849         461497265        
461559643         461629446         461691404         461755415        
461820326         461886608         461957433   

446606063

     447496688         447802083         459491684         460953730        
461018640         461084964         461155731         461233843        
461302481         461370124         461433856         461497273        
461559650         461629453         461691420         461755423        
461820334         461886624         461957458   

446606345

     447496738         447802190         459494548         460953748        
461018657         461084980         461155756         461233850        
461302507         461370132         461433864         461497281        
461559668         461629487         461691438         461755449        
461820417         461886723         461957466   

446606949

     447496803         447802208         459497103         460953771        
461018673         461085037         461155764         461233884        
461302564         461370157         461433880         461497307        
461559684         461629503         461691446         461755464        
461820433         461886806         461957474   

446607129

     447496969         447802232         459502266         460953797        
461018681         461085144         461155822         461233900        
461302580         461370165         461433898         461497356        
461559700         461629511         461691453         461755480        
461820458         461886814         461957490   

446607301

     447497405         447802356         459507752         460953839        
461018699         461085169         461155830         461233934        
461302614         461370173         461433914         461497364        
461559726         461629529         461691495         461755514        
461820466         461886822         461957508   



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

446608028

     447497462         447802471         459509451         460953854        
461018723         461085193         461155848         461233959        
461302648         461370181         461433948         461497406        
461559734         461629537         461691511         461755522        
461820474         461886848         461957524   

446608036

     447497934         447802596         459512406         460953862        
461018731         461085326         461155863         461234015        
461302655         461370199         461433971         461497422        
461559742         461629545         461691560         461755548        
461820508         461886855         461957532   

446608085

     447498015         447802638         459516399         460953888        
461018749         461085342         461155889         461234023        
461302663         461370215         461433997         461497448        
461559759         461629560         461691578         461755563        
461820557         461886889         461957557   

446608234

     447498205         447802786         459516662         460953896        
461018756         461085367         461155905         461234056        
461302671         461370223         461434060         461497463        
461559767         461629578         461691586         461755589        
461820581         461886947         461957565   

446608390

     447498312         447802794         459525176         460953904        
461018780         461085409         461155921         461234064        
461302689         461370231         461434078         461497471        
461559775         461629586         461691628         461755597        
461820615         461886954         461957573   

446608614

     447498494         447802844         459525747         460953920        
461018798         461085425         461155939         461234114        
461302697         461370249         461434102         461497489        
461559783         461629602         461691685         461755639        
461820631         461886988         461957581   

446608945

     447498601         447802851         459527404         460953938        
461018806         461085474         461155962         461234122        
461302705         461370256         461434110         461497497        
461559809         461629644         461691701         461755654        
461820656         461887028         461957599   

446609091

     447498635         447802877         459535720         460953946        
461018814         461085482         461156010         461234130        
461302713         461370264         461434136         461497505        
461559817         461629651         461691719         461755662        
461820714         461887085         461957615   

446609547

     447498650         447803008         459536983         460953961        
461018822         461085508         461156028         461234171        
461302721         461370272         461434151         461497521        
461559833         461629669         461691735         461755670        
461820730         461887093         461957623   

446609570

     447498726         447803032         459537882         460953979        
461018848         461085581         461156077         461234221        
461302739         461370298         461434169         461497554        
461559858         461629677         461691750         461755696        
461820763         461887119         461957631   

446609729

     447498841         447803495         459539052         460954001        
461018871         461085599         461156085         461234247        
461302754         461370306         461434177         461497588        
461559874         461629685         461691776         461755738        
461820771         461887127         461957649   

446610115

     447499203         447803537         459541538         460954027        
461018889         461085649         461156135         461234288        
461302762         461370314         461434185         461497596        
461559882         461629693         461691792         461755761        
461820789         461887168         461957656   

446610222

     447499252         447803701         459545877         460954035        
461018897         461085664         461156184         461234304        
461302804         461370322         461434201         461497604        
461559890         461629701         461691800         461755779        
461820797         461887176         461957664   

446610321

     447499617         447803735         459550844         460954050        
461018905         461085698         461156226         461234320        
461302820         461370355         461434219         461497612        
461559908         461629719         461691818         461755795        
461820805         461887184         461957672   

446610545

     447499641         447803776         459552840         460954068        
461018913         461085706         461156309         461234338        
461302838         461370363         461434227         461497620        
461559916         461629727         461691834         461755811        
461820821         461887200         461957680   

446611097

     447499682         447803842         459553939         460954118        
461018939         461085722         461156325         461234346        
461302853         461370371         461434250         461497638        
461559924         461629743         461691842         461755845        
461820904         461887218         461957698   

446611220

     447499716         447803909         459554929         460954134        
461018947         461085730         461156358         461234361        
461302879         461370389         461434276         461497653        
461559932         461629750         461691859         461755894        
461820938         461887242         461957706   

446611469

     447499815         447803925         459557930         460954167        
461018962         461085748         461156408         461234395        
461302895         461370397         461434342         461497778        
461559940         461629768         461691867         461755902        
461820946         461887259         461957714   

446611816

     447499898         447803933         459559514         460954175        
461018970         461085763         461156424         461234403        
461302903         461370405         461434375         461497786        
461559965         461629776         461691875         461755910        
461820953         461887283         461957722   

446611865

     447500364         447803990         459559845         460954191        
461018988         461085797         461156440         461234411        
461302911         461370413         461434391         461497802        
461559973         461629792         461691883         461755936        
461820979         461887291         461957730   

446612004

     447500430         447804006         459561551         460954209        
461018996         461085805         461156465         461234478        
461302937         461370421         461434417         461497851        
461559981         461629826         461691909         461755944        
461820995         461887309         461957748   

446612186

     447500737         447804030         459561577         460954217        
461019002         461085821         461156473         461234544        
461302952         461370439         461434441         461497885        
461560005         461629834         461691917         461755969        
461821027         461887317         461957755   

446612327

     447500927         447804055         459561965         460954233        
461019028         461085862         461156499         461234551        
461302960         461370447         461434458         461497893        
461560013         461629859         461691925         461755977        
461821043         461887325         461957888   

446612681

     447501115         447804238         459562096         460954258        
461019044         461085888         461156531         461234627        
461302978         461370454         461434474         461497901        
461560021         461629867         461691941         461755993        
461821076         461887333         461957953   

446612962

     447501248         447804246         459562146         460954266        
461019051         461085904         461156564         461234635        
461302986         461370462         461434524         461497935        
461560047         461629909         461691958         461756025        
461821100         461887366         461957961   

446613002

     447501529         447804436         459564753         460954274        
461019069         461085938         461156580         461234668        
461302994         461370470         461434557         461497950        
461560062         461629917         461691966         461756058        
461821159         461887374         461958001   

446613036

     447501727         447804840         459565941         460954308        
461019085         461085995         461156598         461234676        
461303000         461370488         461434581         461497968        
461560070         461629925         461692006         461756066        
461821167         461887390         461958035   

446613382

     447502147         447805029         459566998         460954316        
461019093         461086001         461156614         461234726        
461303018         461370496         461434631         461498024        
461560088         461629933         461692014         461756074        
461821175         461887416         461958043   

446613531

     447502311         447805045         459568903         460954332        
461019101         461086100         461156630         461234734        
461303034         461370512         461434656         461498032        
461560096         461629941         461692022         461756082        
461821183         461887424         461958100   

446613937

     447502634         447805078         459570883         460954357        
461019119         461086118         461156796         461234767        
461303042         461370520         461434672         461498057        
461560104         461629958         461692048         461756090        
461821191         461887432         461958126   

446614463

     447502733         447805102         459572699         460954373        
461019143         461086233         461156812         461234775        
461303059         461370538         461434680         461498065        
461560112         461629966         461692055         461756116        
461821241         461887499         461958142   

446614497

     447502865         447805136         459572756         460954381        
461019150         461086266         461156853         461234791        
461303091         461370546         461434698         461498081        
461560120         461629974         461692063         461756132        
461821258         461887507         461958167   

446614620

     447502964         447805201         459573721         460954399        
461019176         461086274         461156879         461234817        
461303109         461370553         461434763         461498107        
461560153         461629990         461692089         461756140        
461821316         461887531         461958175   

446615064

     447503079         447805227         459573937         460954407        
461019200         461086290         461156895         461234833        
461303158         461370561         461434797         461498123        
461560187         461630022         461692097         461756215        
461821324         461887556         461958209   

446615437

     447503459         447805276         459575155         460954415        
461019218         461086340         461156903         461234866        
461303166         461370579         461434862         461498131        
461560195         461630048         461692105         461756231        
461821373         461887564         461958258   

446615486

     447503467         447805334         459575460         460954423        
461019226         461086357         461156937         461234874        
461303174         461370595         461434888         461498164        
461560203         461630063         461692113         461756249        
461821407         461887572         461958266   

446615627

     447503541         447805474         459577821         460954464        
461019242         461086373         461156945         461234882        
461303182         461370603         461434896         461498172        
461560211         461630089         461692121         461756280        
461821415         461887622         461958282   

446616112

     447503558         447805482         459578886         460954480        
461019259         461086381         461156952         461234916        
461303216         461370611         461434912         461498180        
461560229         461630097         461692139         461756306        
461821423         461887648         461958290   

446616120

     447503665         447805490         459579017         460954498        
461019267         461086399         461156978         461234940        
461303240         461370629         461434920         461498214        
461560245         461630105         461692162         461756330        
461821431         461887655         461958316   

446616161

     447503715         447805516         459580361         460954506        
461019275         461086415         461156986         461234957        
461303257         461370645         461434938         461498255        
461560252         461630121         461692196         461756371        
461821449         461887663         461958332   

446616245

     447503848         447805581         459581294         460954514        
461019291         461086423         461157018         461234973        
461303265         461370652         461434946         461498263        
461560260         461630139         461692204         461756389        
461821464         461887671         461958365   

446616310

     447504341         447805680         459582680         460954522        
461019309         461086472         461157034         461234981        
461303281         461370660         461434953         461498289        
461560278         461630147         461692246         461756397        
461821480         461887697         461958423   

446616963

     447504523         447805698         459583563         460954530        
461019317         461086480         461157059         461235012        
461303331         461370678         461434961         461498305        
461560286         461630154         461692253         461756405        
461821498         461887713         461958456   

446617052

     447504713         447805755         459586962         460954548        
461019325         461086506         461157075         461235020        
461303349         461370686         461434979         461498313        
461560294         461630162         461692261         461756413        
461821522         461887721         461958464   

446617862

     447504721         447805789         459588760         460954563        
461019333         461086514         461157091         461235038        
461303356         461370694         461434987         461498321        
461560302         461630170         461692279         461756421        
461821571         461887747         461958472   

446618571

     447504994         447805904         459589727         460954571        
461019341         461086522         461157141         461235046        
461303364         461370702         461435018         461498339        
461560328         461630188         461692295         461756439        
461821597         461887754         461958480   

446619066

     447505082         447805920         459592317         460954605        
461019358         461086530         461157166         461235137        
461303380         461370710         461435026         461498354        
461560344         461630204         461692329         461756454        
461821613         461887796         461958506   

446619108

     447505090         447806043         459592606         460954621        
461019366         461086548         461157174         461235202        
461303398         461370728         461435042         461498404        
461560369         461630212         461692360         461756462        
461821621         461887812         461958530   

446619314

     447505207         447806076         459593083         460954639        
461019374         461086597         461157182         461235269        
461303406         461370736         461435059         461498412        
461560377         461630238         461692378         461756488        
461821639         461887838         461958548   

446619488

     447505256         447806126         459596516         460954647        
461019390         461086662         461157190         461235293        
461303430         461370744         461435083         461498453        
461560385         461630246         461692386         461756504        
461821647         461887846         461958571   

446619645

     447505447         447806142         459597779         460954654        
461019408         461086696         461157216         461235301        
461303463         461370769         461435109         461498503        
461560393         461630253         461692394         461756512        
461821662         461887861         461958613   

446619785

     447505454         447806159         459598462         460954662        
461019416         461086712         461157232         461235327        
461303471         461370777         461435117         461498545        
461560401         461630261         461692402         461756520        
461821670         461887879         461958639   

446620833

     447505991         447806191         459599916         460954670        
461019424         461086738         461157240         461235343        
461303497         461370793         461435125         461498560        
461560427         461630279         461692410         461756538        
461821688         461887895         461958647   

446621252

     447506270         447806217         459600847         460954688        
461019432         461086779         461157257         461235368        
461303505         461370801         461435133         461498578        
461560435         461630287         461692428         461756553        
461821696         461887911         461958662   

446621633

     447506387         447806324         459601639         460954704        
461019440         461086787         461157265         461235384        
461303513         461370819         461435166         461498669        
461560443         461630295         461692436         461756611        
461821704         461887929         461958696   

446621971

     447506445         447806373         459602603         460954712        
461019457         461086803         461157273         461235418        
461303554         461370827         461435174         461498719        
461560450         461630303         461692444         461756629        
461821720         461887945         461958704   

446622052

     447506577         447806712         459603635         460954738        
461019465         461086811         461157281         461235467        
461303562         461370835         461435208         461498727        
461560468         461630311         461692451         461756637        
461821738         461887952         461958738   



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

446622300

     447506635         447806811         459606117         460954746        
461019473         461086878         461157307         461235475        
461303588         461370850         461435216         461498735        
461560476         461630337         461692469         461756652        
461821746         461887978         461958753   

446622375

     447506676         447806902         459606737         460954753        
461019481         461086894         461157323         461235541        
461303596         461370876         461435224         461498776        
461560518         461630345         461692477         461756678        
461821779         461887986         461958787   

446622383

     447506692         447806944         459607701         460954761        
461019499         461086902         461157331         461235574        
461303620         461370884         461435232         461498784        
461560526         461630352         461692485         461756694        
461821787         461887994         461958829   

446622458

     447507021         447806969         459607909         460954779        
461019507         461086928         461157356         461235582        
461303646         461370892         461435265         461498818        
461560534         461630360         461692527         461756728        
461821795         461888000         461958837   

446622532

     447507088         447807017         459607990         460954787        
461019515         461086985         461157364         461235608        
461303653         461370900         461435281         461498834        
461560559         461630378         461692535         461756736        
461821811         461888018         461958852   

446622797

     447507336         447807090         459608279         460954795        
461019531         461086993         461157414         461235616        
461303661         461370918         461435307         461498842        
461560567         461630386         461692550         461756744        
461821845         461888026         461958860   

446623969

     447507377         447807348         459610259         460954803        
461019549         461087066         461157448         461235632        
461303687         461370926         461435315         461498883        
461560575         461630394         461692568         461756769        
461821852         461888034         461958878   

446623985

     447507385         447807413         459610374         460954811        
461019564         461087074         461157539         461235665        
461303703         461370934         461435323         461498909        
461560583         461630402         461692576         461756785        
461821860         461888042         461958886   

446624157

     447507625         447807496         459610903         460954829        
461019580         461087090         461157562         461235707        
461303711         461370942         461435364         461498917        
461560591         461630410         461692584         461756819        
461821894         461888059         461958902   

446624215

     447507666         447807512         459611398         460954837        
461019598         461087116         461157588         461235723        
461303737         461370959         461435380         461498974        
461560625         461630428         461692592         461756827        
461821902         461888067         461958928   

446625196

     447507708         447807611         459611869         460954845        
461019614         461087124         461157596         461235764        
461303760         461370975         461435398         461498990        
461560633         461630444         461692600         461756835        
461821928         461888075         461958951   

446625295

     447507781         447807629         459612040         460954852        
461019630         461087199         461157638         461235921        
461303778         461370983         461435414         461499048        
461560641         461630451         461692618         461756843        
461821977         461888083         461958977   

446625345

     447507815         447807702         459612701         460954860        
461019655         461087207         461157646         461235947        
461303786         461370991         461435430         461499055        
461560666         461630469         461692634         461756892        
461822009         461888091         461958985   

446625352

     447507864         447807736         459617148         460954878        
461019689         461087256         461157679         461235954        
461303802         461371007         461435448         461499097        
461560674         461630477         461692642         461756900        
461822017         461888109         461959009   

446625832

     447508250         447807769         459619094         460954894        
461019705         461087280         461157711         461235996        
461303810         461371015         461435489         461499113        
461560682         461630485         461692667         461756942        
461822033         461888117         461959017   

446626244

     447508268         447807868         459620514         460954902        
461019713         461087355         461157745         461236028        
461303844         461371031         461435505         461499147        
461560690         461630527         461692675         461756975        
461822058         461888125         461959033   

446626293

     447509035         447807918         459620589         460954928        
461019721         461087371         461157794         461236036        
461303851         461371049         461435521         461499170        
461560724         461630535         461692691         461756983        
461822074         461888141         461959058   

446626392

     447509142         447808007         459621108         460954936        
461019739         461087439         461157802         461236085        
461303869         461371056         461435547         461499220        
461560757         461630543         461692709         461757007        
461822082         461888158         461959066   

446626723

     447509274         447808031         459622486         460954951        
461019747         461087462         461157828         461236119        
461303877         461371064         461435554         461499238        
461560765         461630550         461692717         461757080        
461822090         461888166         461959074   

446626806

     447509373         447808064         459622619         460954969        
461019754         461087587         461157836         461236127        
461303893         461371072         461435562         461499279        
461560773         461630568         461692758         461757098        
461822116         461888174         461959090   

446626889

     447509456         447808163         459622676         460954977        
461019762         461087595         461157844         461236135        
461303901         461371098         461435588         461499287        
461560781         461630576         461692774         461757130        
461822157         461888182         461959132   

446627002

     447509654         447808262         459624029         460954985        
461019770         461087629         461157869         461236143        
461303927         461371114         461435604         461499295        
461560799         461630584         461692790         461757148        
461822173         461888208         461959140   

446627366

     447509746         447808320         459627386         460955008        
461019788         461087637         461157877         461236150        
461303935         461371130         461435620         461499303        
461560807         461630600         461692808         461757197        
461822181         461888216         461959157   

446627614

     447510108         447808346         459628723         460955016        
461019804         461087652         461157893         461236192        
461303950         461371155         461435646         461499311        
461560849         461630618         461692816         461757213        
461822199         461888257         461959207   

446627754

     447510579         447808478         459628764         460955024        
461019820         461087660         461157927         461236218        
461303968         461371171         461435653         461499329        
461560864         461630642         461692832         461757221        
461822207         461888265         461959231   

446628182

     447510645         447808510         459628905         460955032        
461019838         461087678         461157943         461236226        
461303976         461371189         461435661         461499352        
461560872         461630659         461692840         461757239        
461822223         461888273         461959272   

446628232

     447510710         447808577         459629093         460955057        
461019861         461087710         461158024         461236234        
461303992         461371197         461435679         461499360        
461560880         461630667         461692857         461757247        
461822231         461888281         461959280   

446628273

     447510744         447808635         459629564         460955073        
461019887         461087728         461158040         461236259        
461304008         461371213         461435687         461499378        
461560898         461630675         461692865         461757270        
461822249         461888299         461959330   

446628323

     447510751         447808700         459629739         460955081        
461019895         461087736         461158065         461236267        
461304016         461371239         461435695         461499394        
461560914         461630683         461692915         461757312        
461822256         461888315         461959371   

446628505

     447510785         447808809         459630331         460955107        
461019903         461087744         461158073         461236283        
461304024         461371262         461435703         461499402        
461560922         461630709         461692923         461757320        
461822298         461888323         461959389   

446628539

     447510876         447808924         459630398         460955115        
461019937         461087769         461158107         461236309        
461304032         461371270         461435729         461499410        
461560930         461630717         461692949         461757361        
461822306         461888331         461959405   

446628612

     447511049         447809005         459631933         460955123        
461019945         461087777         461158123         461236317        
461304040         461371288         461435737         461499428        
461560955         461630725         461692956         461757379        
461822322         461888364         461959413   

446628984

     447511098         447809310         459632170         460955131        
461019952         461087785         461158131         461236333        
461304081         461371296         461435745         461499444        
461561029         461630733         461692964         461757387        
461822348         461888372         461959439   

446629230

     447511270         447809328         459635017         460955149        
461020000         461087827         461158156         461236341        
461304099         461371304         461435752         461499501        
461561037         461630741         461692972         461757395        
461822355         461888398         461959447   

446629818

     447511874         447809468         459636411         460955156        
461020018         461087868         461158164         461236358        
461304107         461371320         461435760         461499535        
461561060         461630758         461692998         461757429        
461822371         461888406         461959462   

446629875

     447512161         447809476         459636759         460955164        
461020026         461087876         461158172         461236366        
461304156         461371338         461435786         461499543        
461561078         461630766         461693004         461757437        
461822389         461888414         461959470   

446629958

     447512245         447809518         459638797         460955172        
461020042         461087918         461158198         461236374        
461304164         461371346         461435794         461499618        
461561151         461630774         461693012         461757460        
461822397         461888422         461959488   

446630170

     447512252         447809633         459639068         460955180        
461020059         461087926         461158206         461236416        
461304255         461371353         461435802         461499642        
461561169         461630782         461693020         461757478        
461822439         461888430         461959520   

446630378

     447512302         447809658         459639571         460955206        
461020067         461087967         461158222         461236424        
461304271         461371361         461435810         461499659        
461561177         461630790         461693038         461757494        
461822454         461888448         461959553   

446630584

     447512443         447809666         459642708         460955222        
461020075         461087983         461158255         461236432        
461304305         461371379         461435828         461499667        
461561185         461630808         461693046         461757502        
461822462         461888455         461959561   

446630642

     447512575         447809674         459643482         460955248        
461020109         461088031         461158289         461236440        
461304313         461371387         461435836         461499709        
461561201         461630816         461693061         461757536        
461822496         461888463         461959579   

446630873

     447512781         447809831         459644217         460955255        
461020117         461088049         461158305         461236457        
461304339         461371395         461435844         461499725        
461561219         461630824         461693079         461757544        
461822512         461888471         461959595   

446631046

     447512930         447809864         459649265         460955263        
461020125         461088056         461158313         461236481        
461304354         461371403         461435851         461499741        
461561243         461630832         461693087         461757577        
461822520         461888489         461959611   

446631285

     447513045         447809906         459651204         460955271        
461020133         461088080         461158339         461236515        
461304362         461371411         461435877         461499766        
461561250         461630840         461693095         461757593        
461822553         461888497         461959629   

446631426

     447513136         447809930         459652590         460955289        
461020158         461088098         461158354         461236564        
461304370         461371429         461435885         461499774        
461561318         461630857         461693111         461757601        
461822561         461888505         461959637   

446631574

     447513193         447810094         459652673         460955297        
461020166         461088122         461158370         461236572        
461304388         461371437         461435893         461499808        
461561334         461630873         461693137         461757619        
461822587         461888513         461959645   

446631699

     447513201         447810128         459654430         460955305        
461020174         461088130         461158388         461236580        
461304396         461371452         461435901         461499816        
461561367         461630881         461693145         461757627        
461822603         461888521         461959694   

446631731

     447513375         447810250         459656609         460955313        
461020182         461088148         461158412         461236630        
461304420         461371460         461435919         461499832        
461561417         461630899         461693152         461757643        
461822629         461888547         461959736   

446632036

     447513482         447810292         459658084         460955321        
461020190         461088155         461158420         461236648        
461304446         461371478         461435927         461499857        
461561474         461630907         461693178         461757650        
461822645         461888554         461959744   

446632325

     447513557         447810359         459659991         460955339        
461020208         461088163         461158446         461236655        
461304453         461371486         461435935         461499881        
461561490         461630931         461693186         461757668        
461822660         461888562         461959751   

446632531

     447513821         447810375         459662771         460955347        
461020216         461088171         461158461         461236705        
461304479         461371494         461435943         461499923        
461561524         461630949         461693194         461757692        
461822678         461888570         461959769   

446632580

     447513870         447810425         459665600         460955354        
461020232         461088205         461158479         461236721        
461304487         461371502         461435950         461499931        
461561540         461630956         461693210         461757718        
461822686         461888588         461959777   

446632606

     447514100         447810441         459666061         460955362        
461020240         461088254         461158495         461236747        
461304503         461371510         461435968         461499956        
461561557         461630964         461693228         461757726        
461822744         461888596         461959819   

446633174

     447514258         447810516         459672549         460955370        
461020257         461088296         461158511         461236754        
461304511         461371643         461436016         461499964        
461561565         461630972         461693236         461757734        
461822769         461888604         461959827   

446633208

     447514282         447810581         459672663         460955388        
461020265         461088312         461158537         461236762        
461304545         461371684         461436024         461499972        
461561581         461630980         461693244         461757767        
461822819         461888612         461959835   

446633398

     447514423         447810615         459675021         460955396        
461020273         461088346         461158560         461236770        
461304552         461371700         461436032         461500035        
461561623         461630998         461693251         461757775        
461822868         461888620         461959843   

446633430

     447514837         447810714         459675914         460955404        
461020281         461088361         461158578         461236804        
461304560         461371726         461436040         461500043        
461561664         461631004         461693269         461757791        
461822892         461888646         461959850   



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

446633661

     447514860         447810755         459677332         460955412        
461020299         461088379         461158602         461236820        
461304578         461371734         461436057         461500092        
461561672         461631012         461693285         461757817        
461822918         461888653         461959876   

446633703

     447514936         447810805         459677852         460955420        
461020307         461088395         461158636         461236838        
461304586         461371767         461436099         461500118        
461561706         461631020         461693293         461757825        
461822926         461888695         461959892   

446633802

     447515289         447810821         459678496         460955438        
461020315         461088411         461158669         461236861        
461304610         461371783         461436115         461500126        
461561714         461631038         461693319         461757858        
461822975         461888711         461959975   

446635211

     447515396         447810896         459682837         460955453        
461020331         461088452         461158735         461236911        
461304628         461371809         461436156         461500134        
461561748         461631046         461693327         461757890        
461822983         461888729         461960023   

446635286

     447515636         447810953         459687786         460955461        
461020349         461088460         461158743         461236929        
461304669         461371858         461436164         461500142        
461561771         461631053         461693335         461757940        
461823007         461888737         461960031   

446635450

     447515701         447811076         459691838         460955479        
461020356         461088494         461158750         461236937        
461304727         461371908         461436180         461500167        
461561797         461631061         461693343         461757957        
461823015         461888745         461960080   

446635609

     447515719         447811183         459692596         460955487        
461020364         461088502         461158776         461236960        
461304743         461371916         461436198         461500191        
461561813         461631079         461693350         461758013        
461823023         461888752         461960106   

446635617

     447515909         447811191         459692836         460955495        
461020372         461088510         461158784         461236994        
461304768         461371957         461436206         461500217        
461561821         461631087         461693368         461758021        
461823031         461888760         461960122   

446635922

     447515933         447811290         459694394         460955503        
461020380         461088528         461158792         461237000        
461304800         461372005         461436222         461500258        
461561839         461631103         461693384         461758047        
461823098         461888778         461960189   

446635971

     447515974         447811340         459695946         460955511        
461020398         461088544         461158826         461237026        
461304818         461372021         461436230         461500290        
461561847         461631111         461693418         461758054        
461823106         461888786         461960197   

446636193

     447515990         447811704         459699740         460955537        
461020406         461088650         461158834         461237059        
461304834         461372039         461436248         461500308        
461561920         461631129         461693434         461758062        
461823122         461888794         461960262   

446636268

     447516097         447811761         459705182         460955545        
461020414         461088668         461158842         461237075        
461304867         461372047         461436255         461500332        
461561938         461631137         461693442         461758096        
461823130         461888828         461960296   

446636482

     447516410         447811845         459705570         460955552        
461020422         461088676         461158883         461237083        
461304875         461372054         461436263         461500357        
461561961         461631145         461693459         461758104        
461823155         461888836         461960304   

446636813

     447516451         447811951         459708194         460955560        
461020455         461088734         461158891         461237091        
461304883         461372070         461436271         461500381        
461561987         461631152         461693467         461758112        
461823163         461888851         461960353   

446636904

     447516501         447812157         459712469         460955578        
461020463         461088767         461158966         461237133        
461304891         461372112         461436297         461500399        
461562027         461631160         461693475         461758138        
461823171         461888869         461960395   

446636946

     447516899         447812165         459714366         460955586        
461020471         461088775         461159006         461237166        
461304917         461372120         461436305         461500449        
461562068         461631178         461693483         461758153        
461823197         461888877         461960411   

446637357

     447517087         447812173         459714440         460955594        
461020489         461088791         461159014         461237265        
461304925         461372138         461436313         461500464        
461562076         461631186         461693491         461758187        
461823262         461888885         461960429   

446637845

     447517095         447812181         459715033         460955602        
461020497         461088809         461159030         461237273        
461304941         461372179         461436321         461500472        
461562126         461631194         461693509         461758195        
461823270         461888919         461960437   

446637936

     447517145         447812256         459726154         460955636        
461020505         461088825         461159048         461237281        
461304958         461372195         461436339         461500498        
461562142         461631202         461693517         461758278        
461823338         461888935         461960452   

446637951

     447517681         447812264         459735015         460955644        
461020521         461088841         461159089         461237299        
461304966         461372245         461436347         461500506        
461562167         461631210         461693533         461758294        
461823346         461888943         461960494   

446638090

     447517723         447812330         459737482         460955651        
461020570         461088866         461159097         461237315        
461305005         461372252         461436354         461500514        
461562175         461631236         461693541         461758310        
461823379         461888950         461960502   

446638140

     447517731         447812520         459738001         460955685        
461020596         461088874         461159105         461237356        
461305021         461372286         461436362         461500555        
461562209         461631269         461693558         461758328        
461823395         461889016         461960510   

446639296

     447517772         447812579         459751269         460955693        
461020653         461088882         461159139         461237364        
461305039         461372310         461436370         461500571        
461562225         461631277         461693574         461758377        
461823403         461889024         461960569   

446639361

     447517806         447812587         459751699         460955701        
461020661         461088890         461159154         461237398        
461305047         461372336         461436388         461500589        
461562266         461631285         461693582         461758419        
461823411         461889057         461960585   

446639528

     447517970         447812686         459760823         460955719        
461020679         461088916         461159170         461237422        
461305070         461372344         461436396         461500613        
461562282         461631293         461693590         461758443        
461823429         461889099         461960593   

446639965

     447518119         447812744         459768578         460955735        
461020695         461088924         461159188         461237430        
461305088         461372351         461436412         461500621        
461562290         461631301         461693616         461758468        
461823460         461889115         461960601   

446640237

     447518226         447812751         459776894         460955743        
461020752         461088932         461159204         461237489        
461305096         461372377         461436420         461500639        
461562332         461631319         461693624         461758476        
461823494         461889149         461960627   

446640286

     447518234         447812835         459783924         460955768        
461020786         461088940         461159212         461237497        
461305112         461372419         461436438         461500662        
461562357         461631335         461693632         461758484        
461823544         461889172         461960643   

446640484

     447518267         447812884         459784914         460955776        
461020794         461088957         461159238         461237562        
461305120         461372427         461436446         461500688        
461562381         461631343         461693640         461758492        
461823601         461889198         461960668   

446640930

     447518374         447812934         459793238         460955792        
461020828         461088965         461159246         461237604        
461305203         461372435         461436453         461500696        
461562399         461631350         461693657         461758534        
461823643         461889230         461960692   

446641136

     447518465         447812967         459802013         460955800        
461020869         461089005         461159253         461237620        
461305211         461372476         461436495         461500704        
461562407         461631384         461693665         461758542        
461823650         461889263         461960726   

446641342

     447518697         447813023         459802336         460955818        
461020927         461089021         461159261         461237638        
461305229         461372484         461436511         461500712        
461562472         461631392         461693673         461758559        
461823668         461889289         461960742   

446641532

     447518747         447813031         459804662         460955826        
461020950         461089039         461159279         461237661        
461305237         461372492         461436529         461500795        
461562480         461631400         461693681         461758567        
461823676         461889297         461960775   

446641706

     447518853         447813064         459810255         460955834        
461020968         461089062         461159303         461237711        
461305245         461372559         461436537         461500837        
461562530         461631418         461693699         461758583        
461823684         461889305         461960809   

446641920

     447518887         447813197         459810818         460955842        
461020976         461089088         461159311         461237737        
461305252         461372567         461436545         461500845        
461562613         461631434         461693707         461758609        
461823692         461889362         461960817   

446642043

     447518952         447813205         459814703         460955859        
461020984         461089096         461159345         461237786        
461305302         461372575         461436552         461500852        
461562662         461631467         461693723         461758617        
461823734         461889370         461960858   

446642217

     447519000         447813254         459815874         460955867        
461020992         461089104         461159352         461237794        
461305336         461372591         461436560         461500886        
461562688         461631533         461693731         461758633        
461823767         461889388         461960890   

446643389

     447519448         447813403         459820999         460955875        
461021032         461089112         461159360         461237802        
461305393         461372658         461436578         461500928        
461562696         461631541         461693756         461758641        
461823825         461889396         461960908   

446643488

     447519646         447813502         459824249         460955909        
461021057         461089120         461159386         461237810        
461305401         461372666         461436594         461500951        
461562704         461631558         461693772         461758658        
461823833         461889412         461960965   

446643579

     447519794         447813569         459835369         460955917        
461021099         461089146         461159402         461237828        
461305484         461372674         461436602         461500969        
461562753         461631566         461693780         461758674        
461823841         461889453         461960981   

446643785

     447520107         447813700         459838462         460955925        
461021107         461089153         461159410         461237869        
461305542         461372682         461436610         461500977        
461562787         461631590         461693798         461758682        
461823908         461889495         461961120   

446643892

     447520123         447813718         459839650         460955933        
461021123         461089179         461159428         461237885        
461305617         461372724         461436636         461500985        
461562795         461631608         461693806         461758690        
461823924         461889537         461961138   

446644098

     447520164         447813833         459840443         460955941        
461021149         461089187         461159444         461237901        
461305641         461372740         461436644         461500993        
461562811         461631616         461693814         461758716        
461823965         461889552         461961252   

446644205

     447520487         447813858         459843975         460955958        
461021164         461089286         461159451         461237919        
461305682         461372781         461436693         461501041        
461562829         461631640         461693830         461758724        
461823981         461889560         461961278   

446644585

     447520560         447814252         459844072         460955974        
461021198         461089310         461159469         461237927        
461305690         461372807         461436719         461501058        
461562894         461631665         461693848         461758732        
461824005         461889586         461961328   

446644858

     447520651         447814278         459844791         460956006        
461021206         461089328         461159477         461237943        
461305724         461372815         461436727         461501066        
461562902         461631699         461693863         461758740        
461824054         461889594         461961336   

446644940

     447520917         447814336         459848586         460956014        
461021214         461089336         461159527         461237950        
461305740         461372823         461436750         461501108        
461562928         461631707         461693871         461758757        
461824062         461889610         461961377   

446645400

     447521014         447814377         459849055         460956022        
461021222         461089344         461159543         461237968        
461305773         461372831         461436776         461501165        
461562936         461631749         461693889         461758765        
461824112         461889644         461961393   

446645491

     447521113         447814443         459850053         460956030        
461021248         461089369         461159550         461237976        
461305807         461372856         461436784         461501181        
461562977         461631756         461693897         461758773        
461824161         461889669         461961450   

446645715

     447521139         447814450         459850699         460956048        
461021271         461089377         461159568         461238016        
461305823         461372864         461436800         461501207        
461562985         461631780         461693905         461758781        
461824187         461889701         461961476   

446645756

     447521444         447814633         459856829         460956063        
461021289         461089401         461159576         461238057        
461305831         461372906         461436834         461501215        
461563025         461631798         461693913         461758807        
461824278         461889727         461961484   

446645814

     447521519         447814641         459857090         460956071        
461021313         461089435         461159600         461238081        
461305922         461372914         461436842         461501223        
461563090         461631814         461693921         461758849        
461824286         461889735         461961492   

446646036

     447521535         447814658         459858734         460956089        
461021321         461089443         461159642         461238123        
461305930         461372930         461436859         461501249        
461563108         461631848         461693939         461758856        
461824294         461889768         461961542   

446646127

     447521543         447814682         459864906         460956105        
461021362         461089476         461159667         461238164        
461306003         461372963         461436909         461501256        
461563116         461631855         461693947         461758864        
461824310         461889776         461961559   

446646325

     447521568         447814740         459866513         460956113        
461021388         461089484         461159675         461238180        
461306011         461372989         461436933         461501280        
461563124         461631863         461693954         461758872        
461824328         461889818         461961575   

446646564

     447522038         447814989         459866802         460956121        
461021404         461089500         461159709         461238198        
461306037         461372997         461436974         461501322        
461563140         461631871         461693970         461758880        
461824385         461889834         461961591   

446646721

     447522202         447814997         459868758         460956147        
461021420         461089542         461159725         461238230        
461306052         461373029         461436982         461501355        
461563157         461631889         461693988         461758898        
461824443         461889859         461961617   



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

446646903

     447522624         447815010         459878781         460956188        
461021438         461089567         461159774         461238248        
461306060         461373037         461437006         461501371        
461563199         461631905         461693996         461758906        
461824476         461889875         461961625   

446647257

     447522830         447815085         459883732         460956196        
461021453         461089575         461159782         461238255        
461306110         461373045         461437014         461501405        
461563264         461631921         461694002         461758930        
461824518         461889891         461961633   

446647570

     447523101         447815135         459889754         460956212        
461021479         461089609         461159808         461238289        
461306193         461373110         461437022         461501462        
461563322         461631939         461694010         461758955        
461824526         461889909         461961641   

446647646

     447523168         447815192         459895009         460956238        
461021628         461089625         461159816         461238321        
461306219         461373136         461437048         461501470        
461563330         461631947         461694036         461758997        
461824633         461889925         461961658   

446647810

     447523291         447815275         459895850         460956246        
461021636         461089641         461159899         461238362        
461306227         461373144         461437105         461501488        
461563363         461631954         461694044         461759003        
461824641         461889941         461961666   

446648123

     447523424         447815325         459904157         460956261        
461021651         461089674         461159956         461238388        
461306268         461373185         461437121         461501496        
461563405         461631962         461694069         461759029        
461824724         461889966         461961674   

446648305

     447523515         447815341         459907275         460956279        
461021677         461089682         461159964         461238404        
461306391         461373193         461437279         461501512        
461563413         461631970         461694077         461759037        
461824732         461889990         461961682   

446648560

     447523671         447815366         459909081         460956287        
461021693         461089732         461159980         461238461        
461306409         461373201         461437295         461501546        
461563421         461632002         461694085         461759045        
461824740         461890006         461961732   

446648909

     447523762         447815374         459916011         460956311        
461021743         461089740         461160038         461238479        
461306458         461373250         461437303         461501561        
461563439         461632010         461694093         461759052        
461824757         461890014         461961740   

446649089

     447523879         447815457         459916730         460956329        
461021784         461089781         461160046         461238487        
461306466         461373284         461437329         461501587        
461563462         461632028         461694101         461759078        
461824765         461890022         461961757   

446649303

     447524075         447815481         459925855         460956345        
461021834         461089856         461160053         461238537        
461306482         461373292         461437337         461501603        
461563488         461632036         461694119         461759151        
461824773         461890030         461961765   

446649394

     447524091         447815549         459927174         460956352        
461021859         461089898         461160095         461238545        
461306508         461373326         461437410         461501652        
461563504         461632051         461694127         461759169        
461824799         461890048         461961773   

446650400

     447524117         447815606         459927760         460956360        
461021867         461089948         461160111         461238628        
461306524         461373334         461437428         461501678        
461563520         461632069         461694135         461759201        
461824815         461890139         461961799   

446651143

     447524141         447815614         459933891         460956378        
461021875         461089971         461160145         461238636        
461306557         461373375         461437501         461501686        
461563538         461632085         461694143         461759235        
461824831         461890147         461961807   

446651374

     447524190         447815655         459935763         460956386        
461021883         461090011         461160178         461238644        
461306581         461373383         461437535         461501694        
461563561         461632101         461694150         461759342        
461824880         461890154         461961849   

446651705

     447524257         447815671         459937595         460956410        
461021933         461090037         461160186         461238719        
461306607         461373391         461437550         461501702        
461563579         461632127         461694168         461759367        
461824898         461890162         461961864   

446651804

     447524463         447815853         459939666         460956485        
461021966         461090060         461160210         461238727        
461306730         461373417         461437584         461501710        
461563587         461632135         461694176         461759391        
461824914         461890170         461961880   

446651937

     447524562         447816125         459940698         460956519        
461021974         461090128         461160228         461238735        
461306755         461373433         461437592         461501728        
461563603         461632143         461694184         461759425        
461824930         461890188         461961922   

446652083

     447524786         447816174         459944302         460956527        
461021982         461090136         461160244         461238743        
461306805         461373441         461437634         461501744        
461563629         461632150         461694226         461759433        
461824948         461890196         461961930   

446652570

     447525056         447816265         459945911         460956535        
461022022         461090169         461160277         461238776        
461306821         461373466         461437642         461501751        
461563652         461632168         461694234         461759441        
461824955         461890212         461961971   

446652752

     447525072         447816323         459947826         460956568        
461022030         461090185         461160285         461238842        
461306839         461373474         461437659         461501777        
461563702         461632218         461694242         461759458        
461824997         461890220         461961989   

446652901

     447525163         447816380         459948212         460956576        
461022055         461090201         461160293         461238867        
461306862         461373532         461437675         461501801        
461563751         461632226         461694267         461759466        
461825036         461890329         461962011   

446652919

     447525247         447816513         459949277         460956592        
461022089         461090219         461160327         461238883        
461306888         461373565         461437758         461501819        
461563793         461632234         461694309         461759482        
461825044         461890337         461962037   

446652968

     447525353         447816554         459949467         460956618        
461022154         461090227         461160335         461238933        
461306896         461373607         461437766         461501843        
461563876         461632259         461694341         461759490        
461825069         461890352         461962052   

446653404

     447525429         447816604         459950440         460956626        
461022170         461090250         461160384         461238941        
461306904         461373615         461437774         461501850        
461563900         461632275         461694390         461759516        
461825085         461890360         461962078   

446653792

     447525437         447816620         459950473         460956634        
461022204         461090284         461160400         461238974        
461306920         461373656         461437782         461501876        
461563918         461632291         461694424         461759565        
461825093         461890394         461962110   

446653842

     447525569         447816638         459951448         460956642        
461022246         461090318         461160426         461238982        
461306961         461373664         461437790         461501892        
461563926         461632309         461694440         461759581        
461825135         461890410         461962128   

446653925

     447525650         447816679         459953444         460956667        
461022253         461090326         461160434         461238990        
461306995         461373672         461437857         461501918        
461563934         461632341         461694465         461759599        
461825143         461890436         461962136   

446654097

     447525981         447816745         459956322         460956709        
461022279         461090342         461160442         461239006        
461307001         461373680         461437873         461501934        
461563942         461632358         461694481         461759615        
461825150         461890451         461962144   

446654188

     447526088         447816778         459960332         460956717        
461022287         461090367         461160459         461239030        
461307035         461373722         461437899         461501942        
461563991         461632366         461694515         461759680        
461825168         461890469         461962276   

446654196

     447526336         447816786         459960670         460956774        
461022295         461090417         461160475         461239097        
461307050         461373730         461437923         461501967        
461564007         461632374         461694523         461759698        
461825184         461890485         461962334   

446654550

     447526468         447816851         459960712         460956808        
461022303         461090425         461160491         461239105        
461307076         461373755         461437956         461501991        
461564023         461632382         461694572         461759805        
461825200         461890519         461962359   

446654774

     447526500         447816927         459961298         460956816        
461022394         461090458         461160541         461239113        
461307092         461373763         461437972         461502007        
461564031         461632390         461694614         461759813        
461825259         461890535         461962367   

446655052

     447526781         447816992         459961785         460956840        
461022410         461090474         461160566         461239121        
461307126         461373789         461438053         461502015        
461564056         461632408         461694622         461759870        
461825267         461890543         461962375   

446655201

     447526823         447817008         459963344         460956873        
461022436         461090482         461160608         461239139        
461307134         461373797         461438061         461502023        
461564098         461632457         461694663         461759888        
461825275         461890584         461962383   

446655235

     447527102         447817016         459964565         460956899        
461022451         461090490         461160624         461239154        
461307167         461373821         461438079         461502031        
461564122         461632465         461694721         461759904        
461825283         461890618         461962391   

446656597

     447527276         447817024         459966289         460956907        
461022469         461090516         461160640         461239162        
461307175         461373847         461438087         461502064        
461564148         461632473         461694747         461759912        
461825291         461890634         461962409   

446656860

     447527359         447817057         459966305         460956923        
461022543         461090524         461160673         461239170        
461307183         461373870         461438095         461502072        
461564155         461632507         461694754         461759961        
461825325         461890659         461962433   

446657017

     447527375         447817115         459966685         460956949        
461022568         461090540         461160699         461239196        
461307217         461373888         461438111         461502122        
461564197         461632580         461694788         461759995        
461825341         461890667         461962474   

446657447

     447527680         447817123         459967311         460956972        
461022576         461090557         461160707         461239204        
461307233         461373896         461438137         461502148        
461564221         461632598         461694804         461760001        
461825358         461890691         461962508   

446657777

     447527847         447817222         459968251         460957020        
461022584         461090607         461160756         461239212        
461307241         461373904         461438160         461502155        
461564296         461632606         461694853         461760027        
461825382         461890717         461962516   

446657934

     447528068         447817255         459968939         460957038        
461022592         461090615         461160780         461239261        
461307274         461373912         461438178         461502221        
461564304         461632622         461694861         461760035        
461825416         461890766         461962557   

446658825

     447528514         447817370         459969754         460957061        
461022600         461090631         461160806         461239279        
461307290         461373946         461438186         461502239        
461564312         461632630         461694887         461760050        
461825432         461890790         461962581   

446659039

     447528795         447817495         459969978         460957095        
461022733         461090706         461160814         461239303        
461307308         461374001         461438202         461502262        
461564338         461632648         461694903         461760092        
461825473         461890824         461962599   

446659344

     447528944         447817511         459970083         460957103        
461022808         461090714         461160830         461239360        
461307316         461374019         461438210         461502288        
461564353         461632671         461694911         461760175        
461825481         461890840         461962672   

446659500

     447529223         447817552         459970182         460957111        
461022816         461090748         461160855         461239386        
461307332         461374043         461438236         461502320        
461564379         461632705         461694929         461760183        
461825507         461890873         461962680   

446659526

     447529249         447817586         459970869         460957129        
461022873         461090763         461160889         461239428        
461307357         461374050         461438251         461502338        
461564429         461632713         461694978         461760217        
461825523         461890881         461962698   

446659575

     447529256         447817677         459970992         460957152        
461022907         461090771         461160913         461239451        
461307373         461374068         461438319         461502346        
461564437         461632754         461694986         461760233        
461825556         461890899         461962763   

446659617

     447529678         447817693         459973434         460957178        
461022949         461090813         461160939         461239469        
461307381         461374076         461438327         461502395        
461564452         461632762         461694994         461760266        
461825655         461890907         461962797   

446659765

     447529694         447817859         459973459         460957202        
461022980         461090821         461160962         461239477        
461307407         461374084         461438335         461502403        
461564460         461632804         461695009         461760316        
461825663         461890915         461962912   

446660516

     447530056         447817891         459973665         460957228        
461023038         461090847         461160970         461239501        
461307449         461374092         461438343         461502429        
461564478         461632838         461695025         461760324        
461825697         461890923         461962920   

446662009

     447530197         447817917         459973731         460957244        
461023053         461090870         461160988         461239543        
461307464         461374100         461438376         461502437        
461564486         461632846         461695082         461760332        
461825721         461890949         461962987   

446663999

     447530361         447817966         459974184         460957293        
461023061         461090904         461161002         461239576        
461307480         461374126         461438384         461502445        
461564494         461632895         461695108         461760373        
461825770         461890964         461963001   

446664229

     447530460         447817974         459975744         460957319        
461023079         461090912         461161119         461239600        
461307514         461374134         461438400         461502460        
461564502         461632903         461695116         461760381        
461825804         461891004         461963027   

446667255

     447530478         447818295         459975926         460957376        
461023103         461090938         461161143         461239618        
461307522         461374142         461438434         461502478        
461564569         461632911         461695165         461760399        
461825812         461891046         461963035   

446667552

     447530510         447818303         459977302         460957400        
461023111         461090953         461161168         461239634        
461307530         461374167         461438459         461502486        
461564585         461632945         461695181         461760415        
461825820         461891053         461963084   

446668576

     447530544         447818378         459977963         460957418        
461023145         461091019         461161176         461239667        
461307555         461374175         461438475         461502494        
461564650         461633026         461695199         461760431        
461825846         461891061         461963100   



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

446668592

     447530650         447818469         459978169         460957483        
461023152         461091035         461161184         461239683        
461307563         461374191         461438483         461502510        
461564668         461633034         461695207         461760480        
461825887         461891103         461963134   

446668774

     447530668         447818485         459980173         460957509        
461023160         461091043         461161192         461239691        
461307589         461374209         461438509         461502544        
461564676         461633067         461695223         461760498        
461825895         461891129         461963175   

446668923

     447530825         447818519         459980280         460957582        
461023178         461091050         461161259         461239717        
461307613         461374217         461438525         461502569        
461564783         461633133         461695256         461760506        
461825911         461891145         461963183   

446669301

     447530833         447818543         459980397         460957608        
461023186         461091068         461161390         461239741        
461307621         461374225         461438541         461502585        
461564858         461633141         461695264         461760555        
461825929         461891178         461963191   

446669616

     447530882         447818634         459980678         460957616        
461023202         461091100         461161408         461239758        
461307639         461374241         461438582         461502593        
461564874         461633158         461695272         461760571        
461825937         461891186         461963209   

446669947

     447531088         447818725         459980900         460957624        
461023210         461091126         461161416         461239766        
461307688         461374282         461438590         461502619        
461564890         461633174         461695280         461760597        
461825945         461891210         461963217   

446676322

     447531245         447818881         459982401         460957640        
461023236         461091134         461161440         461239790        
461307696         461374308         461438608         461502676        
461564908         461633182         461695298         461760605        
461825960         461891236         461963225   

446678062

     447531344         447818915         459982807         460957673        
461023277         461091183         461161465         461239808        
461307761         461374316         461438616         461502692        
461564932         461633208         461695314         461760613        
461825978         461891244         461963266   

446678591

     447531641         447818923         459983334         460957681        
461023319         461091191         461161481         461239881        
461307787         461374332         461438640         461502700        
461564940         461633216         461695322         461760621        
461825986         461891251         461963308   

446678831

     447531740         447819020         459984407         460957715        
461023327         461091209         461161499         461239923        
461307811         461374365         461438657         461502734        
461564981         461633257         461695348         461760639        
461826000         461891277         461963316   

446680878

     447531831         447819087         459985057         460957749        
461023343         461091316         461161515         461239931        
461307829         461374431         461438673         461502742        
461565004         461633265         461695363         461760654        
461826018         461891293         461963324   

446682072

     447531898         447819152         459985537         460957772        
461023350         461091332         461161523         461240004        
461307837         461374449         461438681         461502767        
461565053         461633273         461695371         461760662        
461826026         461891327         461963373   

446683930

     447531989         447819178         459986329         460957780        
461023368         461091340         461161580         461240053        
461307845         461374456         461438699         461502783        
461565061         461633315         461695413         461760704        
461826034         461891350         461963381   

446687816

     447531997         447819269         459987764         460957798        
461023384         461091373         461161598         461240103        
461307852         461374472         461438707         461502817        
461565079         461633323         461695447         461760720        
461826059         461891384         461963399   

446688673

     447532052         447819301         459989737         460957822        
461023400         461091399         461161622         461240129        
461307878         461374480         461438723         461502841        
461565103         461633349         461695462         461760746        
461826075         461891400         461963407   

446690620

     447532672         447819327         459990313         460957848        
461023434         461091407         461161655         461240152        
461307910         461374522         461438749         461502874        
461565111         461633364         461695470         461760761        
461826109         461891434         461963415   

446691941

     447532698         447819400         459990743         460957855        
461023491         461091449         461161689         461240178        
461307936         461374548         461438764         461502882        
461565129         461633380         461695496         461760837        
461826125         461891475         461963449   

446693533

     447532854         447819459         459991246         460957871        
461023509         461091464         461161697         461240210        
461307951         461374563         461438772         461502890        
461565137         461633398         461695512         461760852        
461826133         461891483         461963464   

446693772

     447532896         447819467         459991857         460957889        
461023525         461091472         461161721         461240228        
461307977         461374571         461438780         461502908        
461565178         461633430         461695520         461760878        
461826166         461891517         461963472   

446693822

     447533092         447819491         459991956         460957897        
461023533         461091498         461161754         461240269        
461308009         461374597         461438814         461502916        
461565202         461633471         461695538         461760886        
461826174         461891574         461963480   

446695017

     447533126         447819715         459993986         460957905        
461023558         461091514         461161820         461240285        
461308025         461374605         461438822         461502932        
461565210         461633505         461695546         461760894        
461826182         461891582         461963597   

446695140

     447533159         447819913         459997946         460957913        
461023566         461091530         461161846         461240293        
461308082         461374639         461438830         461502957        
461565228         461633521         461695561         461760910        
461826190         461891632         461963621   

446695447

     447533217         447819939         459998175         460957921        
461023582         461091597         461161853         461240319        
461308090         461374654         461438848         461502965        
461565251         461633539         461695587         461760936        
461826224         461891707         461963639   

446701013

     447533324         447819954         459998316         460957962        
461023608         461091605         461161861         461240376        
461308116         461374662         461438855         461502981        
461565269         461633547         461695603         461760944        
461826232         461891749         461963647   

446701138

     447533761         447819988         459998324         460957970        
461023616         461091613         461161937         461240384        
461308132         461374688         461438863         461503005        
461565319         461633596         461695611         461760951        
461826257         461891756         461963654   

446702607

     447534025         447819996         459999652         460957988        
461023640         461091639         461161945         461240418        
461308173         461374704         461438889         461503013        
461565343         461633604         461695660         461760977        
461826265         461891772         461963688   

446702698

     447534082         447820051         459999983         460958085        
461023665         461091654         461161978         461240442        
461308181         461374738         461438897         461503021        
461565426         461633620         461695678         461761009        
461826281         461891806         461963704   

446702920

     447534272         447820119         460001324         460958093        
461023673         461091688         461161986         461240467        
461308199         461374746         461438913         461503120        
461565442         461633653         461695686         461761033        
461826315         461891814         461963753   

446704488

     447534355         447820135         460003171         460958127        
461023681         461091696         461162018         461240483        
461308223         461374761         461438939         461503153        
461565475         461633679         461695702         461761058        
461826323         461891822         461963761   

446706178

     447534389         447820192         460003338         460958135        
461023699         461091720         461162034         461240491        
461308314         461374787         461438954         461503161        
461565491         461633711         461695728         461761074        
461826331         461891848         461963779   

446707234

     447534439         447820259         460003528         460958150        
461023749         461091738         461162083         461240558        
461308330         461374795         461438962         461503179        
461565517         461633752         461695751         461761090        
461826356         461891889         461963787   

446715096

     447534447         447820424         460008600         460958168        
461023764         461091761         461162091         461240566        
461308363         461374811         461438988         461503187        
461565533         461633760         461695769         461761108        
461826364         461891921         461963795   

446716813

     447534611         447820499         460008725         460958184        
461023822         461091811         461162109         461240608        
461308371         461374829         461439002         461503203        
461565558         461633778         461695801         461761116        
461826372         461891939         461963803   

446717084

     447534660         447820614         460012172         460958200        
461023830         461091829         461162117         461240616        
461308405         461374845         461439010         461503245        
461565566         461633786         461695843         461761132        
461826380         461891947         461963811   

446717787

     447534694         447820655         460013063         460958234        
461023855         461091852         461162125         461240624        
461308439         461374852         461439028         461503260        
461565582         461633794         461695892         461761140        
461826398         461891996         461963829   

446717951

     447534751         447820689         460013782         460958317        
461023889         461091878         461162133         461240640        
461308447         461374860         461439051         461503286        
461565624         461633802         461695991         461761157        
461826406         461892002         461963837   

446719106

     447534884         447820705         460014210         460958341        
461023897         461091944         461162158         461240657        
461308454         461374894         461439077         461503294        
461565640         461633810         461696064         461761173        
461826414         461892010         461963928   

446723611

     447534975         447820838         460014251         460958424        
461023905         461091951         461162174         461240665        
461308462         461374936         461439101         461503302        
461565699         461633844         461696080         461761181        
461826422         461892036         461963944   

446725806

     447535055         447820879         460015985         460958432        
461023921         461091969         461162232         461240699        
461308520         461374969         461439119         461503344        
461565756         461633851         461696098         461761231        
461826430         461892093         461963977   

446728537

     447535089         447821059         460016397         460958440        
461023947         461091977         461162265         461240707        
461308546         461374977         461439127         461503419        
461565772         461633877         461696148         461761256        
461826448         461892101         461963985   

446728602

     447535337         447821067         460016652         460958457        
461023954         461092017         461162273         461240731        
461308553         461375040         461439135         461503468        
461565806         461633893         461696155         461761264        
461826455         461892119         461964009   

446730889

     447535345         447821091         460017007         460958465        
461023962         461092033         461162281         461240772        
461308561         461375057         461439150         461503476        
461565848         461633919         461696189         461761272        
461826463         461892150         461964066   

446732497

     447535436         447821117         460017908         460958507        
461023970         461092041         461162315         461240863        
461308579         461375065         461439168         461503492        
461565855         461633927         461696197         461761298        
461826471         461892176         461964108   

446733636

     447535493         447821158         460019763         460958515        
461023988         461092058         461162331         461240889        
461308603         461375073         461439176         461503534        
461565863         461633935         461696205         461761314        
461826497         461892192         461964116   

446735714

     447535543         447821190         460019946         460958531        
461024002         461092066         461162372         461240913        
461308629         461375081         461439200         461503542        
461565921         461633943         461696213         461761355        
461826505         461892242         461964132   

446739872

     447535568         447821232         460021298         460958549        
461024010         461092108         461162422         461240939        
461308686         461375123         461439234         461503559        
461565939         461634016         461696221         461761363        
461826513         461892267         461964173   

446740805

     447535600         447821331         460021504         460958556        
461024127         461092124         461162430         461240954        
461308694         461375149         461439242         461503567        
461565947         461634024         461696262         461761371        
461826521         461892309         461964215   

446741910

     447535782         447821455         460022874         460958598        
461024150         461092132         461162497         461240970        
461308702         461375180         461439259         461503583        
461565954         461634032         461696270         461761389        
461826539         461892325         461964256   

446742314

     447536228         447821463         460023518         460958630        
461024176         461092140         461162505         461240988        
461308710         461375214         461439275         461503591        
461565970         461634057         461696296         461761413        
461826547         461892333         461964264   

446747636

     447536269         447821711         460023641         460958648        
461024184         461092181         461162513         461241010        
461308751         461375263         461439283         461503617        
461566036         461634073         461696304         461761447        
461826554         461892341         461964272   

446751075

     447536301         447821828         460024235         460958671        
461024218         461092199         461162612         461241069        
461308785         461375297         461439317         461503633        
461566069         461634099         461696320         461761454        
461826570         461892408         461964280   

446754400

     447536533         447821844         460024763         460958689        
461024226         461092207         461162638         461241127        
461308793         461375339         461439325         461503641        
461566085         461634123         461696346         461761496        
461826596         461892432         461964306   

446755282

     447536640         447821869         460025919         460958697        
461024234         461092231         461162653         461241192        
461308827         461375347         461439333         461503666        
461566093         461634156         461696353         461761520        
461826604         461892440         461964322   

446758427

     447536889         447822032         460025992         460958721        
461024275         461092256         461162703         461241200        
461308918         461375388         461439341         461503674        
461566101         461634164         461696361         461761538        
461826612         461892473         461964355   

446760092

     447537010         447822065         460027451         460958739        
461024291         461092264         461162711         461241226        
461308942         461375404         461439358         461503724        
461566119         461634172         461696379         461761546        
461826638         461892481         461964371   

446760423

     447537028         447822115         460028970         460958762        
461024309         461092280         461162737         461241234        
461308959         461375412         461439374         461503732        
461566143         461634180         461696395         461761553        
461826646         461892515         461964421   

446761520

     447537184         447822123         460029358         460958820        
461024317         461092330         461162745         461241259        
461308967         461375438         461439432         461503740        
461566150         461634198         461696429         461761603        
461826661         461892549         461964462   



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

446762890

     447537309         447822388         460029689         460958853        
461024325         461092348         461162760         461241275        
461308975         461375461         461439440         461503757        
461566176         461634206         461696460         461761637        
461826687         461892564         461964470   

446766917

     447537432         447822396         460030463         460958879        
461024358         461092355         461162778         461241283        
461308983         461375487         461439457         461503799        
461566192         461634305         461696478         461761645        
461826695         461892572         461964496   

446767089

     447537614         447822438         460031230         460958911        
461024366         461092397         461162786         461241309        
461309007         461375495         461439531         461503815        
461566226         461634313         461696528         461761678        
461826703         461892622         461964504   

446768608

     447537838         447822461         460031438         460958960        
461024382         461092405         461162794         461241325        
461309015         461375503         461439549         461503823        
461566275         461634321         461696544         461761686        
461826711         461892671         461964546   

446769374

     447538257         447822479         460031727         460958978        
461024416         461092421         461162802         461241358        
461309031         461375511         461439556         461503831        
461566291         461634339         461696551         461761728        
461826737         461892689         461964553   

446770695

     447538356         447822511         460031966         460959018        
461024481         461092447         461162877         461241382        
461309049         461375529         461439572         461503856        
461566325         461634370         461696569         461761744        
461826745         461892697         461964561   

446770703

     447538612         447822651         460032451         460959034        
461024515         461092454         461162901         461241390        
461309114         461375537         461439598         461503864        
461566374         461634388         461696619         461761751        
461826752         461892705         461964603   

446776189

     447538877         447822735         460032584         460959042        
461024523         461092470         461162919         461241432        
461309130         461375545         461439606         461503872        
461566390         461634404         461696643         461761777        
461826778         461892713         461964645   

446776999

     447538901         447822743         460032980         460959067        
461024531         461092504         461162935         461241440        
461309148         461375552         461439622         461503898        
461566465         461634412         461696650         461761819        
461826786         461892721         461964652   

446778466

     447539420         447822792         460033715         460959083        
461024549         461092520         461162968         461241481        
461309163         461375594         461439630         461503922        
461566473         461634420         461696700         461761850        
461826794         461892762         461964678   

446778847

     447539537         447822800         460036700         460959109        
461024572         461092546         461162984         461241507        
461309171         461375602         461439663         461503963        
461566523         461634438         461696734         461761868        
461826810         461892770         461964686   

446779761

     447539669         447822867         460037849         460959125        
461024598         461092553         461163024         461241515        
461309189         461375636         461439689         461503989        
461566564         461634453         461696759         461761892        
461826836         461892820         461964710   

446780090

     447539784         447822933         460039084         460959133        
461024614         461092561         461163040         461241556        
461309213         461375651         461439713         461503997        
461566572         461634479         461696767         461761918        
461826851         461892838         461964736   

446782500

     447539917         447822941         460039142         460959141        
461024630         461092587         461163057         461241606        
461309239         461375677         461439721         461504029        
461566580         461634495         461696817         461761967        
461826877         461892853         461964751   

446784365

     447540030         447822990         460039399         460959166        
461024663         461092595         461163081         461241614        
461309254         461375685         461439739         461504037        
461566614         461634529         461696825         461761983        
461826893         461892895         461964819   

446784555

     447540162         447823014         460039548         460959182        
461024705         461092603         461163099         461241671        
461309270         461375701         461439754         461504045        
461566622         461634560         461696841         461761991        
461826901         461892911         461964827   

446785065

     447540238         447823030         460040181         460959208        
461024747         461092611         461163107         461241713        
461309338         461375727         461439762         461504052        
461566630         461634586         461696858         461762015        
461826919         461892960         461964843   

446785131

     447540345         447823162         460041700         460959216        
461024788         461092629         461163123         461241762        
461309346         461375735         461439770         461504094        
461566655         461634628         461696874         461762023        
461826927         461892986         461964967   

446785354

     447540881         447823196         460042195         460959240        
461024796         461092637         461163149         461241796        
461309361         461375750         461439788         461504110        
461566663         461634669         461696890         461762031        
461826935         461892994         461965055   

446790156

     447540923         447823246         460042732         460959257        
461024812         461092645         461163156         461241804        
461309379         461375768         461439796         461504136        
461566689         461634677         461696908         461762049        
461826943         461893000         461965063   

446791238

     447541087         447823261         460042799         460959273        
461024846         461092660         461163172         461241812        
461309387         461375784         461439812         461504151        
461566697         461634685         461696916         461762056        
461826950         461893018         461965071   

446792608

     447541145         447823352         460043201         460959281        
461024861         461092702         461163198         461241820        
461309411         461375867         461439846         461504169        
461566705         461634693         461696924         461762072        
461826976         461893034         461965089   

446792657

     447541251         447823543         460043730         460959299        
461024879         461092710         461163206         461241895        
461309429         461375883         461439853         461504185        
461566721         461634735         461696932         461762080        
461826984         461893042         461965097   

446794265

     447541277         447823576         460045115         460959331        
461024887         461092728         461163222         461241911        
461309437         461375891         461439879         461504227        
461566739         461634743         461696973         461762098        
461826992         461893059         461965113   

446794919

     447541392         447823642         460046469         460959406        
461024911         461092744         461163230         461241929        
461309460         461375917         461439887         461504243        
461566747         461634750         461696981         461762114        
461827008         461893067         461965121   

446797730

     447541509         447823667         460046923         460959414        
461024960         461092777         461163248         461241945        
461309486         461375933         461439903         461504250        
461566754         461634768         461696999         461762122        
461827024         461893083         461965154   

446799272

     447541525         447823675         460047988         460959422        
461024994         461092801         461163263         461241986        
461309536         461375958         461439937         461504268        
461566796         461634784         461697005         461762155        
461827032         461893109         461965162   

446803439

     447541608         447823683         460048119         460959448        
461025017         461092850         461163297         461241994        
461309551         461375966         461439952         461504284        
461566853         461634792         461697021         461762163        
461827040         461893133         461965212   

446804007

     447541640         447823840         460048515         460959455        
461025058         461092868         461163339         461242000        
461309650         461375974         461439994         461504318        
461566879         461634818         461697062         461762189        
461827057         461893166         461965238   

446808073

     447541731         447823980         460048697         460959463        
461025074         461092876         461163347         461242018        
461309676         461376006         461440018         461504334        
461566937         461634834         461697088         461762197        
461827073         461893174         461965295   

446808131

     447541764         447824111         460049331         460959471        
461025116         461092892         461163354         461242026        
461309684         461376022         461440034         461504342        
461566978         461634842         461697104         461762254        
461827115         461893182         461965311   

446810434

     447541848         447824301         460049349         460959513        
461025132         461092918         461163362         461242042        
461309692         461376048         461440042         461504383        
461566986         461634867         461697146         461762262        
461827156         461893190         461965329   

446813867

     447541871         447824335         460049406         460959554        
461025140         461092942         461163370         461242075        
461309718         461376071         461440067         461504417        
461567018         461634883         461697161         461762270        
461827172         461893216         461965345   

446814279

     447541905         447824376         460050065         460959596        
461025165         461092959         461163388         461242083        
461309734         461376113         461440083         461504425        
461567026         461634891         461697179         461762304        
461827180         461893224         461965360   

446816506

     447541962         447824475         460050883         460959604        
461025173         461092967         461163396         461242109        
461309742         461376121         461440091         461504466        
461567034         461634909         461697187         461762346        
461827198         461893265         461965378   

446818064

     447542135         447824525         460051253         460959612        
461025199         461092983         461163438         461242133        
461309791         461376139         461440117         461504474        
461567042         461634925         461697203         461762361        
461827206         461893307         461965394   

446818213

     447542184         447824541         460051352         460959638        
461025231         461092991         461163446         461242141        
461309809         461376147         461440125         461504508        
461567059         461634941         461697229         461762379        
461827214         461893315         461965402   

446820102

     447542283         447824582         460051402         460959646        
461025256         461093007         461163487         461242166        
461309858         461376170         461440133         461504516        
461567117         461634966         461697237         461762387        
461827222         461893323         461965428   

446820268

     447542358         447824624         460053895         460959661        
461025272         461093023         461163511         461242174        
461309866         461376188         461440141         461504565        
461567133         461634990         461697252         461762478        
461827230         461893356         461965436   

446820839

     447542366         447824699         460054729         460959729        
461025280         461093031         461163586         461242182        
461309882         461376196         461440182         461504581        
461567166         461635005         461697286         461762486        
461827248         461893372         461965444   

446820888

     447542374         447824723         460054935         460959752        
461025322         461093049         461163602         461242216        
461309890         461376212         461440208         461504607        
461567190         461635013         461697294         461762494        
461827255         461893380         461965477   

446824625

     447542382         447824749         460055809         460959760        
461025330         461093072         461163610         461242257        
461309924         461376220         461440216         461504615        
461567208         461635021         461697310         461762510        
461827271         461893422         461965485   

446825895

     447542515         447824798         460056385         460959802        
461025363         461093189         461163636         461242265        
461309932         461376238         461440224         461504623        
461567216         461635039         461697328         461762528        
461827289         461893448         461965493   

446827552

     447542697         447824848         460056492         460959810        
461025371         461093288         461163669         461242273        
461309957         461376253         461440232         461504631        
461567257         461635047         461697351         461762551        
461827297         461893471         461965501   

446829459

     447542747         447825050         460057292         460959828        
461025389         461093312         461163685         461242281        
461309965         461376261         461440265         461504656        
461567265         461635070         461697377         461762569        
461827305         461893489         461965535   

446830523

     447542879         447825100         460057359         460959844        
461025397         461093353         461163735         461242307        
461309999         461376279         461440281         461504672        
461567281         461635088         461697385         461762577        
461827313         461893513         461965543   

446831752

     447542978         447825118         460057797         460959968        
461025447         461093361         461163768         461242315        
461310005         461376287         461440299         461504680        
461567299         461635112         461697419         461762585        
461827339         461893521         461965568   

446832206

     447543075         447825233         460058001         460959976        
461025462         461093395         461163792         461242331        
461310013         461376303         461440315         461504714        
461567323         461635146         461697450         461762593        
461827347         461893554         461965584   

446832297

     447543117         447825266         460058522         460960008        
461025470         461093437         461163859         461242356        
461310021         461376352         461440364         461504763        
461567380         461635161         461697468         461762601        
461827354         461893562         461965592   

446834368

     447543125         447825316         460058571         460960016        
461025488         461093445         461163867         461242372        
461310039         461376360         461440398         461504771        
461567406         461635179         461697500         461762643        
461827362         461893570         461965618   

446835639

     447543182         447825431         460059306         460960040        
461025496         461093510         461163891         461242455        
461310047         461376378         461440414         461504789        
461567422         461635195         461697518         461762650        
461827370         461893588         461965642   

446836512

     447543364         447825449         460059546         460960057        
461025512         461093536         461163917         461242471        
461310138         461376386         461440455         461504805        
461567471         461635229         461697526         461762668        
461827388         461893596         461965675   

446838401

     447543588         447825514         460064561         460960065        
461025538         461093544         461163990         461242497        
461310146         461376428         461440463         461504839        
461567497         461635260         461697534         461762676        
461827396         461893604         461965691   

446839029

     447543711         447825647         460065162         460960073        
461025561         461093593         461164006         461242570        
461310161         461376436         461440471         461504888        
461567513         461635294         461697542         461762692        
461827420         461893638         461965709   

446839615

     447543877         447825654         460065220         460960099        
461025579         461093619         461164014         461242588        
461310187         461376444         461440497         461504904        
461567547         461635302         461697559         461762734        
461827438         461893646         461965717   

446839896

     447543968         447825696         460065493         460960107        
461025603         461093627         461164022         461242604        
461310203         461376469         461440521         461504912        
461567554         461635310         461697567         461762783        
461827446         461893695         461965733   

446840043

     447544032         447825852         460066939         460960115        
461025611         461093676         461164030         461242612        
461310278         461376477         461440547         461504938        
461567588         461635328         461697575         461762809        
461827461         461893729         461965774   



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

446844201

     447544065         447825860         460067218         460960123        
461025637         461093700         461164048         461242646        
461310286         461376485         461440570         461504961        
461567612         461635336         461697609         461762817        
461827479         461893737         461965790   

446845299

     447544156         447825977         460067564         460960131        
461025769         461093718         461164089         461242653        
461310294         461376527         461440596         461504987        
461567620         461635385         461697625         461762825        
461827487         461893752         461965857   

446846073

     447544917         447826025         460069354         460960149        
461025785         461093734         461164105         461242679        
461310302         461376535         461440653         461504995        
461567646         461635401         461697641         461762833        
461827503         461893778         461965899   

446849432

     447545286         447826033         460069628         460960172        
461025793         461093759         461164162         461242695        
461310310         461376543         461440661         461505000        
461567661         461635427         461697682         461762858        
461827511         461893794         461965907   

446850828

     447545294         447826058         460069693         460960198        
461025827         461093767         461164188         461242703        
461310344         461376568         461440679         461505034        
461567695         461635435         461697690         461762882        
461827560         461893802         461965915   

446851040

     447545948         447826082         460069834         460960206        
461025843         461093825         461164204         461242711        
461310377         461376576         461440687         461505042        
461567703         461635468         461697708         461762916        
461827586         461893828         461965931   

446852329

     447546078         447826124         460070642         460960230        
461025876         461093841         461164220         461242752        
461310385         461376584         461440695         461505075        
461567729         461635476         461697724         461762940        
461827685         461893836         461965956   

446854440

     447546110         447826157         460070964         460960255        
461025884         461093866         461164238         461242794        
461310393         461376618         461440729         461505083        
461567737         461635484         461697740         461762957        
461827701         461893851         461965972   

446859720

     447546490         447826173         460071590         460960289        
461025918         461093882         461164295         461242844        
461310401         461376626         461440752         461505109        
461567745         461635492         461697757         461762973        
461827727         461893877         461965980   

446862088

     447546953         447826181         460072309         460960305        
461025959         461093890         461164337         461242851        
461310419         461376634         461440760         461505125        
461567760         461635500         461697765         461762999        
461827735         461893885         461966012   

446866402

     447547191         447826215         460072358         460960313        
461025967         461093908         461164352         461242869        
461310427         461376642         461440786         461505133        
461567778         461635518         461697773         461763005        
461827743         461893893         461966046   

446868879

     447547274         447826272         460072820         460960347        
461025983         461093916         461164386         461242877        
461310435         461376667         461440794         461505174        
461567786         461635526         461697807         461763021        
461827750         461893901         461966061   

446869117

     447547571         447826298         460072945         460960370        
461026015         461093940         461164402         461242885        
461310450         461376675         461440802         461505190        
461567810         461635534         461697831         461763039        
461827776         461893927         461966079   

446869133

     447547704         447826405         460073026         460960388        
461026049         461093965         461164428         461242927        
461310476         461376683         461440810         461505216        
461567828         461635542         461697856         461763047        
461827792         461893943         461966087   

446869851

     447547746         447826470         460073422         460960404        
461026056         461094013         461164469         461242935        
461310484         461376717         461440828         461505232        
461567844         461635559         461697864         461763096        
461827800         461893968         461966186   

446871816

     447547803         447826629         460073984         460960412        
461026072         461094021         461164493         461242984        
461310559         461376725         461440869         461505257        
461567851         461635575         461697872         461763104        
461827875         461893976         461966202   

446871832

     447547944         447826751         460074396         460960453        
461026114         461094039         461164519         461243032        
461310567         461376766         461440885         461505273        
461567919         461635617         461697914         461763120        
461827883         461894008         461966244   

446873150

     447548165         447826777         460075641         460960487        
461026155         461094047         461164527         461243040        
461310575         461376774         461440893         461505281        
461567935         461635658         461697922         461763138        
461827933         461894032         461966285   

446875924

     447548413         447826785         460075922         460960503        
461026163         461094062         461164550         461243099        
461310583         461376816         461440919         461505307        
461567950         461635674         461697930         461763195        
461827958         461894073         461966293   

446876146

     447548751         447826884         460077506         460960511        
461026171         461094070         461164568         461243107        
461310633         461376824         461440943         461505315        
461567968         461635682         461697971         461763203        
461827974         461894099         461966301   

446876641

     447548884         447827015         460077597         460960545        
461026197         461094088         461164592         461243115        
461310641         461376832         461440976         461505323        
461567992         461635708         461697997         461763211        
461827990         461894107         461966335   

446878654

     447549189         447827098         460077647         460960552        
461026213         461094120         461164642         461243156        
461310658         461376865         461440984         461505349        
461568040         461635716         461698011         461763229        
461828014         461894115         461966384   

446879546

     447549221         447827122         460079957         460960578        
461026239         461094187         461164667         461243164        
461310674         461376873         461440992         461505356        
461568057         461635732         461698029         461763245        
461828071         461894149         461966400   

446880122

     447549270         447827239         460080880         460960602        
461026262         461094195         461164683         461243172        
461310682         461376881         461441008         461505398        
461568081         461635740         461698037         461763252        
461828089         461894164         461966418   

446882482

     447549783         447827296         460082845         460960610        
461026304         461094211         461164691         461243222        
461310690         461376915         461441073         461505406        
461568107         461635757         461698045         461763260        
461828105         461894172         461966434   

446885618

     447549882         447827312         460083090         460960628        
461026320         461094229         461164717         461243248        
461310708         461376923         461441099         461505430        
461568115         461635773         461698052         461763278        
461828139         461894180         461966442   

446887879

     447549932         447827379         460085152         460960644        
461026346         461094252         461164741         461243255        
461310724         461376931         461441107         461505448        
461568149         461635781         461698060         461763286        
461828154         461894198         461966517   

446888224

     447550161         447827403         460086457         460960651        
461026353         461094260         461164766         461243263        
461310732         461376949         461441123         461505471        
461568156         461635815         461698086         461763310        
461828170         461894206         461966541   

446889859

     447550419         447827445         460087182         460960677        
461026460         461094344         461164816         461243271        
461310765         461376980         461441149         461505497        
461568180         461635823         461698094         461763328        
461828188         461894214         461966566   

446891723

     447550435         447827486         460087588         460960685        
461026478         461094351         461164832         461243289        
461310773         461376998         461441164         461505505        
461568214         461635849         461698102         461763344        
461828204         461894222         461966616   

446892077

     447550492         447827536         460087836         460960701        
461026494         461094369         461164865         461243297        
461310781         461377004         461441172         461505539        
461568248         461635856         461698110         461763351        
461828220         461894248         461966699   

446894859

     447550526         447827635         460088123         460960735        
461026528         461094377         461164873         461243305        
461310799         461377020         461441180         461505547        
461568255         461635872         461698128         461763385        
461828287         461894255         461966715   

446896524

     447550773         447827668         460088479         460960792        
461026544         461094385         461164915         461243388        
461310815         461377038         461441198         461505554        
461568271         461635906         461698144         461763393        
461828295         461894263         461966731   

446897340

     447550880         447827676         460088594         460960800        
461026551         461094419         461164931         461243396        
461310823         461377053         461441214         461505588        
461568321         461635914         461698151         461763401        
461828311         461894289         461966822   

446897548

     447550997         447827759         460090855         460960818        
461026585         461094427         461164964         461243420        
461310831         461377061         461441255         461505604        
461568339         461635955         461698169         461763427        
461828337         461894305         461966939   

446898280

     447551086         447827817         460091655         460960834        
461026593         461094450         461164972         461243446        
461310849         461377079         461441297         461505612        
461568370         461635963         461698177         461763435        
461828352         461894313         461966954   

446899569

     447551201         447827825         460092364         460960842        
461026619         461094468         461165003         461243461        
461310856         461377152         461441313         461505638        
461568388         461636060         461698185         461763443        
461828360         461894321         461966970   

446900938

     447551300         447827841         460092380         460960859        
461026635         461094484         461165094         461243503        
461310872         461377178         461441321         461505646        
461568396         461636102         461698193         461763450        
461828378         461894347         461966996   

446902363

     447551425         447827858         460093131         460960867        
461026643         461094534         461165110         461243545        
461310906         461377210         461441339         461505653        
461568404         461636151         461698201         461763468        
461828386         461894362         461967036   

446903551

     447551599         447827866         460093255         460960875        
461026668         461094559         461165144         461243552        
461310930         461377228         461441362         461505679        
461568412         461636169         461698227         461763534        
461828410         461894370         461967044   

446906448

     447551607         447827916         460093560         460960909        
461026676         461094567         461165151         461243560        
461310948         461377251         461441370         461505695        
461568420         461636193         461698235         461763542        
461828444         461894396         461967077   

446907297

     447551771         447827924         460094345         460960966        
461026692         461094591         461165169         461243578        
461310963         461377277         461441396         461505711        
461568438         461636201         461698250         461763567        
461828451         461894438         461967127   

446910960

     447551904         447827932         460094782         460960974        
461026700         461094609         461165193         461243586        
461310971         461377293         461441420         461505760        
461568446         461636227         461698268         461763575        
461828469         461894446         461967150   

446913360

     447552019         447827957         460096704         460960990        
461026718         461094625         461165219         461243602        
461311003         461377301         461441446         461505778        
461568461         461636250         461698276         461763591        
461828501         461894537         461967168   

446914939

     447552670         447828054         460096910         460961006        
461026791         461094666         461165292         461243644        
461311011         461377343         461441479         461505786        
461568511         461636276         461698300         461763609        
461828519         461894545         461967283   

446915704

     447552779         447828351         460098759         460961014        
461026841         461094732         461165326         461243677        
461311037         461377392         461441503         461505794        
461568610         461636300         461698326         461763617        
461828527         461894552         461967325   

446922320

     447552811         447828369         460098791         460961022        
461026866         461094781         461165334         461243685        
461311052         461377418         461441529         461505802        
461568651         461636367         461698334         461763633        
461828543         461894586         461967358   

446923260

     447552852         447828377         460098841         460961030        
461026890         461094807         461165342         461243701        
461311060         461377434         461441537         461505810        
461568669         461636375         461698367         461763641        
461828618         461894610         461967374   

446923864

     447553074         447828385         460098932         460961071        
461026916         461094849         461165375         461243727        
461311086         461377442         461441560         461505836        
461568677         461636417         461698375         461763658        
461828642         461894644         461967382   

446924680

     447553140         447828500         460100035         460961089        
461026940         461094856         461165409         461243750        
461311094         461377459         461441578         461505844        
461568719         461636425         461698391         461763666        
461828691         461894669         461967408   

446925091

     447553264         447828559         460100183         460961113        
461026965         461094864         461165425         461243768        
461311102         461377467         461441586         461505851        
461568727         461636441         461698409         461763708        
461828709         461894677         461967416   

446925976

     447553751         447828591         460100662         460961121        
461026999         461094955         461165573         461243776        
461311128         461377475         461441594         461505869        
461568768         461636466         461698417         461763724        
461828717         461894719         461967432   

446927709

     447553769         447828641         460100795         460961139        
461027013         461094963         461165599         461243784        
461311144         461377483         461441636         461505885        
461568776         461636474         461698425         461763732        
461828725         461894735         461967473   

446932956

     447553868         447828708         460100993         460961147        
461027039         461094989         461165631         461243800        
461311151         461377491         461441669         461505893        
461568800         461636482         461698433         461763740        
461828741         461894743         461967507   

446932964

     447553876         447828765         460101272         460961154        
461027096         461094997         461165649         461243818        
461311185         461377525         461441685         461505901        
461568826         461636490         461698441         461763757        
461828774         461894776         461967531   

446935801

     447553892         447828831         460103500         460961162        
461027104         461095028         461165664         461243859        
461311227         461377533         461441693         461505919        
461568834         461636516         461698466         461763765        
461828808         461894792         461967580   

446936973

     447553918         447828849         460104425         460961170        
461027112         461095036         461165680         461243867        
461311235         461377541         461441719         461505927        
461568842         461636524         461698474         461763799        
461828816         461894818         461967598   



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

446938847

     447554049         447828880         460104771         460961188        
461027120         461095051         461165698         461243891        
461311250         461377558         461441727         461505935        
461568875         461636532         461698490         461763823        
461828824         461894842         461967622   

446939159

     447554171         447829011         460104805         460961204        
461027146         461095101         461165730         461243909        
461311268         461377566         461441768         461505943        
461568883         461636557         461698508         461763831        
461828857         461894875         461967630   

446939563

     447554239         447829045         460106495         460961212        
461027153         461095168         461165748         461243925        
461311276         461377590         461441776         461505950        
461568917         461636581         461698557         461763849        
461828873         461894925         461967648   

446941403

     447554254         447829177         460107147         460961238        
461027161         461095176         461165755         461243933        
461311284         461377608         461441784         461505968        
461568990         461636615         461698615         461763856        
461828931         461894982         461967655   

446941742

     447554445         447829292         460107303         460961261        
461027179         461095184         461165763         461243958        
461311292         461377624         461441792         461505976        
461569006         461636698         461698623         461763880        
461828956         461895005         461967663   

446944084

     447554619         447829367         460108780         460961279        
461027187         461095242         461165789         461243974        
461311300         461377632         461441818         461505992        
461569022         461636748         461698631         461763898        
461828972         461895039         461967671   

446945032

     447554676         447829375         460109572         460961295        
461027211         461095267         461165797         461243982        
461311334         461377640         461441883         461506008        
461569048         461636755         461698656         461763906        
461829004         461895047         461967713   

446945149

     447554684         447829409         460110661         460961303        
461027252         461095291         461165805         461244022        
461311367         461377764         461441925         461506016        
461569055         461636771         461698680         461763914        
461829046         461895088         461967739   

446945644

     447554924         447829417         460110760         460961329        
461027294         461095325         461165839         461244030        
461311383         461377806         461441933         461506032        
461569097         461636805         461698706         461763930        
461829053         461895120         461967747   

446946154

     447555327         447829540         460110869         460961337        
461027302         461095382         461165862         461244048        
461311391         461377822         461441990         461506040        
461569105         461636813         461698722         461763971        
461829061         461895138         461967770   

446947756

     447555657         447829623         460111859         460961345        
461027328         461095390         461165870         461244089        
461311417         461377830         461442022         461506057        
461569113         461636821         461698763         461763997        
461829087         461895146         461967804   

446948572

     447555715         447829706         460112022         460961352        
461027336         461095416         461165888         461244097        
461311425         461377855         461442055         461506065        
461569139         461636839         461698771         461764003        
461829095         461895153         461967853   

446949489

     447555814         447829805         460113905         460961394        
461027344         461095432         461165912         461244113        
461311441         461377863         461442071         461506073        
461569147         461636847         461698789         461764045        
461829111         461895161         461967879   

446949588

     447555962         447829920         460114341         460961410        
461027369         461095440         461165946         461244139        
461311458         461377871         461442097         461506099        
461569220         461636888         461698805         461764052        
461829160         461895203         461967903   

446950313

     447556051         447829953         460115488         460961428        
461027401         461095457         461165961         461244154        
461311466         461377889         461442105         461506107        
461569238         461636896         461698813         461764078        
461829178         461895237         461968034   

446952079

     447556184         447829979         460116015         460961436        
461027427         461095473         461166027         461244188        
461311474         461377897         461442121         461506131        
461569279         461636904         461698839         461764086        
461829186         461895260         461968042   

446955940

     447556374         447829995         460117161         460961444        
461027450         461095523         461166035         461244196        
461311532         461377905         461442139         461506149        
461569287         461636912         461698847         461764094        
461829236         461895278         461968141   

446957797

     447556671         447830001         460119621         460961451        
461027468         461095531         461166043         461244204        
461311540         461377921         461442170         461506172        
461569295         461636938         461698854         461764102        
461829251         461895286         461968158   

446958456

     447556697         447830118         460119712         460961550        
461027500         461095556         461166076         461244212        
461311557         461377939         461442188         461506180        
461569303         461636961         461698870         461764110        
461829293         461895302         461968166   

446958605

     447556754         447830340         460119720         460961576        
461027526         461095564         461166167         461244220        
461311573         461377947         461442246         461506198        
461569337         461636979         461698888         461764144        
461829301         461895310         461968232   

446960882

     447557018         447830357         460119878         460961600        
461027534         461095614         461166183         461244261        
461311581         461377954         461442253         461506206        
461569345         461637001         461698904         461764177        
461829319         461895385         461968240   

446961252

     447557042         447830415         460120199         460961626        
461027542         461095689         461166241         461244303        
461311599         461377962         461442261         461506214        
461569360         461637019         461698912         461764185        
461829327         461895401         461968265   

446962474

     447557208         447830431         460121007         460961683        
461027575         461095721         461166324         461244378        
461311607         461377988         461442311         461506248        
461569402         461637050         461698946         461764193        
461829343         461895427         461968273   

446962953

     447557232         447830464         460121148         460961691        
461027583         461095739         461166332         461244394        
461311615         461378036         461442337         461506263        
461569410         461637068         461699035         461764201        
461829384         461895476         461968299   

446963167

     447557380         447830514         460121536         460961709        
461027591         461095770         461166340         461244402        
461311631         461378069         461442345         461506271        
461569436         461637076         461699050         461764219        
461829426         461895492         461968315   

446967317

     447557471         447830597         460122906         460961717        
461027617         461095804         461166381         461244410        
461311649         461378077         461442352         461506289        
461569444         461637084         461699126         461764227        
461829459         461895500         461968323   

446967853

     447557497         447830787         460123045         460961741        
461027625         461095812         461166399         461244428        
461311656         461378093         461442360         461506297        
461569493         461637092         461699134         461764243        
461829491         461895559         461968331   

446967986

     447557505         447830852         460124720         460961766        
461027633         461095887         461166415         461244444        
461311672         461378101         461442378         461506339        
461569519         461637118         461699159         461764268        
461829525         461895575         461968349   

446968059

     447557612         447830894         460124761         460961782        
461027666         461095903         461166431         461244451        
461311680         461378119         461442386         461506354        
461569535         461637134         461699175         461764276        
461829558         461895658         461968372   

446968794

     447557836         447830969         460124944         460961790        
461027724         461095911         461166464         461244469        
461311706         461378143         461442402         461506370        
461569584         461637175         461699183         461764292        
461829566         461895666         461968380   

446968836

     447558115         447831041         460125180         460961808        
461027732         461095929         461166522         461244493        
461311714         461378150         461442428         461506412        
461569600         461637183         461699191         461764300        
461829590         461895708         461968398   

446971087

     447558123         447831058         460125586         460961824        
461027740         461095937         461166530         461244501        
461311730         461378168         461442444         461506453        
461569634         461637209         461699217         461764318        
461829640         461895716         461968455   

446971533

     447558313         447831132         460126725         460961832        
461027773         461095945         461166639         461244519        
461311748         461378176         461442469         461506461        
461569659         461637233         461699233         461764342        
461829665         461895732         461968471   

446971913

     447558479         447831181         460126907         460961857        
461027781         461095994         461166647         461244527        
461311755         461378184         461442477         461506479        
461569683         461637258         461699241         461764359        
461829707         461895740         461968489   

446972655

     447558545         447831215         460127202         460961873        
461027807         461096026         461166712         461244535        
461311771         461378234         461442485         461506495        
461569709         461637282         461699266         461764367        
461829731         461895757         461968497   

446973513

     447558594         447831256         460127384         460961881        
461027815         461096042         461166738         461244543        
461311789         461378267         461442501         461506503        
461569717         461637308         461699282         461764375        
461829749         461895765         461968505   

446973562

     447558875         447831389         460129067         460961899        
461027831         461096075         461166746         461244550        
461311797         461378275         461442527         461506529        
461569733         461637324         461699308         461764409        
461829772         461895799         461968513   

446973828

     447558909         447831439         460130289         460961923        
461027856         461096091         461166761         461244576        
461311813         461378291         461442535         461506537        
461569741         461637332         461699340         461764441        
461829780         461895815         461968547   

446974032

     447559329         447831603         460130404         460961931        
461027864         461096117         461166779         461244584        
461311821         461378317         461442543         461506560        
461569758         461637357         461699365         461764458        
461829798         461895849         461968588   

446974149

     447559386         447831678         460130560         460961949        
461027898         461096133         461166795         461244618        
461311854         461378341         461442568         461506594        
461569774         461637431         461699373         461764490        
461829806         461895864         461968604   

446975070

     447559402         447831686         460132491         460961972        
461027906         461096141         461166803         461244634        
461311870         461378366         461442584         461506602        
461569790         461637449         461699381         461764508        
461829814         461895880         461968612   

446975161

     447559469         447831769         460132509         460962004        
461027922         461096174         461166811         461244675        
461311904         461378374         461442592         461506610        
461569808         461637472         461699407         461764516        
461829822         461895898         461968620   

446975211

     447559519         447831835         460133846         460962020        
461027963         461096182         461166837         461244683        
461311912         461378440         461442626         461506628        
461569832         461637480         461699431         461764524        
461829889         461895906         461968638   

446975237

     447559634         447831926         460134422         460962046        
461027989         461096257         461166845         461244725        
461311946         461378473         461442659         461506644        
461569857         461637498         461699449         461764532        
461829905         461895914         461968653   

446975328

     447559691         447831934         460134992         460962053        
461028029         461096281         461166860         461244733        
461311961         461378481         461442683         461506651        
461569865         461637506         461699480         461764557        
461829921         461895922         461968661   

446975369

     447559741         447832064         460136948         460962079        
461028045         461096323         461166878         461244758        
461311979         461378515         461442709         461506669        
461569873         461637522         461699522         461764565        
461829939         461895930         461968679   

446975419

     447559774         447832171         460139132         460962087        
461028060         461096349         461166928         461244782        
461311987         461378523         461442717         461506693        
461569881         461637530         461699571         461764573        
461829954         461895971         461968687   

446975484

     447559931         447832189         460139462         460962095        
461028078         461096364         461166944         461244808        
461312019         461378549         461442733         461506701        
461569915         461637548         461699621         461764581        
461829988         461895989         461968703   

446975740

     447560129         447832213         460139538         460962129        
461028086         461096380         461166977         461244873        
461312027         461378564         461442741         461506727        
461569923         461637555         461699639         461764599        
461829996         461895997         461968737   

446976441

     447560145         447832270         460140007         460962145        
461028094         461096398         461167009         461244881        
461312035         461378580         461442790         461506735        
461569931         461637563         461699662         461764607        
461830036         461896011         461968752   

446976540

     447560152         447832346         460140502         460962160        
461028110         461096406         461167025         461244907        
461312043         461378598         461442816         461506818        
461569972         461637571         461699688         461764615        
461830044         461896060         461968802   

446977126

     447560178         447832379         460143522         460962194        
461028136         461096422         461167033         461244923        
461312050         461378622         461442840         461506826        
461569980         461637613         461699712         461764631        
461830051         461896086         461968877   

446977274

     447560517         447832783         460144876         460962202        
461028144         461096497         461167058         461244956        
461312068         461378630         461442865         461506859        
461570004         461637621         461699811         461764656        
461830119         461896094         461968893   

446977506

     447560616         447832817         460144975         460962210        
461028169         461096505         461167090         461244964        
461312084         461378655         461442881         461506875        
461570020         461637639         461699829         461764664        
461830143         461896102         461968927   

446977639

     447560624         447832841         460145048         460962236        
461028177         461096513         461167108         461244980        
461312092         461378671         461442899         461506909        
461570038         461637654         461699886         461764680        
461830192         461896128         461968943   

446977936

     447560756         447833005         460145089         460962244        
461028193         461096521         461167116         461245029        
461312100         461378705         461442915         461506925        
461570053         461637688         461699902         461764698        
461830200         461896136         461968976   

446978041

     447560871         447833047         460145808         460962251        
461028201         461096539         461167124         461245037        
461312118         461378713         461442923         461506941        
461570061         461637704         461699928         461764706        
461830242         461896144         461969008   



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

446978207

     447560954         447833161         460146053         460962277        
461028219         461096554         461167140         461245045        
461312126         461378762         461442931         461506974        
461570095         461637738         461699944         461764714        
461830267         461896151         461969099   

446978215

     447561234         447833278         460146269         460962293        
461028235         461096604         461167157         461245052        
461312134         461378788         461442949         461507006        
461570137         461637761         461699985         461764730        
461830275         461896185         461969123   

446978330

     447561317         447833286         460148570         460962327        
461028268         461096620         461167181         461245060        
461312142         461378796         461442956         461507030        
461570145         461637787         461699993         461764789        
461830283         461896201         461969156   

446978454

     447561358         447833294         460150584         460962335        
461028292         461096653         461167199         461245102        
461312167         461378804         461442964         461507048        
461570178         461637837         461700023         461764847        
461830374         461896227         461969164   

446979965

     447561390         447833302         460152168         460962343        
461028300         461096661         461167249         461245110        
461312175         461378887         461442972         461507055        
461570194         461637845         461700031         461764862        
461830390         461896235         461969214   

446980385

     447561705         447833328         460152218         460962376        
461028318         461096679         461167256         461245136        
461312183         461378903         461442980         461507063        
461570236         461637852         461700056         461764904        
461830408         461896243         461969222   

446980567

     447561788         447833450         460153018         460962392        
461028334         461096703         461167272         461245169        
461312191         461378929         461443004         461507071        
461570269         461637878         461700072         461764946        
461830424         461896268         461969230   

446980641

     447561812         447833500         460153513         460962400        
461028342         461096729         461167298         461245177        
461312217         461378937         461443020         461507089        
461570293         461637910         461700080         461764953        
461830432         461896276         461969248   

446980658

     447562299         447833518         460154230         460962426        
461028367         461096737         461167314         461245201        
461312225         461378945         461443038         461507121        
461570301         461637936         461700098         461764979        
461830440         461896300         461969271   

446980666

     447562463         447833963         460155674         460962434        
461028375         461096745         461167348         461245219        
461312241         461378952         461443046         461507162        
461570319         461637951         461700106         461764995        
461830457         461896318         461969289   

446980757

     447562638         447833989         460155682         460962442        
461028391         461096752         461167355         461245227        
461312266         461378978         461443053         461507170        
461570327         461637985         461700114         461765018        
461830465         461896367         461969297   

446980773

     447562646         447834029         460155815         460962459        
461028409         461096760         461167371         461245250        
461312282         461379018         461443079         461507204        
461570368         461638009         461700130         461765034        
461830481         461896383         461969321   

446980898

     447562745         447834128         460157522         460962467        
461028417         461096778         461167397         461245268        
461312290         461379026         461443103         461507220        
461570384         461638058         461700155         461765059        
461830507         461896391         461969339   

446980906

     447562778         447834169         460159429         460962525        
461028425         461096786         461167413         461245284        
461312316         461379034         461443111         461507253        
461570400         461638082         461700213         461765067        
461830515         461896409         461969354   

446981011

     447562877         447834185         460160666         460962533        
461028441         461096794         461167439         461245300        
461312324         461379042         461443129         461507295        
461570426         461638116         461700239         461765075        
461830523         461896425         461969370   

446981128

     447563065         447834193         460162779         460962541        
461028466         461096828         461167462         461245318        
461312340         461379059         461443145         461507352        
461570434         461638124         461700254         461765091        
461830614         461896433         461969388   

446981706

     447563388         447834268         460162811         460962574        
461028474         461096851         461167504         461245326        
461312365         461379067         461443152         461507378        
461570459         461638132         461700262         461765109        
461830648         461896441         461969396   

446982076

     447563917         447834276         460163967         460962582        
461028482         461096869         461167512         461245334        
461312373         461379083         461443160         461507402        
461570467         461638181         461700270         461765125        
461830671         461896466         461969404   

446982415

     447564311         447834300         460164478         460962608        
461028490         461096877         461167553         461245359        
461312381         461379109         461443186         461507410        
461570475         461638199         461700288         461765166        
461830689         461896474         461969420   

446982522

     447564360         447834466         460165269         460962616        
461028508         461096885         461167561         461245383        
461312399         461379117         461443202         461507444        
461570491         461638207         461700304         461765174        
461830705         461896482         461969446   

446982654

     447564386         447834524         460165665         460962632        
461028516         461096893         461167587         461245409        
461312423         461379158         461443210         461507451        
461570517         461638223         461700353         461765190        
461830721         461896490         461969461   

446982696

     447564501         447834631         460166507         460962640        
461028524         461096943         461167611         461245417        
461312431         461379174         461443251         461507469        
461570533         461638231         461700361         461765216        
461830739         461896516         461969495   

446982936

     447564733         447834656         460167166         460962681        
461028565         461096968         461167629         461245433        
461312464         461379190         461443277         461507493        
461570541         461638249         461700387         461765224        
461830788         461896524         461969503   

446983389

     447564808         447834722         460167612         460962699        
461028573         461096976         461167678         461245441        
461312472         461379224         461443293         461507527        
461570582         461638256         461700403         461765232        
461830812         461896540         461969552   

446983991

     447564840         447834771         460167778         460962731        
461028599         461097008         461167702         461245458        
461312480         461379240         461443301         461507543        
461570590         461638272         461700411         461765257        
461830838         461896565         461969586   

446984049

     447565011         447834870         460167943         460962756        
461028607         461097016         461167728         461245466        
461312498         461379273         461443319         461507550        
461570616         461638280         461700429         461765265        
461830853         461896615         461969602   

446985400

     447565037         447834912         460168156         460962764        
461028623         461097032         461167744         461245474        
461312506         461379307         461443335         461507626        
461570624         461638306         461700452         461765307        
461830887         461896623         461969610   

446985509

     447565169         447834979         460169642         460962798        
461028631         461097057         461167876         461245482        
461312514         461379315         461443368         461507642        
461570657         461638314         461700478         461765323        
461830911         461896649         461969636   

446985871

     447565250         447835034         460170897         460962848        
461028649         461097081         461167884         461245508        
461312522         461379323         461443376         461507659        
461570715         461638330         461700486         461765331        
461830929         461896664         461969644   

446985897

     447565359         447835117         460171606         460962855        
461028656         461097099         461167892         461245516        
461312530         461379349         461443384         461507675        
461570723         461638389         461700502         461765380        
461830945         461896680         461969651   

446985939

     447565375         447835174         460171853         460962863        
461028672         461097115         461167918         461245524        
461312548         461379380         461443459         461507683        
461570749         461638397         461700569         461765398        
461830952         461896722         461969669   

446986044

     447565391         447835208         460172067         460962905        
461028706         461097156         461167926         461245532        
461312555         461379398         461443467         461507709        
461570756         461638413         461700577         461765406        
461830960         461896730         461969677   

446986259

     447565623         447835257         460172091         460962913        
461028730         461097164         461168122         461245573        
461312571         461379406         461443491         461507725        
461570814         461638421         461700585         461765455        
461831018         461896763         461969693   

446986416

     447565631         447835265         460172448         460962921        
461028748         461097214         461168130         461245599        
461312589         461379414         461443533         461507733        
461570855         461638439         461700593         461765471        
461831026         461896805         461969701   

446986481

     447565722         447835364         460172752         460962939        
461028755         461097222         461168148         461245607        
461312597         461379422         461443566         461507741        
461570871         461638462         461700601         461765489        
461831034         461896839         461969727   

446986549

     447565748         447835372         460172869         460962947        
461028789         461097230         461168163         461245649        
461312605         461379448         461443574         461507766        
461570889         461638488         461700627         461765521        
461831042         461896847         461969735   

446986598

     447565847         447835471         460173792         460962954        
461028805         461097248         461168171         461245789        
461312621         461379455         461443608         461507790        
461570905         461638496         461700635         461765539        
461831083         461896888         461969784   

446986689

     447565870         447835505         460173842         460962962        
461028821         461097255         461168197         461245805        
461312639         461379505         461443616         461507816        
461570913         461638512         461700668         461765554        
461831109         461896896         461969792   

446986937

     447566068         447835521         460173982         460962970        
461028847         461097271         461168205         461245821        
461312647         461379554         461443624         461507840        
461570921         461638520         461700684         461765562        
461831117         461896912         461969834   

446987125

     447566076         447835539         460174030         460962988        
461028870         461097297         461168213         461245847        
461312662         461379596         461443640         461507865        
461570947         461638579         461700692         461765570        
461831141         461896938         461969859   

446987919

     447566274         447835596         460175029         460962996        
461028888         461097321         461168254         461245854        
461312670         461379604         461443657         461507881        
461570954         461638587         461700734         461765588        
461831174         461896946         461969867   

446988024

     447566613         447835646         460176407         460963002        
461028896         461097339         461168262         461245888        
461312688         461379612         461443673         461507899        
461570996         461638637         461700742         461765612        
461831182         461897050         461969875   

446988438

     447566720         447835794         460177173         460963010        
461028904         461097347         461168288         461245938        
461312696         461379638         461443681         461507907        
461571028         461638645         461700759         461765638        
461831208         461897100         461969883   

446988685

     447566878         447835844         460178171         460963036        
461028912         461097370         461168296         461245953        
461312753         461379661         461443707         461507915        
461571036         461638686         461700767         461765646        
461831232         461897118         461969909   

446988750

     447566985         447835919         460178403         460963044        
461028946         461097388         461168304         461246035        
461312761         461379679         461443749         461507923        
461571044         461638702         461700775         461765653        
461831265         461897159         461969933   

446988891

     447567058         447835950         460178627         460963069        
461028979         461097396         461168312         461246043        
461312779         461379687         461443756         461507949        
461571051         461638728         461700783         461765661        
461831331         461897167         461969941   

446989089

     447567199         447836149         460179328         460963127        
461029001         461097404         461168320         461246068        
461312787         461379695         461443780         461507956        
461571077         461638736         461700791         461765679        
461831349         461897175         461969982   

446989600

     447567397         447836164         460179856         460963135        
461029035         461097412         461168338         461246076        
461312795         461379703         461443798         461507964        
461571085         461638769         461700809         461765687        
461831372         461897183         461969990   

446989618

     447567520         447836222         460180581         460963143        
461029043         461097420         461168361         461246084        
461312811         461379711         461443897         461507980        
461571101         461638777         461700825         461765695        
461831380         461897217         461970014   

446989667

     447567561         447836404         460181092         460963150        
461029050         461097438         461168395         461246100        
461312829         461379737         461443913         461507998        
461571119         461638793         461700833         461765703        
461831398         461897225         461970048   

446989808

     447567611         447836495         460181100         460963168        
461029084         461097446         461168403         461246118        
461312845         461379745         461443921         461508004        
461571135         461638801         461700858         461765711        
461831406         461897241         461970089   

446990020

     447567652         447836610         460181365         460963176        
461029092         461097453         461168411         461246142        
461312852         461379752         461443947         461508020        
461571168         461638819         461700866         461765729        
461831489         461897266         461970105   

446990467

     447568015         447836693         460181738         460963192        
461029118         461097461         461168437         461246167        
461312860         461379760         461443954         461508038        
461571184         461638827         461700874         461765737        
461831497         461897282         461970113   

446990913

     447568031         447836727         460182918         460963200        
461029142         461097487         461168445         461246209        
461312878         461379778         461443988         461508053        
461571192         461638843         461700890         461765760        
461831547         461897324         461970147   

446990988

     447568114         447836933         460184179         460963218        
461029159         461097503         461168452         461246225        
461312886         461379786         461443996         461508079        
461571200         461638850         461700908         461765786        
461831554         461897373         461970154   

446991572

     447568619         447837055         460184989         460963226        
461029175         461097511         461168478         461246316        
461312902         461379794         461444002         461508095        
461571259         461638868         461700924         461765802        
461831588         461897407         461970204   

446992059

     447568627         447837121         460186604         460963234        
461029191         461097586         461168502         461246357        
461312910         461379802         461444010         461508103        
461571283         461638876         461700932         461765810        
461831604         461897415         461970220   



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

446992083

     447568809         447837196         460187362         460963242        
461029209         461097610         461168536         461246373        
461312928         461379869         461444028         461508129        
461571291         461638884         461700957         461765828        
461831620         461897464         461970238   

446992166

     447568866         447837212         460187719         460963275        
461029274         461097636         461168551         461246381        
461312936         461379885         461444036         461508152        
461571358         461638892         461700973         461765836        
461831737         461897472         461970246   

446992299

     447568890         447837311         460187776         460963291        
461029290         461097644         461168577         461246407        
461312944         461379893         461444069         461508160        
461571408         461638900         461701005         461765844        
461831760         461897480         461970279   

446992356

     447568940         447837352         460188485         460963309        
461029316         461097651         461168619         461246423        
461312951         461379901         461444077         461508186        
461571416         461638918         461701013         461765851        
461831778         461897498         461970295   

446992422

     447569195         447837543         460189038         460963317        
461029324         461097669         461168627         461246464        
461312969         461379927         461444093         461508194        
461571424         461638934         461701039         461765869        
461831786         461897506         461970329   

446992448

     447569427         447837568         460189327         460963341        
461029332         461097677         461168635         461246472        
461312985         461379935         461444135         461508210        
461571432         461638942         461701054         461765877        
461831794         461897514         461970337   

446992588

     447569435         447837592         460190960         460963358        
461029357         461097685         461168650         461246498        
461312993         461379943         461444184         461508251        
461571440         461639056         461701070         461765885        
461831851         461897522         461970345   

446992802

     447569781         447837626         460191240         460963366        
461029381         461097693         461168692         461246530        
461313009         461379968         461444218         461508269        
461571457         461639064         461701104         461765893        
461831885         461897530         461970352   

446992810

     447569856         447837667         460191398         460963382        
461029423         461097727         461168700         461246589        
461313017         461379976         461444226         461508277        
461571473         461639080         461701112         461765919        
461831893         461897548         461970386   

446992836

     447570078         447837758         460191562         460963408        
461029449         461097735         461168726         461246597        
461313025         461379992         461444242         461508301        
461571499         461639122         461701120         461765927        
461831927         461897555         461970402   

446992885

     447570177         447837782         460191935         460963440        
461029456         461097743         461168734         461246613        
461313058         461380008         461444259         461508319        
461571507         461639130         461701138         461765935        
461831935         461897597         461970410   

446992976

     447570474         447837790         460192446         460963457        
461029498         461097750         461168759         461246621        
461313074         461380099         461444291         461508335        
461571515         461639163         461701146         461765950        
461831950         461897613         461970428   

446993032

     447570862         447837808         460192941         460963465        
461029522         461097768         461168767         461246662        
461313082         461380107         461444309         461508376        
461571531         461639171         461701161         461765968        
461831968         461897647         461970436   

446993487

     447570920         447837949         460194632         460963499        
461029548         461097776         461168775         461246696        
461313108         461380115         461444325         461508392        
461571549         461639197         461701179         461765976        
461831984         461897654         461970451   

446993628

     447571050         447837956         460194897         460963507        
461029563         461097800         461168783         461246753        
461313116         461380131         461444333         461508434        
461571580         461639205         461701187         461765984        
461832024         461897662         461970469   

446993842

     447571118         447838020         460195720         460963523        
461029571         461097818         461168791         461246787        
461313124         461380149         461444341         461508459        
461571606         461639247         461701195         461765992        
461832032         461897670         461970485   

446993974

     447571233         447838046         460195753         460963531        
461029597         461097834         461168809         461246795        
461313132         461380222         461444366         461508475        
461571614         461639262         461701203         461766024        
461832057         461897688         461970493   

446994071

     447571399         447838152         460195779         460963556        
461029605         461097842         461168825         461246803        
461313140         461380271         461444374         461508533        
461571622         461639270         461701211         461766081        
461832073         461897696         461970519   

446994154

     447571415         447838228         460196744         460963598        
461029613         461097859         461168833         461246837        
461313157         461380305         461444382         461508566        
461571630         461639288         461701245         461766099        
461832081         461897704         461970535   

446994303

     447571647         447838251         460197619         460963614        
461029647         461097867         461168841         461246845        
461313165         461380354         461444390         461508574        
461571648         461639296         461701252         461766107        
461832099         461897712         461970543   

446994717

     447571829         447838343         460197668         460963648        
461029662         461097891         461168858         461246886        
461313173         461380404         461444408         461508590        
461571689         461639312         461701260         461766115        
461832107         461897738         461970550   

446995201

     447571886         447838384         460199219         460963655        
461029688         461097917         461168874         461246894        
461313181         461380438         461444432         461508616        
461571697         461639320         461701278         461766123        
461832164         461897753         461970592   

446995250

     447571977         447838491         460199656         460963705        
461029704         461097925         461168882         461246902        
461313199         461380503         461444440         461508624        
461571705         461639338         461701302         461766131        
461832172         461897761         461970626   

446995417

     447572223         447838509         460200090         460963721        
461029746         461097941         461168932         461246944        
461313207         461380537         461444465         461508632        
461571713         461639353         461701328         461766149        
461832230         461897787         461970634   

446996175

     447572496         447838707         460202427         460963770        
461029753         461097966         461168957         461247009        
461313215         461380560         461444481         461508665        
461571721         461639395         461701385         461766156        
461832248         461897803         461970642   

446996480

     447572652         447838764         460203409         460963820        
461029779         461097974         461168973         461247017        
461313223         461380594         461444515         461508673        
461571739         461639403         461701401         461766164        
461832263         461897811         461970659   

446996944

     447572785         447838772         460204472         460963846        
461029787         461098006         461168981         461247025        
461313249         461380602         461444556         461508681        
461571762         461639411         461701419         461766172        
461832271         461897829         461970675   

446997082

     447572827         447838947         460206394         460963853        
461029795         461098014         461168999         461247058        
461313256         461380628         461444572         461508749        
461571853         461639437         461701427         461766180        
461832305         461897845         461970709   

446998031

     447572884         447839077         460206477         460963879        
461029837         461098022         461169005         461247090        
461313298         461380636         461444580         461508756        
461571861         461639445         461701435         461766198        
461832362         461897894         461970717   

446998262

     447573239         447839135         460206808         460963903        
461029860         461098048         461169021         461247116        
461313322         461380644         461444606         461508848        
461571895         461639452         461701443         461766206        
461832438         461897902         461970725   

446998759

     447573254         447839192         460206873         460964000        
461029910         461098055         461169039         461247124        
461313330         461380651         461444614         461508855        
461571903         461639460         461701476         461766214        
461832461         461897936         461970741   

446998825

     447573338         447839242         460208416         460964026        
461029944         461098089         461169054         461247140        
461313470         461380677         461444622         461508905        
461571937         461639478         461701492         461766222        
461832479         461897944         461970758   

446999138

     447573502         447839259         460209646         460964034        
461029951         461098097         461169062         461247157        
461313488         461380685         461444630         461508954        
461571960         461639494         461701575         461766230        
461832495         461897977         461970774   

446999328

     447573510         447839366         460210008         460964042        
461030058         461098105         461169070         461247181        
461313553         461380693         461444655         461508970        
461571978         461639502         461701583         461766248        
461832511         461897993         461970824   

446999534

     447573601         447839416         460210420         460964059        
461030074         461098113         461169088         461247256        
461313629         461380735         461444671         461508988        
461571994         461639510         461701609         461766255        
461832560         461898009         461970840   

446999567

     447573718         447839531         460211923         460964067        
461030082         461098121         461169096         461247264        
461313694         461380750         461444705         461509002        
461572026         461639536         461701625         461766263        
461832594         461898033         461970857   

446999617

     447573734         447839606         460212350         460964075        
461030108         461098147         461169104         461247272        
461313702         461380776         461444713         461509028        
461572034         461639585         461701633         461766271        
461832610         461898090         461970865   

446999658

     447573866         447839721         460212749         460964109        
461030207         461098154         461169112         461247298        
461313710         461380818         461444762         461509036        
461572042         461639643         461701666         461766289        
461832628         461898108         461970873   

446999948

     447573965         447839770         460214091         460964133        
461030215         461098170         461169120         461247306        
461313728         461380826         461444796         461509077        
461572075         461639676         461701674         461766297        
461832693         461898132         461970907   

447000100

     447574096         447839804         460214232         460964158        
461030223         461098196         461169146         461247330        
461313751         461380842         461444853         461509085        
461572091         461639684         461701682         461766313        
461832701         461898157         461970915   

447000191

     447574534         447839812         460215312         460964166        
461030231         461098212         461169161         461247371        
461313785         461380859         461444861         461509093        
461572117         461639759         461701716         461766321        
461832727         461898165         461970964   

447000332

     447574617         447839937         460215742         460964190        
461030249         461098220         461169179         461247447        
461313793         461380909         461444879         461509135        
461572133         461639817         461701765         461766339        
461832743         461898173         461971004   

447000530

     447574799         447839994         460216187         460964208        
461030264         461098238         461169195         461247454        
461313827         461380941         461444887         461509168        
461572141         461639833         461701773         461766347        
461832776         461898199         461971079   

447000613

     447574849         447840109         460217680         460964224        
461030272         461098246         461169203         461247504        
461313835         461380974         461444895         461509192        
461572158         461639841         461701781         461766354        
461832792         461898231         461971087   

447000654

     447574906         447840232         460218100         460964232        
461030298         461098253         461169211         461247512        
461313843         461380990         461444937         461509218        
461572166         461639866         461701799         461766362        
461832800         461898249         461971103   

447000779

     447574963         447840240         460218522         460964281        
461030371         461098261         461169229         461247520        
461313868         461381006         461444978         461509226        
461572190         461639882         461701807         461766370        
461832826         461898256         461971111   

447001066

     447575036         447840430         460218563         460964299        
461030389         461098279         461169252         461247546        
461313876         461381014         461444994         461509234        
461572208         461639908         461701815         461766388        
461832842         461898272         461971129   

447001140

     447575127         447840455         460219652         460964307        
461030421         461098287         461169278         461247561        
461313892         461381022         461445009         461509242        
461572216         461639916         461701823         461766404        
461832859         461898280         461971145   

447001587

     447575366         447840539         460219785         460964323        
461030439         461098295         461169286         461247603        
461313900         461381048         461445025         461509267        
461572224         461639957         461701856         461766412        
461832867         461898298         461971194   

447002122

     447575630         447840653         460220197         460964331        
461030454         461098303         461169328         461247629        
461313959         461381063         461445033         461509283        
461572240         461639965         461701864         461766420        
461832875         461898314         461971228   

447002346

     447575689         447840679         460220403         460964372        
461030470         461098311         461169336         461247652        
461313983         461381089         461445041         461509317        
461572257         461639981         461701880         461766438        
461832883         461898355         461971251   

447002395

     447575853         447840778         460220544         460964380        
461030496         461098329         461169344         461247694        
461314015         461381097         461445066         461509333        
461572273         461640013         461701906         461766453        
461832909         461898389         461971269   

447002643

     447575911         447840828         460221013         460964398        
461030520         461098337         461169369         461247785        
461314064         461381139         461445074         461509341        
461572299         461640047         461701922         461766479        
461832925         461898405         461971293   

447002791

     447575929         447841024         460221153         460964406        
461030561         461098352         461169419         461247827        
461314072         461381154         461445090         461509382        
461572307         461640070         461701930         461766487        
461832933         461898421         461971343   

447002809

     447575978         447841156         460221484         460964414        
461030579         461098360         461169450         461247850        
461314080         461381162         461445116         461509408        
461572315         461640104         461701963         461766495        
461832974         461898439         461971442   

447003005

     447576133         447841214         460223266         460964422        
461030611         461098386         461169476         461247868        
461314106         461381170         461445124         461509424        
461572331         461640138         461701971         461766503        
461832982         461898454         461971467   

447003138

     447576299         447841271         460223571         460964430        
461030629         461098394         461169492         461247884        
461314114         461381188         461445132         461509457        
461572356         461640146         461701997         461766511        
461833014         461898488         461971475   



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

447003807

     447576422         447841461         460224660         460964448        
461030652         461098410         461169500         461247900        
461314130         461381212         461445157         461509473        
461572448         461640161         461702003         461766529        
461833030         461898496         461971483   

447004151

     447576471         447841776         460225642         460964539        
461030678         461098428         461169526         461247926        
461314155         461381238         461445165         461509499        
461572471         461640195         461702011         461766537        
461833048         461898512         461971574   

447004300

     447576562         447841842         460228125         460964554        
461030694         461098436         461169534         461247934        
461314189         461381246         461445173         461509507        
461572521         461640237         461702037         461766545        
461833055         461898561         461971624   

447004342

     447576661         447841990         460228141         460964562        
461030710         461098444         461169542         461247959        
461314221         461381253         461445181         461509515        
461572547         461640245         461702045         461766552        
461833063         461898587         461971640   

447004367

     447576760         447842030         460230394         460964570        
461030728         461098469         461169559         461247967        
461314239         461381261         461445199         461509531        
461572554         461640252         461702078         461766560        
461833089         461898611         461971657   

447004730

     447576810         447842188         460231392         460964588        
461030736         461098485         461169583         461247975        
461314254         461381279         461445207         461509549        
461572588         461640278         461702102         461766578        
461833097         461898629         461971665   

447004748

     447576828         447842196         460232812         460964604        
461030769         461098493         461169591         461247991        
461314262         461381287         461445256         461509556        
461572604         461640336         461702128         461766586        
461833113         461898637         461971699   

447005141

     447577271         447842220         460233299         460964612        
461030793         461098501         461169617         461248023        
461314320         461381295         461445264         461509572        
461572612         461640351         461702136         461766594        
461833121         461898660         461971707   

447005349

     447577545         447842261         460233554         460964620        
461030801         461098519         461169658         461248064        
461314346         461381311         461445272         461509580        
461572638         461640385         461702151         461766610        
461833154         461898686         461971731   

447005463

     447577941         447842287         460233760         460964638        
461030819         461098527         461169666         461248072        
461314353         461381345         461445322         461509598        
461572646         461640427         461702185         461766628        
461833162         461898694         461971756   

447005471

     447577958         447842386         460233992         460964661        
461030827         461098550         461169708         461248106        
461314395         461381352         461445330         461509606        
461572661         461640435         461702193         461766669        
461833170         461898710         461971822   

447005836

     447578048         447842485         460234693         460964679        
461030835         461098568         461169716         461248122        
461314403         461381360         461445348         461509622        
461572687         461640476         461702201         461766677        
461833188         461898736         461971855   

447006248

     447578238         447842493         460234941         460964703        
461030850         461098576         461169724         461248189        
461314429         461381378         461445371         461509630        
461572695         461640526         461702227         461766685        
461833204         461898744         461971871   

447006396

     447578246         447842535         460235187         460964729        
461030876         461098584         461169740         461248221        
461314437         461381394         461445389         461509655        
461572745         461640567         461702235         461766701        
461833212         461898769         461971921   

447006552

     447578535         447842543         460235674         460964745        
461030892         461098592         461169773         461248270        
461314445         461381402         461445397         461509671        
461572752         461640575         461702268         461766719        
461833220         461898777         461971939   

447006974

     447578600         447842584         460237076         460964752        
461030900         461098626         461169807         461248296        
461314452         461381428         461445413         461509689        
461572778         461640625         461702276         461766727        
461833253         461898785         461971947   

447007709

     447578642         447842592         460238447         460964760        
461030918         461098634         461169815         461248312        
461314478         461381444         461445447         461509705        
461572786         461640633         461702300         461766735        
461833261         461898793         461972036   

447008210

     447578675         447842709         460239106         460964786        
461030926         461098667         461169823         461248346        
461314494         461381451         461445454         461509713        
461572794         461640641         461702318         461766743        
461833287         461898819         461972051   

447009200

     447578808         447842717         460239304         460964828        
461030934         461098675         461169831         461248353        
461314569         461381469         461445470         461509721        
461572836         461640690         461702359         461766750        
461833295         461898827         461972085   

447009283

     447578923         447842782         460239361         460964836        
461030959         461098683         461169849         461248361        
461314635         461381477         461445496         461509754        
461572869         461640716         461702367         461766768        
461833329         461898835         461972127   

447009390

     447579061         447842949         460240633         460964844        
461030967         461098709         461169864         461248387        
461314643         461381501         461445504         461509762        
461572877         461640724         461702375         461766776        
461833337         461898843         461972168   

447009564

     447579236         447842998         460242878         460964877        
461030983         461098717         461169872         461248403        
461314718         461381535         461445512         461509846        
461572885         461640740         461702409         461766784        
461833386         461898850         461972192   

447009580

     447579418         447843053         460242902         460964885        
461030991         461098725         461169880         461248429        
461314726         461381543         461445538         461509853        
461572893         461640757         461702425         461766792        
461833410         461898868         461972267   

447009754

     447579426         447843319         460244056         460964901        
461031007         461098733         461169914         461248478        
461314734         461381550         461445579         461509861        
461572919         461640815         461702433         461766818        
461833451         461898876         461972275   

447010000

     447579491         447843418         460244676         460964919        
461031056         461098758         461169922         461248494        
461314759         461381576         461445603         461509895        
461572950         461640849         461702441         461766826        
461833477         461898900         461972291   

447010281

     447579525         447843533         460245764         460964943        
461031072         461098766         461169948         461248536        
461314783         461381584         461445611         461509911        
461572984         461640880         461702474         461766834        
461833485         461898975         461972309   

447010638

     447579673         447843590         460247604         460964950        
461031080         461098782         461169955         461248544        
461314791         461381592         461445652         461509937        
461573008         461640930         461702516         461766842        
461833493         461898983         461972341   

447010794

     447579715         447843699         460249139         460965049        
461031114         461098790         461169989         461248551        
461314817         461381626         461445660         461509960        
461573016         461640971         461702532         461766859        
461833501         461898991         461972424   

447011008

     447580036         447843723         460250954         460965122        
461031171         461098808         461170003         461248593        
461314833         461381634         461445678         461509994        
461573024         461641029         461702557         461766875        
461833527         461899015         461972457   

447011263

     447580119         447843780         460253388         460965171        
461031197         461098816         461170011         461248619        
461314858         461381642         461445694         461510026        
461573040         461641045         461702565         461766883        
461833543         461899056         461972473   

447011669

     447580143         447843889         460253461         460965247        
461031205         461098824         461170029         461248643        
461314882         461381659         461445710         461510034        
461573149         461641086         461702615         461766909        
461833568         461899064         461972507   

447011727

     447580184         447843897         460253511         460965254        
461031247         461098832         461170052         461248742        
461314908         461381667         461445728         461510059        
461573156         461641094         461702631         461766917        
461833576         461899106         461972523   

447011917

     447580218         447843913         460254261         460965262        
461031254         461098840         461170060         461248759        
461314916         461381691         461445736         461510075        
461573164         461641102         461702649         461766933        
461833584         461899114         461972580   

447012097

     447580259         447843921         460255847         460965288        
461031338         461098865         461170078         461248767        
461314957         461381733         461445744         461510083        
461573214         461641110         461702656         461766941        
461833592         461899122         461972630   

447012279

     447580267         447843947         460256381         460965296        
461031346         461098881         461170094         461248817        
461314973         461381741         461445793         461510091        
461573230         461641128         461702664         461766958        
461833618         461899171         461972648   

447012345

     447580283         447843996         460256647         460965312        
461031353         461098899         461170102         461248833        
461314981         461381766         461445801         461510109        
461573255         461641136         461702672         461766966        
461833642         461899205         461972705   

447012550

     447580309         447844044         460257058         460965338        
461031361         461098907         461170110         461248858        
461314999         461381774         461445843         461510117        
461573263         461641169         461702680         461766974        
461833659         461899213         461972754   

447012568

     447580564         447844176         460257116         460965353        
461031379         461098915         461170136         461248882        
461315046         461381808         461445876         461510125        
461573289         461641185         461702698         461766982        
461833691         461899221         461972788   

447012709

     447580887         447844291         460257256         460965379        
461031387         461098923         461170151         461248932        
461315079         461381840         461445884         461510141        
461573305         461641193         461702748         461766990        
461833717         461899239         461972853   

447012956

     447580994         447844309         460257272         460965403        
461031395         461098931         461170169         461248973        
461315095         461381865         461445892         461510158        
461573362         461641201         461702755         461767006        
461833733         461899254         461972861   

447013004

     447581083         447844432         460257629         460965411        
461031452         461098949         461170177         461248981        
461315103         461381899         461445900         461510166        
461573370         461641219         461702821         461767022        
461833758         461899270         461972887   

447013509

     447581117         447844457         460258726         460965429        
461031478         461098972         461170185         461249005        
461315111         461381907         461445918         461510174        
461573388         461641227         461702839         461767048        
461833766         461899296         461972937   

447013962

     447581166         447844499         460258775         460965437        
461031502         461098998         461170193         461249096        
461315152         461381923         461445926         461510182        
461573396         461641235         461702854         461767055        
461833774         461899312         461972945   

447014051

     447581190         447844523         460259344         460965452        
461031510         461099004         461170201         461249179        
461315160         461381956         461445967         461510208        
461573404         461641250         461702862         461767063        
461833782         461899346         461972960   

447014069

     447581554         447844572         460259526         460965460        
461031536         461099012         461170219         461249187        
461315202         461381972         461446023         461510216        
461573412         461641268         461702870         461767071        
461833881         461899353         461972986   

447014242

     447581687         447844663         460259559         460965478        
461031544         461099046         461170227         461249195        
461315228         461381980         461446031         461510240        
461573438         461641326         461702896         461767089        
461833899         461899361         461973059   

447014747

     447581828         447844671         460259674         460965494        
461031585         461099053         461170235         461249229        
461315244         461381998         461446056         461510265        
461573503         461641334         461702912         461767097        
461833907         461899379         461973075   

447014754

     447581877         447844689         460260367         460965502        
461031601         461099061         461170243         461249237        
461315251         461382004         461446064         461510299        
461573537         461641409         461702920         461767105        
461833915         461899395         461973182   

447015009

     447582222         447844796         460260391         460965544        
461031635         461099079         461170250         461249245        
461315277         461382012         461446114         461510307        
461573545         461641466         461702953         461767147        
461833931         461899403         461973208   

447015181

     447582321         447844853         460261001         460965577        
461031668         461099111         461170268         461249252        
461315335         461382038         461446122         461510323        
461573552         461641474         461702987         461767196        
461833980         461899411         461973299   

447015256

     447582511         447844879         460261811         460965585        
461031692         461099129         461170276         461249278        
461315376         461382046         461446148         461510349        
461573560         461641482         461703019         461767212        
461833998         461899429         461973307   

447015363

     447582529         447844903         460262132         460965601        
461031700         461099137         461170292         461249286        
461315418         461382087         461446155         461510398        
461573578         461641508         461703027         461767238        
461834004         461899452         461973323   

447015454

     447582560         447845017         460262561         460965619        
461031726         461099145         461170300         461249351        
461315426         461382095         461446163         461510422        
461573586         461641532         461703035         461767246        
461834012         461899460         461973398   

447015496

     447582743         447845116         460264625         460965627        
461031734         461099152         461170318         461249369        
461315459         461382103         461446171         461510430        
461573594         461641540         461703050         461767253        
461834020         461899478         461973430   

447015678

     447582974         447845132         460265267         460965635        
461031775         461099160         461170326         461249450        
461315483         461382111         461446213         461510448        
461573677         461641565         461703068         461767261        
461834061         461899486         461973513   

447015892

     447583139         447845199         460265945         460965643        
461031783         461099178         461170334         461249468        
461315509         461382129         461446221         461510455        
461573685         461641581         461703118         461767279        
461834103         461899502         461973596   

447016197

     447583253         447845215         460266190         460965676        
461031858         461099194         461170342         461249534        
461315533         461382145         461446239         461510497        
461573701         461641599         461703126         461767311        
461834111         461899544         461973604   



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

447016353

     447583865         447845231         460266521         460965684        
461031874         461099202         461170383         461249542        
461315574         461382194         461446247         461510521        
461573719         461641607         461703134         461767337        
461834137         461899551         461973646   

447016445

     447583873         447845439         460266760         460965692        
461031882         461099210         461170391         461249559        
461315582         461382228         461446262         461510547        
461573727         461641615         461703142         461767345        
461834145         461899569         461973695   

447016452

     447583881         447845512         460267172         460965700        
461031890         461099228         461170474         461249575        
461315608         461382236         461446288         461510554        
461573735         461641623         461703167         461767352        
461834152         461899577         461973737   

447016890

     447583949         447845579         460267347         460965718        
461031916         461099236         461170508         461249591        
461315616         461382251         461446296         461510612        
461573743         461641631         461703183         461767360        
461834194         461899593         461973752   

447016957

     447584061         447845611         460267933         460965726        
461031940         461099244         461170524         461249609        
461315624         461382293         461446304         461510620        
461573750         461641656         461703191         461767394        
461834210         461899601         461973760   

447017344

     447584129         447845751         460268535         460965742        
461031973         461099251         461170607         461249617        
461315673         461382319         461446320         461510646        
461573792         461641664         461703209         461767410        
461834269         461899619         461973802   

447017575

     447584152         447845769         460269525         460965759        
461031981         461099269         461170649         461249633        
461315715         461382327         461446338         461510653        
461573818         461641672         461703217         461767428        
461834277         461899635         461973836   

447018623

     447584293         447845785         460271257         460965767        
461032013         461099277         461170656         461249658        
461315723         461382343         461446346         461510661        
461573859         461641680         461703266         461767444        
461834285         461899643         461973844   

447019027

     447584301         447845793         460271497         460965775        
461032021         461099285         461170664         461249682        
461315749         461382350         461446361         461510679        
461573875         461641714         461703290         461767469        
461834343         461899650         461973869   

447019183

     447584327         447845843         460272735         460965783        
461032039         461099301         461170698         461249690        
461315798         461382392         461446379         461510695        
461573891         461641722         461703365         461767477        
461834376         461899676         461973877   

447019316

     447584517         447845850         460273832         460965817        
461032096         461099319         461170706         461249732        
461315863         461382426         461446387         461510711        
461573974         461641748         461703381         461767501        
461834392         461899684         461973919   

447019373

     447584582         447845900         460274277         460965858        
461032104         461099350         461170714         461249773        
461315871         461382434         461446403         461510729        
461574006         461641755         461703423         461767550        
461834426         461899692         461973935   

447019670

     447584830         447845934         460274939         460965882        
461032153         461099368         461170763         461249823        
461315897         461382491         461446437         461510737        
461574014         461641771         461703431         461767568        
461834434         461899718         461973943   

447019902

     447584897         447845967         460275498         460965890        
461032161         461099392         461170771         461249856        
461315913         461382509         461446460         461510760        
461574022         461641797         461703449         461767576        
461834442         461899767         461973950   

447020405

     447584913         447846049         460279870         460965916        
461032187         461099426         461170797         461249872        
461315947         461382517         461446486         461510794        
461574048         461641813         461703456         461767584        
461834475         461899775         461973976   

447020462

     447585217         447846502         460281108         460965940        
461032245         461099442         461170821         461249906        
461315962         461382533         461446528         461510836        
461574063         461641847         461703464         461767618        
461834491         461899783         461974057   

447021379

     447585274         447846544         460282742         460965957        
461032286         461099459         461170904         461249922        
461315970         461382574         461446536         461510851        
461574089         461641854         461703498         461767626        
461834509         461899791         461974065   

447021783

     447585464         447846551         460284490         460965973        
461032294         461099483         461170912         461249948        
461316036         461382582         461446544         461510869        
461574121         461641870         461703514         461767634        
461834541         461899817         461974099   

447021841

     447585712         447846593         460285901         460965981        
461032310         461099558         461170920         461249955        
461316044         461382608         461446601         461510877        
461574139         461641888         461703530         461767642        
461834558         461899874         461974107   

447021890

     447585837         447846619         460286081         460965999        
461032351         461099566         461170938         461250011        
461316069         461382640         461446650         461510885        
461574147         461641904         461703548         461767683        
461834616         461899924         461974115   

447021973

     447586025         447846668         460286792         460966005        
461032377         461099582         461170946         461250060        
461316077         461382681         461446692         461510893        
461574170         461641912         461703555         461767691        
461834632         461900003         461974131   

447022039

     447586314         447846700         460291172         460966021        
461032385         461099590         461170953         461250128        
461316085         461382723         461446700         461510901        
461574188         461641946         461703589         461767709        
461834657         461900029         461974156   

447022096

     447586330         447846841         460292816         460966047        
461032427         461099608         461170961         461250342        
461316093         461382749         461446726         461510950        
461574204         461641961         461703597         461767766        
461834673         461900037         461974289   

447022179

     447586579         447846916         460293764         460966062        
461032450         461099616         461170979         461250359        
461316127         461382756         461446759         461510976        
461574212         461641987         461703621         461767782        
461834681         461900060         461974297   

447022302

     447586694         447846932         460294515         460966088        
461032468         461099624         461170995         461250375        
461316168         461382772         461446767         461511057        
461574220         461642035         461703647         461767816        
461834699         461900086         461974305   

447022534

     447586769         447846957         460296270         460966104        
461032492         461099640         461171043         461250383        
461316184         461382798         461446775         461511065        
461574238         461642043         461703654         461767824        
461834715         461900102         461974354   

447022765

     447586801         447846999         460296825         460966112        
461032500         461099673         461171126         461250409        
461316192         461382814         461446817         461511107        
461574246         461642068         461703688         461767881        
461834756         461900110         461974362   

447022807

     447586918         447847005         460298045         460966146        
461032518         461099699         461171134         461250417        
461316234         461382863         461446841         461511149        
461574253         461642084         461703696         461767899        
461834764         461900128         461974420   

447022815

     447587015         447847054         460298136         460966179        
461032526         461099707         461171142         461250458        
461316259         461382889         461446858         461511172        
461574261         461642100         461703738         461767907        
461834780         461900136         461974438   

447022922

     447587239         447847161         460298177         460966203        
461032534         461099715         461171209         461250466        
461316283         461382897         461446866         461511180        
461574279         461642118         461703746         461767931        
461834855         461900144         461974446   

447023128

     447587254         447847237         460299126         460966211        
461032542         461099756         461171217         461250557        
461316317         461382905         461446916         461511214        
461574287         461642126         461703795         461767972        
461834863         461900169         461974479   

447023359

     447587403         447847252         460300171         460966237        
461032567         461099772         461171241         461250565        
461316358         461382939         461446957         461511230        
461574311         461642142         461703837         461768012        
461834871         461900193         461974495   

447023433

     447587411         447847427         460300965         460966260        
461032575         461099830         461171290         461250623        
461316382         461382962         461447013         461511289        
461574329         461642167         461703860         461768020        
461834897         461900201         461974503   

447023672

     447587445         447847492         460302599         460966294        
461032609         461099855         461171308         461250649        
461316390         461382988         461447021         461511297        
461574345         461642175         461703878         461768038        
461834905         461900219         461974560   

447023680

     447587890         447847534         460303787         460966302        
461032617         461099863         461171316         461250680        
461316408         461383002         461447039         461511313        
461574352         461642209         461703886         461768046        
461834921         461900235         461974578   

447024019

     447587999         447847542         460304421         460966310        
461032625         461099905         461171324         461250698        
461316432         461383010         461447047         461511321        
461574386         461642225         461703977         461768079        
461834939         461900268         461974628   

447024068

     447588021         447847617         460304488         460966351        
461032633         461099913         461171381         461250706        
461316440         461383036         461447062         461511339        
461574436         461642241         461704017         461768095        
461834988         461900276         461974669   

447024167

     447588229         447847633         460304835         460966369        
461032641         461099947         461171530         461250722        
461316481         461383044         461447096         461511354        
461574451         461642290         461704074         461768111        
461834996         461900284         461974677   

447025032

     447588260         447847757         460305279         460966377        
461032666         461099962         461171571         461250771        
461316499         461383077         461447104         461511370        
461574469         461642316         461704090         461768137        
461835001         461900292         461974693   

447025081

     447588286         447847781         460306160         460966401        
461032708         461100026         461171654         461250813        
461316564         461383085         461447120         461511404        
461574485         461642332         461704124         461768152        
461835027         461900300         461974727   

447025578

     447588401         447847872         460307432         460966419        
461032716         461100042         461171662         461250847        
461316572         461383101         461447138         461511420        
461574501         461642340         461704140         461768277        
461835035         461900326         461974750   

447025834

     447588773         447847930         460307655         460966435        
461032724         461100059         461171696         461250854        
461316606         461383127         461447146         461511446        
461574519         461642399         461704157         461768285        
461835050         461900367         461974776   

447026139

     447589011         447847948         460308687         460966443        
461032732         461100067         461171753         461250862        
461316622         461383150         461447153         461511453        
461574568         461642407         461704165         461768301        
461835068         461900383         461974784   

447026568

     447589144         447848052         460309974         460966468        
461032757         461100091         461171787         461250870        
461316630         461383184         461447203         461511487        
461574584         461642415         461704199         461768319        
461835076         461900417         461974818   

447026998

     447589185         447848144         460310188         460966518        
461032765         461100109         461171811         461250888        
461316663         461383200         461447229         461511495        
461574618         461642449         461704215         461768335        
461835084         461900441         461974842   

447027350

     447589409         447848169         460310303         460966559        
461032773         461100125         461171852         461250904        
461316671         461383218         461447245         461511503        
461574626         461642456         461704223         461768343        
461835092         461900474         461974883   

447027590

     447589433         447848243         460310782         460966583        
461032781         461100158         461171902         461250912        
461316721         461383226         461447278         461511529        
461574675         461642464         461704256         461768350        
461835100         461900482         461974909   

447028044

     447589490         447848276         460310923         460966641        
461032799         461100166         461171977         461250938        
461316747         461383234         461447286         461511537        
461574691         461642472         461704264         461768368        
461835118         461900490         461975013   

447028473

     447589631         447848342         460311137         460966666        
461032823         461100174         461171993         461250953        
461316762         461383259         461447310         461511552        
461574709         461642514         461704280         461768376        
461835126         461900508         461975047   

447028481

     447589748         447848466         460312564         460966708        
461032849         461100208         461172009         461250961        
461316770         461383275         461447336         461511578        
461574717         461642522         461704298         461768400        
461835134         461900516         461975054   

447028689

     447589920         447848565         460314578         460966765        
461032864         461100216         461172017         461250987        
461316788         461383291         461447344         461511602        
461574725         461642548         461704322         461768442        
461835142         461900524         461975088   

447029067

     447590019         447848599         460314719         460966799        
461032898         461100224         461172025         461251035        
461316796         461383309         461447369         461511644        
461574774         461642555         461704348         461768483        
461835159         461900532         461975104   

447029364

     447590084         447848623         460314867         460966807        
461032930         461100232         461172041         461251076        
461316812         461383325         461447377         461511651        
461574782         461642563         461704355         461768491        
461835175         461900540         461975112   

447029554

     447590118         447848763         460318819         460966856        
461032948         461100240         461172058         461251126        
461316820         461383333         461447385         461511669        
461574816         461642571         461704363         461768533        
461835209         461900565         461975161   

447029638

     447590142         447848839         460318900         460966864        
461032955         461100265         461172066         461251142        
461316895         461383374         461447393         461511677        
461574840         461642597         461704405         461768558        
461835217         461900599         461975179   

447029687

     447590308         447848888         460321573         460966922        
461032963         461100299         461172082         461251167        
461316903         461383416         461447401         461511727        
461574873         461642613         461704413         461768582        
461835225         461900607         461975187   

447029778

     447590340         447848904         460322233         460966955        
461032971         461100323         461172090         461251191        
461316937         461383432         461447427         461511735        
461574881         461642654         461704421         461768590        
461835241         461900623         461975195   



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

447029828

     447590415         447848938         460322753         460966971        
461032997         461100414         461172116         461251217        
461316945         461383440         461447484         461511776        
461574907         461642670         461704462         461768632        
461835274         461900664         461975237   

447029976

     447590449         447848946         460322894         460966989        
461033011         461100430         461172124         461251225        
461316952         461383465         461447492         461511784        
461574956         461642688         461704488         461768657        
461835316         461900680         461975260   

447030172

     447590530         447849050         460323876         460967078        
461033052         461100505         461172132         461251233        
461316960         461383473         461447500         461511818        
461574998         461642704         461704512         461768665        
461835324         461900698         461975278   

447030370

     447590555         447849068         460324080         460967094        
461033060         461100521         461172181         461251241        
461316978         461383507         461447526         461511826        
461575029         461642712         461704520         461768673        
461835357         461900714         461975294   

447030586

     447590563         447849126         460325541         460967102        
461033078         461100570         461172231         461251258        
461317026         461383531         461447559         461511834        
461575037         461642720         461704538         461768715        
461835381         461900730         461975328   

447031295

     447590720         447849175         460328016         460967110        
461033094         461100679         461172249         461251266        
461317034         461383549         461447567         461511842        
461575045         461642738         461704546         461768723        
461835407         461900748         461975369   

447031410

     447590936         447849191         460328578         460967128        
461033102         461100695         461172256         461251274        
461317083         461383564         461447583         461511859        
461575102         461642779         461704553         461768731        
461835415         461900763         461975377   

447031808

     447591132         447849290         460330053         460967136        
461033110         461100711         461172371         461251282        
461317125         461383580         461447591         461511867        
461575110         461642795         461704561         461768772        
461835423         461900771         461975393   

447032095

     447591165         447849308         460331218         460967151        
461033128         461100737         461172397         461251290        
461317133         461383606         461447633         461511875        
461575169         461642811         461704587         461768798        
461835449         461900789         461975419   

447032418

     447591223         447849316         460331606         460967169        
461033144         461100745         461172413         461251316        
461317141         461383622         461447658         461511883        
461575185         461642829         461704603         461768806        
461835464         461900862         461975427   

447033010

     447591256         447849357         460332943         460967177        
461033185         461100786         461172421         461251324        
461317158         461383655         461447666         461511891        
461575201         461642845         461704611         461768830        
461835472         461900870         461975443   

447033259

     447591272         447849506         460334469         460967185        
461033227         461100794         461172439         461251340        
461317174         461383663         461447708         461511925        
461575243         461642860         461704660         461768855        
461835480         461900888         461975476   

447033275

     447591405         447849720         460334873         460967193        
461033268         461100802         461172447         461251357        
461317182         461383689         461447716         461511933        
461575250         461642894         461704686         461768897        
461835498         461900904         461975534   

447033747

     447591645         447849852         460335268         460967201        
461033284         461100810         461172454         461251365        
461317208         461383697         461447724         461511958        
461575284         461642910         461704694         461768913        
461835506         461900912         461975559   

447033762

     447591744         447849886         460335755         460967235        
461033292         461100836         461172488         461251373        
461317232         461383721         461447732         461511966        
461575318         461642951         461704710         461768954        
461835514         461900920         461975567   

447034075

     447592122         447849969         460336795         460967268        
461033300         461100885         461172538         461251399        
461317240         461383747         461447757         461511974        
461575326         461642969         461704728         461768962        
461835530         461900953         461975575   

447034158

     447592411         447850181         460338122         460967276        
461033318         461100893         461172579         461251407        
461317273         461383754         461447773         461511982        
461575342         461642977         461704736         461769002        
461835548         461900979         461975583   

447034430

     447592577         447850298         460339732         460967284        
461033326         461100935         461172587         461251415        
461317299         461383762         461447781         461511990        
461575375         461642985         461704744         461769028        
461835563         461900987         461975625   

447034604

     447592692         447850330         460340789         460967292        
461033359         461100976         461172595         461251423        
461317315         461383788         461447799         461512014        
461575383         461642993         461704751         461769036        
461835571         461901019         461975716   

447034760

     447592791         447850348         460340854         460967300        
461033375         461101008         461172603         461251431        
461317323         461383804         461447831         461512022        
461575433         461643009         461704793         461769044        
461835613         461901027         461975724   

447034877

     447592817         447850397         460341449         460967318        
461033383         461101016         461172611         461251449        
461317349         461383812         461447864         461512030        
461575441         461643033         461704801         461769069        
461835647         461901035         461975732   

447034893

     447592908         447850421         460343841         460967326        
461033391         461101040         461172637         461251456        
461317356         461383820         461447906         461512089        
461575474         461643082         461704819         461769101        
461835688         461901043         461975757   

447035171

     447593070         447850447         460344187         460967334        
461033417         461101065         461172652         461251472        
461317364         461383903         461447922         461512105        
461575557         461643108         461704827         461769119        
461835696         461901076         461975765   

447035908

     447593104         447850496         460345473         460967342        
461033441         461101156         461172660         461251498        
461317380         461383929         461447930         461512113        
461575581         461643132         461704835         461769127        
461835712         461901084         461975781   

447036021

     447593120         447850637         460346356         460967367        
461033458         461101180         461172686         461251506        
461317463         461383945         461447948         461512139        
461575607         461643157         461704843         461769135        
461835795         461901092         461975799   

447036047

     447593401         447850660         460346885         460967391        
461033466         461101198         461172710         461251514        
461317497         461383952         461447955         461512147        
461575714         461643173         461704850         461769150        
461835803         461901142         461975815   

447036351

     447593443         447850744         460347131         460967409        
461033474         461101206         461172777         461251522        
461317505         461383978         461447971         461512154        
461575722         461643181         461704868         461769168        
461835811         461901159         461975831   

447036542

     447593484         447850793         460347990         460967417        
461033508         461101214         461172785         461251530        
461317604         461384000         461447989         461512170        
461575730         461643199         461704876         461769184        
461835829         461901167         461975849   

447036807

     447593526         447850827         460349319         460967466        
461033516         461101255         461172868         461251555        
461317612         461384018         461447997         461512196        
461575755         461643207         461704918         461769200        
461835837         461901175         461975880   

447036856

     447593591         447850975         460349699         460967482        
461033524         461101313         461172892         461251563        
461317638         461384034         461448003         461512204        
461575789         461643223         461704926         461769226        
461835845         461901266         461975963   

447037326

     447593815         447851072         460352099         460967490        
461033557         461101321         461172900         461251589        
461317646         461384042         461448011         461512212        
461575805         461643231         461704934         461769242        
461835860         461901274         461975997   

447037466

     447593989         447851098         460352115         460967508        
461033573         461101339         461172926         461251597        
461317661         461384059         461448029         461512220        
461575839         461643264         461704942         461769259        
461835878         461901282         461976011   

447037524

     447594144         447851239         460352248         460967524        
461033581         461101347         461172942         461251605        
461317703         461384109         461448045         461512238        
461575896         461643272         461704959         461769283        
461835894         461901290         461976037   

447037573

     447594201         447851247         460355019         460967532        
461033607         461101362         461172959         461251613        
461317729         461384141         461448052         461512246        
461575953         461643298         461704983         461769291        
461835902         461901308         461976052   

447037607

     447594227         447851320         460355449         460967540        
461033631         461101388         461172983         461251621        
461317737         461384158         461448060         461512253        
461575979         461643322         461705022         461769341        
461835928         461901316         461976060   

447037722

     447594235         447851379         460355803         460967557        
461033649         461101396         461173007         461251639        
461317752         461384166         461448086         461512279        
461576001         461643355         461705030         461769358        
461835944         461901373         461976078   

447037813

     447594250         447851411         460356785         460967565        
461033656         461101453         461173031         461251647        
461317760         461384182         461448094         461512295        
461576019         461643371         461705048         461769408        
461835951         461901381         461976102   

447038035

     447594292         447851486         460356942         460967573        
461033680         461101495         461173049         461251654        
461317778         461384216         461448144         461512311        
461576027         461643397         461705063         461769515        
461835969         461901449         461976110   

447038381

     447594433         447851528         460357239         460967599        
461033698         461101503         461173056         461251670        
461317810         461384273         461448151         461512329        
461576100         461643405         461705089         461769531        
461835977         461901456         461976136   

447038407

     447594508         447851676         460357882         460967607        
461033706         461101537         461173072         461251688        
461317828         461384281         461448169         461512337        
461576118         461643413         461705113         461769549        
461836009         461901506         461976169   

447038977

     447594581         447851700         460358724         460967615        
461033714         461101545         461173080         461251704        
461317836         461384307         461448243         461512345        
461576142         461643421         461705121         461769556        
461836025         461901522         461976201   

447039306

     447594771         447851783         460361298         460967623        
461033748         461101586         461173106         461251712        
461317869         461384349         461448250         461512352        
461576183         461643439         461705139         461769564        
461836058         461901530         461976243   

447039413

     447594987         447851866         460363047         460967656        
461033755         461101594         461173122         461251720        
461317877         461384380         461448268         461512378        
461576191         461643454         461705147         461769572        
461836066         461901548         461976250   

447039496

     447595216         447851874         460363328         460967664        
461033789         461101651         461173171         461251761        
461317885         461384398         461448276         461512402        
461576233         461643470         461705154         461769580        
461836082         461901563         461976268   

447040353

     447595356         447851890         460363658         460967680        
461033797         461101669         461173205         461251779        
461317893         461384414         461448284         461512428        
461576274         461643488         461705162         461769598        
461836165         461901571         461976292   

447040957

     447595521         447851999         460363823         460967714        
461033805         461101693         461173213         461251795        
461317927         461384422         461448300         461512436        
461576324         461643538         461705188         461769606        
461836207         461901597         461976300   

447041088

     447595794         447852112         460363864         460967730        
461033813         461101727         461173247         461251811        
461317935         461384448         461448334         461512451        
461576456         461643587         461705220         461769648        
461836223         461901613         461976318   

447041443

     447595810         447852211         460364037         460967748        
461033839         461101743         461173262         461251829        
461317943         461384471         461448359         461512469        
461576480         461643595         461705246         461769747        
461836249         461901621         461976334   

447041807

     447595885         447852344         460364136         460967755        
461033854         461101784         461173288         461251837        
461317968         461384489         461448367         461512477        
461576498         461643611         461705279         461769754        
461836272         461901639         461976359   

447042169

     447595943         447852351         460365554         460967763        
461033862         461101826         461173296         461251845        
461317976         461384505         461448383         461512501        
461576522         461643637         461705287         461769788        
461836280         461901696         461976383   

447042649

     447595950         447852419         460365836         460967805        
461033888         461101834         461173346         461251852        
461318008         461384513         461448409         461512519        
461576555         461643652         461705303         461769796        
461836298         461901712         461976482   

447042722

     447595976         447852500         460366370         460967821        
461033896         461101842         461173403         461251878        
461318016         461384554         461448417         461512527        
461576571         461643694         461705311         461769804        
461836314         461901738         461976516   

447042912

     447596172         447852542         460366529         460967870        
461033912         461101867         461173429         461251886        
461318024         461384570         461448433         461512543        
461576613         461643710         461705345         461769812        
461836330         461901795         461976565   

447043126

     447596214         447852609         460367535         460967896        
461033946         461101875         461173445         461251902        
461318032         461384612         461448458         461512550        
461576647         461643728         461705352         461769838        
461836363         461901803         461976581   

447043365

     447596479         447852815         460369374         460967920        
461033953         461101883         461173452         461251928        
461318057         461384620         461448466         461512600        
461576670         461643736         461705360         461769853        
461836397         461901829         461976599   

447043852

     447596560         447852898         460374234         460967938        
461033961         461101891         461173460         461251944        
461318065         461384638         461448508         461512618        
461576696         461643751         461705378         461769887        
461836439         461901852         461976607   

447043985

     447596669         447852914         460374879         460967979        
461033979         461101990         461173486         461251951        
461318099         461384661         461448516         461512626        
461576712         461643777         461705394         461769895        
461836454         461901860         461976649   



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

447044256

     447596776         447852989         460376486         460968035        
461033987         461102006         461173502         461251969        
461318107         461384687         461448532         461512642        
461576746         461643793         461705410         461769945        
461836470         461901886         461976672   

447044462

     447596826         447853086         460376726         460968043        
461034019         461102030         461173528         461251993        
461318115         461384695         461448557         461512659        
461576753         461643801         461705428         461769978        
461836488         461901902         461976680   

447044967

     447596842         447853094         460377252         460968050        
461034035         461102105         461173536         461252009        
461318123         461384703         461448573         461512667        
461576761         461643819         461705436         461769986        
461836496         461901936         461976698   

447045055

     447597188         447853193         460377286         460968076        
461034050         461102113         461173619         461252025        
461318131         461384711         461448599         461512675        
461576779         461643827         461705444         461769994        
461836512         461901969         461976706   

447045337

     447597253         447853201         460378110         460968084        
461034076         461102121         461173650         461252033        
461318156         461384729         461448607         461512683        
461576787         461643835         461705469         461770018        
461836603         461901985         461976847   

447045378

     447597436         447853243         460378698         460968092        
461034084         461102154         461173668         461252058        
461318164         461384737         461448615         461512691        
461576795         461643850         461705477         461770026        
461836629         461901993      

447045485

     447597576         447853300         460379266         460968100        
461034118         461102170         461173692         461252066        
461318297         461384745         461448623         461512709        
461576811         461643868         461705485         461770059        
461836645         461902009      

447045527

     447597600         447853383         460381387         460968118        
461034126         461102188         461173700         461252082        
461318321         461384752         461448656         461512717        
461576845         461643876         461705501         461770109        
461836678         461902017      

447045535

     447597626         447853391         460385834         460968142        
461034134         461102246         461173718         461252090        
461318339         461384760         461448672         461512725        
461576894         461643926         461705519         461770117        
461836686         461902025      

447045675

     447597725         447853482         460386493         460968159        
461034142         461102253         461173791         461252116        
461318396         461384794         461448680         461512733        
461576902         461643975         461705527         461770133        
461836694         461902033      

447045766

     447597766         447853516         460386824         460968175        
461034167         461102329         461173817         461252124        
461318404         461384810         461448706         461512741        
461576928         461643983         461705535         461770141        
461836728         461902041      

447045782

     447597774         447853532         460386907         460968183        
461034183         461102345         461173841         461252132        
461318446         461384828         461448722         461512758        
461576936         461643991         461705550         461770158        
461836736         461902074      

447046038

     447597824         447853656         460389323         460968191        
461034191         461102352         461173874         461252140        
461318453         461384836         461448748         461512774        
461576944         461644007         461705576         461770190        
461836751         461902082      

447046376

     447598053         447853771         460389984         460968209        
461034209         461102378         461173882         461252157        
461318479         461384844         461448763         461512782        
461576951         461644049         461705584         461770208        
461836777         461902116      

447046541

     447598335         447853813         460393291         460968217        
461034217         461102386         461173890         461252165        
461318487         461384851         461448789         461512790        
461576985         461644056         461705600         461770216        
461836785         461902132      

447046830

     447598418         447853862         460396211         460968225        
461034225         461102402         461173908         461252173        
461318511         461384869         461448813         461512808        
461576993         461644064         461705618         461770257        
461836793         461902181      

447047150

     447598483         447853888         460396260         460968258        
461034258         461102410         461173924         461252199        
461318529         461384877         461448839         461512816        
461577017         461644098         461705626         461770307        
461836801         461902207      

447047358

     447598624         447853961         460398191         460968266        
461034274         461102428         461173932         461252231        
461318537         461384901         461448847         461512824        
461577025         461644114         461705634         461770315        
461836819         461902215      

447047416

     447598806         447854001         460399603         460968282        
461034282         461102436         461173940         461252280        
461318552         461384927         461448854         461512832        
461577033         461644122         461705642         461770356        
461836835         461902223      

447047713

     447598889         447854027         460400054         460968308        
461034290         461102451         461173999         461252314        
461318594         461384935         461448870         461512840        
461577058         461644130         461705667         461770364        
461836868         461902256      

447048380

     447598962         447854050         460400187         460968316        
461034308         461102485         461174005         461252322        
461318610         461384943         461448888         461512857        
461577074         461644163         461705675         461770380        
461836876         461902264      

447048596

     447599515         447854126         460400765         460968324        
461034324         461102576         461174039         461252348        
461318644         461384950         461448904         461512865        
461577082         461644171         461705691         461770422        
461836918         461902314      

447048752

     447599705         447854258         460401607         460968340        
461034340         461102592         461174070         461252389        
461318651         461384976         461448912         461512873        
461577090         461644189         461705733         461770455        
461836934         461902322      

447048869

     447599754         447854266         460402373         460968357        
461034357         461102600         461174104         461252397        
461318669         461384984         461448920         461512881        
461577124         461644197         461705741         461770513        
461836942         461902355      

447048935

     447599853         447854282         460402704         460968365        
461034365         461102618         461174138         461252405        
461318677         461385130         461448979         461512907        
461577132         461644213         461705758         461770539        
461836959         461902371      

447049032

     447599945         447854431         460404122         460968373        
461034373         461102634         461174153         461252413        
461318701         461385171         461449001         461512915        
461577165         461644239         461705774         461770562        
461836975         461902397      

447049248

     447599994         447854480         460404478         460968399        
461034381         461102667         461174211         461252454        
461318735         461385197         461449027         461512923        
461577181         461644247         461705782         461770596        
461836983         461902405      

447049545

     447600271         447854498         460405178         460968415        
461034399         461102675         461174229         461252462        
461318743         461385205         461449035         461512956        
461577199         461644262         461705790         461770604        
461837023         461902439      



--------------------------------------------------------------------------------

SCHEDULE B-1

REPRESENTATIONS AND WARRANTIES OF THE SELLER

REGARDING THE RECEIVABLES

1. Characteristics of Receivables. Each Receivable (A) was originated (i) by
AmeriCredit or (ii) by a Dealer and purchased by AmeriCredit from such Dealer
under an existing Dealer Agreement or pursuant to a Dealer Assignment with
AmeriCredit and was validly assigned by such Dealer to AmeriCredit pursuant to a
Dealer Assignment, (B) was originated by AmeriCredit or such Dealer for the
retail sale of a Financed Vehicle in the ordinary course of AmeriCredit’s or the
Dealer’s business, in each case (i) was originated in accordance with
AmeriCredit’s credit policies and (ii) was fully and properly executed by the
parties thereto, and (iii) AmeriCredit and, to the best of the Seller’s and the
Servicer’s knowledge, each Dealer had all necessary licenses and permits to
originate Receivables in the state where AmeriCredit or each such Dealer was
located, (C) contains customary and enforceable provisions such as to render the
rights and remedies of the holder thereof adequate for realization against the
collateral security, and (D) has not been amended or collections with respect to
which waived, other than as evidenced in the Receivable File or the Servicer’s
electronic records relating thereto.

2. Compliance with Law. All requirements of applicable federal, state and local
laws, and regulations thereunder (including, without limitation, usury laws, the
Federal Truth-in-Lending Act, the Equal Credit Opportunity Act, the Fair Credit
Reporting Act, the Fair Debt Collection Practices Act, the Federal Trade
Commission Act, the Magnuson-Moss Warranty Act, the Federal Reserve Board’s
Regulations “B” and “Z” (including amendments to the Federal Reserve’s Official
Staff Commentary to Regulation Z, effective October 1, 1998, concerning negative
equity loans), the Dodd-Frank Wall Street Reform and Consumer Protection Act,
the Servicemembers Civil Relief Act, each applicable state Motor Vehicle Retail
Installment Sales Act, the Gramm-Leach-Bliley Act and state adaptations of the
National Consumer Act and of the Uniform Consumer Credit Code and other consumer
credit laws and equal credit opportunity and disclosure laws) in respect of the
Receivables and the Financed Vehicles, have been complied with in all material
respects.

3. Binding Obligation. Each Receivable represents the genuine, legal, valid and
binding payment obligation of the Obligor thereon, enforceable by the holder
thereof in accordance with its terms, except (A) as enforceability may be
limited by bankruptcy, insolvency, reorganization or similar laws affecting the
enforcement of creditors’ rights generally and by equitable limitations on the
availability of specific remedies, regardless of whether such enforceability is
considered in a proceeding in equity or at law and (B) as such Receivable may be
modified by the application after the Cutoff Date of the Servicemembers Civil
Relief Act, as amended; and, to the best of the Seller’s and the Servicer’s
knowledge, all parties to each Receivable had full legal capacity to execute and
deliver such Receivable and all other documents related thereto and to grant the
security interest purported to be granted thereby.

4. Schedule of Receivables. The information set forth in the Schedule of
Receivables has been produced from the Electronic Ledger and was true and
correct in all material respects as of the close of business on the Cutoff Date.

 

SCH-B-1



--------------------------------------------------------------------------------

5. Marking Records. Each of the Seller and the Purchaser agrees that the
Receivables have been sold to the Trust pursuant to the Sale and Servicing
Agreement and Granted to the Trust Collateral Agent pursuant to the
Indenture. Further, AmeriCredit has indicated in its computer files that the
Receivables are owned by the Trust.

6. Chattel Paper. The Receivables constitute “tangible chattel paper” or
“electronic chattel paper” within the meaning of the UCC.

7. One Original. There is only one original executed copy (or with respect to
“electronic chattel paper”, one authoritative copy) of each Contract. With
respect to Contracts that are “electronic chattel paper”, each authoritative
copy (a) is unique, identifiable and unalterable (other than with the
participation of the Trust Collateral Agent in the case of an addition or
amendment of an identified assignee and other than a revision that is readily
identifiable as an authorized or unauthorized revision), (b) has been marked
with a legend to the following effect: “Authoritative Copy” and (c) has been
communicated to and is maintained by or on behalf of the Custodian.

8. Not an Authoritative Copy. With respect to Contracts that are “electronic
chattel paper”, the Servicer has marked all copies of each such Contract other
than an authoritative copy with a legend to the following effect: “This is not
an authoritative copy.”

9. Revisions. With respect to Contracts that are “electronic chattel paper”, the
related Receivables have been established in a manner such that (a) all copies
or revisions that add or change an identified assignee of the authoritative copy
of each such Contract must be made with the participation of the Trust
Collateral Agent and (b) all revisions of the authoritative copy of each such
Contract are readily identifiable as an authorized or unauthorized revision.

10. Pledge or Assignment. With respect to Contracts that are “electronic chattel
paper”, the authoritative copy of each Contract communicated to the Custodian
has no marks or notations indicating that it has been pledged, assigned or
otherwise conveyed to any Person other than the Trust Collateral Agent.

11. Receivable Files Complete. There exists a Receivable File pertaining to each
Receivable. Related documentation concerning the Receivable, including any
documentation regarding modifications of the Contract, will be maintained
electronically by the Servicer in accordance with customary policies and
procedures. With respect to any Receivables that are tangible chattel paper, the
complete Receivable File for each Receivable currently is in the possession of
the Custodian.

12. Receivables in Force. No Receivable has been satisfied, or, to the best of
the Seller’s and the Servicer’s knowledge, subordinated or rescinded, and the
Financed Vehicle securing each such Receivable has not been released from the
lien of the related Receivable in whole or in part. No terms of any Receivable
have been waived, altered or modified in any respect since its origination,
except by instruments or documents identified in the Receivable File or the
Servicer’s electronic records.

13. Good Title. Immediately prior to the conveyance of the Receivables to the
Purchaser pursuant to this Agreement, the Seller was the sole owner thereof and
had good and

 

SCH-B-2



--------------------------------------------------------------------------------

indefeasible title thereto, free of any Lien and, upon execution and delivery of
this Agreement by the Seller, the Purchaser shall have good and indefeasible
title to and will be the sole owner of such Receivables, free of any Lien. The
Seller has not taken any action to convey any right to any Person that would
result in such Person having a right to payments received under the related
Insurance Policies or the related Dealer Agreements or Dealer Assignments or to
payments due under such Receivables. No Dealer has a participation in, or other
right to receive, proceeds of any Receivable.

14. Security Interest in Financed Vehicle. Each Receivable created or shall
create a valid, binding and enforceable first priority security interest in
favor of AmeriCredit in the Financed Vehicle. The Lien Certificate for each
Financed Vehicle shows, or AmeriCredit has commenced procedures that will result
in such Lien Certificate which will show, AmeriCredit named (which may be
accomplished by the use of a properly registered DBA name in the applicable
jurisdiction) as the original secured party under each Receivable as the holder
of a first priority security interest in such Financed Vehicle. Immediately
after the sale, transfer and assignment by the Seller to the Trust, each
Receivable will be secured by an enforceable and perfected first priority
security interest in the Financed Vehicle in favor of the Trust Collateral Agent
as secured party, which security interest is prior to all other Liens upon and
security interests in such Financed Vehicle which now exist or may hereafter
arise or be created (except, as to priority, for any lien for taxes, labor or
materials affecting a Financed Vehicle). To the best of the Seller’s knowledge,
as of the Cutoff Date, there were no Liens or claims for taxes, work, labor or
materials affecting a Financed Vehicle which are or may be Liens prior or equal
to the Liens of the related Receivable.

15. Receivable Not Assumable. No Receivable is assumable by another Person in a
manner which would release the Obligor thereof from such Obligor’s obligations
to the owner thereof with respect to such Receivable.

16. No Defenses. No Receivable is subject to any right of rescission, setoff,
counterclaim or defense, including the defense of usury, and the operation of
any of the terms of any Receivable, or the exercise of any right thereunder,
will not render such Receivable unenforceable in whole or in part and no such
right has been asserted or threatened with respect to any Receivable.

17. No Default. There has been no default, breach, or, to the knowledge of the
Seller and Servicer, violation or event permitting acceleration under the terms
of any Receivable (other than payment delinquencies of not more than 30 days),
and, to the best of the Seller’s knowledge, no condition exists or event has
occurred and is continuing that with notice, the lapse of time or both would
constitute a default, breach, violation or event permitting acceleration under
the terms of any Receivable, and there has been no waiver of any of the
foregoing.

18. Insurance. At the time of an origination of a Receivable by AmeriCredit or a
Dealer, each Financed Vehicle is required to be covered by a comprehensive and
collision insurance policy, and each Receivable permits the holder thereof to
obtain physical loss and damage insurance at the expense of the Obligor if the
Obligor fails to do so.

19. Certain Characteristics of the Receivables.

 

SCH-B-3



--------------------------------------------------------------------------------

(A) Each Receivable had a remaining maturity, as of the Cutoff Date, of not less
than 3 months and not more than 75 months.

(B) Each Receivable had an original maturity, as of the Cutoff Date, of not less
than 3 months and not more than 75 months.

(C) Each Receivable had a remaining Principal Balance, as of the Cutoff Date, of
at least $250 and not more than $85,000.

(D) Each Receivable had an Annual Percentage Rate, as of the Cutoff Date, of at
least 1% and not more than 33%.

(E) No Receivable was more than 30 days past due as of the Cutoff Date.

(F) Each Receivable arose under a Contract that is governed by the laws of the
United States or any State thereof.

(G) Each Obligor had a billing address in the United States as of the date of
origination of the related Receivable.

(H) Each Receivable is denominated in, and each Contract provides for payment
in, United States dollars.

(I) Each Receivable arose under a Contract that is assignable without the
consent of, or notice to, the Obligor thereunder, and does not contain a
confidentiality provision that purports to restrict the ability of the Servicer
to exercise its rights under the Sale and Servicing Agreement, including,
without limitation, its right to review the Contract. Each Receivable prohibits
the sale or transfer of the Financed Vehicle without the consent of the
Servicer.

(J) Each Receivable arose under a Contract with respect to which AmeriCredit has
performed all obligations required to be performed by it thereunder.

(K) No automobile related to a Receivable was held in repossession inventory as
of the Cutoff Date.

(L) The Servicer’s records do not indicate that any Obligor was in bankruptcy as
of the Cutoff Date.

(M) No Obligor is the United States of America or any State or any agency,
department, subdivision or instrumentality thereof.

20. Prepayment. Each Receivable allows for prepayment and partial prepayments
without penalty.

 

SCH-B-4



--------------------------------------------------------------------------------

SCHEDULE B-2

REPRESENTATIONS AND WARRANTIES OF THE SELLER

REGARDING THE POOL OF RECEIVABLES

1. Adverse Selection. No selection procedures adverse to the Noteholders were
utilized in selecting the Receivables from those receivables owned by the Seller
which met the selection criteria set forth in clauses (A) through (M) of number
19 of Schedule B-1.

2. All Filings Made. All filings (including, without limitation, UCC filings
(including, without limitation, the filing by the Seller of all appropriate
financing statements in the proper filing office in the State of Delaware under
applicable law in order to perfect the security interest in the Receivables
granted to the Trust hereunder)) required to be made by any Person and actions
required to be taken or performed by any Person in any jurisdiction to give the
Trust and the Trust Collateral Agent a first priority perfected lien on, or
ownership interest in, the Receivables and the proceeds thereof and the Other
Conveyed Property have been made, taken or performed.

3. Consumer Leases. No Receivable in the pool constitutes a “consumer lease”
under either (a) the UCC as in effect in the jurisdiction the law of which
governs the Receivable or (b) the Consumer Leasing Act, 15 USC 1667.

 

SCH-B-1